               EXHIBIT 2

                         Part 5




Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 1 of 321
        LexisNexis~

User Name: T8PVBDU
Date and Time: Monday, October 22,2018 11 :56:00 AM EDT
Job Number: 75985213


Documents (50)

 1. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21,2012 to Dec 31, 2018

 2. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
             News                              Timeline: Apr 21,2012 to Dec 31,2018

 3. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
            Content Type                       Narrowed by
             News                              Timeline: Apr 21, 2012 to Dec 31, 2018

 4. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
            Content Type                        Narrowed by
             News                               Timeline: Apr 21, 2012 to Dec 31, 2018

 5. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 2 of 321
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

6. Snack Factory tortilla chips.(NEW Products)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

7. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

8. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

9. Apple pecan turkey or chicken salad MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

10. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

11. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:



    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 3 of 321
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

12. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

13. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

14. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

15. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

16. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

17. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 4 of 321
 Narrowed by:
          Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

18. Snyders-Lance Announces Divestiture of Diamond of California Culinary Nut Business
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

19. Snyder's-Lance Announces Divestiture of Diamond of California® Culinary Nut Business
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

20. Governor, Office of: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

21. Press Release: Snyder's-Lance Announces Divestiture of Diamond of California(R) Culinary Nut Business
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

22. Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

23. Snyder's-Lance to Add 100 Jobs in Mecklenburg County Snack Foods Leader Will Invest $38 Million in
   Expanding Two Charlotte Sites
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp



    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 5 of 321
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

24. SNYDER'S-LANCE TO ADD 100 JOBS IN MECKLENBURG COUNTY SNACK FOODS LEADER WILL
   INVEST $38 MILLION IN EXPANDING TWO CHARLOTTE SITES
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

25. SNYDER'S-LANCE TO ADD 100 JOBS IN MECKLENBURG COUNTY SNACK FOODS LEADER WILL
   INVEST $38 MILLION IN EXPANDING TWO CHARLOTTE SITES
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21 , 2012 to Dec 31, 2018

26. Junior Bake Off - 07:30 AM GMT
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

27. Junior Bake Off - 07:32 AM GMT
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

28. Junior Bake Off - 07:33 AM GMT
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

29. Junior Bake Off - 07:38 AM GMT




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 6 of 321
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

30. Junior Bake Off - 07:40 AM GMT
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

31. Junior Bake Off - 07:40 AM GMT
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

32. Ono local recipes celebrate 125 years
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

33. Q3 2016 Snyder'sLance Inc Earnings Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

34. *Snyders-Lance 3Q EPS 30c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 7 of 321
35. Snyder's-Lance, Inc. Reports Results for Third Quarter of Fiscal 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

36. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

37. Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

38. What Makes a Sandwich a Sandwich? Lance® Weighs in on Debate for National Sandwich Day on Nov.
   3;Celebrates holiday with sandwich expert and FREE sandwich crackers
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

39. Olomomo Nut Company Be Nutty! Be Good! Be Adventurous!
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

40. Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 8 of 321
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

41. Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

42. Press Release: Snyder's-Lance to Report Third Quarter Results on November 7, 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

43. Snyder's-Lance to Report Third Quarter Results on November 7, 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

44. A twist on tortilla chips;IN THE AISLES
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

45. FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC 049508006008, 7.2 oz (204g).
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

46. FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060, 7.2 oz(204g).
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:


        . ' LexisNI':?xis' I t\boyt LexisNexi§.1 priva..QY_~Qligy I Terms & Conditions I ~.JWjlriqht © 2018 LexisNexl§.

    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 9 of 321
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

47. Snyders-Lance Announces the Appointment of Alexander Pease as Executive Vice President and Chief
   Financial Officer
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

48. Press Release: Snyder's-Lance Announces the Appointment of Alexander Pease as Executive Vice
   President and Chief Financial Officer
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

49. Snyder's-Lance Announces the Appointment of Alexander Pease as Executive Vice President and Chief
   Financial Officer
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

50. Stocking Your Pantry for Simple Meal Planning
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 10 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                       December 2, 2016 Friday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media $()Iutions

Length: 641 words
Dateline: New York




Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




"Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 11 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




 Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 12 of 321
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 2, 2016


 End ofDocnment




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 13 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                     December 1, 2016 Thursday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus "'''edia $<:.Iutions

Length: 654 words
Dateline: New York

Body


Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




   Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
Development Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance,
Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
headquarters and production facility.




  "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




    Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




  "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."


        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 14 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

   "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 15 of 321
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 1, 2016



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 16 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                     December 1, 2016 Thursday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus f\.1edia Solutions

Length: 641 words
Dateline: New York

Body


Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 1DO-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




 "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 17 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




 Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 18 of 321
                      North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 1, 2016


 I~nd   of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 19 of 321
~~t)
           North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                                   US Official News
                                                            December 1, 2016 Thursday


       Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




        Plus Media Solutions

       Length: 654 words
       Dateline: New York

       Body


       Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




          Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
       Development Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance,
       Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
       headquarters and production facility.




         "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
       headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
       support the expansion of this international snack food provider."




           Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
       include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
       Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
       merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
       It currently employs more than 1,200 people in North Carolina.




         "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
       reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
       and beverage industry a global player."


               Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 20 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

   "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 21 of 321
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 2,2016



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 22 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                     December 1, 2016 Thursday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 641 words
Dateline: New York

Body


Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




 "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 23 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any query       regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 24 of 321
                    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 2, 2016



  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 25 of 321
                             Snack Factory tortilla chips.(NEW Products)
                                         Snack Food & Wholesale Bakery
                                                  December 1, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2016 BNP Media

Section: Pg. 23; Vol. 105; No. 12; ISSN: 1096-4835
Length: 101 words

Body


Company: Snyder's-Lance

Website: snackfactory.com

Introduced: May 2016

Distribution: National

Suggested Retail Price: $3.29 for a 7-8 oz. bag

Product Snapshot: Snack Factory, maker of Pretzel Crisps and a Snyder's-Lance brand, has reimagined the tortilla
chip with the introduction of Snack Factory Tortilla Chips. Made from non-GMO ingredients, the tortilla chips deliver
a modern take on an ancient favorite. Thinner and crispier than regular tortilla chips, the uniquely-shaped snack
delivers a satisfying crunch, while holding up to hearty dips and toppings. Available flavors are Sea Salt and Garlic
Hummus.



Load-Date: March 22, 2017


   End of DOl'ument




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 26 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                  November 30, 2016 Wednesday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media S<>lutions

Length: 641 words
Dateline: New York

Body


Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 1~O-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




 "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 27 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any query       regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 28 of 321
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: November 30,2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 29 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                  November 30, 2016 Wednesday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus I'''''edia Solutions

Length: 654 words
Dateline: New York

Body


Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




   Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
Development Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance,
Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
headquarters and production facility.




  "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




    Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance@, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




  "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."


        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 30 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

   "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 31 of 321
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: November 30,2016



 End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 32 of 321
                Apple pecan turkey or chicken salad MEAL OF THE WEEK
                                                 Grand Rapid Press (Michigan)
                                                  November 29, 2016 Tuesday


Copyright 2016 Grand Rapids Press All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 261 words




Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11th free)

Dole salad: $1. (Buy 10 participating products, get 11th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29, 2016


  End uf D()~umcnt




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 33 of 321
                                                  MEAL OF THE WEEK
                                                   Saginaw News (Michigan)
                                                  November 29,2016 Tuesday


Copyright 2016 Saginaw News All Rights Reserved

Section: NEWS; Pg. C2
Length: 261 words

Body


Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11th free)

Dole salad: $1. (Buy 10 participating products, get 11th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29,2016




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 34 of 321
                                                 MEAL OF THE WEEK
                                                Jackson Citizen Patriot (Michigan)
                                                   November 29, 2016 Tuesday


Copyright 2016 The Republican Company, Springfield, MA. All Rights Reserved

Section: NEWS; Pg. C2
Length: 261 words

Body


Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11 th free)

Dole salad: $1. (Buy 10 participating products, get 11th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29, 2016


   End of l)o~l1ment




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 35 of 321
                                                MEAL OF THE WEEK
                                                 Kalamazoo Gazette (Michigan)
                                                  November 29, 2016 Tuesday


Copyright 2016 Kalamazoo Gazette All Rights Reserved

Section: NEWS; Pg. C2
Length: 261 words




Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11th free)

Dole salad: $1. (Buy 10 participating products, get 11th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29, 2016


  End of DOl'luuent




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 36 of 321
                                                    MEAL OF THE WEEK
                                                     Bay City Times (Michigan)
                                                    November 29, 2016 Tuesday


Copyright 2016 Bay City Times All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 261 words




Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11th free)

Dole salad: $1. (Buy 10 participating products, get 11th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29, 2016


   End (if Document




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 37 of 321
       (\
       t\
        \)                                         MEAL OF THE WEEK
       Y                                             Flint Journal (Michigan)
                                                   November 29, 2016 Tuesday


Copyright 2016 Flint Journal All Rights Reserved

Section: NEWS; Pg. C2
Length: 261 words

Body


Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11th free)

Dole salad: $1. (Buy 10 participating products, get 11 th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29, 2016


   End of J)ncument




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 38 of 321
                                                MEAL OF THE WEEK
                                                Muskegon Chronicle (Michigan)
                                                  November 29,2016 Tuesday


Copyright 2016 Muskegon Chronicle All Rights Reserved

Section: NEWS; Pg. C2
Length: 261 words

Body


Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11th free)

Dole salad: $1. (Buy 10 participating products, get 11th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29,2016




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 39 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                    November 29,2016 Tuesday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




           ""

 P"lus !v'ledi,,'\ Solutions

Length: 641 words
Dateline: New York

Body


Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




 "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 40 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




 Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 41 of 321
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: November 29,2016


 End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 42 of 321
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                    November 29,2016 Tuesday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus M'-.:...dia Solutions

Length: 654 words
Dateline: New York




Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




   Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
Development Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance,
Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
headquarters and production facility.




  "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




    Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




  "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."


        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 43 of 321
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

   "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 44 of 321
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: November 29,2016



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 45 of 321
{   Snyders-Lance Announces Divestiture of Diamond of California Culinary Nut
                                                                 Business
                                                   Financial Services Monitor Worldwide
                                                        November 29,2016 Tuesday


    Copyright 2016 Global Data Point Provided by Syndigate Media Inc. (Syndigate.info) All Rights Reserved




    Length: 1650 words

    Body


    (GlobeNewswire) - Snyders-Lance, Inc. (NASDAQ:LNCE) announced today that the Company has signed a
    definitive agreement to sell its Diamond of California culinary nut business to Blue Road Capital. The sale of
    Diamond of California aligns with the Companys strategy to focus more resources on the growth opportunities for its
    core brands. The transaction reflects the Companys commitment to improving capital efficiency and is anticipated to
    be accretive to both returns on invested capital and operating margins. In agreement with the buyer, specific terms
    of the transaction have not been disclosed. The Company expects the transaction to close around year-end 2016.

    This strategic transaction will allow us to concentrate on our core business of providing our consumers and retail
    partners with our premium portfolio of snack brands focused on better ingredients, quality and taste, said Carl E.
    Lee, Jr., President and Chief Executive Officer at Snyders-Lance. Diamond of California is a leader in culinary nuts
    with a bright future, and should benefit from Blue Road Capitals expertise, strategic assets and prior investments in
    the category. This is truly a beneficial transaction for both parties and will be a positive for our employees in
    Stockton, CA. Id like to thank the team for their hard work and dedication that helped to build the Diamond of
    California brand, and we wish them continued success.

    Snyders-Lance entered the culinary nuts business as a result of the Companys acquisition of Diamond Foods, Inc.
    in February 2016. The Diamond of California nut business is operated from the Companys Stockton, CA facility,
    and net revenue in the third quarter of 2016 was $42.9 million.

    The Company is tracking ahead of its stated goals to reduce leverage to less than 4.0x by the end of 2016 and 3.0x
    by the close of 2017. The sale of Diamond of California will expedite the Companys plans to reduce leverage. In
    addition, this transaction provides incremental balance sheet flexibility to execute on the Companys strategic
    priorities as opportunities arise.

    Given the anticipated timing of the transaction, the divestiture of Diamond of California is not expected to materially
    impact the Companys full-year 2016 outlook(1). As such, the Company is reaffirming its previously stated full-year
    2016 outlook for net revenue, earnings per share excluding special items(2), and adjusted EBITDA(2). The
    Company believes this transaction could have a material impact on its GAAP financial statements.

    Wells Fargo Securities, LLC acted as exclusive financial advisor and Troutman Sanders LLP acted as legal counsel
    to Snyders-Lance in connection with this transaction.



            Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 46 of 321
               Snyders-Lance Announces Divestiture of Diamond of California Culinary Nut Business

(1) Full-year 2016 GAAP guidance are not provided in this release due to the likely occurrence of one or more of
the following items where the Company is unable to reliably forecast the timing and magnitude: Continued
transaction and integration related costs associated with the acquisition of Diamond Foods, other potential
transactions and their related costs, settlements of contingent liabilities, possible gains or losses on the sale of
businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these.(2)
Descriptions of measures excluding special items are provided in Use and Definition of Non-GAAP Measures.

Conference Call and WebcastManagement will host a conference call today, Monday November 28,2016, at 5:00
p.m. ET, to discuss the Diamond of California transaction. The conference call will be webcast live through the
Investor Relations section of the Snyder's-Lance website at www.snyderslance.com . To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The
conference ID is 28317249. A continuous telephone replay of the call will be available until December 4. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 28317249. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

About Snyders-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, KETTLE Chips, Cape Cod, Snack
Factory Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers! , Tom's, Archway, Jays,
Stella D'oro, Eatsmart Snacks, O-Ke-Doke, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com . LNCE-EUse and Definition of Non-GAAP Measures Snyders-Lances management uses
non-GAAP financial measures to evaluate our operating performance and to facilitate a comparison of the
Companys operating performance on a consistent basis and to provide measures that, when viewed in combination
with its results prepared in accordance with GAAP, allow for a more complete understanding of factors and trends
affecting the Companys business than GAAP measures alone. The non-GAAP measures and related comparisons
should be considered in addition to, not as a substitute for, our GAAP disclosure, as well as other measures of
financial performance reported in accordance with GAAP, and may not be comparable to similarly titled measures
used by other companies. Our management believes these non-GAAP measures are useful for providing increased
transparency and assisting investors in understanding our ongoing operating performance.

Operating Income, Excluding Special ItemsOperating Income, excluding special items, is provided because
Snyders-Lance believes it is useful information for understanding our results by improving the comparability of our
results. Additionally, operating income, excluding special items, provides transparent and useful information to
management, investors, analysts and other parties in evaluating and assessing the Companys primary operating
results after removing the impact of unusual, non-operational or restructuring or transaction related activities that
affect comparability. Operating Income, excluding special items, is one of the measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results, and in the analysis of ongoing
operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special ItemsNet income, earnings per
share, and the effective income tax rate, excluding special items, are metrics provided to present the reader with
the after-tax impact of operating income, excluding special items, in order to improve the comparability and
understanding of the related GAAP measures. Net income, earnings per share, and the effective income tax rate,
excluding special items, provide transparent and useful information to management, investors, analysts and other
parties in evaluating and assessing our primary operating results after removing the impact of unusual, non-
operational or restructuring or transaction related activities that affect comparability. Net income, earnings per
share, and the effective income tax rate, excluding special items, are measures management uses for planning and
budgeting, monitoring and evaluating financial and operating results.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 47 of 321
               Snyders-Lance Announces Divestiture of Diamond of California Culinary Nut Business

Adjusted EBITDASnyders-Lance defines adjusted EBITDA as earnings before interest expense, income taxes,
depreciation and amortization (EBITDA), further adjusted to exclude restructuring or transaction related expenses,
and other non-cash or non-operating items as well as any other unusual items that impact the comparability of our
financial information.

Management uses adjusted EBITDAas a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyders-Lance believes adjusted EBITDA is
frequently used by analysts, investors and other interested parties in their evaluation of companies, many of which
present an adjusted EBITDA measure when reporting their results. The Company has historically reported adjusted
EBITDA to analysts and investors and believes that its continued inclusion provides consistency in financial
reporting and enables analysts and investors to perform meaningful comparisons of past, present and future
operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with
Generally Accepted Accounting Principles (GAAP), as an indicator of the Companys operating performance, as an
indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures are
frequently used as measures of operations and the ability to meet debt service requirements, they are not
necessarily comparable to other similarly titled captions of other companies due to the potential inconsistencies in
the method of calculation.

Cautionary Information about Forward Looking StatementsThis press release contains statements which may be
forward looking within the meaning of applicable securities laws. The statements include projections regarding
future revenues, earnings and other results which are based upon the Companys current expectations and
assumptions, which are subjec 2016 Global Data Point.


Load-Date: November 29,2016


  End of Ducument




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 48 of 321
  Snyder's-Lance Announces Divestiture of Diamond of California® Culinary
                             Nut Business
                                                      Financial Buzz
                                          November 29, 2016 Tuesday 2:34 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 2131 words

Bod


Nov 29, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Company reaffirms full-year
2016 outiookConference call scheduled for 5:00 p.m. ET today to discuss the transaction CHARLOTTE, N.C., Nov.
28, 2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (NASDAQ:LNCE) announced today that the Company has
signed a definitive agreement to sell its Diamond of California® culinary nut business to Blue Road Capital. The
sale of Diamond of California® aligns with the Company's strategy to focus more resources on the growth
opportunities for its core brands.

The transaction reflects the Company's commitment to improving capital efficiency and is anticipated to be
accretive to both returns on invested capital and operating margins. In agreement with the buyer, specific terms of
the transaction have not been disclosed. The Company expects the transaction to close around year-end 2016.
'This strategic transaction will allow us to concentrate on our core business of providing our consumers and retail
partners with our premium portfolio of snack brands focused on better ingredients, quality and taste,' said Carl E.
Lee, Jr., President and Chief Executive Officer at Snyder's-Lance. 'Diamond of California® is a leader in culinary
nuts with a bright future, and should benefit from Blue Road Capital's expertise, strategic assets and prior
investments in the category. This is truly a beneficial transaction for both parties and will be a positive for our
employees in Stockton, CA. I'd like to thank the team for their hard work and dedication that helped to build the
Diamond of California® brand, and we wish them continued success.' Snyder's-Lance entered the culinary nuts
business as a result of the Company's acquisition of Diamond Foods, Inc. in February 2016. The Diamond of
California® nut business is operated from the Company's Stockton, CA facility, and net revenue in the third quarter
of 2016 was $42.9 million. The Company is tracking ahead of its stated goals to reduce leverage to less than 4.0x
by the end of 2016 and 3.0x by the close of 2017. The sale of Diamond of California® will expedite the Company's
plans to reduce leverage. In addition, this transaction provides incremental balance sheet flexibility to execute on
the Company's strategic priorities as opportunities arise. Given the anticipated timing of the transaction, the
divestiture of Diamond of California® is not expected to materially impact the Company's fUll-year 2016 outlook(1).
As such, the Company is reaffirming its previously stated full-year 2016 outlook for net revenue, earnings per share
excluding special items(2), and adjusted EBITDA(2). The Company believes this transaction could have a material
impact on its GMP financial statements. Wells Fargo Securities, LLC acted as exclusive financial advisor and
Troutman Sanders LLP acted as legal counsel to Snyder's-Lance in connection with this transaction. (1) Full-year
2016 GMP guidance are not provided in this release due to the likely occurrence of one or more of the following
items where the Company is unable to reliably forecast the timing and magnitude: Continued transaction and
integration related costs associated with the acquisition of Diamond Foods, other potential transactions and their
 related costs, settlements of contingent liabilities, possible gains or losses on the sale of businesses or other
assets, restructuring costs, impairment charges, and the income tax effects of these. (2) Descriptions of measures
excluding special items are provided in 'Use and Definition of Non-GMP Measures'. Conference Call and Webcast
Management will host a conference call today, Monday November 28, 2016, at 5:00 p.m. ET, to discuss the
Diamond of California® transaction. The conference call will be webcast live through the Investor Relations section
of the Snyder's-Lance website at www.snyderslance.com[1]. To participate in the conference call, the dial-in
 number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference ID is


       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 49 of 321
              Snyder's-Lance Announces Divestiture of Diamond of California® Culinary Nut Business

28317249. A continuous telephone replay of the call will be available until December 4. The replay telephone
number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is
28317249. Investors may also access a web-based replay of the conference call at
www.snyderslance.com[2].AboutSnyder·s-Lance.lnc.Snyder·s-Lance.lnc..headquarteredinCharlotte.NC.
manufactures and markets snack foods throughout the United States and internationally. Snyder's-Lance's products
include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers,
popcorn, nuts and other snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®,
KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®,
Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks™, O-Ke-Doke®, and other
brand names along with a number of third party brands. Products are distributed nationally through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels. For more
information, visit the Company's corporate web site:             www.snyderslance.com[3]. LNCE-EUse and Definition
of Non-GAAP Measures Snyder's-Lance's management uses non-GAAP financial measures to evaluate our
operating performance and to facilitate a comparison of the Company's operating performance on a consistent
basis and to provide measures that, when viewed in combination with its results prepared in accordance with
GAAP, allow for a more complete understanding of factors and trends affecting the Company's business than
GAAP measures alone. The non-GAAP measures and related comparisons should be considered in addition to, not
as a substitute for, our GAAP disclosure, as well as other measures of financial performance reported in
accordance with GAAP, and may not be comparable to similarly titled measures used by other companies. Our
management believes these non-GAAP measures are useful for providing increased transparency and assisting
investors in understanding our ongoing operating performance. Operating Income, Excluding Special Items
Operating Income, excluding special items, is provided because Snyder's-Lance believes it is useful information for
understanding our results by improving the comparability of our results. Additionally, operating income, excluding
special items, provides transparent and useful information to management, investors, analysts and other parties in
evaluating and assessing the Company's primary operating results after removing the impact of unusual, non-
operational or restructuring or transaction related activities that affect comparability. Operating Income, excluding
special items, is one of the measures management uses for planning and budgeting, monitoring and evaluating
financial and operating results, and in the analysis of ongoing operating trends. Net Income, Earnings per Share
and Effective Income Tax Rate, Excluding Special Items Net income, earnings per share, and the effective income
tax rate, excluding special items, are metrics provided to present the reader with the after-tax impact of operating
income, excluding special items, in order to improve the comparability and understanding of the related GAAP
measures. Net income, earnings per share, and the effective income tax rate, excluding special items, provide
transparent and useful information to management, investors, analysts and other parties in evaluating and
assessing our primary operating results after removing the impact of unusual, non-operational or restructuring or
transaction related activities that affect comparability. Net income, earnings per share, and the effective income tax
rate, excluding special items, are measures management uses for planning and budgeting, monitoring and
evaluating financial and operating results. Adjusted EBITDA Snyder's-Lance defines adjusted EBITDA as earnings
before interest expense, income taxes, depreciation and amortization ('EBITDA'), further adjusted to exclude
restructuring or transaction related expenses, and other non-cash or non-operating items as well as any other
unusual items that impact the comparability of our financial information. Management uses adjusted EBITDA as a
key metric in the evaluation of underlying Company performance, in making financial, operating and planning
decisions. The Company believes this measure is useful to investors because it increases transparency and assists
investors in understanding the underlying performance of the Company and in the analysis of ongoing operating
trends. Additionally, Snyder's-Lance believes adjusted EBITDA is frequently used by analysts, investors and other
interested parties in their evaluation of companies, many of which present an adjusted EBITDA measure when
reporting their results. The Company has historically reported adjusted EBITDA to analysts and investors and
believes that its continued inclusion provides consistency in financial reporting and enables analysts and investors
to perform meaningful comparisons of past, present and future operating results. Adjusted EBITDA should not be
considered as an alternative to net income, determined in accordance with Generally Accepted Accounting
Principles (,GAAP'), as an indicator of the Company's operating performance, as an indicator of cash flows, or as a
measure of liquidity. While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of
operations and the ability to meet debt service requirements, they are not necessarily comparable to other similarly
titled captions of other companies due to the potential inconsistencies in the method of calculation. Cautionary


       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 50 of 321
               Snyder's-Lance Announces Divestiture of Diamond of California® Culinary Nut Business

Information about Forward Looking Statements This press release contains statements which may be forward
looking within the meaning of applicable securities laws. The statements include projections regarding future
revenues, earnings and other results which are based upon the Company's current expectations and assumptions,
which are subject to a number of risks and uncertainties. Factors that could cause actual results to differ include
general economic conditions or an economic turndown; volatility in the price, quality or availability of inputs,
including walnuts and other raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; inability to maintain profitability in the face of a
consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss of key
personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain; failure to maintain satisfactory labor relations; risks related to our foreign operations, including foreign
currency risks; inadequacies in, or security breaches of, our information technology systems; improper use of social
media; changes in consumer preferences and tastes or inability to innovate or market our products effectively;
reliance on distribution through a significant number of independent business owners; protection of our trademarks
and other intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new
regulations or legislation; interest rate volatility, political and economic conditions of the countries in which we
conduct business, and the interests of a few individuals who control a significant portion of our outstanding shares
of common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 10-K and other reports filed with the Securities and Exchange Commission. Investor Contact
Kevin Powers, Senior Director, Investor Relations Kpowers@snyderslance.com, (704) 557-8279 Media Contact
Joey Shevlin, Director, Corporate Communications ... blic Affairs JShevlin@snyderslance.com, (704) 557-8850;
     https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.comlTracker?data=OhMDX3-
IPBPRqW36mBVxgydyfN7rq3Y3FzoAEcLPyVxV8LfTi8WYacAXpPhDcjoeuoGNdPlrBXJTSshBjlvP6r4Xg2hHQkZiT
BOFUaiQU-c= [ 2]:                                               https:llwww.globenewswire.comlTracker?data=OhMDX3-
IPBPRqW36mBVxgyuLfPc7nSFZNviVb7DrpR8HhnEhZUwFrR4Xnn90gCb4CjBbXtagoOuqfbjkCBcMYDVegjYxgCZ
51 LjwRpxd_VY= [ 3]:                                            https:llwww.globenewswire.comlTracker?data=OhMDX3-
IPBPRqW36mBVxgLsmRoJTfk-
Jm5SAd4rwuW726kMUtN2WE4xR_UlrYvwWL8w4A4X6UCsn6wZ1 QQQlucf6M 1Et5Z7tHTAD7rtNU 1=


Load-Date: November 29,2016


  End of I)otumcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 51 of 321
Governor, Office of: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            ForeignAffairs.co.nz
                                                            November 28, 2016


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




Copyright 2016. Multimedia Investments Ltd. All rights reserved.



        ForeignAffairs
        91()b~1. "'PC"   .0""::,, i.,tctJigolrl<:c
Length: 621 words




MIL OSI USA -

Source: US State of North Carolina - Press Release/Statement:

Headline: Governor, Office of: Snyder's-Lance to Add 100 Jobs in Mecklenburg County

Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyders-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility. Snyders-Lance is a leading name in North Carolinas food manufacturing industry and a
prominent corporate headquarters, said Governor McCrory.

North Carolinas talented workforce and competitive business climate will support the expansion of this international
snack food provider. Snyders-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its
popular brands include Snyders of Hanover, Lance, Kettle Brand, Cape Cod, Snack Factory Pretzel Crisps, Pop
Secret, Emerald, Diamond of California, Late July, and other brands. The company was formed by the 2010 merger
of Lance Inc. and Snyders of Hanover. Snyders-Lance reported nearly $1.7 billion in net revenue for 2015. It
currently employs more than 1,200 people in North Carolina. You cant beat made in North Carolina products that
are tasty snacks, said Secretary Skvarla. Among the reasons we lead the Southeast in manufacturing employment
are the 62,000 workers who make the consumer food and beverage industry a global player. Synders-Lance
intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and another 30 at its
Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to engineers and
management. The companys expansion will add more than $4.3 million in annual payroll impact to the local
economy. Snyders-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company, said Carl Lee, President and
Chief Executive Officer. North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners. The project was made possible in part by a performance-based grant of up to $100,000
from the One North Carolina Fund. The One NC Fund provides financial assistance, through local governments, to
attract business that will stimulate economic activity and create new jobs in the state. Companies receive no money




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 52 of 321
                    Governor, Office of: Snyder's-Lance to Add 100 Jobs in Mecklenburg County

up front and must meet job creation and capital investment targets to qualify for grant funds. All One NC grants
require a local government match.

Since Governor McCrory entered office in January of 2013, North Carolinas economy has generated more than
300,000 net new jobs.

Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations, said
N.C. Senator Bob Rucho. I look forward to supporting this important expansion by Snyders-Lance. Snyders-Lance,
and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region for more than a
century, said N.C. Representative Scott Stone. I commend Snyders-Lance for its continued investment in its
Charlotte operation and headquarters. Thank you to our state and local economic development partners for their
hard work in supporting the growth and success of this North Carolina-based company. Numerous state and local
allies worked with EDPNC and N.C. Commerce in supporting Snyders-Lances expansion plans. They include the
North Carolina General Assembly, the North Carolina Community College System, Mecklenburg County, the City of
Charlotte and the Charlotte Chamber of Commerce.



Notes

PUBLISHER: Multimedia Investments Ltd


Load-Date: November 29,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 53 of 321
        Press Release: Snyder's-Lance Announces Divestiture of Diamond of
                        California(R} Culinary Nut Business
                                                Dow Jones Institutional News
                                           November 28,2016 Monday 9:30 PM GMT


Copyright 2016 Factiva ®. from Dow Jones
All Rights Reserved




                             I
Copyright © 2016. Dow Jones & Company. Inc.



                            ,'
    )   DOW JONES         1:.,


Length: 2158 words




Snyder's-Lance Announces Divestiture of Diamond of California(R) Culinary Nut Business
    -- Company reaffirms full-year 2016 outlook

    -- Conference call scheduled for 5:00 p.m. ET today to discuss the
       transaction

CHARLOTTE, N.C., Nov. 28, 2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (NASDAQ:LNCE) announced
today that the Company has signed a definitive agreement to sell its Diamond of California(R) culinary nut business
to Blue Road Capital. The sale of Diamond of California(R) aligns with the Company's strategy to focus more
resources on the growth opportunities for its core brands. The transaction reflects the Company's commitment to
improving capital efficiency and is anticipated to be accretive to both returns on invested capital and operating
margins. In agreement with the buyer, specific terms of the transaction have not been disclosed. The Company
expects the transaction to close around year-end 2016.

"This strategic transaction will allow us to concentrate on our core business of providing our consumers and retail
partners with our premium portfolio of snack brands focused on better ingredients, quality and taste," said Carl E.
Lee, Jr., President and Chief Executive Officer at Snyder's-Lance. "Diamond of California(R) is a leader in culinary
nuts with a bright future, and should benefit from Blue Road Capital's expertise, strategic assets and prior
investments in the category. This is truly a beneficial transaction for both parties and will be a positive for our
employees in Stockton, CA. I'd like to thank the team for their hard work and dedication that helped to build the
Diamond of California(R) brand, and we wish them continued success."

Snyder's-Lance entered the culinary nuts business as a result of the Company's acquisition of Diamond Foods, Inc.
in February 2016. The Diamond of California(R) nut business is operated from the Company's Stockton, CA facility,
and net revenue in the third quarter of 2016 was $42.9 million.

The Company is tracking ahead of its stated goals to reduce leverage to less than 4.0x by the end of 2016 and 3.0x
by the close of 2017. The sale of Diamond of California(R) will expedite the Company's plans to reduce leverage. In




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 54 of 321
     Press Release: Snyder's-Lance Announces Divestiture of Diamond of California(R) Culinary Nut Business

addition, this transaction provides incremental balance sheet flexibility to execute on the Company's strategic
priorities as opportunities arise.

Given the anticipated timing of the transaction, the divestiture of Diamond of California(R) is not expected to
materially impact the Company's full-year 2016 outlook(1) . As such, the Company is reaffirming its previously
stated full-year 2016 outlook for net revenue, earnings per share excluding special items(2) , and adjusted
EBITDA(2) . The Company believes this transaction could have a material impact on its GAAP financial statements.

Wells Fargo Securities, LLC acted as exclusive financial advisor and Troutman Sanders LLP acted as legal counsel
to Snyder's-Lance in connection with this transaction.

(1) Full-year 2016 GAAP guidance are not provided in this release due to the likely occurrence of one or more of
the following items where the Company is unable to reliably forecast the timing and magnitude: Continued
transaction and integration related costs associated with the acquisition of Diamond Foods, other potential
transactions and their related costs, settlements of contingent liabilities, possible gains or losses on the sale of
businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these.

(2) Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures".

Conference Call and Webcast

Management will host a conference call today, Monday November 28, 2016, at 5:00 p.m. ET, to discuss the
Diamond of California(R) transaction. The conference call will be webcast live through the Investor Relations
section of the Snyder's-Lance website at www.snyderslance.com . To participate in the conference call, the dial-in
number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference ID is
28317249. A continuous telephone replay of the call will be available until December 4. The replay telephone
number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is
28317249. Investors may also access a web-based replay of the conference call at          www.snyderslance.com


About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Diamond of California(R) , Late July(R) , Krunchers!
(R) , Tom's(R) , Archway(R) , Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com. LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GAAP, allow for a more complete
understanding of factors and trends affecting the Company's business than GAAP measures alone. The non-GAAP
measures and related comparisons should be considered in addition to, not as a substitute for, our GAAP
disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Operating Income, Excluding Special Items



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 55 of 321
     Press Release: Snyder's-Lance Announces Divestiture of Diamond of California(R) Culinary Nut Business

Operating Income, excluding special items, is provided because Snyder's-Lance believes it is useful information for
understanding our results by improving the comparability of our results. Additionally, operating income, excluding
special items, provides transparent and useful information to management, investors, analysts and other parties in
evaluating and assessing the Company's primary operating results after removing the impact of unusual, non-
operational or restructuring or transaction related activities that affect comparability. Operating Income, excluding
special items, is one of the measures management uses for planning and budgeting, monitoring and evaluating
financial and operating results, and in the analysis of ongoing operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GMP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual, non-operational or restructuring or transaction related activities that affect comparability. Net income,
earnings per share, and the effective income tax rate, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with
Generally Accepted Accounting Principles ("GMp"), as an indicator of the Company's operating performance, as
an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures
are frequently used as measures of operations and the ability to meet debt service requirements, they are not
necessarily comparable to other similarly titled captions of other companies due to the potential inconsistencies in
the method of calculation.

Cautionary Information about Forward Looking Statements

28 Nov 201616:30 ET Press Release: Snyder's-Lance Announces -2-

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 56 of 321
     Press Release: Snyder's-Lance Announces Divestiture of Diamond of California(R) Culinary Nut Business

concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 1O-K and other reports filed with
the Securities and Exchange Commission.
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279


Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


28 Nov 2016 16:30 ET *Snyder's-Lance Announces Divestiture of Diamond of California(R) Culinary Nut Business

28 Nov 2016 16:31 ET *Snyders-Lance To Tell Diamond of California Culinary Nut Business to Blue Road Capital

28 Nov 201616:31 ET *Snyders-Lance Sees Nut Business Deal Closing Around Year End

28 Nov 2016 16:32 ET *Snyders-Lance Sees Sale of Diamond of California Accretive to Operating Margins,
Returns on Invested Capital

28 Nov 201616:33 ET *Snyders-Lance Reaffirms Previous FY16 Guidance

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

November 28,201616:33 ET (21:33 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: November 29,2016


  End nfDnCllment




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 57 of 321
                   Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                           ForeignAffairs.co.nz
                                                            November 28, 2016


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                             I
Copyright 2016. Multimedia Investments Ltd. All rights reserved.



        ForeignAffairs
Length: 618 words

Body


MIL OSI USA -

Source: US State of North Carolina - Press Release/Statement:

Headline: Snyder's-Lance to Add 100 Jobs in Mecklenburg County

Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 1~O-job expansion by Snyders-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility. Snyders-Lance is a leading name in North Carolinas food manufacturing industry and a
prominent corporate headquarters, said Governor McCrory.

North Carolinas talented workforce and competitive business climate will support the expansion of this international
snack food provider. Snyders-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its
popular brands include Snyders of Hanover, Lance, Kettle Brand, Cape Cod, Snack Factory Pretzel Crisps, Pop
Secret, Emerald, Diamond of California, Late July, and other brands. The company was formed by the 2010 merger
of Lance Inc. and Snyders of Hanover. Snyders-Lance reported nearly $1.7 billion in net revenue for 2015. It
currently employs more than 1,200 people in North Carolina. You cant beat made in North Carolina products that
are tasty snacks, said Secretary Skvarla. Among the reasons we lead the Southeast in manufacturing employment
are the 62,000 workers who make the consumer food and beverage industry a global player. Synders-Lance
intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and another 30 at its
Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to engineers and
management. The companys expansion will add more than $4.3 million in annual payroll impact to the local
economy. Snyders-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company, said Carl Lee, President and
Chief Executive Officer. North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners. The project was made possible in part by a performance-based grant of up to $100,000
from the One North Carolina Fund. The One NC Fund provides financial assistance, through local governments, to
attract business that will stimulate economic activity and create new jobs in the state. Companies receive no money




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 58 of 321
                            Snyder's-Lance to Add 100 Jobs in Mecklenburg County

up front and must meet job creation and capital investment targets to qualify for grant funds. All One NC grants
require a local government match.

Since Governor McCrory entered office in January of 2013, North Carolinas economy has generated more than
300,000 net new jobs.

Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations, said
N.C. Senator Bob Rucho. I look forward to supporting this important expansion by Snyders-Lance. Snyders-Lance,
and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region for more than a
century, said N.C. Representative Scott Stone. I commend Snyders-Lance for its continued investment in its
Charlotte operation and headquarters. Thank you to our state and local economic development partners for their
hard work in supporting the growth and success of this North Carolina-based company. Numerous state and local
allies worked with EDPNC and N.C. Commerce in supporting Snyders-Lances expansion plans. They include the
North Carolina General Assembly, the North Carolina Community College System, Mecklenburg County, the City of
Charlotte and the Charlotte Chamber of Commerce.



Notes

PUBLISHER: Multimedia Investments Ltd


Load-Date: November 29,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 59 of 321
      Snyder's-Lance to Add 100 Jobs in Mecklenburg County Snack Foods
         Leader Will Invest $38 Million in Expanding Two Charlotte Sites
                                                     Targeted News Service
                                          November 28, 2016 Monday 5:08 AM EST


Copyright 2016 Targeted News Service LLC All Rights Reserved

Length: 621 words
Byline: Targeted News Service
Dateline: RALEIGH, N.C.

Body


Gov. Pat McCrory, R-N.C., issued the following news release:

Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.

"Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."

Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover, Lance, Kettle Brand, Cape Cod, Snack Factory Pretzel Crisps, Pop Secret, Emerald,
Diamond of California, Late July, and other brands. The company was formed by the 2010 merger of Lance Inc.
and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015. It currently employs
more than 1,200 people in North Carolina.

"You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."

Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.

"Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."

The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 60 of 321
      Snyder's-Lance to Add 100 Jobs in Mecklenburg County Snack Foods Leader Will Invest $38 Million in
                                        Expanding Two Charlotte Sites

Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

"Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."

"Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."

Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.

Copyright Targeted News Services

30FurigayJane-5709768 30FurigayJane


Load·Date: November 29,2016


  End of Iiocument




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 61 of 321
\\ )
(\.



\\/
~       SNYDER'S-LANCE TO ADD 100 JOBS IN MECKLENBURG COUNTY SNACK
           FOODS LEADER WILL INVEST $38 MILLION IN EXPANDING TWO
                              CHARLOTTE SITES
                                                     States News Service
                                                 November 28, 2016 Monday


       Copyright 2016 States News Service

       Length: 608 words
       Byline: States News Service
       Dateline: RALEIGH, NC

       Body


       The following information was released by the North Carolina Department of Commerce:

       Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
       Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyders-Lance, Inc. in
       Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
       and production facility.

       Snyders-Lance is a leading name in North Carolinas food manufacturing industry and a prominent corporate
       headquarters, said Governor McCrory. North Carolinas talented workforce and competitive business climate will
       support the expansion of this international snack food provider.

       Snyders-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands include
       Snyder's of Hanover, Lance, Kettle Brand, Cape Cod, Snack Factory Pretzel Crisps, Pop Secret, Emerald,
       Diamond of California, Late July, and other brands. The company was formed by the 2010 merger of Lance Inc.
       and Snyder's of Hanover. Snyders-Lance reported nearly $1.7 billion in net revenue for 2015. It currently employs
       more than 1,200 people in North Carolina.

       You cant beat made in North Carolina products that are tasty snacks, said Secretary Skvarla. Among the reasons
       we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food and
       beverage industry a global player.

       Synders-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
       another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
       engineers and management. The companys expansion will add more than $4.3 million in annual payroll impact to
       the local economy.

       Snyders-Lance has called North Carolina home for more than 100 years and we are proud to expand our
       operations here and continue to invest in the future growth of our great company, said Carl Lee, President and
       Chief Executive Officer. North Carolina is a great place to do business and we appreciate the support of our city,
       county and state partners.

       The project was made possible in part by a performance-based grant of up to $100,000 from the One North
       Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
       will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must




              Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 62 of 321
      SNYDER'S-LANCE TO ADD 100 JOBS IN MECKLENBURG COUNTY SNACK FOODS LEADER WILL
                   INVEST $38 MILLION IN EXPANDING TWO CHARLOTTE SITES

meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

Since Governor McCrory entered office in January of 2013, North Carolinas economy has generated more than
300,000 net new jobs.

Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations, said
N.C. Senator Bob Rucho. I look forward to supporting this important expansion by Snyders-Lance.

Snyders-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region for
more than a century, said N.C. Representative Scott Stone. I commend Snyders-Lance for its continued investment
in its Charlotte operation and headquarters. Thank you to our state and local economic development partners for
their hard work in supporting the growth and success of this North Carolina-based company.

Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyders-Lances expansion
plans. They include the North Carolina General Assembly, the North Carolina Community College System,
Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.


Load-Date: November 28, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 63 of 321
  \0
   v
 SNYDER'S-LANCE TO ADD 100 JOBS IN MECKLENBURG COUNTY SNACK
    FOODS LEADER WILL INVEST $38 MILLION IN EXPANDING TWO
                       CHARLOTTE SITES
                                               States News Service
                                            November 28, 2016 Monday


Copyright 2016 States News Service

Length: 614 words
Byline: States News Service
Dateline: RALEIGH, NC

Body


The following information was released by the office of the Governor of North Carolina:

Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.

"Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."

Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover, Lance, Kettle Brand, Cape Cod, Snack Factory Pretzel Crisps, Pop Secret, Emerald,
Diamond of California, Late July, and other brands. The company was formed by the 2010 merger of Lance Inc.
and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015. It currently employs
more than 1,200 people in North Carolina.

"You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."

Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.

"Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."

The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 64 of 321
      SNYDER'S-LANCE TO ADD 100 JOBS IN MECKLENBURG COUNTY SNACK FOODS LEADER WILL
                   INVEST $38 MILLION IN EXPANDING TWO CHARLOTTE SITES

meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

"Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."

"Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."

Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.


Load-Date: November 28,2016


  End of DocUlnent




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 65 of 321
                                        Junior Bake Off - 07:30 AM GMT
                                                          TVEyes - BBC 2
                                                  November 23,2016 Wednesday


Copyright 2016 TVEyes, Inc. All Rights Reserved




Section: U.K. NATIONAL; Lifestyle
Length: 723 words
Anchors: Sam Nixon
Highlight: It's the second quarter-final and five more bakers enter the Bake Off tent to face judges Nadiya Hussain
and Allegra McEvedy. The technical bake sees the bakers tied up in doughy knots as they try to follow Allegra's
recipe for baked pretzels and dip. In the showstopper challenge the bakers have to produce 12 eclairs. They'll need
to pull out all the stops to present perfectly piped and deliciously flavoured eclairs if they're to go through but only
three can win a place in the semi-final.

Body


Speech to text transcript: 1

in the air, Sam. Ah, yes, the smell of freshly-mown grass. No. The pungent waft of freshly-baked bread. No. The
mouthwatering whiff of strawberry buttercream cupcakes. No, Sam, it's excitement in the air. It's the second
quarterfinal!

 SAM SNIFFS Oh, yeah! Welcome ... BOTH: .. to Junior Bake Off. Today's batch of quarterfinalists get tied in knots
in the Technical. And the twists and the folds, it's a bit "Eeugh!" And panic over patisserie ... They're raw ... SHE
SIGHS .. as the judges put them under pressure. They need to be calm, they need to show some ingenuity, and
imagination as well. This is their chance to prove what they can do, they've got everything to play for, the semifinal
is in sight. THAT is a pro job. Yesterday, three bakers went through to the semifinal. Now, three more places are up
for grabs. So which of these five quarterfinalists will prove they've got the baking credentials? Which one are you
more excited for, the Technical or the Showstopper? Showstopper. Last week, Lottie from Cheshire won her place
when she put a lemon meringue pie into a cake. That is like sunshine on a plate. I'm really, really, really excited to
be back, cos it's so much fun in that tent. Yeah! Macy from Coventry excelled with her piping to produce her image
on a giant cookie. It's very professionally put together. In the lead-up to the quarterfinals, baking has taken over my
life, I've been practising two or three times every single day. Maisie from Swindon began her heat with a baking
disaster. I forgot to put the flour in my mixture. But kept a calm head to make it through. To have produced, on a
second run, cupcakes that look like this, that's an extraordinary feat. Everyone has been telling me, "Stay calm and
read the recipe", so this time I am going to stay focused. Is your oven open? Rachel from Solihull showed off her
artistic skills on a painted cake. I love your cake. It's really, really inspiring. I think the judges are probably going to
have their expectations a step higher, so there really is no room for mistakes. Strawberry. Kiwi. Grapefruit. Lemon.
Jenna from Nottingham impressed with her concept of a lemon drizzle cake in the shape of a giant chip butty. The
 ketchup, the chips ... You've really used your imagination. My parents and brothers, they're like, "Right, Jenna, just
do "your best and knock 'em dead", so I'm just going to follow their advice. ALL: Stir the cake mixture! THEY


1 This   copy is computer generated. Text will vary in accuracy due to speaker dialect and audio quality issues.


          Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 66 of 321
                                          Junior Bake Off - 07:30 AM GMT

SLURP A little bit too sweet. THEY LAUGH Just two challenges stand between these five bakers and a place in the
semifinal, and first up, it's the Technical. Hello, bakers, and welcome to the quarterfinals. Our judges want to see
your bread-making skills, with one of Allegra's recipes of five pretzels. Now, these twisted bread knots should be
accompanied with a sour cream and chive dip. We need the pretzels to be neatly shaped with a clearly defined
knot. We want them to have a golden crust on the outside and lovely and chewy on the inside. You've got one hour
and ten minutes. On your marks. Get set. BOTH: Bake. Have you guys made pretzels before? I've made, like, white
bread shapes, so it might be similar. I feel like now that we're at the quarterfinal, everyone's more competitive. So I
feel like this stage is going to be much harder. I love a pretzel. The distinctive shape is what defines it. They have
these holes here, and the knot in the middle. That's a good pretzel. Crisp outside, chewy in the centre, and we
want caramelised onion. Those onions need to be brown, so when they go into the pretzel, we get that natural
sweetness. It's not an easy ask. I'm just going to put my onions into the saucepan and caramelise them. They're still
quite green at the moment, I want them to be a bit more caramel-ey. SAM: If you want to try this recipe at home,
make sure a grown-up knows what you're doing. (Come on.) Please caramelise. Watching them like a hawk. I
know, I'm just like ... Ooh, yours are looking good. I think they might be done. They're all evenly brown. Ehh ...
Onions blitzed,


Load-Date: November 23,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 67 of 321
                                        Junior Bake Off - 07:32 AM GMT
                                                    TVEyes - BBC 2 Scotland
                                                  November 23, 2016 Wednesday


Copyright 2016 TVEyes, Inc. All Rights Reserved




Section: U.K. REGIONAL TV; Lifestyle
Length: 681 words
Anchors: Sam Nixon
Highlight: It's the second quarter-final and five more bakers enter the Bake Off tent to face judges Nadiya Hussain
and Allegra McEvedy. The technical bake sees the bakers tied up in doughy knots as they try to follow Allegra's
recipe for baked pretzels and dip. In the showstopper challenge the bakers have to produce 12 eclairs. They'll need
to pull out all the stops to present perfectly piped and deliciously flavoured eclairs if they're to go through but only
three can win a place in the semi-final.

Body


Speech to text transcript: 1

Showstopper. won her place when she put a lemon meringue pie into a cake. That is like sunshine on a plate. I'm
really, really, really excited to be back, cos it's so much fun in that tent.

Yeah! Macy from Coventry excelled with her piping to produce her image on a giant cookie. It's very professionally
put together. In the lead-up to the quarterfinals, baking has taken over my life, I've been practising two or three
times every single day. Maisie from Swindon began her heat with a baking disaster. I forgot to put the flour in my
mixture. But kept a calm head to make it through. To have produced, on a second run, cupcakes that look like this,
that's an extraordinary feat. Everyone has been telling me, "Stay calm and read the recipe", so this time I am going
to stay focused. Is your oven open? Rachel from Solihull showed off her artistic skills on a painted cake. I love your
cake. It's really, really inspiring. I think the judges are probably going to have their expectations a step higher, so
there really is no room for mistakes. Strawberry. Kiwi. Grapefruit. Lemon. Jenna from Nottingham impressed with
her concept of a lemon drizzle cake in the shape of a giant chip butty. The ketchup, the chips ... You've really used
your imagination. My parents and brothers, they're like, "Right, Jenna, just do "your best and knock 'em dead", so
I'm just going to follow their advice. ALL: Stir the cake mixture! THEY SLURP A little bit too sweet. THEY LAUGH
Just two challenges stand between these five bakers and a place in the semifinal, and first up, it's the Technical.
Hello, bakers, and welcome to the quarterfinals. Our judges want to see your bread-making skills, with one of
Allegra's recipes of five pretzels. Now, these twisted bread knots should be accompanied with a sour cream and
chive dip. We need the pretzels to be neatly shaped with a clearly defined knot. We want them to have a golden
crust on the outside and lovely and chewy on the inside. You've got one hour and ten minutes. On your marks. Get
set. BOTH: Bake. Have you guys made pretzels before? I've made, like, white bread shapes, so it might be similar.
I feel like now that we're at the quarterfinal, everyone's more competitive. So I feel like this stage is going to be
much harder. I love a pretzel. The distinctive shape is what defines it. They have these holes here, and the knot in
the middle. That's a good pretzel. Crisp outside, chewy in the centre, and we want caramelised onion. Those


1 This   copy is computer generated. Text will vary in accuracy due to speaker dialect and audio quality issues.


          Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 68 of 321
                                           Junior Bake Off - 07:32 AM GMT

onions need to be brown, so when they go into the pretzel, we get that natural sweetness. It's not an easy ask. I'm
just going to put my onions into the saucepan and caramelise them. They're still quite green at the moment, I want
them to be a bit more caramel-ey. SAM: If you want to try this recipe at home, make sure a grown-up knows what
you're dOing. (Come on.) Please caramelise. Watching them like a hawk. I know, I'm just like ... Ooh, yours are
looking good. I think they might be done. They're all evenly brown. Ehh ... Onions blitzed, the bakers start on their
dough. I'm rubbing the butter into the flour, and I'm trying to get it to look like breadcrumbs. Just added baking
powder to make them rise. Add the sugar, salt and onions. Now? (100ml. .. ) SHE WHISPERS TO HERSELF Right
now I'm just kneading the dough. I just kind of push it, and then bring it back and kind of roll it. I didn't really get
taught, I've just been watching loads of cooking shows lately! I think my dough's coming together quite well. I've
done lots of kneading before, because I make bread quite often. It's still quite ... glubby! You can feel stuff in it.
Bakers! You have 45 minutes left before we KNEAD to see your bread. Once kneaded, the dough must be divided
into five balls. I'm just rolling the dough


Load-Date: November 23,2016


  End of Documeut




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 69 of 321
                                        Junior Bake Off - 07:33 AM GMT
                                                      TVEyes - BBC 2 Wales
                                                  November 23, 2016 Wednesday


Copyright 2016 TVEyes, Inc. All Rights Reserved




Section: U.K. REGIONAL TV; Lifestyle
Length: 607 words
Anchors: Sam Nixon
Highlight: It's the second quarter-final and five more bakers enter the Bake Off tent to face judges Nadiya Hussain
and Allegra McEvedy. The technical bake sees the bakers tied up in doughy knots as they try to follow Allegra's
recipe for baked pretzels and dip. In the showstopper challenge the bakers have to produce 12 eclairs. They'll need
to pull out all the stops to present perfectly piped and deliciously flavoured eclairs if they're to go through but only
three can win a place in the semi-final.

Body


Speech to text transcript: 1

A little bit too sweet. THEY LAUGH Just two challenges stand between these five bakers and a place in the
semifinal, and first up, it's the Technical. Hello, bakers, and welcome to the quarterfinals. Our judges want to see
your bread-making skills, with one of Allegra's recipes of five pretzels.

Now, these twisted bread knots should be accompanied with a sour cream and chive dip. We need the pretzels to
be neatly shaped with a clearly defined knot. We want them to have a golden crust on the outside and lovely and
chewy on the inside. You've got one hour and ten minutes. On your marks. Get set. BOTH: Bake. Have you guys
made pretzels before? I've made, like, white bread shapes, so it might be similar. I feel like now that we're at the
quarterfinal, everyone's more competitive. So I feel like this stage is going to be much harder. I love a pretzel. The
distinctive shape is what defines it. They have these holes here, and the knot in the middle. That's a good pretzel.
Crisp outside, chewy in the centre, and we want caramelised onion. Those onions need to be brown, so when they
go into the pretzel, we get that natural sweetness. It's not an easy ask. I'm just going to put my onions into the
saucepan and caramelise them. They're still quite green at the moment, I want them to be a bit more caramel-ey.
SAM: If you want to try this recipe at home, make sure a grown-up knows what you're doing. (Come on.) Please
caramelise. Watching them like a hawk. I know, I'm just like ... Ooh, yours are looking good. I think they might be
done. They're all evenly brown. Ehh ... Onions blitzed, the bakers start on their dough. I'm rubbing the butter into the
flour, and I'm trying to get it to look like breadcrumbs. Just added baking powder to make them rise. Add the sugar,
salt and onions. Now? (100ml. .. ) SHE WHISPERS TO HERSELF Right now I'm just kneading the dough. I just kind
of push it, and then bring it back and kind of roll it. I didn't really get taught, I've just been watching loads of cooking
shows lately! I think my dough's coming together quite well. I've done lots of kneading before, because I make
bread quite often. It's still quite ... glubby! You can feel stuff in it. Bakers! You have 45 minutes left before we KNEAD
to see your bread. Once kneaded, the dough must be divided into five balls. I'm just rolling the dough into kind of
long, thin sausages. They need to be 65cm. To ensure the pretzels have an even bake, the rolls should be the


1 This   copy is computer generated. Text will vary in accuracy due to speaker dialect and audio quality issues.


          Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 70 of 321
                                           Junior Bake Off - 07:33 AM GMT

same thickness. Some places are a lot thinner than the other places. I'm a bit worried about the shaping, because
it's rather complicated. You twist it... and then twist it again. And then pull it over. I've done croissants, but nothing
like this with the knots and the twists and the folds. It's a bit, "Eeugh!" I'm just going to, like ... Oh! SHE LAUGHS
MAISIE: (OK. .. ) Pretzels were originally created in Germany, by monks who gave them to well-behaved children,
and their unique shape is said to represent arms crossed in prayer. Oh, there we go. That looks sort of like it. (13.
13. 13.) They're a bit weirdly shaped, but I think we'll be all right. I am just putting some egg yolk, so that they can
turn a nice golden-brown colour. The sea salt gives it a bit more flavour. MACY: They have to be in the oven for ten
minutes. you've only got 15 minutes left.


Load-Date: November 23,2016


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 71 of 321
                                                       Junior Bake Off - 07:38 AM GMT
                                                                           TVEyes - BBC 2 Wales
                                                                    November 23,2016 Wednesday


Copyright 2016 TVEyes, Inc. All Rights Reserved




                tveyes
Section: U.K. REGIONAL TV; Lifestyle
Length: 665 words
Anchors: Sam Nixon
Highlight: It's the second quarter-final and five more bakers enter the Bake Off tent to face judges Nadiya Hussain
and Allegra McEvedy. The technical bake sees the bakers tied up in doughy knots as they try to follow Allegra's
recipe for baked pretzels and dip. In the showstopper challenge the bakers have to produce 12 eclairs. They'll need
to pull out all the stops to present perfectly piped and deliciously flavoured eclairs if they're to go through but only
three can win a place in the semi-final.

Body
!lI1.,~=-==~~"~~~~'U~"""'%..-~~=';1;.n=.-=~"'''''''''=~\''t:\o''"~''''''''''''''~~~~'''''~~~~'''''''~~~'''1$!.~=,,"''''' *"m=",·wrx='"""~~m~=-~"n=-~"'-=""~~""'~~""''''''''''~"",=';l,,,,,z.~




Speech to text transcript: 1

"While the pretzels are baking, make your sour cream dip." How are we doing, Maisie? OK. I'm just making the dip,
and there are no quantities, so we have to make it to taste. Ooh, that's interesting!

 Give you a little tip, Maisie. Yes? You can always add, you can never take away. Yeah. Good tip, innit? Yeah, in
life. Same when you're putting wax in your hair. Yeah. Put too much in, can't take it out, have to get in t'shower
again, wouldn't you? No, you can't(!) I like mine quite chunky, when you bite it and it goes ... SHE MAKES
CRUNCHING NOISE Needs a bit more pepper. It's good. I added more milk. This time it tasted a little bit nice,
rather than not nice at all. Bakers, five minutes left. These need to come out of the oven. Whoa ... I can't see! OK, I
think they're done. I would have liked them to have gone in a bit longer. There we go. OK, bakers, that is it. The
Technical is over. Please bring your pretzels to the gingham altar. I paid a lot of attention to being precise, because
you know how much the judges like it to be uniform. I got everything done, and I think it's all right, I just think it's a
bit uneven, a bit, "Eeugh". The judges are looking for pretzels that have a golden crust are chewy on the inside and
have a clearly defined knot. Maisie, they are very neat. Pretty much five identical golden-brown pretzels. We've got
three spaces in between and we've got a lovely knot. Shall we taste? It's lovely and chewy in the middle, crunchy
on the outside. The onions are just caramelised, maybe a little bit more. I'm going to try it with the dip. It's a
delicious dip, Maisie, so that's a good job. Lottie! They're all different shapes. Where you've got thicker bits ...
.. they're slightly under-baked. Where you've got thinner bits, that's baked perfectly. Your chives are chopped just
how I like them. And I like the consistency of it as well. Macy! They're a good, even size. Crisp on the outside,
chewy on the inside. I think the onions could have been caramelised for a little longer. I'm going to go in for the dip.
Did you add a bit of milk to that? Mm. There's a slight wateriness around the edge. Jenna. Look at the three equal
spaces. That's a saleable pretzel. Crisp on the outside, let's try the dip. I love your cracked pepper on top. Yeah,
good touch. Very good, very nice indeed. Rachel, those are lovely and golden. We have got some thinny bits, as
opposed to thicky bits. The thinner parts have overbaked, and then the thicker parts are slightly underbaked. Mm.


1 This   copy is computer generated. Text will vary in accuracy due to speaker dialect and audio quality issues.


          Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 72 of 321
                                            Junior Bake Off - 07:38 AM GMT

You can tell you've browned those onions a little longer, it's naturally sweet. It could have taken a crack of pepper,
for me, but the salt is spot-on. Well done. The judges will now decide which two bakers have presented the best
pretzels. In no particular order, the first of our top two ..... is Jenna, for her well-shaped pretzels. Thank you. And the
second person ... is Maisie, for giving us a lovely, smooth dough and a clearly defined knot. It was quite a shock.
They were like, "First of the top two is ... " And I was like ... And they went, "Jenna!" and I was like, "Oh, yay!" Going
into the Showstopper, I really need to work on my time, because every time I've done it, I've been a bit over. I am a
little bit disappointed. This gives me another reason to really try and bake my socks off in the Showstopper this
afternoon. After pretzels, the judges want to see the bakers' choux pastry-making skills. Did you say, "choux pastry-
making skills"? Yeah. Ohh, I thought you said shoe-making skills! Nice ... LOAFERS. Good afternoon, bakers, it's
time for your Showstopper challenge. Allegra and Nadiya would like you to make 12 eclairs. Now, our judges are
looking for


Load-Date: November 23, 2016


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 73 of 321
                                        Junior Bake Off - 07:40 AM GMT
                                                          TVEyes - BBC 2
                                                  November 23, 2016 Wednesday


Copyright 2016 TVEyes, Inc. All Rights Reserved




Section: U.K. NATIONAL; Lifestyle
Length: 760 words
Anchors: Sam Nixon
Highlight: It's the second quarter-final and five more bakers enter the Bake Off tent to face judges Nadiya Hussain
and Allegra McEvedy. The technical bake sees the bakers tied up in doughy knots as they try to follow Allegra's
recipe for baked pretzels and dip. In the showstopper challenge the bakers have to produce 12 eclairs. They'll need
to pull out all the stops to present perfectly piped and deliciously flavoured eclairs if they're to go through but only
three can win a place in the semi-final.

Body


Speech to text transcript: 1

and have a clearly defined knot. Maisie, they are very neat. Pretty much five identical golden-brown pretzels. We've
got three spaces in between and we've got a lovely knot. Shall we taste? It's lovely and chewy in the middle,
crunchy on the outside.

The onions are just caramelised, maybe a little bit more. I'm going to try it with the dip. It's a delicious dip, Maisie, so
that's a good job. Lottie! They're all different shapes. Where you've got thicker bits ..... they're slightly under-baked.
Where you've got thinner bits, that's baked perfectly. Your chives are chopped just how I like them. And I like the
consistency of it as well. Macy! They're a good, even size. Crisp on the outside, chewy on the inside. I think the
onions could have been caramelised for a little longer. I'm going to go in for the dip. Did you add a bit of milk to
that? Mm. There's a slight wateriness around the edge. Jenna. Look at the three equal spaces. That's a saleable
pretzel. Crisp on the outside, let's try the dip. I love your cracked pepper on top. Yeah, good touch. Very good,
very nice indeed. Rachel, those are lovely and golden. We have got some thinny bits, as opposed to thicky bits. The
thinner parts have overbaked, and then the thicker parts are slightly underbaked. Mm. You can tell you've browned
those onions a little longer, it's naturally sweet. It could have taken a crack of pepper, for me, but the salt is spot-on.
Well done. The judges will now decide which two bakers have presented the best pretzels. In no particular order,
the first of our top two ..... is Jenna, for her well-shaped pretzels. Thank you. And the second person ... is Maisie, for
giving us a lovely, smooth dough and a clearly defined knot. It was quite a shock. They were like, "First of the top
two is ... " And I was like ... And they went, "Jenna!" and I was like, "Oh, yay!" Going into the Showstopper, I really
need to work on my time, because every time I've done it, I've been a bit over. I am a little bit disappointed. This
gives me another reason to really try and bake my socks off in the Showstopper this afternoon. After pretzels, the
judges want to see the bakers' chaux pastry-making skills. Did you say, "chaux pastry-making skills"? Yeah. Ohh, I
thought you said shoe-making skills! Nice ... LOAFERS. Good afternoon, bakers, it's time for your Showstopper
challenge. Allegra and Nadiya would like you to make 12 eclairs. Now, our judges are looking for at least two


1 This   copy is computer generated. Text will vary in accuracy due to speaker dialect and audio quality issues.


          Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 74 of 321
                                           Junior Bake Off - 07:40 AM GMT

different flavours, and remember, it's for a place in the semifinals. You've got 90 minutes. On your marks. Get set.
Bake. I've just got some water and some butter. This is going to be the base of my choux pastry. The key to a great
eclair is a great choux paste. It needs to be well piped and then it needs to rise up, and you get this golden-brown
crunch on the outside and these glorious cavities waiting to be filled on the inside. We want to see flavour
combinations that we put in our mouth and think, "Wow, why didn't I think of that?" I've chosen the flavours because
I really like smoothies. One is going to be strawberry and raspberry, my other one is mango and passion fruit.
Rachel will top her mango and passion fruit eclairs with a zesty orange icing, and her strawberry and raspberry
eclairs will be decorated with icing made with fresh raspberry juice. Choux pastry is rather hard, so it's important to
beat in the flour quickly. The texture will be correct when it's like a smooth ball of paste. Maisie. Hello. Hi. What kind
of flavours are you doing? I'm going to be making a mint chocolate one and a raspberry and chocolate one. My
mum's cousin lives in Prague, all the patisseries there. And I've seen ones similar to the ones that I'm doing, so ...
So we're expecting patisserie-standard ... ? Yeah. MARK: Maisie's minty eclairs will be filled with chocolate ganache
and mint cream. Her raspberry eclairs will also be filled with ganache and raspberry cream. It will be topped with a
fancy gold leaf. MAISIE: I make eclairs, like, all of the time, and then as soon as I start practising for the Bake Off,
my oven decided not to work, so I've been going round people's ovens, like, "Hi, can I borrow your oven to make
some eclairs, please?" # Macy, Macy, how are you? Yeah! #


Load-Date: November 23,2016


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 75 of 321
                                        Junior Bake Off - 07:40 AM GMT
                                                    TVEyes - BBC 2 Scotland
                                                  November 23, 2016 Wednesday


Copyright 2016 TVEyes, Inc. All Rights Reserved




              t\leyes
Section: U.K. REGIONAL TV; Lifestyle
Length: 762 words
Anchors: Sam Nixon
Highlight: It's the second quarter-final and five more bakers enter the Bake Off tent to face judges Nadiya Hussain
and Allegra McEvedy. The technical bake sees the bakers tied up in doughy knots as they try to follow Allegra's
recipe for baked pretzels and dip. In the showstopper challenge the bakers have to produce 12 eclairs. They'll need
to pull out all the stops to present perfectly piped and deliciously flavoured eclairs if they're to go through but only
three can win a place in the semi-final.

Body


Speech to text transcript: 1

The Technical is over. to the gingham altar. I paid a lot of attention to being precise, because you know how much
the judges like it to be uniform. I got everything done, and I think it's all right, I just think it's a bit uneven, a bit,
"Eeugh". The judges are looking for pretzels that have a golden crust on the outside, are chewy on the inside and
have a clearly defined knot.

Maisie, they are very neat. Pretty much five identical golden-brown pretzels. We've got three spaces in between
and we've got a lovely knot. Shall we taste? It's lovely and chewy in the middle, crunchy on the outside. The onions
are just caramelised, maybe a little bit more. I'm going to try it with the dip. It's a delicious dip, Maisie, so that's a
good job. Lottie! They're all different shapes. Where you've got thicker bits ... Yeah ... they're slightly under-baked.
Where you've got thinner bits, that's baked perfectly. Your chives are chopped just how I like them. And I like the
consistency of it as well. Macy! They're a good, even size. Crisp on the outside, chewy on the inside. I think the
onions could have been caramelised for a little longer. I'm going to go in for the dip. Did you add a bit of milk to
that? Yeah. Mm. There's a slight wateriness around the edge. Jenna. Look at the three equal spaces. That's a
saleable pretzel. Crisp on the outside, let's try the dip. I love your cracked pepper on top. Yeah, good touch. Very
good, very nice indeed. Rachel, those are lovely and golden. We have got some thinny bits, as opposed to thicky
bits. The thinner parts have overbaked, and then the thicker parts are slightly underbaked. Mm. You can tell you've
browned those onions a little longer, it's naturally sweet. It could have taken a crack of pepper, for me, but the salt
is spot-on. Well done. The judges will now decide which two bakers have presented the best pretzels. In no
particular order, the first of our top two ..... is Jenna, for her well-shaped pretzels. Thank you. And the second
person ... is Maisie, for giving us a lovely, smooth dough and a clearly defined knot. It was quite a shock. They were
like, "First of the top two is ... " And I was like ... And they went, "Jenna!" and I was like, "Oh, yay!" Going into the
Showstopper, I really need to work on my time, because every time I've done it, I've been a bit over. I am a little bit
disappointed. This gives me another reason to really try and bake my socks off in the Showstopper this afternoon.


1 This   copy is computer generated. Text will vary in accuracy due to speaker dialect and audio quality issues.


          Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 76 of 321
                                           Junior Bake Off - 07:40 AM GMT

After pretzels, the judges want to see the bakers' choux pastry-making skills. Did you say, "choux pastry-making
skills"? Yeah. Ohh, I thought you said shoe-making skills! Nice ... LOAFERS. Good afternoon, bakers, it's time for
your Showstopper challenge. Allegra and Nadiya would like you to make 12 eclairs. Now, our judges are looking for
at least two different flavours, and remember, it's for a place in the semifinals. You've got 90 minutes. On your
marks. Get set. Bake. I've just got some water and some butter. This is going to be the base of my choux pastry.
The key to a great eclair is a great choux paste. It needs to be well piped and then it needs to rise up, and you get
this golden-brown crunch on the outside and these glorious cavities waiting to be filled on the inside. We want to
see flavour combinations that we put in our mouth and think, "Wow, why didn't I think of that?" I've chosen the
flavours because I really like smoothies. One is going to be strawberry and raspberry, my other one is mango and
passion fruit. Rachel will top her mango and passion fruit eclairs with a zesty orange icing, and her strawberry and
raspberry eclairs will be decorated with icing made with fresh raspberry juice. Choux pastry is rather hard, so it's
important to beat in the flour quickly. The texture will be correct when it's like a smooth ball of paste. Maisie. Hello.
Hi. What kind of flavours are you dOing? I'm going to be making a mint chocolate one and a raspberry and
chocolate one. My mum's cousin lives in Prague, and I really like all the patisseries there. And I've seen ones
similar to the ones that I'm doing, so ... So we're expecting patisserie-standard ... ? Yeah. MARK: Maisie's minty
eclairs will be filled with chocolate ganache and mint cream. Her raspberry eclairs


Load-Date: November 23, 2016


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 77 of 321
                                   Ono local recipes celebrate 125 years
                                                      Honolulu Star - Advertiser
                                                     November 22, 2016 Tuesday


Copyright 2016 ProQuest Information and Learning
All Rights ReseNed
Copyright 2016 Oahu Publications Inc. Nov 22, 2016

Length: 874 words
Dateline: Honolulu, Hawaii

Body


ABSTRACT

Approximate nutritional information, per 1-ounce serving: 170 calories, 11 g total fat, 5 g saturated fat, no
cholesterol, 100 mg sodium, 16 g carbohydrate, 3 g fiber, 5 g sugar, 3 g protein Kalo Burgers Ka'ala Farms and
Malama Learning Center * 2 pounds ground turkey (may sUbstitute with fish, chicken or venison) * 1/2 cup onion *
1/4 cup green onion * 1/4 cup oyster sauce * 2 eggs * 1 cup water chestnuts * 2 cups cooked diced kalo (taro), or to
taste * Salt and pepper, to taste * 1/4 cup vegetable oil Combine ingredients except oil in a bowl and mix well.
Approximate nutritional information, per serving (not including salt to taste): 320 calories, 18 g total fat, 3.5 g
saturated fat, 130 mg cholesterol, 350 mg sodium, 17 g carbohydrate, 2 g fiber, 1 g sugar, 23 g protein Curried
Pumpkin Peanut Bisque Hawaiian Electric archives * 1-1/2 cups chopped, peeled apple * 1 cup chopped onion * 1/4
cup apple juice * 1-1/2 teaspoons curry powder * 1 (15-ounce) can pumpkin * 1 (15-ounce) low-sodium chicken
broth * 1/4 cup creamy peanut butter * 3/4 cup evaporated milk * Salt to taste * Garnishes (optional): chopped
peanuts, chopped red-skinned apple, fresh cilantro, chili pepper flakes In a large saucepan, combine apple, onion
and apple juice over medium-high heat.

FULL TEXT

Just in time for the holidays, Hawaiian Electric Co. has published "Treasured Island Recipes: Celebrating 125 years
serving Hawai'i" to mark a milestone anniversary and raise funds for Aloha United Way.

At $14 the cookbook highlights the unique fusion of flavors of the islands in more than 200 recipes from employees,
their families and company archives. About half are from Hawaiian Electric's community and nonprofit partners, as
well as award-winning dishes from culinary students and a few local celebrity chefs.

All proceeds from the cookbook sales will benefit more than 340 agencies supported by Aloha United Way.

While the selections below are redolent of fall, enjoy them year-round.

Chocolate Wasabi Bark

Emma Prince-Wilson, Education & Consumer Affairs

* 16 ounces dark chocolate

* 1/2 cup wasabi peas

* 1/2 cup spicy kakimochi (Japanese rice crackers)




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 78 of 321
                                        Ono local recipes celebrate 125 years

* 1/2 cup iso peanuts

* 1/2 cup pretzel crisps

In a double boiler, melt chocolate, stirring until smooth. Line a baking pan with baking parchment and spread 3/4 of
the peas, kakimochi, peanuts and pretzel crisps in pan. Pour melted chocolate over and gently mix with a fork to
evenly coat pieces. Sprinkle remaining pieces over chocolate. Cover with foil and refrigerate 4 hours.

Cut into large or small pieces with a sharp, heavy knife. Serves 15.

Approximate nutritional information, per 1-ounce serving: 170 calories, 11 9 total fat, 5 9 saturated fat, no
cholesterol, 100 mg sodium, 16 9 carbohydrate, 3 9 fiber, 5 9 sugar, 3 9 protein

Kalo Burgers

Ka'ala Farms and Malama Learning Center

* 2 pounds ground turkey (may substitute with fish, chicken or venison)

* 1/2 cup onion

* 1/4 cup green onion

* 1/4 cup oyster sauce

* 2 eggs

* 1 cup water chestnuts

* 2 cups cooked diced kalo (taro), or to taste

* Salt and pepper, to taste

* 1/4 cup vegetable oil

Combine ingredients except oil in a bowl and mix well. Form into patties.

In a frying pan, add oil and heat on medium. Add patties and pan-fry until cooked through. Serves 8.

Approximate nutritional information, per serving (not including salt to taste): 320 calories, 18 9 total fat, 3.5 9
saturated fat, 130 mg cholesterol, 350 mg sodium, 17 9 carbohydrate, 2 9 fiber, 1 9 sugar, 23 9 protein

Curried Pumpkin Peanut Bisque

Hawaiian Electric archives

* 1-1/2 cups chopped, peeled apple

* 1 cup chopped onion

* 1/4 cup apple juice

* 1-1/2 teaspoons curry powder

* 1 (15-ounce) can pumpkin

* 1 (15-ounce) low-sodium chicken broth

* 1/4 cup creamy peanut butter


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 79 of 321
                                         Ono local recipes celebrate 125 years

* 3/4 cup evaporated milk

* Salt to taste

* Garnishes (optional): chopped peanuts, chopped red-skinned apple, fresh cilantro, chili pepper flakes

In a large saucepan, combine apple, onion and apple juice over medium-high heat. Stir occasionally, until onion is
soft and most of apple juice evaporates, about 8 minutes.

Add curry powder and stir until fragrant, about 30 seconds. Stir in pumpkin, broth and peanut butter. Cover, bring to
a boil, reduce heat and simmer gently for 10 minutes.

Stir in milk. Cool. Blend in blender or food processor until smooth. Taste and add salt as needed. Garnish as
desired. Serves 4.

Approximate nutritional information, per serving (not including salt to taste or garnishes): 250 calories, 13 9 total fat,
4 9 saturated fat, 15 mg cholesterol, 200 mg sodium, 28 9 carbohydrate, 5 9 fiber, 17 9 sugar, 11 9 protein



Buy the book

» Pick up: Hawaiian Electric Co. bill payment center, American Savings Bank Tower lobby, 1001 Bishop St.

» Online: 808ne.ws/hecoauw

» Call: 543-4784

Craft fairs sales

Buy gift-wrapped copies:

» Saturday and Sunday: Hawaii United Okinawa Association Winter Craft Fair

» Dec. 3: Lanikai Park

» Dec. 4: Hawaii Kai Retirement Center

» Dec. 11: Heeia Elementary School

Neighbor islands

» Hilo: Hawai'i Electric Light payment center, 1200 Kilauea Ave.

» Kahului: Maui Electric payment center, 210 W. Kamehameha Ave.



More Hawaiian Electric Co. recipes are available at hawaiianelectric.com.



Credit: By Hawaiian Electric Co.


Load-Date: November 24,2016




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 80 of 321
                          Ono local recipes celebrate 125 years


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 81 of 321
                            Q3 2016 Snyder'sLance Inc Earnings Call - Final
                                              FD (Fair Disclosure) Wire
                                              November 7,2016 Monday


Copyright 2016 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2016 CCBN, Inc.

Length: 8705 words




Corporate Participants

* Kevin Powers

Snyder's-Lance Inc. - Senior Director of IR

* Carl Lee

Snyder's-Lance Inc. - President, CEO, and Director

* Alex Pease

Snyder's-Lance Inc. - Incoming EVP and CFO

* Rick Puckett

Snyder's-Lance Inc. - EVP, CFO and Chief Administrative Officer

Conference Call Participants

* Bill Chappell

SunTrust Robinson Humphrey - Analyst

* Akshay Jagdale

Jefferies LLC - Analyst

* Brett Andress

KeyBanc Capital Markets - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Jonathan Feeney

Consumer Edge Research - Analyst



        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 82 of 321
                                   03 2016 Snyder'sLance Inc Earnings Call - Final

* Mario Contreras

Deutsche Bank - Analyst

* Michael Gallo

CL King & Associates - Analyst

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to the Snyder's-Lance third-quarter 2016 financial
results conference call. At this time, all participants are in a listen-only mode. Later, we will conduct a question-and-
answer session, and instructions will follow at that time. (Operator Instructions) As a reminder, this call may be
recorded.

I would now like to introduce your host for today's conference, Mr. Kevin Powers, Senior Director of Investor
Relations. Sir, you may begin.

KEVIN POWERS, SENIOR DIRECTOR OF IR, SNYDER'S-LANCE INC.: Thank you, operator, and good morning,
everyone. With me today are Carl E. Lee, Jr., President and Chief Executive Officer; Rick Puckett; and our new
Executive Vice President and Chief Financial Officer, Alex Pease.

During today's call, we will discuss our 2016 third-quarter results as well as our outlook for the balance of 2016. As
a reminder, we are webcasting this conference call, including the supporting slide presentation, on to the Investor
Relations section of our corporate website at Snyder's-Lance.com.

Before we begin, I would like to point out that, during today's presentation, management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language included in our
presentation. A reconciliation of GAAP results to non-GAAP financial measures is available in our earnings release
and slide presentation, both of which are posted on our website.

I will now turn the call over to Carl Lee, our President and CEO. Carl?

CARL LEE, PRESIDENT, CEO, AND DIRECTOR, SNYDER'S-LANCE INC.: Thanks, Kevin. Good morning. We
appreciate you joining out third-quarter conference call. It is a privilege to be with you today as we share the solid
progress our team has delivered over the recent months.

Before getting started, I want to thank Rick for his outstanding leadership and partnership over the years, and for
his service to our shareholders, team, retailers and consumers. I would also like to welcome Alex Pease as he joins
our team, and we begin to work together to continue growing our financial returns and our shareholder value.

Alex?

ALEX PEASE, INCOMING EVP AND CFO, SNYDER'S-LANCE INC.: Thanks, Carl. Although I'm only one week
into my journey with Snyder's-Lance, I continue to be extremely impressed with the strategy of the Company, the
strength of the brands, and the opportunities for growth going forward. I look forward to working closely with the
team to drive continued improvement in our returns, both through greater operating efficiency as well as improved
capital efficiency.

I would also like to thank Rick, not only for his development of a world-class finance team, but also for the
significant investment he is making to ensure a fast and smooth handover to me. I look forward to meeting with a
number of you in person as Carl and I hit the road together next week.

CARL LEE: Thanks, Alex. Rick, Alex and myself will be working together to ensure a smooth CFO transition over
the coming months. Again, we are grateful for all of Rick's many contributions over the last 11 years.




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 83 of 321
                                   03 2016 Snyder'sLance Inc Earnings Call - Final

Let's turn our attention to our results for the third quarter. I'll start by saying we had a -- we made solid progress by
building our brands, expanding retail and online distribution, and increasing margins. Therefore, we are pleased to
report sales growth, operating income, and balance sheet improvements that were in line with our internal
forecasts.

Given timing differences between the third and fourth quarter related to Diamond of California culinary sales, we do
not believe that consensus forecast fully reflected the seasonally strong October volume that falls into our [fiscal]
fourth quarter.

Please turn to page 5 of our presentation so we can review our financial performance. In the third quarter, we
improved sales trends on legacy Snyder's-Lance brands in addition to incremental revenue generated by the
acquisition of Diamond Foods. Including Diamond brands, overall revenue grew 41 %.

It is important to note the seasonality of the Diamond of California culinary nut sales during the holiday period,
resulting in higher fourth-quarter sales relative to the rest of the year. Operating income increased $24 million, or
83% versus last year. Results were driven by Diamond's contribution, strong legacy Snyder's-Lance core brand
revenue growth, integration execution, and cost synergies, as well as our margin enhancement initiatives.

Adjusted EBITDA grew 73% to $82 million for the quarter, growing to 13.9% of net sales. Earnings-per-share were
$0.35 versus $0.26 last year, growing 35% for the quarter. The growth was driven by improved sales mix of
Snyder's-Lance brands, gross margin increases, and managing SG&A expenses.

As you review the financial performance for 03, you will see solid growth across the board. The credit for these
results go to our talented team of associates that continue to raise the bar on execution, resulting in increases to
household penetration, market share, ACV distribution, all while reducing costs and controlling expenses.

We are truly blessed with a very strong team. This progress provides the momentum we need to finish 2016,
according to the forecasts that Rick will share shortly, as well as to ensure a strong start for 2017.

Now let's turn to page 6. Normally, I begin my comments with a deep review of revenue growth. However, today it is
important to first discuss the progress that is being made on margin expansion. It is the top priority we have as a
leadership team.

In the first forward chart, you see the operating income margins expanded from 2014 to 2015. During that
timeframe, it's important to note that this is when we sold our very profitable private brand business. And it was
followed by 12 months of aggressive work to eliminate the stranded cost that was left behind.

Now let's review margin gains for 2016, where we see consistent improvement quarter-over-quarter. Our results are
being driven by executing our strategic plan to reduce cost and expand margins. This includes both improving the
sales mix of core brands while also improving individual core brand profitability.

About 18 months ago, we developed a road map for cross-functional teams to drive brand margin expansion, and
this has driven positive results. Next, we are working to increase gross margins through a sequence of tactical
plans. We are driving import costs down by leveraging procurement scale, first, on our legacy business, with
programs launched in 04 last year, and now with the combined purchasing power we have with Diamond Foods.

Plus our supply chain leaders are delivering productivity gains in manufacturing, utilizing our continuous
improvement programs. As an example, this approach has been applied to both Lance and Cape Cod, resulting in
profit margins growing on the fast -- on two of our largest and most premium brands. This was a process started at
the SKU level by production site and distribution model to determine actionable steps to increase profitability. This
process is delivering the margin expansion we expect.

In addition, our team has been implementing planned SG&A savings. This includes reducing logistics and
warehouse costs, selling expense, and general and administrative costs. Savings were added to the bottom line
with a small portion being used to increase our marketing and advertising programs.



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 84 of 321
                                  032016 Snyder'sLance Inc Earnings Call - Final

For example, in 03, we invested in incremental 35 basis points in marketing support of Snyder's Hanover Pretzels.
When our gross margin gains are combined with our SG&A reductions, you see the 210 basis point improvement it
drove in 03 last year to deliver 9.1 %. On a year-to-date basis, operating income margins are up 190 basis points to
8.4%. The Diamond cost saving synergies will continue to increase as we move into the fourth quarter and fiscal
2017.

Let's take a minute to discuss our current progress to date. Please turn to page 7 for an update on integration. We
remain on schedule to deliver $75 million in planned savings over 24 months. This includes the $10 million that we
plan to invest back into our brands and innovation.

A number of major projects were successfully completed in the quarter, generating the expected savings. For
example, the Salem and Boyd plants were converted to the Oracle ERP system at the end of third quarter. It's a
major undertaking to convert a single plant. And, for that reason, we are proud of our internal task force that
completed two large plants at the same time. Some additional projects completed in the quarter include optimization
of our broker network, manufacturing synergies delivering the lowest landed cost, leveraging purchasing scale,
improved terms and pricing, and maximizing freight rates and shipment consolidations.

Please move to page 8. Now let's take a look at revenue results in more detail for the quarter. Total net revenue
increased 41% to $589 million. Overall legacy sales came in up 0.7%, with growth due to lower year-over-year
results in partner brands and contract manufacturing. Changes with third-party sales are expected to be up and
down from time to time, as partners experience temporary sales softness or we deal with capacity constraints and
also planned contract changes with key customers.

Sales swings in this area are normal and will adjust over time with increased demand from current or new partners.
As expected, our Snyder's-Lance legacy business returned to growth in the quarter, driven by branded revenue
increasing 2.6%.

If you will, please join me on page 9. You'll see the extent which our legacy brand net revenue has improved since
the beginning of the year. Due to temporary headwinds, early [2006] was challenging from a top-line perspective.
Our team reacted quickly to address our areas of opportunity, and we made tremendous headway to reverse our
trends and return to strong growth.

In the third quarter, our core brands grew 3.7%, driving 7% volume growth. This difference in revenue versus
volume is partly driven by a strong mix of direct sales versus DSD sales. As a reminder, revenue per pound is lower
in the direct channel. Our product margins are generally higher, making this an attractive channel to continue to
grow.

Volume increased across all five core brands, driving gains in household penetration. The growth was led by Cape
Cod, Snack Factory and Lance. Trends in the Snyder's of Hanover brand continues to improve, according to the
plans we've shared with you earlier this year.

As you will see on page 10, retail sales results for Snyder's of Hanover have improved significantly since the
beginning of the year. On a rolling 12-week basis, according to IRI retail sales, we have turned back to growth as a
result of our comprehensive brand renovation. Key components of the marketing plan include new product
innovation and the successful limited time offering of Itty Bitty Minis in time for back-to-school, expanding better-for-
you offerings in our Pretzels Baby integration marketing plan have allied to the results that we were expecting.

The early results are very encouraging. We still have work ahead of us and additional plans to implement, as we
push for further growth through the end of the year.

Now looking specifically at market share performance in the quarter, we outperformed the category across a
majority of our core legacy brands. If you'll join me on page 11, let's begin with Snyder's of Hanover.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 85 of 321
                                  032016 Snyder'sLance Inc Earnings Call - Final

During the last 12 weeks, we gained nearly 2 full points of market share. We saw positive gains across all traditional
channels, including pieces, shapes, especially gluten-free. Braided Twists segments is the latest return to growth
fueled by packaging enhancements. So, very good performance overall on Snyder's of Hanover.

Lance sandwich crackers continue to benefit from the brand investment in packaging, ingredients, and taste we
completed last year. We have successfully leveraged this effort in the past to drive sales in category growth.
Gluten-free continues its strong growth in ACB gains. Strong velocity, base business strength, and expansion in
club retailers led to temporary production constraints that were overcome with incremental capacity added in
September. Year-to-date, Lance sandwich crackers share gains exceed 2.5 points.

Cape Cod. Outpacing category growth by 3 to 1, we continue to gain share. The market share gains were driven by
ACV, displays, price, and velocity gains. The brand delivered solid performance across the summer season across
all channels. Cape Cod is another great example of the long-term benefit of our renovation effort.

Pretzel Crisps sales was driven by new distribution in key retailers, innovation, and higher velocity. The brand grew
share in the quarter and continues to increase household penetration. Late July market share is up significantly for
the year, driven by double-digit ACB gains, leveraging the Company's DSD system. Late July's better-for-you
positioning is driving strong consumer response and brand loyalty. Of the top four brands in the natural tortilla chip
category, it's the only one gaining share over the last 52 weeks.

Please follow me to page 12. For our recently acquired Diamond brands, our margin -- our market share
performance was mixed in the quarter. The Kettle brand continues to be strengthening our position in the natural
food channel. Its better-for-you credentials are helping us expand ACV distribution, outperforming the category and
building market share due to the increased distribution as part of our enterprise sales program.

Alternative channels continue to be the driver of growth. Club, Up and Down the Street, and the Natural channel.
Emerald market share was relatively flat in the quarter. We are excited about this brand and its potential. It's driving
growth through improved base velocity, distribution gain on new items, and positive pricing due to its new
packaging and sizing.

Pop Secret faced challenges in the quarter as the brand was negatively impacted by category headwinds and
competitive discounting. Our renovation plans are underway with early ACV gains to report, plus online and print
consumer advertising will be starting in 04. And we have product innovation scheduled for 2017. And we believe
that Microwave Popcorn category will rebound over time, as our marketing and sales team leverage their
capabilities and experience to turn brands around.

Please turn to page 13 for an update on recent trends on our Diamond brands. As you can see, Kettle and Emerald
have improved sales results during the last four weeks of 03. This is an indication that the focus on retail execution
is working. These brands have long runways as ACV expands and their better-for-you credentials are leveraged to
reach even more millennials.

As you can see, Pop Secret sales for the last four weeks showed improvement. While we have a ways to go, we
remain confident in this category and our brand. As advertising plans roll out, innovation arrives next year, and
distribution gains continue, we believe this brand can return to growth and re-energize the category.

Turn to slide 14. During the third quarter, we expanded our European portfolio by purchasing the remaining interest
in Metcalfe's Skinny. It's the UK's premium popcorn brand. It also incorporates a fast-growing range of corn and rice
cake products.

We are excited to add the Metcalfe's Skinny popcorn to our portfolio in order to expand our presence in the UK. It
also aligns well with our corporate strategy of focusing on premium and differentiated snacks.

Metcalfe's Skinny offers a number of advantages that we can leverage in the UK. We gain entry into the fast-
growing ready-to-eat popcorn category, starting with a meaningful brand awareness to drive continued sales
momentum.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 86 of 321
                                   03 2016 Snyder'sLance Inc Earnings Call - Final

We build scale with retailers as we expand our portfolio across new categories, and we increase our better-for-you
snack offering in order to expand our consumer reach. There is tremendous growth potential in the UK with
additional opportunities for further international expansion.

Now I'd like to turn the call over to Rick, who will provide more information on our financial performance for the third
quarter.

RICK PUCKETI, EVP, CFO AND CHIEF ADMINISTRATIVE OFFICER, SNYDER'S-LANCE INC.: Thank you, Carl,
and good morning, everyone. Turn to page 16 in your deck. This shows the 03 net revenue information. Net
revenue increased by $172 million or 41.3% for the quarter when compared to last year. Excluding the Diamond
contribution, legacy Snyder's-Lance net revenue was up 0.7%, driven by 2.6% growth across the legacy Snyder's-
Lance brands, while contract manufacturing was down 7.5%, and Partner brands were down 2.1 %.

Turning to 2017, we saw significant operating margin expansion in the quarter to 9.1 %, a 210 basis point
improvement year-over-year. The operating margin expansion is a result of our efforts over the last several quarters
relating to driving costs out of the business while also integrating the Diamond acquisition.

We have been successful in delivering the savings to date that we have discussed previously. We are on track with
our integration activities, and our synergies are being realized as expected and in the time expected. We were able
to accomplish several integration milestones in the quarter, including a major system conversion, reducing selling
costs through broker rationalization, optimizing production costs across similar locations, and continuing to exercise
our scale in transportation and procurement.

These are foundational milestones that will continue to unlock synergies in the coming months. Our manufacturing
performance in the quarter was also improved, and we are seeing more opportunity to drive efficiencies.

We are now seeing productions from Kettle plants for our Cape and Kettle brands that will allow us to get better
capacity utilization as well as produce our products closer to the raw material source throughout the year. As noted
on this page, our operating income dollars increased by 83% to $24.3 million.

Turning to slide 18, our EBITDA margins increased to 13.9% from 11.3% last year. It's an increase in dollars of 73%
or $34.6 million. EPS is also up 35% to $0.35 per diluted share.

On slide 19, we continue to see improvements in our debt levels, with leveraging -- with leverage declining almost
10% since the acquisition earlier this year. As we have previously stated, we expect our leverage to be below 4.0 by
the end of the year. At the end of 03, we were already at 4.1, so we are really looking good on this -- on the
progressing to get to the -- lower than 4.0 by the end of the year.

As you will see in a minute, we are also reducing our capital expenditure estimates for fiscal 2016 to $75 million to
$80 million. This reduction is driven by timing of some larger capital projects.

On page 20, you'll see a summary of the results for 03. There are a couple of callouts on this slide that are
important. First, you will notice our tax rate is 29.2% for the quarter this year compared to last year's tax rate of
30.6% for 03.

While both are lower than other quarters in their respective years, it is for different reasons. Last year, we had
significant tax reserves released due to the expiration of the statute of limitations. This year's lower rate is primarily
driven by the recently enacted tax law changes in the UK to lower the business tax rate. This impacted our deferred
tax liabilities, which provided the favorability in the quarter. Additionally, our Other Income line reflects insurance
proceeds we received, covering a business interruption claim filed earlier in the year.

On slide 21, we talk about our guidance. Based on our performance year-to-date and our expectations for the fourth
quarter, we are updating our full-year outlook for fiscal 2016. On slide 21, you'll see that we have narrowed both our
revenue and earnings per expectations, and we are now forecasting our net revenue to be between $2.29 billion




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 87 of 321
                                   Q3 2016 Snyder'sLance Inc Earnings Call - Final

and $2.31 billion. With three quarters complete, we can now fine-tune our ranges for both our legacy business and
Diamond Foods.

Beginning with the legacy business, we have tightened our growth expectations. Given our performance in our
contract manufacturing and Partner brand businesses, we now expect our legacy sales growth to be flat to up [to]
1.5%. Previously, we had talked about flat to up 2%.

The contract business was impacted in Q3 by some capacity constraints, as Carl mentioned earlier. However, we
brought new capacity online in September. We've also adjusted our Diamond Foods revenue guidance to $630
million to $640 million. On our second-quarter earnings call, you will recall that we cited an incremental negative
currency impact on our UK business.

And we also noted that we expected Diamond Foods to be at the lower end of our prior forecast of $630 million to
$650 million. We are reflecting now the incremental currency impact, even since then, of approximately $5 million to
$6 million, as well as year-to-date performance of Pop Secret into our guidance, as well as taking a prudent look at
the Diamond of California brand impact in Q4.

We're also narrowing our 2016 EPS guidance to the upper end of the range, excluding special items, to $1.24 to
$1.30. In addition, we are making an adjustment to the impact of purchase price accounting on our estimates to
$0.08 to $0.10 versus the $0.10 to $0.12 that we shared previously.

We're finalizing our valuation analysis on the Diamond acquisition in Q4, and we do not believe that we will see any
significant adjustments to this range going forward. We are also estimating 2016 adjusted EBITDA of $310 million
to $320 million for fiscal 2016, or approximately 13.5% to 14% of revenue. This change is primarily driven
commensurate with our revenue outlook.

We estimate capital expenditures of $75 million to $80 million. In addition, we are estimating share count to be $93
million to $94 million, our tax rate to be between 33.5% to 34%, and our interest cost between $32.5 million to $33.5
million.

Before I turn the call back over to Carl, I would like to make a final comment on our implied fourth-quarter revenue
outlook to assist with your modeling. As a reminder, due to the seasonal nature of Diamond of California culinary
nut business, this is the largest quarter in terms of both revenue and earnings.

To give you a sense of the seasonality, Diamond of California sales in October alone are significantly higher than
any other month of the year. Historically, this would have been accounted for at the end of Diamond's first fiscal
quarter. However, we account for this in the first month of our fourth quarter, given the difference in the fiscal years.
As you have modeled your fourth-quarter estimates for our culinary category, please keep this in mind.

Now I'd like to turn it back over to Carl for some additional remarks.

CARL LEE: Thank you, Rick. As you can tell with our Q3 update, we continue to execute our strategic plan to drive
sustainable growth and deliver shareholder value.

As a leadership team, we are focused on a couple of key areas. First of all, building premium and differentiated
brands; continuing to expand retail distribution; integrating the Diamond acquisition; expanding our margins; and
most important, investing in our people. As consumers continue to expect more from their snacks, we are ready to
deliver the nutrition, quality and innovation they expect. We're well-positioned to support the better-for-you trends
we see in our industry.

Now I'd like to turn it over to the operator for some Q&A. Thank you.

Questions and Answers

OPERATOR: (Operator Instructions) Bill Chapel, SunTrust.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 88 of 321
                                    032016 Snyder'sLance Inc Earnings Call- Final

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: I'm sorry, I'm a little confused on the guidance
just for the full-year. So, just help me understand. I mean, you had a better-than-expected EPS; maybe it was in
line. But looking at the full-year, if I -- from what you've said, you've got a $0.02 to $0.03 benefit from better
purchase accounting, and a couple-cent benefit from taxes.

So would you have actually lowered guidance below the range? Was that your intent, had you not had these kind of
one-off items?

RICK PUCKETT: No, I think it's a couple of things, Bill. First of all, we have tightened our revenue guidance as well,
right? So you need to take that into consideration as you look at the EPS guidance. There is certainly a large
activity in 04 that we are still being prudent, since we have not experienced this Diamond of California brand
seasonality in the past. So there's a certain amount of prudence in there, but we're also reflecting the topline
guidance.

BILL CHAPPELL: But just going back, I mean it's $0.04 or $0.05 of one-off items. Are you saying that uncertainty
on the other are offsetting that benefit?

RICK PUCKETT: Well, I mean we've reduced the -- we've increased the range, right? We took it from [1.22] to
[1.24] in this guidance. So we've increased the midpoint for you.

BILL CHAPPELL: Okay. So, in your minds, operationally, things are running better than what you forecast?

RICK PUCKETT: I think we are being prudent in the fourth quarter.

BILL CHAPPELL: Okay. Second, just kind of understanding some of the other issues, as I look at Partner brands
and the culinary business, on Partner brands, should we expect, with the addition of the Diamond portfolio, that
Partner brands will, to some extent, be cannibalized, and that should be in decline going forward?

CARL LEE: This is Carl. Thanks for your question. No, I would not say that. I think that we are going to continue to
focus on our branded business obviously. We continue to take our Partner brand business very serious because of
the strategic nature that it provides and the benefits it provides for our DC operation.

So I think what you will see is just, from time to time, you'll see some increases and maybe a little bit of headwinds
on Partner brands. As we mentioned in our comments, there was a little bit of sales softness for a couple of the key
brands. We don't expect that to continue. It just happened to happen in 03. So, overall, Partner brands continue to
perform well and we expect it to continue.

BILL CHAPPELL: Okay. And then the last one for me on contract manufacturing again, because I don't fully
understand how that affects the model. Can you maybe give me a little more color on what happened this quarter?
Does that improve? Or is that a big part of the revenue guidance for the fourth quarter?

CARL LEE: I think we're reflecting it into the overall forecast, as Rick mentioned earlier. And in 03, we did run into
some capacity constraints, which temporarily created some challenges on the top line. And then also, we just
mentioned, from time to time, we have some overall plan changes where we enter or exit contracts.

We talked about this a little bit in 02. We talked about it a little bit in 03 as well. But I think this is similar to Partner
brands -- it's going to swing up a little bit or it's going to swing down, but overall, it's going to kind of continue to
improve for the long-term.

BILL CHAPPELL: Okay. I'll turn it over. Thanks so much.

CARL LEE: Thank you.

OPERATOR: Akshay Jagdale, Jefferies.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 89 of 321
                                  032016 Snyder'sLance Inc Earnings Call - Final

AKSHAY JAGDALE, ANALYST, JEFFERIES LLC: Thanks for all the additional color on -- and the breakdown
legacy versus what you've acquired. It's helpful. So just to be clear, on the change in guidance, previously, I believe
the FX impact was negative $15 million? Is that now negative $20 million to $21 million?

RICK PUCKETT: No, I think it was negative $6 million, Akshay, is what I recall. So this will be another $5 million, so
a total of $11 million or so -- $11 million to $12 million.

AKSHAY JAGDALE: Right. But the FX -- right. So, the FX is significantly worse. And it's all pound-related, correct,
generally?

RICK PUCKETT: Absolutely. Sterling, right.

AKSHAY JAGDALE: Okay. Right. And I know there's a lot of moving parts here. The revenue guidance being
tightened, if I may, how much of that has to do with what's happened so far in the third quarter versus what you are
expecting for fourth quarter? I mean, I know you tightened it very slightly, $10 million or so at the midpoint, but can
you give us some sense of how this quarter, from a revenue perspective, came through relative to your
expectations?

CARL LEE: Akshay, this is Carl. And then Rick may have some comments as well. As I said in my comments, I
mean, it was all in line with our internal forecast. I think that, overall, you saw some very strong growth with our
legacy Snyder's-Lance brands. We still are relatively new with the Diamond of California brand, for instance, and
that category has gone through some significant changes with the input costs.

So I think what we are trying to do is just be very conservative going into 04 with our revenue forecast. We expect
the legacy brands to continue to perform well. We're going to continue to get some more time under our belt dealing
with a new category in the culinary area, and we're just going to be very prudent as we kind of look forward through
04.

AKSHAY JAG DALE: Okay. And just two on the branded side. So, just questions regarding the sales trends. You
mentioned in your prepared remarks that Kettle is gaining share. Is that -- and the numbers you presented,
obviously, are for the US business.

Is that -- when you say it's gaining share, are you looking at it as a function of the total chip category or the Kettle
chip category? That's question one. And what's the right way to look at it?

And then the second question is, can you just give us some insight into how you are approaching the renovation on
Pop Secret? And when do you expect the effects of that to show up in the measure channel data? Thanks.

CARL LEE: Thanks for the question again. I think that the important thing is, if you -- to go back to your -- the first
part of your question in regards to Kettle brand in particular, we are seeing very good share gains on both Kettle
brand and also Cape Cod. So both of our Kettle chip brands are showing very good share gains inside the overall
Kettle category. That's how we measure it.

And they have two brands that are really distinct and different, focused on different consumer sets and kind of
different parts of the store; to continue both of them growing and expanding share, I think it's very important. So, I
give the credit to our marketing team and sales team for their ability to execute two very powerful brands that
continue to show very good performance.

In regards to Pop Secret, I think we are encouraged by the last four weeks we shared with you in the presentation. I
think we are encouraged by the more consumer information we gather and the more research we do, we see a very
good brand, positioned very well in the consumer's mind. We also see a good category to participate in.

I think as we've proven to you before, with Lance and Snyders, that we are able to really get behind brands and
reinvigorate the brands and also the categories. We'll just need to take our time to make sure we do it right with Pop
Secret. And we leverage some of our past experience again with this category.



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 90 of 321
                                   Q3 2016 Snyder'sLance Inc Earnings Call - Final

So I would say we are showing some progress. It's a little too early to say that everything we've planned is going to
be in place as quickly as we want, but we're making extremely good moves forward there. And we're kind of
optimistic about the category and the brand. We just want to make sure that we take time to do it right.

AKSHAY JAG DALE: Okay, thank you. I'll pass it on.

OPERATOR: Brett Andress, KeyBanc Capital.

BRETT ANDRESS, ANALYST, KEYBANC CAPITAL MARKETS: Could you give a little bit more detail on what you
meant by the prudent outlook for the Diamond of California brand? I mean, does that have to do with elements of
the walnut pricing, you know, what you're seeing at retail? Or is there something with the -- I know the grower
payments come up on the third quarter. Does that have an impact on that as well?

CARL LEE: I think that -- I think we're just being very wise in the way we talk about that category. Because I mean
this will be our very first year to go through the baking season, so to speak. So this is an important time of year for
that category.

The pricing, obviously, has moved with input costs. So there's a lot of new variables there for us to get used to. So I
think what we are trying to do is just be conservative and prudent in the way we kind of communicate what we're
trying to do with that brand. We are excited about the category and we just want to be careful with it.

BRETT ANDRESS: So you guys expect that the retail price should -- coming down to drive more incremental
volume as you kind of look into the fourth quarter then?

CARL LEE: We think, no doubt, pricing has moved down with the lower input costs. And we expect that it's going to
encourage consumers maybe to do more in-home baking for the holidays. That's yet to be determined. And as we
get more experience, we'll be able to forecast that better.

But for now, I think we're -- pricing, we've managed carefully; input costs, we've managed carefully. We've focused
a lot on the retail execution and the visibility of retail. And we've been able to really kind of focus on the day-to-day
there to make sure that we've maximized the fourth quarter, which is the biggest quarter of the year for that brand.

BRETT ANDRESS: Got it. So if you look at 6% volume growth you guys had in the branded, I know you are coming
up against much easier compares in the fourth quarter, you put a lot of spend in place. I'm just trying to get a sense
of what you think is more of a realistic run rate for that branded segment over the next few quarters?

RICK PUCKETT: I think there are a couple of works in progress, right, in that branded, including Pop Secret and
some other things. If we're talking about legacy, historically, we've talked about the branded growth algorithm of 3%
to 5% for that. So, I don't think we are in a position to change that going forward.

BRETT ANDRESS: Just one more. I know you guys highlighted the national account wins in the first quarter. Did
that show up at all in terms of the revenue synergies this quarter or even next quarter?

CARL LEE: We didn't really talk specifically about the revenue synergies. I think again -- but just we've had
confidence in that 3% to 5% growth range that we've talked about openly. It will take us a little bit of time to get
through this year and then get back on that trend, but that's where we expect to be and that's our long-term
forecast.

I think as you take a look at some revenue synergies, we really didn't call those out, but we have seen some good
progress with the new portfolio, the broader portfolio, with the better-for-you credentials, as I mentioned, being able
to gain some additional ACV distribution for all of our brands.

So, having a stronger better-for-you portfolio has led to some nice gains in the Club channel, some nice gains in the
C-store channel, some nice gains in other direct channels, but then also, of course, in our DSP customers. So,
revenue synergies continue to develop nicely.



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 91 of 321
                                  03 2016 Snyder'sLance Inc Earnings Call - Final

BRETT ANDRESS: So, we should see those in numbers right now, then? Right?

CARL LEE: I think no doubt you're seeing some of the numbers, but you are also seeing some headwind with Pop
Secret. You are seeing some headwind with Diamond of California. So I think that is a combination of balancing the
two out.

BRETT ANDRESS: Okay. Thank you.

CARL LEE: Thank you.

OPERATOR: Amit Sharma, BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: A couple of modeling questions first. Can you talk about,
Rick, the sales and margin impact on supply constraints in the Lance business in the quarter? Any help with that?

RICK PUCKETT: I mean, I can't provide that to you specifically, Amit. I think that it impacted the Lance branded
business but it also, to some degree, impacted our contract manufacturing business that we mentioned. So it was
impactful on a couple of fronts. Those capacity constraints have now been removed. So, we brought online, in
September, additional capacity in sandwich crackers that will last for quite some time.

AMIT SHARMA: Got it. Okay. And then correct me if I didn't hear this correctly -- did you say 35 basis points of
incremental spending on advertisement and promotion in the quarter?

RICK PUCKETT: That was just for Snyder's of Hanover, I believe.

AMIT SHARMA: Okay, so for total ad and promotion spending can be -- do you have a number?

CARL LEE: I think it's -- we certainly have a number, Amit, and it will certainly be in what's published, but I think
you've just got to keep in mind it includes a lot of new brands this year versus last year. So, it includes spending on
the Diamond brands that would not have been in our historical rate.

What we did call out was the -- desire that we've had for a long time, to continue to spend more on our pretzel
business, especially Snyder's of Hanover. And we called out the 35 basis points that we spent there as far as
incremental, the marketing support during 03 on that brand. We are very pleased with the results you saw in one of
the earlier pages where we continue to show very good gains there, responding from the earlier softness in the
year. And the fact that we pick up 2 share points for the quarter is just -- is outstanding.

AMIT SHARMA: Right. And I'm not saying -- I think that we've certainly seen the growth. I'm just trying to figure out
whether that would be additional margin contribution as that spend rate normalizes to a certain level? So I just want
to see if there is a way to think about that.

The other thing also -- going back to the guidance just a little bit. So half of that, Rick, is FX. The other half is
Partner brands, whether you want to put Diamond of California in that as well. So if you take those out, should I
assume that the branded growth -- and more importantly, the margin expansion related with that -- that remains
entirely on track? There's nothing to take away from that?

RICK PUCKETT: I think you certainly can take away that comment, Amit. It is -- the branded -- or sorry, the revenue
growth being kind of flat to up 1.5% is primarily driven by the nonbranded business, especially on the legacy side.
And then on the Diamond side, that is primarily the additional FX adjustment as well as the prudency that we're
taking on the culinary brand DOC, as well as some performance in Pop Secret, although, as you saw in Carl's
pages, that is improving over the last 12 weeks or so.

AMIT SHARMA: Okay. That's great. And then just last one from me. As we look to 2017 and perhaps 2018 as well -
- and, Carl, you alluded to more ACV gains there -- apart from just ACV gains, should we also be thinking about
your footprint in the C-store channel or small format channel where at least our analysis shows that some of your




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 92 of 321
                                  Q3 2016 Snyder'sLance Inc Earnings Call - Final

brands may be somewhat less represented compared to the top brands in every category. Do you see that as an
opportunity as well?

CARL LEE: I think we -- we're clearly focused on the C-store channel for expansion. And I think that you are right.
We've got some opportunity in that channel as we continue to build it out. We've also got some new brands to take
to that channel. So, I think it's just another one of the growth areas that we are going to continue to focus on,
improving our DSD execution, improving some of the direct sales that we have going into that channel. We see
some long-term opportunities there as well.

AMIT SHARMA: Got it. So without giving guidance, the 3% to 5% topline growth on the branded side, over the
longer-term, and double-digit goals, those two goals are still pretty achievable, right?

CARL LEE: Yes.

AMIT SHARMA: All right. Thank you.

CARL LEE: Thank you.

OPERATOR: Jonathan Feeney, Consumer Edge.

JONATHAN FEENEY, ANALYST, CONSUMER EDGE RESEARCH: I wanted to see if I could get any additional
detail on -- this is the second full quarter you've owned the Diamond brands, and the drop -- it looks like last quarter
was about an $18 million drop in what you reported as contribution versus what it was under Diamond's reporting.
And in this quarter, that's up to about $55 million.

You called out Pop Secret and Diamond of California. I just wanted to be specific. Would that be most, if not all, of
that increased decline? And the decline as a whole?

CARL LEE: I think that you are looking at the right brands. I think the biggest thing we've got to be careful with is
when we compare our quarters to Diamond's quarters. Because keep in mind their first quarter ended in October,
and included a very important month for Diamond of California.

Our quarter ended in September, so Diamond of California by itself would really swing quarter-to-quarter
performance, in particular when you take into account the month difference. So --

JONATHAN FEENEY: Right.

CARL LEE: -- that's what we've got to balance out.

RICK PUCKETT: Yes, and in addition, Jonathan, the cost of walnuts were significantly different year-over-year as
well.

JONATHAN FEENEY: Right. So that -- a lot of it would be commodity-driven. That's actually really helpful, Rick.
That makes your comment about the October piece make a lot more sense. Thank you.

So just then just a follow-up on revenue synergies. I mean, there's a couple of components of revenue synergies
operationally. There's the Diamond brand, chiefly Kettle coming into where you've been strong, and the distribution
that you bring to bear. And then there's your products, as you mentioned, Carl, a year ago going out West. And
maybe -- also maybe just better execution on the legacy branded portfolio, the Snyder's-Lance branded portfolio.
That's big mass customers where I think the combination has resulted in a little bit better sales alignment and more
sales resources.

So if you could comment on the -- you say the revenue synergies are kind of happening now and are on track. If
you could comment about those two real components of it, which are working more than the others and how it's
going, I would appreciate it.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 93 of 321
                                   Q3 2016 Snyder'sLance Inc Earnings Call - Final

RICK PUCKETT: I hope you can appreciate the sensitivity of really talking about the revenue synergies in great
detail, because obviously we've got to protect our customer and our relationships there. We've also got to keep in
mind that the competitive aspect of what we're doing here.

But as I talked about, we've seen some nice improvements in the Club channel in particular, and as the Club
channels across the US, both East and West, being able to leverage a new broader portfolio. With consumer trends
and retailer trends moving to a bigger and bigger focus on better-for-you, and millennials having more impact in the
way retailers merchandise, has opened up some real opportunities for us to expand distribution, again, of our full
portfolio.

We've seen it there in that channel. We've seen in the drugstore channel, where consumers are really focused on
health and well ness in that area. And then we've also seen it in C-stores, and we're beginning to see it in
supermarkets.

So without really calling out the overall dollar impact or calling out the specific gains we've made, there's been very
good progress made on the revenue synergies. We'll continue to focus on it. We'll continue to execute it. We'll have
to be careful communicating it. Some of the benefits there will be temporarily offset by what we talked about with
Diamond of California, to your point, and Pop Secret. But I think the important part is we're building a stronger
foundation there, and fundamentally, gaining authorizations that will be there for a long time and will benefit us
greatly.

JONATHAN FEENEY: Great. Thanks. And great job on the margin expansion.

RICK PUCKETT: Thank you.

OPERATOR: Mario Contreras, Deutsche Bank.

MARIO CONTRERAS, ANALYST, DEUTSCHE BANK: So I wanted to ask on the top line within the branded
segment, it looks like pricing and promo was about a 3% to 4% headwind. Obviously, you had pretty strong volume,
but the pricing and promo was a bit of a deceleration versus what you had in the first half of the year. So can you
talk a little bit about what you've seen, just from a category and promotional environment?

And then you also mentioned some comments from DST versus direct impacting sales. So I just wanted to
understand how that was affecting the top line as well? Thanks.

CARL LEE: Yes. Appreciate the question, because that's one thing that we really haven't referred to in the past. But
I think that we've got a very large direct business, as we call it, going directly into channels like the Club and
drugstores in particular. Where obviously -- there's a little bit different overall cost and value there.

The retail pricing maybe reflects a little difference in the way we distribute those areas and the way the model we
use for sales execution, I think. And so basically it does impact our volume a little bit faster than it would be if it was
coming through DST. But the good news is I think there's also some benefits there for our margins to continue to
enhance over time.

So I think you see just a little bit of channel shift, and in this case, it may provide some benefits to our Company and
to our margin structure. And you'll continue to see that as we really focus on expanding distribution, both in the
direct area and also with DSD.

MARIO CONTRERAS: Okay. So, I guess related to that -- so it sounds like maybe the pricing was a bit of a
headwind, but because of the channel shift, it was also helping your volume. And then -- but then related to that,
can you comment on whether or not you saw any I guess distribution gains -- you know if the distribution gains were
helping your volumes? If that's relatively one-time in nature? Or were -- was consumption and shipments relatively
in line for the quarter? Thanks.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 94 of 321
                                   03 2016 Snyder'sLance Inc Earnings Call - Final

CARL LEE: I think it was more the latter. I mean, overall, we basically hit most all of our internal forecasts, so I think
overall consumption was in good shape. What we saw from a topline and bottom-line improvement was in good
shape for the quarter, based on what we were looking at internally. And so I think that that basically describes it.

I think that in our particular situation where household penetration is very important, we continue to expand it, we
need to continue to expand our market share. I think having strong volume growth is important, because it means
that we are getting to more consumers and we're getting more overall consumption. So we'll balance that with
revenue growth and to balance it with some channel shifts as well.

MARIO CONTRERAS: Okay, thank you very much.

CARL LEE: Thank you.

OPERATOR: Michael Gallo, CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Just a couple of questions. First question. I was
wondering to what extent commodity price deflation was negatively impacting the revenue in your Partner brand
segment? Or was that not really a huge factor just to kind of parse that out?

CARL LEE: For 03, it was not much of a factor. I wouldn't say it didn't exist, but it wasn't much of a factor. I think it
was again some temporary sales softness with a couple of partners, would be the primary reason that we saw just a
little bit of shift there. As you saw, it wasn't very Significant, but we did call it out because it did affect the overall
results.

MICHAEL GALLO: Okay. And then just a couple of follow-ups. Year-to-date, how much have you gotten already in
synergies on the Diamond acquisition? And how much was that in the third quarter?

RICK PUCKETT: Yes. As I commented on my comments, Michael, I think that it's clear that we're making the right
kind of progress on synergies. We are where we expect to be at this particular time.

As we stated initially when we announced the acquisition of Diamond, we expect to be 50% complete with the
synergy by the end of 12 months, and we are in the third quarter of that 12-month period, if you will. Kind of just
starting in 04, we'll be in the third quarter.

So we still have -- we are still on track. We are getting the kind of synergies we expect each quarter. We've
implemented a lot of milestone kinds of activities. As I mentioned, we had a major integration of systems. That went
very successfully. We've done some other things that are foundational that will start to unlock synergies going
forward.

So we still believe we are on track and on time with the synergy that we promised initially. It is being -- it's getting a
lot of attention obviously in the Company. It's being managed very well, and we are very confident that we are going
to be able to achieve what we said

MICHAEL GALLO: Okay, thank you.

OPERATOR: And I'm not showing any further questions at this time. I would now like to turn the call back to Mr.
Carl Lee for any further remarks.

CARL LEE: Thank you, Ramona. We appreciate your help today. I think that we appreciate everyone joining the
call. It's been great visiting with you and catching up on our 03 performance.

As Rick has talked about and I talked about as well, we are very much on track with all of our key requirements, and
that is the integration of Diamond. We are excited about the continued combination there and the opportunity it
affords our Company long-term.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 95 of 321
                                 Q3 2016 Snyder'sLance Inc Earnings Call - Final

We continue to integrate aggressively on the overall integration and the synergies savings that we've talked about.
We're beginning to see continued improvement in overall sales execution and new authorizations, and the things
that will drive our long-term Company performance.

So, we are blessed with a great team and everyone is busy executing. And we again are thankful for the progress
we made, and we're going to continue to work very hard to drive the shareholder value that we all expect.

So we do appreciate your time today, and we look forward to connecting with you on the road and staying in touch.
So, thank you. Have a good day.

OPERATOR: Ladies and gentlemen, thank you for participating in today's conference. This concludes today's
program. You may all disconnect. Everyone have a wonderful day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: April 19, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 96 of 321
                                    *Snyders-Lanee 3Q EPS 30e >LNCE
                                                Dow Jones Institutional News
                                           November 7,2016 Monday 11 :00 AM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



       DOW JONES          E           S


Length: 6437 words




7 Nov 2016 06:00 ET *Snyders-Lance 3Q Net $29.3M >LNCE

7 Nov 2016 06:00 ET *Snyders-Lance 3Q Rev $588.8M >LNCE

7 Nov 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports Results for Third Quarter of Fiscal 2016

Snyder's-Lance, Inc. Reports Results for Third Quarter of Fiscal 2016
       Total net revenue increased 41.3% including the contribution of Diamond
       Foods

       GAAP earnings per diluted share increased 36.4% to $0.30

       Earnings per diluted share excluding special items* increased 34.6% to
       $0.35

   -- Adjusted EBITDA* increased 73.2% to $81.8 million

    -- Company narrows full-year 2016 outlook ranges


CHARLOTTE, N.C., Nov. 07, 2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported
financial results for the third quarter ended October 1, 2016 and narrowed its full-year 2016 earnings per share
outlook to the upper-end of the Company's previous expectations. Total net revenue in the third quarter of 2016
increased 41.3% including the contribution of Diamond Foods. GAAP net income attributable to Snyder's-Lance,
Inc. in the third quarter of 2016 increased to $29.3 million, or $0.30 per diluted share, as compared to $15.7 million,
or $0.22 per diluted share, in the third quarter of 2015. Net income attributable to Snyder's-Lance, Inc. excluding
special items* for the third quarter of 2016, increased 80.8% to $33.7 million, as compared to $18.6 million in the
third quarter of 2015. Earnings per diluted share excluding special items* increased 34.6% to $0.35 in the third
quarter of 2016 compared to $0.26 in the third quarter of 2015. All financial comparisons to the prior year are
compared against the legacy Snyder's-Lance results, where the prior year does not include any contribution from
Diamond Foods.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 97 of 321
                                           *Snyders-Lance 3Q EPS 30c >LNCE

(*) Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures,"
and reconciliations are provided in the tables at the end of this release.

 Third Quarter Financial Summary

 (in thousands,
 except for earnings
 per share amounts)           Q3 2016              Q3 2015       Change
 Total Net Revenue        $   588,801          $   416,773       41. 3%
 Total Net Revenue,
  Excluding Diamond
  Foods                   $   419,873          $   416,773        0.7%
   Branded Net
    Revenue,
    Excluding Diamond
    Foods                 $   306,328          $   298,442        2.6%

 Operating Margin                   8.1%               5.9%       220 bps
 Operating Margin,
  Excluding Special
  Items                             9.1%               7.0%       210 bps

 GAAP EPS                 $      0.30          $      0.22       36.4%
 EPS, Excluding
  Special Items           $      0.35          $      0.26       34.6%

 Adjusted EBITDA          $    81,837          $    47,247       73.2%

"Growth of our core brands accelerated during the third quarter, and when combined with our cost savings
initiatives, operating margin improved 210 basis points reaching 9.1 % for the quarter," said Carl E. Lee, Jr.,
President and Chief Executive Officer. "Our Legacy Snyder's-Lance brands delivered 2.6% year over year growth,
driven by core brand growth of 3.7% led by Snack Factory(R) , Cape Cod(R) and Lance(R) . Despite incremental
investments in advertising and consumer promotions, productivity and sales growth delivered the margin expansion
we expected. The integration of Diamond Foods is on target with cost and revenue synergies being achieved on
schedule. Our early revenue synergies include wins in the club, drug and small format channels, as retailers expand
their distribution of our premium brands."

Mr. Lee continued, "We have assembled a portfolio of brands on trend with the growing consumer demand for
organic, gluten free, non-GMO certified, and reduced fat. Our 'Better-For-You' brands now represent over 33% of
our sales and will continue to grow with innovation and focus on better ingredients and great taste. We remain
focused on driving growth of our core brands, delivering synergy targets and maximizing the benefits of the
strategic combination with Diamond that has positioned us as a leading provider of premium and differentiated
snacks centered on nutrition, quality and variety. Our full-year performance is tracking in line with our expected
ranges, and we continue to anticipate strong sales in the fourth quarter primarily due to the seasonal nature of
Diamond of California(R) culinary nuts and other holiday product offerings. I want to thank all of our associates for
their early integration success, solid growth on core brands and new distribution gains."

Third Quarter 2016 Results

 Third Quarter Net Revenue by Product
 Category
                                                                                         Q3 2016
                                                                                           Net
                                                                                         Revenue
                        Q3 2016       Q3 2015                 Q3 2016     Incremental   Excluding    Q3 2015
                          Net           Net                     Net         Diamond      Diamond       Net
 (in thousands)           Revenue        Revenue       Change       Revenue     Net Revenue      Foods*        Revenue
Change




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 98 of 321
                                        *Snyders-Lance 30 EPS 30c >LNCE

 Branded             $ 428,868  $ 298,442 43.7%       $ 428,868           $   122,540    $ 306,328   $ 298,442    2.6%
 Partner Brand          73,821     75,396 -2.1%          73,821                             73,821      75,396   -2.1%
 Other                  43,251     42,935   0.7%         43,251                 3,527       39,724      42,935   -7.5%
 Culinary               42,861                           42,861                42,861
 Total               $ 588,801  $ 416,773 41. 3%      $ 588,801           $   168,928    $ 419,873   $ 416,773    0.7%
 *The non-GAAP measure and related comparisons in the
  table above should be considered in addition to, not
  as a substitute for, our net revenue disclosure, as
  well as other measures of financial performance reported
  in accordance with GAAP, and may not be comparable
  to similarly titled measures used by other companies.
  Company management believes the presentation of 2016
  Net Revenue Excluding Diamond Foods is useful for
  providing increased transparency and assisting investors
  in understanding our ongoing operating performance.
  Note: Due to the acquisition of Diamond, prior year
  Partner brand revenues from the sale of Kettle Brand(R)
  potato chips are now classified as Branded revenues.
  For the third quarter of 2015 the Company has reclassified
  $8.8 million of Partner brand revenue associated with
  Kettle Brand(R) potato chips to Branded revenue to
  be consistent with current year presentation.


Total net revenue in the third quarter of 2016 was $588.8 million, an increase of 41.3% compared to net revenue of
$416.8 million in the third quarter of 2015. Net revenue in the third quarter of 2016, excluding the contribution of the
acquired Diamond Foods brands, included Branded category growth of 2.6% driven by an approximately 6%
increase in volume. The increase in Branded net revenue was partially offset as Partner brand net revenue declined
2.1 % and Other net revenue declined 7.5%. Excluding the contribution from Diamond Foods, net revenue in the
third quarter of 2016 increased 0.7% compared to the third quarter of 2015.

Operating income in the third quarter of 2016 increased 93.6% to $47.9 million, as compared to $24.8 million in the
third quarter of 2015. Excluding special items, operating income in the third quarter of 2016 increased 82.8% to
$53.6 million, or 9.1 % of net revenue, as compared to $29.3 million, or 7.0% percent of net revenue, in the third
quarter of 2015. The improvement in operating margin was due to strong gross margin performance driven by
manufacturing efficiencies and procurement savings as a result of the Company's margin expansion initiatives and
early synergy realization from the Diamond Foods combination. The gross margin improvement was partially offset
by the planned higher marketing, advertising and trade expenses to support growth of the Company's core brands.

Other income, net, increased $3.6 million in the third quarter of 2016 compared to the third quarter of 2015. The
increase was primarily due to income of $3.8 million associated with the settlement of a business interruption claim.

Adjusted EBITDA in the third quarter of 2016 increased 73.2% to $81.8 million, or 13.9% of revenue, as compared
to adjusted EBITDA of $47.2 million, or 11.3% of revenue, in the third quarter of 2015. Adjusted EBITDA is a non-
GMP measure defined herein under "Use and Definition of Non-GMP Measures," and is reconciled to net income
in the tables that accompany this release.

Net interest expense in the third quarter of 2016 increased to $9.2 million as compared to $2.9 million in the third
quarter of 2015. The increase in net interest expense was the result of additional debt utilized to finance the
acquisition of Diamond Foods.

The effective tax rate, excluding special items, was 29.2% in the third quarter of 2016 as compared to 30.6% in the
third quarter of 2015. The effective tax rate for the third quarter of 2016 was favorably impacted by a reduction in
the United Kingdom's statutory income tax rate.

Outlook(*)

For the full-year of fiscal 2016, the Company now expects earnings per diluted share to be in the range of $1.24 to
$1.30 from $1.22 to $1.30 previously. The implied fourth quarter guidance range reflects the historically strong


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 99 of 321
                                        *Snyders-Lance 3Q EPS 30c >LNCE

seasonal contribution of the Diamond of California culinary nut business. The Company's fiscal 2016 outlook
excludes special items and charges associated with the acquisition of Diamond Foods. In addition, the full-year
outlook also includes an estimated negative impact from purchase accounting adjustments. The Company has fine-
tuned this estimate to approximately $0.08 to $0.10 from $0.10 to $0.12 previously.

7 Nov 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-

The Company's 2016 full-year outlook also includes the following assumptions:
   -- Net revenue of $2,290 million to $2,310 million;

              Excluding the contribution from Diamond Foods net revenue growth
              is expected to be approximately flat to up 1.5%;

              Net revenue contribution from Diamond Foods for the 10 months
              beginning February 29, 2016, of approximately $630 million to $640
              million, net of the impact of intercompany eliminations and
              reflecting the negative impact of net price realization from lower
              walnut costs and unfavorable foreign currency;

      Adjusted EBITDA of $310 million to $320 million; and

      Capital expenditures of $75 million to $80 million.


The Company's 2016 full-year outlook is also based on the following assumptions, reflecting the acquisition of
Diamond Foods:
      Net interest expense of $32.5 million to $33.5 million;

      Effective tax rate of 33.5% to 34.0%; and

      Weighted average diluted share count of approximately 93 million to 94
      million shares.


*Full-year 2016 GAAP guidance are not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: Continued transaction
and integration related costs associated with the acquisition of Diamond Foods, other potential transactions and
their related costs, settlements of contingent liabilities, possible gains or losses on the sale of businesses or other
assets, restructuring costs, impairment charges, and the income tax effects of these.

Conference Call

Management will host a conference call to discuss third quarter 2016 results at 9:00 a.m. ET on November 7,2016.
The conference call will be webcast live through the Investor Relations section of Snyder's-Lance's website (
www.snyderslance.com ) where the accompanying slide presentation will also be available. To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The
conference ID is 97663353. A continuous telephone replay of the call will be available between 12:00 p.m. on
November 7 and midnight on November 14. The replay telephone number is (855) 859-2056 for U.S. callers or
(404) 537-3406 for international callers. The replay access code is 97663353. Investors may also access a web-
based replay of the conference call at         www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Diamond of California(R) , Late July(R) ,



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 100 of 321
                                       *Snyders-Lance 3Q EPS 30c >LNCE

Krunchers!(R) , Tom's(R) , Archway(R) , Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , and
other brand names along with a number of third party brands. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. For more
information, visit the Company's corporate website: www.snyderslance.com. LNCE-E

Use and Definition of Non-GMP Measures

Snyder's-Lance's management uses non-GMP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GMP, allow for a more complete
understanding of factors and trends affecting the Company's business than GMP measures alone. The non-GMP
measures and related comparisons should be considered in addition to, not as a substitute for, our GMP
disclosure, as well as other measures of financial performance reported in accordance with GMP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GMP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Operating Income, Excluding Special Items

Operating Income, excluding special items, is provided because Snyder's-Lance believes it is useful information for
understanding our results by improving the comparability of our results. Additionally, operating income, excluding
special items, provides transparent and useful information to management, investors, analysts and other parties in
evaluating and assessing the Company's primary operating results after removing the impact of unusual, non-
operational or restructuring or transaction related activities that affect comparability. Operating Income, excluding
special items, is one of the measures management uses for planning and budgeting, monitoring and evaluating
financial and operating results, and in the analysis of ongoing operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GMP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual, non-operational or restructuring or transaction related activities that affect comparability. Net income,
earnings per share, and the effective income tax rate, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.



     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 101 of 321
                                          *Snyders-Lance 30 EPS 30c >LNCE

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with
Generally Accepted Accounting Principles ("GAAP"), as an indicator of the Company's operating performance, as
an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures
are frequently used as measures of operations and the ability to meet debt service requirements, they are not
necessarily comparable to other similarly titled captions of other companies due to the potential inconsistencies in
the method of calculation.

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with

7 Nov 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -3-

the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Income         (Unaudited)

                            Quarter Ended         Nine Months Ended
(in thousands,
except per share         October      October     October 1,      October 3,
data)                    1, 2016      3, 2015         2016         2015
Net revenue             $588,801     $416,773     $1,661,066      $1,250,542
Cost of sales            375,729      274,287      1,087,557         817,211
Gross profit             213,072      142,486        573,509         433,331

Selling, general
 and
 administrative           161,107     114,835         452,815        355,828
Settlements of
 certain
 litigation                              2,900                         5,675
Transaction and
 integration
 related expenses           4,043                      63,983
Impairment charges            507                       1,370
Loss/(gain) on sale
 of route
 businesses, net                41        (501)           (650)        (1,368)
Other




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 102 of 321
                                          *Snyders-Lance 3Q EPS 30c >LNCE

  (income)/expense,
 net                      (3,512)          115             (4,796)               (731)
Income before
 interest and
 income taxes             50,886        25,137            60,787              73,927

Loss on early
extinguishment of
debt                                                       4,749
Interest expense,
 net                       9,215         2,851            23,305               7,989
Income before
 income taxes             41,671        22,286            32,733              65,938

Income tax expense        12,470         6,557             9,309              22,233
Net income                29,201        15,729            23,424              43,705
Net (loss)/income
 attributable to
 noncontro11ing
 interests                  (114)           52               (141)                 63
Net income
 attributable to
 Snyder's-Lance,
 Inc.                 $ 29,315      $ 15,677         $    23,565         $    43,642

Basic earnings per
 share                $     0.30    $     0.22       $       0.26        $       0.62
Weighted average
 basic shares
 outstanding              95,881        70,548             90,504             70,411

Diluted earnings
 per share            $     0.30    $     0.22       $       0.26        $       0.61
Weighted average
 diluted shares
 outstanding              97,012        71,319             91,493              71,134

Cash dividends
 declared per
 share                $     0.16    $     0.16       $       0.48        $       0.48

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Balance Sheets (Unaudited)

(in thousands, except share and per              October 1,          January 2,
share data)                                          2016             2016
ASSETS
Current assets:
  Cash and cash equivalents                      $       26,814      $        39,105
  Restricted cash                                           714                  966
  Accounts receivable, net of allowances
   of $1,110 and $917, respectively                      215,543             131,339
  Inventories, net                                       257,377             110,994
  Prepaid income taxes and income taxes
   receivable                                              5,990               2,321
  Assets held for sale                                    19,546              15,678
  Prepaid expenses and other current
   assets                                                 35,196              21,210
Total current assets                                     561,180             321,613

Noncurrent assets:




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 103 of 321
                                     *Snyders-Lance 3Q EPS 30c >LNCE

 Fixed assets, net                             528,870           401,465
 Goodwill                                    1,378,566           539,119
 Other intangible assets, net                1,430,812           528,658
 Other noncurrent assets                        26,562            19,849
   Total assets                             $3,925,990        $1,810,704

LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
  Current portion of long-term debt         $      49,000        $      8,541
  Accounts payable                                100,341              54,207
  Payable to growers                               39,465
  Accrued compensation                             42,553              26,196
  Accrued casualty insurance claims                 6,043               4,262
  Accrued marketing, selling and
   promotional costs                               50,818              18,806
  Other payables and accrued liabilities           47,917              32,248
Total current liabilities                         336,137             144,260

Noncurrent liabilities:
  Long-term debt, net                           1,302,668             372,301
  Deferred income taxes, net                      348,284             157,591
 Accrued casualty insurance claims                 11,629              11,931
 Other noncurrent liabilities                      39,192              17,034
Total liabilities                               2,037,910             703,117

Commitments and contingencies

Stockholders' equity:
  Common stock, $0.83 1/3 par value.
   110,000,000 shares authorized;
   96,112,842 and 70,968,054 shares
   outstanding, respectively                         80,091            59,138
  Preferred stock, $1.00 par value.
  Authorized 5,000,000 shares; no
  shares outstanding
  Additional paid-in capital                    1,595,097             791,428
  Retained earnings                               219,801             238,314
  Accumulated other comprehensive loss             (26,105)              (630)
Total Snyder's-Lance, Inc. stockholders'
 equity                                         1,868,884            1,088,250
  Noncontrolling interests                         19,196               19,337
Total stockholders' equity                      1,888,080            1,107,587
    Total liabilities and stockholders'
     equity                                 $3,925,990           $1,810,704


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Cash Flows (Unaudited)

                                                Nine Months Ended
                                                 October 1,    October 3,
(in thousands)                                       2016       2015
Operating activities:
Net income                                       $      23,424          $   43,705
  Adjustments to reconcile net
   (loss)/income to cash from operating
  activities:
    Depreciation and amortization                       72,687              52,585
    Stock-based compensation expense                    22,542               4,255
    Gain on sale of fixed assets, net                       (25)                (90)
    Gain on sale of route businesses, net                 (650)             (1,368)
    Changes in fair value of investments                   179                (585)
    Gain on write-off of debt premium                   (1,341 )



     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 104 of 321
                                     *Snyders-Lance 3Q EPS 30c >LNCE

   Impairment charges                                1,370
   Deferred income taxes                             7,139         6,627
   Provision for doubtful accounts                     218           866
   Changes in operating assets and
    liabilities, excluding business
    acquisitions and foreign currency
    translation adjustments                        28,480         (ll,537)
Net cash provided by operating activities         154,023          94,458

Investing activities:
  Purchases of fixed assets                        (55,823)       (38,800)
  Purchases of route businesses                    (16,467)       (19,622)
  Proceeds from sale of fixed assets and
   insurance recoveries                             1,094          1,524
  Proceeds from sale of route businesses           14,894         23,750
  Proceeds from sale of investments                                  826
  Business acquisition, net of cash
   acquired                                     (1,036,437)
  Changes in restricted cash                           252
Net cash used in investing activities           (1,092,487)       (32,322)

Financing activities:
  Dividends paid to stockholders                   (42,078)       (33,884)
  Debt issuance costs                               (6,047)
  Payments on capital leases                        (1,745)
  Issuances of common stock                          9,001          6,126
  Excess tax benefit from stock-based
   compensation                                        577         1,026
  Share repurchases, including shares
   surrendered for tax withholding                  (8,485)          (836)
  Net proceeds from existing credit
  facilities                                        72,000
  Repayments of long-term debt                    (226,390)        (5,625)
  Proceeds from issuance of long-term
  debt                                          1,130,000
Net cash provided by/(used in) financing
 activities                                        926,833        (33,193)

Effect of exchange rate changes on cash               (660)

(Decrease)/increase in cash and cash
 equivalents                                       (12,291)       28,943
Cash and cash equivalents at beginning of
 period                                             39,105        35,373
Cash and cash equivalents at end of
 period                                     $       26,814    $    64,316

Supplemental information:
Cash paid for income taxes, net of
 refunds of $1,522 and $678,
 respectively                               $        5,060    $   18,420
Cash paid for interest                      $       22, 414   $    7,008


Non-cash financing activities:
Common stock and stock-based compensation
 issued for business acquisitions           $      800,987    $


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Operating income, excluding special items




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 105 of 321
                                          *Snyders-Lance 3Q EPS 30c >LNCE

                                     Quarter Ended
(in thousands)                        October 1, 2016             October 3, 2015

Income before interest and
 income taxes                         $          50,886            $        25,137
Impairment charges                                  507
Loss/(gain) on sale of route
 businesses, net                                     41                       (501)
Other (income)/expense, net                      (3,512)                       115
Operating income                                 47,922                     24,751

Transaction and integration
related expenses (1)                              4,485
Legal fees and settlement
 accrual (2)                                                                 3,109

7 Nov 201606:00 ET Press Release: Snyder's-Lance, Inc. Reports -4-
Other (3) (4)                                     1,231                      1,486
Operating income, excluding
 special items                        $          53,638            $        29,346

Net revenue                           $         588,801            $       416,773

Operating income, as a % of net
 revenue                                            8.1%                       5.9%
Operating income, excluding
 special items, as a % of net
 revenue                                            9.1%                       7.0%


(1) Transaction and integration related expenses primarily consist of professional fees, severance, and retention
costs associated with the acquisition of Diamond.

(2) Includes accrual for legal fees and contingent liabilities associated with expected settlements related to
employee classification and industry wide packaging claims.

(3) For the third quarter of 2016, other items primarily consist of Metcalfe's transaction-related expenses including
transaction costs and severance benefits, as well as an inventory step-up of $0.2 million.

(4) For the third quarter of 2015, other items include severance expense and professional fees.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Earnings per diluted share, excluding special items

                                          Quarter Ended
                                           October 1, 2016        October 3, 2015
Earnings per diluted share                  $           0.30        $          0.22

Transaction and integration
related expenses (1)                                       0.04
Legal fees and settlement accrual
 (2)                                                                             0.03
Other (3) (4)                                              0.01                  0.01

Earnings per diluted share,
 excluding special items                    $              0.35        $         0.26

(1) Transaction and integration related expenses primarily consist of professional fees, severance, and retention
costs associated with the acquisition of Diamond.



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 106 of 321
                                          *Snyders-Lance 30 EPS 30c >LNCE

(2) Includes accrual for legal fees and contingent liabilities associated with expected settlements related to
employee classification and industry wide packaging claims.

(3) For the third quarter of 2016, other items primarily consist of Metcalfe's transaction-related expenses including
transaction costs and severance benefits, as well as an inventory step-up of $0.2 million.

(4) For the third quarter of 2015, other items include severance expense and professional fees.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
EBITDA and Adjusted EBITDA

                                     Quarter Ended
(in thousands)                          October 1, 2016     October 3, 2015
Net income                            $       29,201         $      15,729
Income tax expense                            12,470                 6,557
Interest expense, net                          9,215                 2,851
Depreciation                                  19,581                14,834
Amortization                                   5,654                 2,681
EBITDA                                        76,121                42,652

Transaction and integration
related expenses (1)                            4,485
Legal fees and settlement
 accrual (2)                                                          3,109
Other (3) (4)                                   1,231                 1,486
Adjusted EBITDA                       $        81,837            $   47,247


Net revenue                                   588,801                416,773

EBITDA, as a % of net revenue                    12.9%                  10.2%
Adjusted EBITDA, as a % of net
 revenue                                         13.9%                  11. 3%


(1) Transaction and integration related expenses primarily consist of professional fees, severance, and retention
costs associated with the acquisition of Diamond.

(2) Includes accrual for legal fees and contingent liabilities associated with expected settlements related to
employee classification and industry wide packaging claims.

(3) For the third quarter of 2016, other items primarily consist of Metcalfe's transaction-related expenses including
transaction costs and severance benefits, as well as an inventory step-up of $0.2 million.

(4) For the third quarter of 2015, other items include severance expense and professional fees.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Net income attributable to Snyder's-Lance, excluding
 special items

                                     Quarter Ended
(in thousands)                        October 1, 2016      October 3, 2015
Net income attributable to
 Snyder's-Lance                       $          29,315      $         15,677

Transaction and integration
related expenses, net of tax
(1 )                                              3,705
Impact of tax restructuring (2)                    (383)
Legal fees and settlement



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 107 of 321
                                              *Snyders-Lance 30 EPS 30c >LNCE

 accrual, net of tax (3)                                                    1,992
Other, net of tax (4) (5)                             1,017                   944
Net income attributable to
 Snyder's-Lance, excluding
 special items                            $          33,654         $      18,613

(1) Transaction and integration related expenses primarily consist of professional fees, severance, and retention
costs associated with the acquisition of Diamond.

(2) Discrete tax item for the impact of tax restructuring. We expect a more significant impact from our planned
income tax restructuring in 04 2016.

(3) Includes accrual for legal fees and contingent liabilities associated with expected settlements related to
employee classification and industry wide packaging claims.

(4) For the third quarter of 2016, other items primarily consist of Metcalfe's transaction-related expenses including
transaction costs and severance benefits, as well as an inventory step-up of $0.2 million.

(5) For the third quarter of 2015, other items include severance expense and professional fees.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Adjusted effective income tax rate

Quarter Ended
October 1, 2016
(in thousands)              GAAP Income         Adjustments    Adjusted Income
Income before
 income taxes           $      41,671           $      5,716    $       47,387
Income taxes                   12,470                  1,377            13,847
Net income                     29,201                  4,339            33,540
Net loss
 attributable to
 noncontrolling
 interests                       (114)                                    (114)
Net income
 attributable to
 Snyder's-Lance         $      29,315           $      4,339    $       33,654

Effective income
 tax rate (1)                    29.9%                                    29.2%

Quarter Ended
October 3, 2015
(in thousands)              GAAP Income         Adjustments    Adjusted Income
Income before
 income taxes           $      22,286           $      4,595    $       26,881
Income taxes                    6,557                  1,659             8,216
Net income                     15,729                  2,936            18,665
Net income
 attributable to
 noncontrolling
 interests                         52                                       52
Net income
 attributable to
 Snyder's-Lance         $      15,677           $      2,936    $       18,613

Effective income
 tax rate                        29.4%                                    30.6%




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 108 of 321
                                       *Snyders-Lance 30 EPS 30c >LNCE

(1) The tax rate on adjusted income varies from the tax rate on GAAP income for the third quarter of 2016 primarily
due to the effective tax rate impact of non-deductible transaction costs related to the acquisition of Diamond and
Metcalfe's.
Investor Contact
Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279


Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


7 Nov 201606:06 ET *Snyders-Lance Sees FY16 EPS $1.24-EPS $1.30 >LNCE

7 Nov 201606:07 ET *Snyders-Lance Sees FY16 Rev $2.29B-$2.31 B >LNCE

7 Nov 2016 06:08 ET *Snyders-Lance Sees FY16 Capital Expenditures of $75M to $80M >LNCE

7 Nov 2016 06:12 ET *Snyders-Lance 30 Adj EPS 35c >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

November 07,201606:12 ET (11 :12 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: November 10, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 109 of 321
/(      Snyder's-Lance, Inc. Reports Results for Third Quarter of Fiscal 2016
 \                                                    Financial Buzz
                                            November 7,2016 Monday 6:50 PM EST


 Copyright 2016 Newstex LLC All Rights Reserved

 Length: 2913 words

 Body


 Nov 07, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Total net revenue increased
 41.3% including the contribution of Diamond Foods GAAP earnings per diluted share increased 36.4% to $0.30
 Earnings per diluted share excluding special items* increased 34.6% to $0.35 Adjusted EBITDA* increased 73.2%
 to $81.8 million Company narrows fUll-year 2016 outlook ranges CHARLOTTE, N.C., Nov. 07, 2016 (GLOBE
 NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported financial results for the third quarter ended
 October 1, 2016 and narrowed its full-year 2016 earnings per share outlook to the upper-end of the Company's
 previous expectations. Total net revenue in the third quarter of 2016 increased 41.3% including the contribution of
 Diamond Foods.

 GAAP net income attributable to Snyder's-Lance, Inc. in the third quarter of 2016 increased to $29.3 million, or
 $0.30 per diluted share, as compared to $15.7 million, or $0.22 per diluted share, in the third quarter of 2015. Net
 income attributable to Snyder's-Lance, Inc. excluding special items* for the third quarter of 2016, increased 80.8%
 to $33.7 million, as compared to $18.6 million in the third quarter of 2015. Earnings per diluted share excluding
 special items* increased 34.6% to $0.35 in the third quarter of 2016 compared to $0.26 in the third quarter of 2015.
 All financial comparisons to the prior year are compared against the legacy Snyder's-Lance results, where the prior
 year does not include any contribution from Diamond Foods. *Descriptions of measures excluding special items are
 provided in 'Use and Definition of Non-GAAP Measures,' and reconciliations are provided in the tables at the end of
 this release. 'Growth of our core brands accelerated during the third quarter, and when combined with our cost
 savings initiatives, operating margin improved 210 basis points reaching 9.1 % for the quarter,' said Carl E. Lee, Jr.,
 President and Chief Executive Officer. 'Our Legacy Snyder's-Lance brands delivered 2.6% year over year growth,
 driven by core brand growth of 3.7% led by Snack Factory®, Cape Cod® and Lance®. Despite incremental
 investments in advertising and consumer promotions, productivity and sales growth delivered the margin expansion
 we expected. The integration of Diamond Foods is on target with cost and revenue synergies being achieved on
 schedule. Our early revenue synergies include wins in the club, drug and small format channels, as retailers expand
 their distribution of our premium brands.' Mr. Lee continued, 'We have assembled a portfolio of brands on trend with
 the growing consumer demand for organic, gluten free, non-GMO certified, and reduced fat. Our 'Better-For-You'
 brands now represent over 33% of our sales and will continue to grow with innovation and focus on better
 ingredients and great taste. We remain focused on driving growth of our core brands, delivering synergy targets and
 maximizing the benefits of the strategic combination with Diamond that has positioned us as a leading provider of
 premium and differentiated snacks centered on nutrition, quality and variety. Our full-year performance is tracking in
 line with our expected ranges, and we continue to anticipate strong sales in the fourth quarter primarily due to the
 seasonal nature of Diamond of California® culinary nuts and other holiday product offerings. I want to thank all of
 our associates for their early integration success, solid growth on core brands and new distribution gains.' Third
 Quarter 2016 Results Total net revenue in the third quarter of 2016 was $588.8 million, an increase of 41.3%
 compared to net revenue of $416.8 million in the third quarter of 2015. Net revenue in the third quarter of 2016,
 excluding the contribution of the acquired Diamond Foods brands, included Branded category growth of 2.6%
 driven by an approximately 6% increase in volume. The increase in Branded net revenue was partially offset as
 Partner brand net revenue declined 2.1 % and Other net revenue declined 7.5%. Excluding the contribution from
 Diamond Foods, net revenue in the third quarter of 2016 increased 0.7% compared to the third quarter of 2015.



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 110 of 321
                        Snyder's-Lance, Inc. Reports Results for Third Quarter of Fiscal 2016

Operating income in the third quarter of 2016 increased 93.6% to $47.9 million, as compared to $24.8 million in the
third quarter of 2015. Excluding special items, operating income in the third quarter of 2016 increased 82.8% to
$53.6 million, or 9.1 % of net revenue, as compared to $29.3 million, or 7.0% percent of net revenue, in the third
quarter of 2015. The improvement in operating margin was due to strong gross margin performance driven by
manufacturing efficiencies and procurement savings as a result of the Company's margin expansion initiatives and
early synergy realization from the Diamond Foods combination. The gross margin improvement was partially offset
by the planned higher marketing, advertising and trade expenses to support growth of the Company's core brands.
Other income, net, increased $3.6 million in the third quarter of 2016 compared to the third quarter of 2015. The
increase was primarily due to income of $3.8 million associated with the settlement of a business interruption claim.
Adjusted EBITDA in the third quarter of 2016 increased 73.2% to $81.8 million, or 13.9% of revenue, as compared
to adjusted EBITDA of $47.2 million, or 11.3% of revenue, in the third quarter of 2015. Adjusted EBITDA is a non-
GAAP measure defined herein under 'Use and Definition of Non-GAAP Measures,' and is reconciled to net income
in the tables that accompany this release. Net interest expense in the third quarter of 2016 increased to $9.2 million
as compared to $2.9 million in the third quarter of 2015. The increase in net interest expense was the result of
additional debt utilized to finance the acquisition of Diamond Foods. The effective tax rate, excluding special items,
was 29.2% in the third quarter of 2016 as compared to 30.6% in the third quarter of 2015. The effective tax rate for
the third quarter of 2016 was favorably impacted by a reduction in the United Kingdom's statutory income tax rate.
Outlook* For the full-year of fiscal 2016, the Company now expects earnings per diluted share to be in the range of
$1.24 to $1.30 from $1.22 to $1.30 previously. The implied fourth quarter guidance range reflects the historically
strong seasonal contribution of the Diamond of California culinary nut business. The Company's fiscal 2016 outlook
excludes special items and charges associated with the acquisition of Diamond Foods. In addition, the full-year
outlook also includes an estimated negative impact from purchase accounting adjustments. The Company has fine-
tuned this estimate to approximately $0.08 to $0.10 from $0.10 to $0.12 previously. The Company's 2016 full-year
outlook also includes the following assumptions:Net revenue of $2,290 million to $2,310 million; Excluding the
contribution from Diamond Foods net revenue growth is expected to be approximately flat to up 1.5%; Net revenue
contribution from Diamond Foods for the 10 months beginning February 29, 2016, of approximately $630 million to
$640 million, net of the impact of intercompany eliminations and reflecting the negative impact of net price
realization from lower walnut costs and unfavorable foreign currency;Adjusted EBITDA of $310 million to $320
million; and Capital expenditures of $75 million to $80 miliion.The Company's 2016 full-year outlook is also based
on the following assumptions, reflecting the acquisition of Diamond Foods:Net interest expense of $32.5 million to
$33.5 million; Effective tax rate of 33.5% to 34.0%; and Weighted average diluted share count of approximately 93
million to 94 million shares.*Full-year 2016 GAAP guidance are not provided in this release due to the likely
occurrence of one or more of the following items where the Company is unable to reliably forecast the timing and
magnitude: Continued transaction and integration related costs associated with the acquisition of Diamond Foods,
other potential transactions and their related costs, settlements of contingent liabilities, possible gains or losses on
the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these.
Conference Call Management will host a conference call to discuss third quarter 2016 results at 9:00 a.m. ET on
November 7, 2016. The conference call will be webcast live through the Investor Relations section of Snyder's-
Lance's website (www.snyderslance.com[1])wheretheaccompanyingslidepresentationwilialsobeavailable.To
participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 97663353. A continuous telephone replay of the call will be available
between 12:00 p.m. on November 7 and midnight on November 14. The replay telephone number is (855) 859-
2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 97663353. Investors
may also access a web-based replay of the conference call at               www.snyderslance.com[2]. About Snyder's-
Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers,
 pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks.
 Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack
 Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®,
Archway®, Jays®, Stella D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
website:           www.snyderslance.com[3]. LNCE-E Use and Definition of Non-GAAP Measures Snyder's-Lance's


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 111 of 321
                        Snyder's-Lance, Inc. Reports Results for Third Quarter of Fiscal 2016

management uses non-GAAP financial measures to evaluate our operating performance and to facilitate a
comparison of the Company's operating performance on a consistent basis and to provide measures that, when
viewed in combination with its results prepared in accordance with GAAP, allow for a more complete understanding
of factors and trends affecting the Company's business than GAAP measures alone. The non-GAAP measures and
related comparisons should be considered in addition to, not as a substitute for, our GAAP disclosure, as well as
other measures of financial performance reported in accordance with GAAP, and may not be comparable to
similarly titled measures used by other companies. Our management believes these non-GAAP measures are
useful for providing increased transparency and assisting investors in understanding our ongoing operating
performance. Operating Income, Excluding Special Items Operating Income, excluding special items, is provided
because Snyder's-Lance believes it is useful information for understanding our results by improving the
comparability of our results. Additionally, operating income, excluding special items, provides transparent and
useful information to management, investors, analysts and other parties in evaluating and assessing the Company's
primary operating results after removing the impact of unusual, non-operational or restructuring or transaction
related activities that affect comparability. Operating Income, excluding special items, is one of the measures
management uses for planning and budgeting, monitoring and evaluating financial and operating results, and in the
analysis of ongoing operating trends. Net Income, Earnings per Share and Effective Income Tax Rate, Excluding
Special Items Net income, earnings per share, and the effective income tax rate, excluding special items, are
metrics provided to present the reader with the after-tax impact of operating income, excluding special items, in
order to improve the comparability and understanding of the related GAAP measures. Net income, earnings per
share, and the effective income tax rate, excluding special items, provide transparent and useful information to
management, investors, analysts and other parties in evaluating and assessing our primary operating results after
removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
comparability. Net income, earnings per share, and the effective income tax rate, excluding special items, are
measures management uses for planning and budgeting, monitoring and evaluating financial and operating results.
Adjusted EBITDA Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes,
depreciation and amortization ('EBITDA'), further adjusted to exclude restructuring or transaction related expenses,
and other non-cash or non-operating items as well as any other unusual items that impact the comparability of our
financial information. Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company
performance, in making financial, operating and planning decisions. The Company believes this measure is useful
to investors because it increases transparency and assists investors in understanding the underlying performance
of the Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted
EBITDA is frequently used by analysts, investors and other interested parties in their evaluation of companies,
many of which present an adjusted EBITDA measure when reporting their results. The Company has historically
reported adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency
in financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results. Adjusted EBITDA should not be considered as an alternative to net income, determined in
accordance with Generally Accepted Accounting Principles (,GAAP'), as an indicator of the Company's operating
performance, as an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and
similar measures are frequently used as measures of operations and the ability to meet debt service requirements,
they are not necessarily comparable to other similarly titled captions of other companies due to the potential
inconsistencies in the method of calculation. Cautionary Information about Forward Looking Statements This press
release contains statements which may be forward looking within the meaning of applicable securities laws. The
statements include projections regarding future revenues, earnings and other results which are based upon the
Company's current expectations and assumptions, which are subject to a number of risks and uncertainties.
Factors that could cause actual results to differ include general economic conditions or an economic turndown;
volatility in the price, quality or availability of inputs, including walnuts and other raw materials, packaging, energy
and labor; price competition and industry consolidation; changes in our top retail customer relationships; inability to
maintain profitability in the face of a consolidating retail environment; failure to successfully integrate acquisitions or
execute divestitures; loss of key personnel; failure to execute and accomplish our strategy; concerns with the safety
and quality of certain food products or ingredients; adulterated, misbranded or mislabeled products or product
recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks related to our foreign
operations, including foreign currency risks; inadequacies in, or security breaches of, our information technology
systems; improper use of social media; changes in consumer preferences and tastes or inability to innovate or


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 112 of 321
                       Snyder's-Lance, Inc. Reports Results for Third Quarter of Fiscal 2016

market our products effectively; reliance on distribution through a significant number of independent business
owners; protection of our trademarks and other intellectual property rights; impairment in the carrying value of
goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political and economic
conditions of the countries in which we conduct business, and the interests of a few individuals who control a
significant portion of our outstanding shares of common stock may conflict with those of other stockholders, which
have been discussed in greater detail in our most recent Form 10-K and other reports filed with the Securities and
Exchange       Commission.       Rating69views    Ocommentsrecommend          to   friends
http://www.financialbuzz.com/articles/contributor/354Related Posts Leave a Reply Required fields are marked
*Close[4]Enter          the         site       [       1]:
https:llwww.globenewswire.com/Tracker?data=HNvU5cjUykHVzSMsSKmteKODv2iH04YDazfjpUcQrmeX3zm8uwe
ftniv1 m6VuSrELKhrOvw1 nCx9DKIJBK3nCN8L59BE7WVC1 D-7iTegFlg=                   [   2]:
https:llwww.globenewswire.comiTracker?data=HNvU5cjUykHVzSMsSKmtePjJlhYzmFQCD71WVFzOBydascbC98
W290x-UPkTetvv5Y2FuYUPzUX9GCdlpH3mhOTjXUhxHNbRE3Xpt81XK2A=                         [    3]:
https:llwww.globenewswire.comiTracker?data=HNvU5cjUykHVzSMsSKmteFRXf1XL4iLCGG5vqn-s_wbmzdPdi4y-
gk7YaVxG2VcUuB2flxEsEHaPUue720SR4Rxv1 Eq56Pju9lwmrliz6zE=                   [    4]:
http://www.financialbuzz.com/snyders-Iance-inc-reports-results-for-third-quarter-of-fiscal--608606#


Load-Date: November 7,2016


  End of Ducument




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 113 of 321
                     Snyder's-Lance Declares Regular Quarterly Dividend
                                                       Financial Buzz
                                            November 4, 2016 Friday 2:48 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 281 words

Body


Nov 04, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Nov. 03,
2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that the Company's Board of
Directors has declared a regular cash dividend on the Company's common stock of $0.16 per share, payable
November 29, 2016 to shareholders of record at the close of business November 21, 2016. About Snyder's-Lance,
Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETILE Chips®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate website:

www.snyderslance.com[1]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com,         (704)       557 -8279;
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.comlTracker?data= UXo 7aD8YKJ 1fFf8x78g4qydmiH PANg nCgrWipb_ z9iOeH u7_ Hv5hg
_ NSFEZXsv1 wLn6h 1G5CWDvR6P2t3_Py08n Eyn 7bp4hdPefC9yYknXM=


Load-Date: November 3, 2016


  Elld uf Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 114 of 321
       Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
                                                Dow Jones Institutional News
                                           November 3, 2016 Thursday 8:30 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



        DOW JONES         E


Length: 251 words

Body


Snyder's-Lance Declares Regular Quarterly Dividend

CHARLOTTE, N.C., Nov. 03, 2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share, payable November 29, 2016 to shareholders of record at the close of business November
21,2016.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE Chips(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers! (R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website: www.snyderslance.com. LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279

(END) Dow Jones Newswires

November 03,201616:30 ET (20:30 GMT)



Notes



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 115 of 321
                    Press Release: Snyder's-Lance Declares Regular Quarterly Dividend

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: November 4, 2016



 End ofDocnment




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 116 of 321
   What Makes a Sandwich a Sandwich? Lance® Weighs in on Debate for
 National Sandwich Day on Nov. 3; Celebrates holiday with sandwich expert
                      and FREE sandwich crackers
                                                           PR Newswire
                                            October 28,2016 Friday 10:00 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 716 words
Dateline: CHARLOTTE, N.C., Oct. 28, 2016

Body


 There is a great debate happening that isn't about politics, but rather all about America's favorite go-to food -
sandwiches.Lance®, maker of the first sandwich cracker more than 100 years ago, weighs in on what makes a
sandwich a sandwich just in time for National Sandwich Day on Thursday, Nov. 3.

MacKenzie      Smith,    the   sandwich    expert     forabout.comand   creator   of the     popular    sandwich
blogGriliedCheeseSocial.com, is on a mission to show America how Lance defines a sandwich - two awesomes
with an incredible in the middle. She recently interviewed dozens of people about their sandwich opinions, asking
questions like "What makes a sandwich a sandwich," "Is a hot dog a sandwich," and "If you were a sandwich, what
would you be?"

Smith created a video showcasing people's answers, which will be featured on Grilled Cheese Social and Lance's
social media channels on National Sandwich Day.

"Finding out what people feel and think about sandwiches is a great way to mark National Sandwich Day because I
get these types of questions all the time," Smith said. "As a sandwich expert, I know a good sandwich when I see
and taste it. Lance® has some of the best sandwiches around with two awesome baked crackers and incredible
peanut butter or cheddar cheese in the middle. They are mini, on-the-go sandwiches that are perfect as a midday
snack."

Additionally, Lance is helping sandwich lovers commemorate National Sandwich Day with a FREE box of Lance
sandwich crackers, including classics like the 8-count boxes of ToastChee and Toasty plus the newest Quick Starts
breakfast sandwiches, with the purchase of a box at participating grocery stores. Fans can download "This is How
We Sandwich" coupons on Nov. 3 atLance.com, while supplies last.

"Lance® sandwich crackers are proud to be stand-out sandwiches on National Sandwich Day and all year long,"
said Rod Trani, chief marketing officer for Snyder's-Lance. "We hope our fans will join us in the celebration by
eating their favorite Lance sandwiches and checking out MacKenzie's video to see just how we sandwich."

About National Sandwich DayNational Sandwich Day is observed annually on Nov. 3. The sandwich is believed to
be the namesake of John Montagu, 4th Earl of Sandwich, following the claim that he was the inventor of the
sandwich. The day honors one of America's most popular lunch items.

About Lance SnacksFor more than 100 years, Lance® has been fueling America with its sandwich crackers - two
awesomes and an incredible in the middle. Wholesome and delicious, Lance® sandwich crackers are available in
more than 20 varieties, including ToastChee®, Whole Grain, BOLDS®, Gluten Free and Quick Starts(TM}. Lance®




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 117 of 321
    What Makes a Sandwich a Sandwich? Lance® Weighs in on Debate for National Sandwich Day on Nov. 3;
                    Celebrates holiday with sandwich expert and FREE sandwich crac ....

sandwich crackers are made with baked, crispy crackers and real ingredients like freshly ground peanut butter. For
more information about Lance® sandwich crackers, please visithttp://www.lance.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with
a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website:http://www.snyderslance.com. LNCE-G

Video -http://origin-qps.onstreammedia.com/origin/multivu_archive/PRNNENRlLance-Teaser-Video.mp4
Photo -        http://photos.prnewswire.com/prnh/20161027/433582
Logo -        http://photos.prnewswire.com/prnh/20161027/433581 LOGO

To view the original version on PR Newswire, Visithttp://www.prnewswire.com/news-releases/what-makes-a-
sandwich_a_sandwich_lanCe_WeighS_in_on_debate_for_national_sandwiCh_day_On_nOv_3_300353420.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565, stacey.mccray@lgapr.com


Load-Date: October 29,2016


  End of Docunwnt




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 118 of 321
i           Olomomo Nut Company Be Nutty! Be Good! Be Adventurous!
                                                   iCrowdNewswire (English)
                                          October 25,2016 Tuesday 4:02 PM GMT


Copyright 2016 iCrowdNewswire, LLC All Rights Reserved




         iCrowd Newswi re
Length: 1897 words

Body


            Olomomo Nut Company Be Nutty! Be Good! Be Adventurous! Boulder, CO http://olomomo.com Hey
Kickfurther Community! We are Olomomo! We are coming to Kickfurther in order to bridge some of the cashflow
needs to meet demand. We will use the funds to immediately scale up of inventory of our 4 oz bags to meet the ...
Continue reading Olomomo Nut Company Be Nutty! Be Good! Be Adventurous!

Olomomo Nut Company

Be Nutty! Be Good! Be Adventurous!

Boulder, CO

http://olomomo.com

Hey Kickfurther Community! We are Olomomo!

We are coming to Kickfurther in order to bridge some of the cashflow needs to meet demand. We will use the funds
to immediately scale up of inventory of our 4 oz bags to meet the demand for a surge of business from retailers
including Rite Aid, Sprouts, Amazon, Harmons, Safeway, Whole Foods, corner markets in New York City, and even
7 Eleven. We are currently in about 2,000 stores, with a focus on Rocky Mountain Region, MidAtiantic, and
Northern California. We are seeing significant spike in demand with our new packaging that we launched earlier in
the year, and we're sprinting to build inventory in order to meet this influx of interest in Olomomo!

About Olomomo Nut Company

OlOMOMO is the monkey god of adventure                   the voice in your head that says go for it. (I say OlO.   You say
MOMO. There. Now you can say it).

He infuses small batches of craft roasted nuts with magical flavors for us humans. A unique superfood blended with
simple, natural ingredients from allover the world, these nuts might inspire you to be a righteous, bodacious,
unstoppable superhuman. So go for it Be nutty, be good, be adventurous.

Justin Perkins and his wife, Ayari De la Rosa, launched OlOMOMO Nut Company in Boulder, Colo. in 2008 with a
simple mission: create a tastier, healthier nut snack and create the first socially and environmentally conscious nut
company in the process.

The innovative brand experience and products are designed to inspire people to be more nutty, good and
adventurous.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 119 of 321
                          Olomomo Nut Company Be Nutty! Be Good! Be Adventurous!

From humble origins at Colorado farmers markets sampling one nut at a time to a national debut on the Cooking
Channel, OLOMOMO is now quickly becoming a national brand. Now selling to grocery stores by the pallet load,
New Hope Media picked us as one of the top 10 brands to watch in 2014 and chose our Applewood Smoked
Cashews as best Paleo snack in 2016. Amazing growth is happening.

The product is mainly sold through natural grocery stores such as Whole Foods and Natural Grocers Vitamin
Cottage. We're picking up new grocery stores, coffee shops and smoothie shops such as Smoothie King across the
country. In July of 2016, we launched in 500 RiteAid stores, and started gaining traction in Sprouts, Safeway,
Albertsons and even 7-Eleven.

Our company is committed to developing fun, healthy products that infuse the exotic with the familiar and make
your mouth water. We only use simple, real, natural ingredients, including fair trade and organic when possible. All
of our products are certified non-GMO and Gluten Free.

We're also the first US nut company certified as a B Corp for our socially and environmentally sustainable business
practices, joining the ranks of values based brands like Ben & Jerry's, Patagonia, Seventh Generation, Honest and
Care2.

About the owner

EXECUTIVE TEAM

Justin Perkins, Chairman and Founder

Justin founded OLOMOMO Nut Company in 2008 with a nut roasting machine and some spices on a cold winter
night in Boulder, Colorado. As a foodie, avid outdoor enthusiast, athlete and traveler, Justin was unsatisfied with
unhealthy, mediocre snack options available. With help from his wife, Ayari, they developed delicious seasoned and
roasted nut snacks and the concept was an instant success at farmers markets and local coffee shops.

Justin's career spans 19 years in several industries as an entrepreneur, marketing, sales, and operations expert.
Justin is also the VP of Strategic Partnerships at Care2.com, an online social media site of 36+ million cause
conscious people. Justin helped Care2 more than quadruple its revenue since 2006, managing over 600 nonprofit
and brand activation campaigns including partnership with Greenpeace, Earth Balance, Thrive Market, Rudi's
Organic Bakery, ONE Campaign, NRDC, and Jane Goodall. Justin holds an MBA from CU Denver at the Bard
Center for Entrepreneurship and has been involved with environmental and social causes since age 13. He lives in
Boulder, CO with his wife, two daughters and Border Collie, Maya.

Mark Owens, CEO

Mark was invited to be CEO of OLOMOMO after a decade in the natural and organic foods industry. He helped
companies like Wild Oats and Rocky Mountain foods in product development, food safety, project management,
and business development. As Project Director at Rocky Mountain Foods he developed product lines that bring in
over $8 million in annual sales. As CEO of OLOMOMO, Mark has helped take OLOMOMO from a hobby side
business to distribution in over 2,000 retail stores and counting. Mark holds a degree from Colorado State
University in food science and lives near Boulder, CO with his wife and two daughters.

Justin Desiderio, VP of Sales & Marketing

Justin Desiderio was born into the natural & organic food industry as a 4th generation DeBole. He grew up working
in the warehouse, attending trade shows, and supporting the broker network for DeBole's; a pioneer natural food
pasta brand started by his great grandfather in 1932. After graduating from the University of Colorado, he joined his
father in this family business and got heavily involved in operations and sales. In addition, he was directly involved
in the development and launch of Annie's Mac & Cheese, their main private label customer. DeB ole's was
eventually sold to TSG, a private equity group. Justin remained with the company and helped create a portfolio of
other natural brands that included Terra Chips and Arrowhead Mills.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 120 of 321
                          Olomomo Nut Company Be Nutty! Be Good! Be Adventurous!

He went on to manage sales for several leading natural & organic brands, including Imagine Foods (Rice Dream,
Soy Dream & Imagine Soups), Good Groceries (Suzie's), Good Health Natural Foods, and South of France. More
recently, Justin was VP of Sales & Marketing for Wild Planet, a line of sustainably sourced canned seafood. He re-
launched the brand in 2008, building from $750,000 in sales to $30 million as a national brand by 2013. After Wild
Planet, he went on to manage the national account team for Pretzel Crisps, a division of Snyder's, generating
sales of over $70 million in the deli departments of all major grocery retailers. In addition, Justin has created and
launched some of the most successful private label items for Whole Foods Market, Trader Joe's, Target, Ahold,
Hannaford, Woolworth's SA, BJ's and Costco.

Justin lives on Long Island, NY and has 4 children: Mia, Justin Jr., Liam & Jack. He is an avid traveler and enjoys
mountain biking, rock climbing, tennis, skiing, cooking, and live music.

BOARD MEMBERS

Ross Shell, CEO of Red Idea

Ross launched Red Idea, a consulting + ventures works firm, serving promising growth companies and
entrepreneurs. He currently serves on the Board of OLOMOMO, Bhakti Chai, and is a Managing Member of Green
Alpha Advisors, who are public equity investors in green companies. Red Idea partners banks its success on
picking winning brands out of hundreds of startups, and OLOMOMO is one of the handful of brands it has chosen to
back as an anchor investor. Red Idea is currently raising a $40M venture fund that will back early and mid-sized
companies in the natural products industry. Ross has spent his professional career as a marketer and business
strategist, as well as an entrepreneur and early stage investor. His work has spanned a number of industries with
his most formative experiences coming from the branding industry, financial services, and strategic consulting work
including his role as co-founder of branding firm Tesser and work in business development for IDEO.

Doug Radi, CEO, Good Karma

Doug is a classical packaged goods marketer turned organic. Before leading Good Karma, Doug was SVP of Sales
and Marketing at Rudi's and part of the turnaround team that led to an acquisition by Hain-Celestial. Doug has 19
plus years of experience in various consumer products categories, including healthcare, snack foods and organic.
He has held various positions in marketing with many leading organic brands such as Rudi's Organic Bakery, Silk
Soymilk, and Horizon Organic. Prior to joining Rudi's Organic Bakery in August 2007 as VP of Marketing, Doug was
Director of Marketing at WhiteWave Foods where he managed the Silk Brand. Doug also served as the President of
Naturally Boulder and is a highly sought-after advisor for his experience in CPG marketing. Fortunately for
Olomomo, one of his favorite foods is nuts. He has an undergraduate degree from Colorado State University and a
MBA in Marketing from Wake Forest University.

ADVISORY BOARD

Michael Aisner, Corporate Sponsorship & Left-field Marketing ConsultantMichael Aisner is a Corporate Sponsorship
and Marketing Consultant who owned and promoted America's premier cycling event the Coors International
Bicycle Classic, for a decade through Colorado, Nevada and California. The 14-day elite stage race was considered
the fourth largest in the world next to the Tour de France, Italy & Spain. The former radio OJ, has been an associate
of renowned chimpanzee researcher Dr. Jane Goodall for the past 20 years, coordinating PR & special projects,
including her 50th year celebrations in 2010. Aisner was one of the initial architects of the United Artists Satellite
Theatre Network for six years. He consulted Saturn/GM on sports and cycling sponsorships for four years. He also
was part of the team behind the award winning film Chasing Ice. Aisner has lectured for the past 23 years at the
annual international sponsorship conference in Chicago, considered one of the industry's leading voices in left-field
marketing, cross-promotions and leveraging corporate sponsorships.

OLOMOMO The Monkey God of Adventure. Adventure Guide and Chief Trickster Officer, OLOMOMO was born in
Oaxaca, Mexico, a descendent of Ozomatli, the monkey god of luck, happiness, and dance. OLOMOMO tricks and
inspires people into being more nutty, good and adventurous in their every day lives. He is the voice in your head
that tells you to go for it. OLOMOMO infuses small batches of craft roasted nuts with magical flavors for us


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 121 of 321
                        Olomomo Nut Company Be Nutty! Be Good! Be Adventurous!

humans, creating a unique superfood blended with simple, natural ingredients from all over the world, fueling
righteous, bodacious, unstoppable superhumans.

Product Info

Olomomo creates delicious roasted and seasoned almonds, pecans and cashews. The flavors include Cherry
Vanilla Almonds,        Vanilla Chai Almonds,      Mango Chipotle Almonds,         Cinnamon Cayenne
Almonds,         Vinegar and Sea Salt Almonds,      Maple Garam Masala Pecans, and          Applewood
Smoked Cashews.

Summary:
OlOMOMO is the monkey god of adventure - the voice in your head that says go for it. (I say "OlO." You say
"MOMO." There. Now you can say it).

See Campaign:http://www.kickfurther.com/coop/be-nutty-be-good-be-adventurous

Contact Information:
Justin Perkins, Chairman and Founder


Tags:
        Kickfurther,    English,       United States,      Crowdfunding,        lending,       Wire


The post Olomomo Nut Company Be Nutty! Be Good! Be Adventurous! appeared first on           iCrowdNewswire.


Load-Date: October 25,2016


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 122 of 321
    1\
    ,   \

\       \



v
\   '       )
                   Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!
                                                                FinancialWire
                                                         October 25, 2016 Tuesday


    Copyright 2016 Investrend Communications, Inc. All Rights Reserved




    Length: 1788 words




    Olomomo Nut Company


    Be Nutty! Be Good! Be Adventurous!


    Boulder, CO


    http://olomomo. com


    Hey Kickfurther Community! We are Olomomo!


    We are coming to Kickfurther in order to bridge some of the cashflow needs to meet demand. We will use the funds
    to immediately scale up of inventory of our 4 oz bags to meet the demand for a surge of business from retailers
    including Rite Aid, Sprouts, Amazon, Harmons, Safeway, Whole Foods, corner markets in New York City, and even
    7 Eleven. We are currently in about 2,000 stores, with a focus on Rocky Mountain Region, MidAtlantic, and
    Northern California. We are seeing significant spike in demand with our new packaging that we launched earlier in
    the year, and we're sprinting to build inventory in order to meet this influx of interest in Olomomo!


    About Olomomo Nut Company

    OlOMOMO is the monkey god of adventure - the voice in your head that says "go for it." (I say "OlO." You say
    "MOMO." There. Now you can say it).

    He infuses small batches of craft roasted nuts with magical flavors for us humans. A unique superfood blended with
    simple, natural ingredients from all over the world, these nuts might inspire you to be a righteous, bodacious,
    unstoppable superhuman. So go for it... Be nutty, be good, be adventurous.

    Justin Perkins and his wife, Ayari De la Rosa, launched OlOMOMO Nut Company in Boulder, Colo. in 2008 with a
    simple mission: create a tastier, healthier nut snack and create the first socially and environmentally conscious nut
    company in the process.



                Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 123 of 321
                          Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!


The innovative brand experience and products are designed to inspire people to be more nutty, good and
adventurous.

From humble origins at Colorado farmers markets - sampling one nut at a time - to a national debut on the Cooking
Channel, OLOMOMO is now quickly becoming a national brand. Now selling to grocery stores by the pallet load,
New Hope Media picked us as "one of the top 10 brands to watch" in 2014 and chose our Applewood Smoked
Cashews as "best Paleo snack" in 2016. Amazing growth is happening.

The product is mainly sold through natural grocery stores such as Whole Foods and Natural Grocers Vitamin
Cottage. We're picking up new grocery stores, coffee shops and smoothie shops such as Smoothie King across the
country. In July of 2016, we launched in 500 RiteAid stores, and started gaining traction in Sprouts, Safeway,
Albertsons and even 7-Eleven.

Our company is committed to developing fun, healthy products that infuse the exotic with the familiar and make
your mouth water. We only use simple, real, natural ingredients, including fair trade and organic when possible. All
of our products are certified non-GMO and Gluten Free.

We're also the first US nut company certified as a B Corp for our socially and environmentally sustainable business
practices, joining the ranks of values based brands like Ben & Jerry's, Patagonia, Seventh Generation, Honest and
Care2.

About the owner

EXECUTIVE TEAM

Justin Perkins, Chairman and Founder

Justin Perkins Founder of OLOMOMO

Justin founded OLOMOMO Nut Company in 2008 with a nut roasting machine and some spices on a cold winter
night in Boulder, Colorado. As a foodie, avid outdoor enthusiast, athlete and traveler, Justin was unsatisfied with
unhealthy, mediocre snack options available. With help from his wife, Ayari, they developed delicious seasoned and
roasted nut snacks and the concept was an instant success at farmers markets and local coffee shops.

Justin's career spans 19 years in several industries as an entrepreneur, marketing, sales, and operations expert.
Justin is also the VP of Strategic Partnerships at Care2.com, an online social media site of 36+ million cause
conscious people. Justin helped Care2 more than quadruple its revenue since 2006, managing over 600 nonprofit
and brand activation campaigns including partnership with Greenpeace, Earth Balance, Thrive Market, Rudi's
Organic Bakery, ONE Campaign, NRDC, and Jane Goodall. Justin holds an MBA from CU Denver at the Bard
Center for Entrepreneurship and has been involved with environmental and social causes since age 13. He lives in
Boulder, CO with his wife, two daughters and Border Collie, Maya.

Mark Owens, CEO

Mark Owens CEO of OLOMOMO

Mark was invited to be CEO of OLOMOMO after a decade in the natural and organic foods industry. He helped
companies like Wild Oats and Rocky Mountain foods in product development, food safety, project management,
and business development. As Project Director at Rocky Mountain Foods he developed product lines that bring in
over $ 8 million in annual sales. As CEO of OLOMOMO, Mark has helped take OLOMOMO from a hobby side



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 124 of 321
                          Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!

business to distribution in over 2,000 retail stores ... and counting. Mark holds a degree from Colorado State
University in food science and lives near Boulder, CO with his wife and two daughters.

Justin Desiderio, VP of Sales & Marketing

Justin Desiderio, VP Sales at OLOMOMO

Justin Desiderio was born into the natural & organic food industry as a 4th generation DeBole. He grew up working
in the warehouse, attending trade shows, and supporting the broker network for DeBole's; a pioneer natural food
pasta brand started by his great grandfather in 1932. After graduating from the University of Colorado, he joined his
father in this family business and got heavily involved in operations and sales. In addition, he was directly involved
in the development and launch of Annie's Mac & Cheese, their main private label customer. DeBole's was
eventually sold to TSG, a private equity group. Justin remained with the company and helped create a portfolio of
other natural brands that included Terra Chips and Arrowhead Mills.


He went on to manage sales for several leading natural & organic brands, including Imagine Foods (Rice Dream,
Soy Dream & Imagine Soups), Good Groceries (Suzie's), Good Health Natural Foods, and South of France. More
recently, Justin was VP of Sales & Marketing for Wild Planet, a line of sustainably sourced canned seafood. He re-
launched the brand in 2008, building from $ 750,000 in sales to $ 30 million as a national brand by 2013. After Wild
Planet, he went on to manage the national account team for Pretzel Crisps, a division of Snyder's, generating
sales of over $ 70 million in the deli departments of all major grocery retailers. In addition, Justin has created and
launched some of the most successful private label items for Whole Foods Market, Trader Joe's, Target, Ahold,
Hannaford, Woolworth's SA, BJ's and Costco.

Justin lives on Long Island, NY and has 4 children: Mia, Justin Jr., Liam & Jack. He is an avid traveler and enjoys
mountain biking, rock climbing, tennis, skiing, cooking, and live music.

BOARD MEMBERS

Ross Shell OLOMOMO board member

Ross Shell, CEO of Red Idea

Ross launched Red Idea, a "consulting + ventures works" firm, serving promising growth companies and
entrepreneurs. He currently serves on the Board of OLOMOMO, Bhakti Chai, and is a Managing Member of Green
Alpha Advisors, who are public equity investors in green companies. Red Idea partners banks its success on
picking winning brands out of hundreds of startups, and OLOMOMO is one of the handful of brands it has chosen to
back as an anchor investor. Red Idea is currently raising a $ 40M venture fund that will back early and mid-sized
companies in the natural products industry. Ross has spent his professional career as a marketer and business
strategist, as well as an entrepreneur and early stage investor. His work has spanned a number of industries with
his most formative experiences coming from the branding industry, financial services, and strategic consulting work
including his role as co-founder of branding firm Tesser and work in business development for IDEO.

Doug Radi, CEO, Good Karma

Doug is a classical packaged goods marketer turned organic. Before leading Good Karma, Doug was SVP of Sales
and Marketing at Rudi's and part of the turnaround team that led to an acquisition by Hain-Celestial. Doug has 19
plus years of experience in various consumer products categories, including healthcare, snack foods and organic.
He has held various positions in marketing with many leading organic brands such as Rudi's Organic Bakery, Silk
Soymilk, and Horizon Organic. Prior to joining Rudi's Organic Bakery in August 2007 as VP of Marketing, Doug was
Director of Marketing at WhiteWave Foods where he managed the Silk Brand. Doug also served as the President of



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 125 of 321
                          Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!

Naturally Boulder and is a highly sought-after advisor for his experience in CPG marketing. Fortunately for
Olomomo, one of his favorite foods is nuts. He has an undergraduate degree from Colorado State University and a
MBA in Marketing from Wake Forest University.

ADVISORY BOARD

Michael Aisner OLOMOMO board member

Michael Aisner, Corporate Sponsorship & Left-field Marketing ConsultantMichael Aisner is a Corporate Sponsorship
and Marketing Consultant who owned and promoted America's premier cycling event - the Coors International
Bicycle Classic, for a decade through Colorado, Nevada and California. The 14-day elite stage race was considered
the fourth largest in the world next to the Tour de France, Italy & Spain. The former radio OJ, has been an associate
of renowned chimpanzee researcher Dr. Jane Goodall for the past 20 years, coordinating PR & special projects,
including her 50th year celebrations in 2010. Aisner was one of the initial architects of the United Artists Satellite
Theatre Network for six years. He consulted Saturn/GM on sports and cycling sponsorships for four years. He also
was part of the team behind the award winning film Chasing Ice. Aisner has lectured for the past 23 years at the
annual international sponsorship conference in Chicago, considered one of the industry's leading voices in left-field
marketing, cross-promotions and leveraging corporate sponsorships.

OLOMOMO The Monkey God of Adventure. Adventure Guide and Chief Trickster Officer, OLOMOMO was born in
Oaxaca, Mexico, a descendent of Ozomatli, the monkey god of luck, happiness, and dance. OLOMOMO tricks and
inspires people into being more nutty, good and adventurous in their every day lives. He is the voice in your head
that tells you to "go for it." OLOMOMO infuses small batches of craft roasted nuts with magical flavors for us
humans, creating a unique superfood blended with simple, natural ingredients from all over the world, fueling
righteous, bodacious, unstoppable superhumans.

Product Info

Olomomo creates delicious roasted and seasoned almonds, pecans and cashews. The flavors include Cherry
Vanilla Almonds,Vanilia Chai Almonds, Mango Chipotle Almonds, Cinnamon Cayenne Almonds, Vinegar and Sea
Salt Almonds, Maple Garam Masala Pecans, and Applewood Smoked Cashews.

Cashews.


(Distributed by M2 Communications (www.m2.com))


Load-Date: October 25, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 126 of 321
            Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!
                                                           M2 PressWIRE
                                                   October 25,2016 Tuesday


Copyright 2016 Normans Media Limited All Rights Reserved




Length: 1784 words

Body


October 25, 2016


Olomomo Nut Company


Be Nutty! Be Good! Be Adventurous!


Boulder, CO


http://olomomo.com


Hey Kickfurther Community! We are Olomomo!


We are coming to Kickfurther in order to bridge some of the cashflow needs to meet demand. We will use the funds
to immediately scale up of inventory of our 4 oz bags to meet the demand for a surge of business from retailers
including Rite Aid, Sprouts, Amazon, Harmons, Safeway, Whole Foods, corner markets in New York City, and even
7 Eleven. We are currently in about 2,000 stores, with a focus on Rocky Mountain Region, MidAtlantic, and
Northern California. We are seeing significant spike in demand with our new packaging that we launched earlier in
the year, and we're sprinting to build inventory in order to meet this influx of interest in Olomomo!


About Olomomo Nut Company

OlOMOMO is the monkey god of adventure - the voice in your head that says "go for it." (I say "OlO." You say
"MOMO." There. Now you can say it).

He infuses small batches of craft roasted nuts with magical flavors for us humans. A unique superfood blended with
simple, natural ingredients from all over the world, these nuts might inspire you to be a righteous, bodacious,
unstoppable superhuman. So go for it... Be nutty, be good, be adventurous.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 127 of 321
                          Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!

Justin Perkins and his wife, Ayari De la Rosa, launched OLOMOMO Nut Company in Boulder, Colo. in 2008 with a
simple mission: create a tastier, healthier nut snack and create the first socially and environmentally conscious nut
company in the process.

The innovative brand experience and products are designed to inspire people to be more nutty, good and
adventurous.

From humble origins at Colorado farmers markets - sampling one nut at a time - to a national debut on the Cooking
Channel, OLOMOMO is now quickly becoming a national brand. Now selling to grocery stores by the pallet load,
New Hope Media picked us as "one of the top 10 brands to watch" in 2014 and chose our Applewood Smoked
Cashews as "best Paleo snack" in 2016. Amazing growth is happening.

The product is mainly sold through natural grocery stores such as Whole Foods and Natural Grocers Vitamin
Cottage. We're picking up new grocery stores, coffee shops and smoothie shops such as Smoothie King across the
country. In July of 2016, we launched in 500 RiteAid stores, and started gaining traction in Sprouts, Safeway,
Albertsons and even 7-Eleven.

Our company is committed to developing fun, healthy products that infuse the exotic with the familiar and make
your mouth water. We only use simple, real, natural ingredients, including fair trade and organic when possible. All
of our products are certified non-GMO and Gluten Free.

We're also the first US nut company certified as a B Corp for our socially and environmentally sustainable business
practices, joining the ranks of values based brands like Ben & Jerry's, Patagonia, Seventh Generation, Honest and
Care2.

About the owner

EXECUTIVE TEAM

Justin Perkins, Chairman and Founder

Justin Perkins Founder of OLOMOMO

Justin founded OLOMOMO Nut Company in 2008 with a nut roasting machine and some spices on a cold winter
night in Boulder, Colorado. As a foodie, avid outdoor enthusiast, athlete and traveler, Justin was unsatisfied with
unhealthy, mediocre snack options available. With help from his wife, Ayari, they developed delicious seasoned and
roasted nut snacks and the concept was an instant success at farmers markets and local coffee shops.

Justin's career spans 19 years in several industries as an entrepreneur, marketing, sales, and operations expert.
Justin is also the VP of Strategic Partnerships at Care2.com, an online social media site of 36+ million cause
conscious people. Justin helped Care2 more than quadruple its revenue since 2006, managing over 600 nonprofit
and brand activation campaigns including partnership with Greenpeace, Earth Balance, Thrive Market, Rudi's
Organic Bakery, ONE Campaign, NRDC, and Jane Goodall. Justin holds an MBA from CU Denver at the Bard
Center for Entrepreneurship and has been involved with environmental and social causes since age 13. He lives in
Boulder, CO with his wife, two daughters and Border Collie, Maya.

Mark Owens, CEO

Mark Owens CEO of OLOMOMO

Mark was invited to be CEO of OLOMOMO after a decade in the natural and organic foods industry. He helped
companies like Wild Oats and Rocky Mountain foods in product development, food safety, project management,


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 128 of 321
                          Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!

and business development. As Project Director at Rocky Mountain Foods he developed product lines that bring in
over $ 8 million in annual sales. As CEO of OLOMOMO, Mark has helped take OLOMOMO from a hobby side
business to distribution in over 2,000 retail stores ... and counting. Mark holds a degree from Colorado State
University in food science and lives near Boulder, CO with his wife and two daughters.

Justin Desiderio, VP of Sales & Marketing

Justin Desiderio, VP Sales at OLOMOMO

Justin Desiderio was born into the natural & organic food industry as a 4th generation DeBole. He grew up working
in the warehouse, attending trade shows, and supporting the broker network for DeBole's; a pioneer natural food
pasta brand started by his great grandfather in 1932. After graduating from the University of Colorado, he joined his
father in this family business and got heavily involved in operations and sales. In addition, he was directly involved
in the development and launch of Annie's Mac & Cheese, their main private label customer. DeBole's was
eventually sold to TSG, a private equity group. Justin remained with the company and helped create a portfolio of
other natural brands that included Terra Chips and Arrowhead Mills.


He went on to manage sales for several leading natural & organic brands, including Imagine Foods (Rice Dream,
Soy Dream & Imagine Soups), Good Groceries (Suzie's), Good Health Natural Foods, and South of France. More
recently, Justin was VP of Sales & Marketing for Wild Planet, a line of sustainably sourced canned seafood. He re-
launched the brand in 2008, building from $ 750,000 in sales to $ 30 million as a national brand by 2013. After Wild
Planet, he went on to manage the national account team for Pretzel Crisps, a division of Snyder's, generating
sales of over $ 70 million in the deli departments of all major grocery retailers. In addition, Justin has created and
launched some of the most successful private label items for Whole Foods Market, Trader Joe's, Target, Ahold,
Hannaford, Woolworth's SA, BJ's and Costco.

Justin lives on Long Island, NY and has 4 children: Mia, Justin Jr., Liam & Jack. He is an avid traveler and enjoys
mountain biking, rock climbing, tennis, skiing, cooking, and live music.

BOARD MEMBERS

Ross Shell OLOMOMO board member

Ross Shell, CEO of Red Idea

Ross launched Red Idea, a "consulting + ventures works" firm, serving promising growth companies and
entrepreneurs. He currently serves on the Board of OLOMOMO, Bhakti Chai, and is a Managing Member of Green
Alpha Advisors, who are public equity investors in green companies. Red Idea partners banks its success on
picking winning brands out of hundreds of startups, and OLOMOMO is one of the handful of brands it has chosen to
back as an anchor investor. Red Idea is currently raising a $ 40M venture fund that will back early and mid-sized
companies in the natural products industry. Ross has spent his professional career as a marketer and business
strategist, as well as an entrepreneur and early stage investor. His work has spanned a number of industries with
his most formative experiences coming from the branding industry, financial services, and strategic consulting work
including his role as co-founder of branding firm Tesser and work in business development for IDEO.

Doug Radi, CEO, Good Karma

Doug is a classical packaged goods marketer turned organic. Before leading Good Karma, Doug was SVP of Sales
and Marketing at Rudi's and part of the turnaround team that led to an acquisition by Hain-Celestial. Doug has 19
plus years of experience in various consumer products categories, including healthcare, snack foods and organic.
He has held various positions in marketing with many leading organic brands such as Rudi's Organic Bakery, Silk



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 129 of 321
                          Olomomo Nut Company - Be Nutty! Be Good! Be Adventurous!

Soymilk, and Horizon Organic. Prior to joining Rudi's Organic Bakery in August 2007 as VP of Marketing, Doug was
Director of Marketing at WhiteWave Foods where he managed the Silk Brand. Doug also served as the President of
Naturally Boulder and is a highly sought-after advisor for his experience in CPG marketing. Fortunately for
Olomomo, one of his favorite foods is nuts. He has an undergraduate degree from Colorado State University and a
MBA in Marketing from Wake Forest University.

ADVISORY BOARD

Michael Aisner OLOMOMO board member

Michael Aisner, Corporate Sponsorship & Left-field Marketing ConsultantMichael Aisner is a Corporate Sponsorship
and Marketing Consultant who owned and promoted America's premier cycling event - the Coors International
Bicycle Classic, for a decade through Colorado, Nevada and California. The 14-day elite stage race was considered
the fourth largest in the world next to the Tour de France, Italy & Spain. The former radio DJ, has been an associate
of renowned chimpanzee researcher Dr. Jane Goodall for the past 20 years, coordinating PR & special projects,
including her 50th year celebrations in 2010. Aisner was one of the initial architects of the United Artists Satellite
Theatre Network for six years. He consulted Saturn/GM on sports and cycling sponsorships for four years. He also
was part of the team behind the award winning film Chasing Ice. Aisner has lectured for the past 23 years at the
annual international sponsorship conference in Chicago, considered one of the industry's leading voices in left-field
marketing, cross-promotions and leveraging corporate sponsorships.

OLOMOMO The Monkey God of Adventure. Adventure Guide and Chief Trickster Officer, OLOMOMO was born in
Oaxaca, Mexico, a descendent of Ozomatli, the monkey god of luck, happiness, and dance. OLOMOMO tricks and
inspires people into being more nutty, good and adventurous in their every day lives. He is the voice in your head
that tells you to "go for it." OLOMOMO infuses small batches of craft roasted nuts with magical flavors for us
humans, creating a unique superfood blended with simple, natural ingredients from all over the world, fueling
righteous, bodacious, unstoppable superhumans.

Product Info

Olomomo creates delicious roasted and seasoned almonds, pecans and cashews. The flavors include Cherry
Vanilla Almonds,Vanilia Chai Almonds, Mango Chipotle Almonds, Cinnamon Cayenne Almonds, Vinegar and Sea
Salt Almonds, Maple Garam Masala Pecans, and Applewood Smoked Cashews.

Cashews.



Load-Date: October 25, 2016


  End of Docmncnt




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 130 of 321
         Press Release: Snyder's-Lance to Report Third Quarter Results on
                                November 7, 2016
                                                Dow Jones Institutional News
                                           October 17, 2016 Monday 11 :00 AM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2016, Dow Jones & Company, Inc.



    )   DOW JONES         E           S


Length: 394 words

Body


Snyder's-Lance to Report Third Quarter Results on November 7, 2016

CHARLOTTE, N.C., Oct. 17,2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today
that it will release its third quarter 2016 results before the market opens on Monday, November 7, 2016, followed by
a conference call and live webcast at 9:00 a.m. ET to review the Company's results. The conference call will be
webcast live through the Investor Relations section of the Company's website at www.snyderslance.com, where
the accompanying slide presentation will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 97663353. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on November 7 and 12:00 a.m. ET on November 14. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 97663353. Investors
may also access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site: www.snyderslance.com. LNCE-E
Investor Contact

Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279



        Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 131 of 321
                Press Release: Snyder's-Lance to Report Third Quarter Results on November 7,2016

Media Contact


Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


(END) Dow Jones Newswires

October 17, 2016 07:00 ET (11:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: October 18, 2016


  End ofDocnment




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 132 of 321
      Snyder's-Lance to Report Third Quarter Results on November 7,2016
                                                      Financial Buzz
                                           October 17, 2016 Monday 5:50 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 474 words

Body


Oct 17, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Oct. 17,
2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that it will release its third
quarter 2016 results before the market opens on Monday, November 7,2016, followed by a conference call and live
webcast at 9:00 a.m. ET to review the Company's results. The conference call will be webcast live through the
Investor Relations section of the Company's website at            www.snyderslance.com[1]. where the accompanying
slide presentation will also be available. To participate in the conference call, the dial-in number is (844) 830-1960
for U.S. callers or (315) 625-6883 for international callers. The conference ID is 97663353. A continuous telephone
replay of the call will be available between 12:00 p.m. ET on November 7 and 12:00 a.m. ET on November 14. The
replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay
access code is 97663353. Investors may also access a web-based replay of the conference call at
www.snyderslance.com[2]. About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com[3]. LNCE-E Investor ContactKevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279;Media ContactJoey Shevlin, Director, Corporate Communications
... blic   Affairs     JShevlin@snyderslance.com,           (704)     557-8850;
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:/Iwww.globenewswire.com/Tracker?data=sI4iXApP5g IxOmCET-1 wmo_ 6Wb4as60Z0 RudjhscqTxP5cYxK8dB-
1XrZDiQS7Efw7WWQ83UK4HeJdJsL_EgASVXNV JLTPwruQTapKRbyo=                         [   2]:
https:llwww.globenewswire.com/Tracker?data=sI4iXApP5glxOmCET-1wjbsUVJw4F07wWXTGGEznT-
Iq43bGQf6aysZKjqHV85rEqfbSzWm29xsFgmXaV1 EgsVWQvc221Z4KoQkZjK5fAc= [ 3]:
https:llwww.globenewswire.com/Tracker?data=sI4iXApP5glxOmCET-
1wg40tLivcNg6VOlcBVMsN IOtroWoRJDjLJ7VC13uOvmdE3ZkkiRuANavioulRcVCEGnlvsYAv6rwMZGQcgu 171=


Load-Date: October 17, 2016


   lend ofDottnUeHt




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 133 of 321
                              A twist on tortilla chips; IN THE AISLES
                                                    Grocery Headquarters

                                                      October 1, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2016 MacFadden Communications Group LLC

Section: Pg. 60(1); Vol. 82; No. 10; ISSN: 1094-1088

Length: 205 words

Byline: Turcsik, Richard


Body


  Snack Factory, the Snyder's-Lance division known for Pretzel crisps, has reimagined the tortilla with
Snack Factory Tortilla Chips, the brand's first snack innovation beyond pretzels.
   [ILLUSTRATION OMITTED]
   According to company officials, Snack Factory Tortilla Chips deliver a modern take on the corn tortilla
by being thinner and crispier than an ordinary tortilla chip, while offering a unique shape and satisfying
crunch that holds up to hearty dips and toppings.

   Snack Factory Tortilla Chips are available in two flavors: Sea Salt Tortilla Chips, packaged in an 8-
ounce bag, and Garlic Flummus Tortilla Chips, packaged in a 7-ounce bag. Both have a suggested retail
price of $3.29 and are usually merchandised in the deli section of the supermarket.
   "As the creators of America's favorite flat pretzel, we know a thing or two about quality and taste,"
says Eric Van De Wal, vice president of marketing for the Clearview Foods Division of Snyder's-Lance,
based in Charlotte, N.C. "Snack Factory Tortilla Chips are made with wholesome, non-GMO ingredients, carry
the whole grain stamp, and are conveniently located in the deli section."
   For more information, visit snackfactory.com.




Load-Date: November 15, 2016


  End uf Ducument




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 134 of 321
     FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC
                       049508006008, 7.2 oz (204g).
                                                            US Official News
                                                    September 24, 2016 Saturday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 194 words
Dateline: New York




 Washington: US Food and Drug Administration, The Government of USA has issued the following enforcement
report:




Product Description:




Snack Factory, Pretzel Crisps Original, UPC 049508006008, 7.2 oz (204g).




Reason for Recall:




 Baptista's Bakery was notified by a consumer that their package of original pretzel crisp contained some
seasoned product. The seasoned product has the milk allergen which is not declared in the original product.




 Product Quantity:




 281,880 bags (261 pallets with 90 cases each)



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 135 of 321
       FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC 049508006008, 7.2 oz (204g).




Recall Number:




F-2163-2016




Code Information:




Item Code 110600

Event Details




Event ID:




74998




Voluntary / Mandated:




Voluntary: Firm Initiated




Product Type:




Food




Initial Firm Notification of Consignee or Public:




E-Mail




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 136 of 321
      FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC 049508006008, 7.2 oz (204g).




Status:




Ongoing




Distribution Pattern:




WI




Recalling Firm:




4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States'>Baptista's Bakery, Inc

4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States




Recall Initiation Date:




08/16/2016




Center Classification Date:




09/13/2016




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 137 of 321
      FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC 049508006008,7.2 oz (204g).




Date Terminated:




 In   case    of any     query   regarding   this   article   or   other   content   needs   please   contact:
editorial@plusmediasolutions.com


Load-Date: November 21,2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 138 of 321
 FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC
                     049508006060, 7.2 oz(204g).
                                                            US Official News
                                                    September 24, 2016 Saturday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Sofutions

Length: 193 words
Dateline: New York

Body


 Washington: US Food and Drug Administration, The Government of USA has issued the following enforcement
report:




Product Description:




Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060, 7.2 oz(204g).




 Reason for Recall:




 Baptista's Bakery was notified by a consumer that their package of original pretzel crisp contained some
seasoned product. The seasoned product has the milk allergen which is not declared in the original product.




 Product Quantity:




 58,320 bags (54 pallets with 90 cases each)



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 139 of 321
    FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060,7.2 oz(204g).




Recall Number:




F-2164-20 16




Code Information:




Item Code 105782

Event Details




Event ID:




74998




Voluntary / Mandated:




Voluntary: Firm Initiated




Product Type:




Food




Initial Firm Notification of Consignee or Public:




E-Mail




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 140 of 321
     FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060, 7.2 oz(204g).




Status:




Ongoing




Distribution Pattern:




WI




Recalling Firm:




4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States'>Baptista's Bakery, Inc

4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States




Recall Initiation Date:




08/16/2016




Center Classification Date:




09/13/2016




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 141 of 321
    FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060, 7.2 oz(204g).




Date Terminated:




 In   case    of  any    query   regarding   this   article   or   other   content   needs   please   contact:
editorial@plusmediasolutions.com


Load-Date: November 21,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 142 of 321
        Snyders-Lance Announces the Appointment of Alexander Pease as
              Executive Vice President and Chief Financial Officer
                                               Financial Services Monitor Worldwide
                                                    September 24, 2016 Saturday


Copyright 2016 Global Data Point Provided by Syndigate Media Inc. (Syndigate.info) All Rights Reserved




Length: 759 words

Body


(GlobeNewswire) - Snyders-Lance, Inc. (Nasdaq:LNCE) announced today the appointment of Alexander Pease as
Executive Vice President and Chief Financial Officer, effective November 1, 2016. The planned retirement of Rick
Puckett as Chief Financial Officer was previously announced on May 26, 2016. Mr. Puckett will continue in his
current role as Chief Financial Officer until November 1, 2016, and will remain with the Company in a consulting
role for a period of time to ensure a smooth transition.

Mr. Pease joins the Company from McKinsey & Co. bringing significant financial expertise and cross industry
experience to the Snyders-Lance organization. At McKinsey, he was a leader in their global corporate finance and
business functions practice working with leading CFOs across a wide range of industries, helping their companies
build shareholder value by strengthening their balance sheet, improving returns on invested capital and raising
operating margins. Mr. Pease has deep expertise in zero based budgeting, business process improvement, broad
based productivity transformation, treasury, and strategic buy and sell-side transactions. In addition, he has
significant expertise in enterprise risk management and international growth.

From 2011 to 2015, Mr. Pease held the position of Senior Vice President and Chief Financial Officer of EnPro
Industries (NYSE:NPO), a diversified, multi-industrial equipment manufacturer with significant sales into the
agricultural, food and pharmaceutical, other industrial end-markets. In this capacity, he also had responsibility for
Global Supply Chain, Information Technology, Strategy and M&A.

Mr. Pease spent a total of ten years with McKinsey & Co. in various roles, including tenures prior to and subsequent
to his role at EnPro. Mr. Pease received his Master of Business Administration degree from the Tuck School of
Business at Dartmouth College. He also graduated with honors and distinction from the United States Naval
Academy, and served for six years as a U.S. Navy SEAL in a range of international assignments.

We are fortunate to attract a candidate with the broad financial experience, organizational skills, and unparalleled
leadership that Alex brings to the table, stated Carl E. Lee, Jr., President and Chief Executive Officer of Snyders-
Lance. We plan to leverage Alexs deep expertise in financial leadership to expand our initiatives to build
shareholder value. His proven track record in driving substantial cost reductions and process improvements as both
a hands-on executive and an advisor will further support our ongoing margin enhancement initiatives and drive our
financial returns. His experience having both been a CFO, and having advised CFOs as a McKinsey partner, has




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 143 of 321
      Snyders-Lance Announces the Appointment of Alexander Pease as Executive Vice President and Chief
                                            Financial Officer

prepared him to help us expedite the execution of our strategic plan. We look forward to Alexs contributions and we
are excited to have him join our team.

Mr. Alexander Pease commented, Snyders-Lance is at an exciting point in its evolution, as it positions itself as the
leading better-for-you snack company in the market. This, combined with an exceptional track record of growth,
disciplined capital allocation, and ongoing performance improvement creates a remarkable opportunity. While at
McKinsey, I developed a passion for helping clients drive cutting edge innovations in back office efficiency, pursue
advanced analytic techniques to optimize performance and develop world class plans to unlock growth. I am thrilled
to be able to bring this passion to Snyders-Lance.

About Snyders-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, KETTLE Chips, Cape Cod, Snack
Factory Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers!, Tom's, Archway, Jays,
Stella D'oro, Eatsmart Snacks, O-Ke-Doke, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com . LNCE-E

Investor Contact

Kevin Powers, Senior Director, Investor Relations

Kpowers@snyderslance.com, (704) 557-8279 2016 Global Data Point.


Load-Date: September 24,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 144 of 321
{\
\J
Y
       Press Release: Snyder's-Lance Announces the Appointment of Alexander
             Pease as Executive Vice President and Chief Financial Officer
                                                      Dow Jones Institutional News
                                                September 23, 2016 Friday 11 :00 AM GMT


     Copyright 2016 Factiva ®, from Dow Jones
     All Rights Reserved




                                I
     Copyright © 2016, Dow Jones & Company, Inc.



         J   DOW JONES


     Length: 846 words

     Body


     Snyder's-Lance Announces the Appointment of Alexander Pease as Executive Vice President and Chief Financial
     Officer

     CHARLOTTE, N.C., Sept. 23, 2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
     today the appointment of Alexander Pease as Executive Vice President and Chief Financial Officer, effective
     November 1, 2016. The planned retirement of Rick Puckett as Chief Financial Officer was previously announced on
     May 26, 2016. Mr. Puckett will continue in his current role as Chief Financial Officer until November 1, 2016, and
     will remain with the Company in a consulting role for a period of time to ensure a smooth transition.

     Mr. Pease joins the Company from McKinsey & Co. bringing significant financial expertise and cross industry
     experience to the Snyder's-Lance organization. At McKinsey, he was a leader in their global corporate finance and
     business functions practice working with leading CFOs across a wide range of industries, helping their companies
     build shareholder value by strengthening their balance sheet, improving returns on invested capital and raising
     operating margins. Mr. Pease has deep expertise in zero based budgeting, business process improvement, broad
     based productivity transformation, treasury, and strategic buy and sell-side transactions. In addition, he has
     significant expertise in enterprise risk management and international growth.

     From 2011 to 2015, Mr. Pease held the position of Senior Vice President and Chief Financial Officer of EnPro
     Industries (NYSE:NPO), a diversified, multi-industrial equipment manufacturer with significant sales into the
     agricultural, food and pharmaceutical, other industrial end-markets. In this capacity, he also had responsibility for
     Global Supply Chain, Information Technology, Strategy and M&A.

     Mr. Pease spent a total of ten years with McKinsey & Co. in various roles, including tenures prior to and subsequent
     to his role at EnPro. Mr. Pease received his Master of Business Administration degree from the Tuck School of
     Business at Dartmouth College. He also graduated with honors and distinction from the United States Naval
     Academy, and served for six years as a U.S. Navy SEAL in a range of international assignments.

     "We are fortunate to attract a candidate with the broad financial experience, organizational skills, and unparalleled
     leadership that Alex brings to the table," stated Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-


             Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 145 of 321
   Press Release: Snyder's-Lance Announces the Appointment of Alexander Pease as Executive Vice President
                                        and Chief Financial Officer

Lance. "We plan to leverage Alex's deep expertise in financial leadership to expand our initiatives to build
shareholder value. His proven track record in driving substantial cost reductions and process improvements as both
a hands-on executive and an advisor will further support our ongoing margin enhancement initiatives and drive our
financial returns. His experience having both been a CFO, and having advised CFOs as a McKinsey partner, has
prepared him to help us expedite the execution of our strategic plan. We look forward to Alex's contributions and we
are excited to have him join our team."

Mr. Alexander Pease commented, "Snyder's-Lance is at an exciting point in its evolution, as it positions itself as the
leading better-for-you snack company in the market. This, combined with an exceptional track record of growth,
disciplined capital allocation, and ongoing performance improvement creates a remarkable opportunity. While at
McKinsey, I developed a passion for helping clients drive cutting edge innovations in back office efficiency, pursue
advanced analytic techniques to optimize performance and develop world class plans to unlock growth. I am thrilled
to be able to bring this passion to Snyder's-Lance."

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site: www.snyderslance.com. LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279


23 Sep 2016 07:00 ET *Snyder's-Lance Announces The Appointment Of Alexander Pease As Executive Vice Pres
And Chief Fincl Officer >LNCE

23 Sep 2016 07:01 ET *Snyders-Lance Financial Chief Rick Puckett Had Announced Retirement May 26

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

September 23,201607:01 ET (11 :01 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: September 24, 2016


  End of Dnnmwnt




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 146 of 321
o      Snyder's-Lance Announces the Appointment of Alexander Pease as
              Executive Vice President and Chief Financial Officer
                                                      Financial Buzz
                                           September 23, 2016 Friday 5:51 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 823 words

Body


Sep 23, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Sept. 23,
2016 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today the appointment of
Alexander Pease as Executive Vice President and Chief Financial Officer, effective November 1, 2016. The
planned retirement of Rick Puckett as Chief Financial Officer was previously announced on May 26, 2016. Mr.
Puckett will continue in his current role as Chief Financial Officer until November 1, 2016, and will remain with the
Company in a consulting role for a period of time to ensure a smooth transition.Mr. Pease joins the Company from
McKinsey.... bringing significant financial expertise and cross industry experience to the Snyder's-Lance
organization.

At McKinsey, he was a leader in their global corporate finance and business functions practice working with leading
CFOs across a wide range of industries, helping their companies build shareholder value by strengthening their
balance sheet, improving returns on invested capital and raising operating margins. Mr. Pease has deep expertise
in zero based budgeting, business process improvement, broad based productivity transformation, treasury, and
strategic buy and sell-side transactions. In addition, he has significant expertise in enterprise risk management and
international growth. From 2011 to 2015, Mr. Pease held the position of Senior Vice President and Chief Financial
Officer of EnPro Industries (NYSE:NPO), a diversified, multi-industrial equipment manufacturer with significant
sales into the agricultural, food and pharmaceutical, other industrial end-markets. In this capacity, he also had
responsibility for Global Supply Chain, Information Technology, Strategy and M... Mr. Pease spent a total of ten
years with McKinsey .... in various roles, including tenures prior to and subsequent to his role at EnPro. Mr. Pease
received his Master of Business Administration degree from the Tuck School of Business at Dartmouth College. He
also graduated with honors and distinction from the United States Naval Academy, and served for six years as a
U.S. Navy SEAL in a range of international assignments. 'We are fortunate to attract a candidate with the broad
financial experience, organizational skills, and unparalleled leadership that Alex brings to the table,' stated Carl E.
Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. 'We plan to leverage Alex's deep expertise in
financial leadership to expand our initiatives to build shareholder value. His proven track record in driving
sUbstantial cost reductions and process improvements as both a hands-on executive and an advisor will further
support our ongoing margin enhancement initiatives and drive our financial returns. His experience having both
been a CFO, and having advised CFOs as a McKinsey partner, has prepared him to help us expedite the execution
of our strategic plan. We look forward to Alex's contributions and we are excited to have him join our team.' Mr.
Alexander Pease commented, 'Snyder's-Lance is at an exciting point in its evolution, as it positions itself as the
 leading better-for-you snack company in the market. This, combined with an exceptional track record of growth,
disciplined capital allocation, and ongoing performance improvement creates a remarkable opportunity. While at
 McKinsey, I developed a passion for helping clients drive cutting edge innovations in back office efficiency, pursue
advanced analytic techniques to optimize performance and develop world class plans to unlock growth. I am thrilled
 to be able to bring this passion to Snyder's-Lance.' About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered
 in Charlotte, NC, manufactures and markets snack foods throughout the United States and internationally.
 Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla
 chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold under the Snyder's of


       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 147 of 321
      Snyder's-Lance Announces the Appointment of Alexander Pease as Executive Vice President and Chief
                                             Financial Officer

Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®,
Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks TM, O-Ke-Doke®, and other brand names along with a number of third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyderslance.com[1]. LNCE-E
Investor Contact Kevin Powers, Senior Director, Investor Relations Kpowers@snyderslance.com, (704) 557-8279;
    https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.comlTracker?data=b 1k8tG4 CboQWfFifgfrT3eD30HjKyxR9a_gQhK-
OYPJFOvrypZsaDldkrBJUFQtei_qNVUxyd75ULDogfDosw08z0NknUWHF-vmwZvYAwY=


Load-Date: September 23,2016


  End (If Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 148 of 321
                          Stocking Your Pantry for Simple Meal Planning
                                                  Kitchen Stewardship
                                         September 19, 2016 Monday 4:26 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 3120 words
Byline: Secca Stallings




Sep 19, 2016( Kitchen Stewardship: http://www.kitchenstewardship.com Delivered by Newstex) This post is from
KS contributing writer Secca Stallings of The Earthling's Handbook[1]. My house doesn't have a pantry. So I found
one anywayLike many city houses built in the 1920s, our house has a small kitchen with not many cabinets. In my
tips for a tiny kitchen[2], the very first tip is to set up a pantry outside the kitchen, and I explain how Daniel and I
used space adjacent to the kitchen in our two previous 1920s homes - but in this house, we just don't have a good
space on the same floor as the kitchen. We placed a shelving unit facing the bottom of the stairs in our basement to
serve as our pantry.

When we expanded into keeping some non-food items in the pantry as well, we added a second shelving unit
against the wall and moved some food over there. I hope you'll consider creating a pantry, too, even if your house
officially doesn't have one. Keeping a stocked pantry has a lot of advantages!Why I Love Having a Pantry, Even
Though I Don't Have Space for Onel can plan menus using mostly ingredients we have in the house already. We
live in a walkable neighborhood, with a supermarket and an Asian food store within a few blocks. This
makes it easy for Daniel or me or our 11-year-old son to stop by the store and pick up an onion, a block of cheese,
or whatever miscellaneous ingredients are needed to complete a meal of pantry foods, fresh produce from our CSA
farm[3], and ingredients from our refrigerator and freezer. Having lots of food on hand means we're prepared if bad
weather or illnesses keep us housebound for a while. (We even keep a spare can opener on top of the pantry
shelving, in case we're sheltering in the basement during a disaster.) We save money by stocking up on shelf-
stable foods when they're on sale or found in bulk packages. This includes bulk foods from the health-food co-op[4]
in reused glass jars[5] - we can fill a lot of jars with a sale-priced food, store them in the pantry, and just keep one in
the kitchen at a time. We then relabel the jars for a different food after they're empty. We are less tempted to eat
unhealthy foods or spend money in restaurants when we have easy access to staple ingredients for healthy meals.
We save gasoline[6] by making fewer car trips to stores. We drive to Trader Joe's, Costeo, the co-op, and Target
(each 2-4 miles away) once every month or so, often hitting two of them in one trip. Every 2-3 months, we shop at
Gordon Food Service (9 miles away), and we usually only drive to the local supermarket for heavy things we can't
carry on foot. We save time by buying more in one shopping trip instead of making multiple trips to that store. Our
pantry is functional and semi-organized, but it's not beautiful. I hesitated to share photos because our basement is
so cluttered! Looking at all the chaos of our workshop and storage area behind the pantry would distract you from
understanding our food-storage system. Then I realized that simply covering the back and side of the open shelves
would block the clutter. We did this so very elegantly with an old sheet: How to Stock Your Pantry StaplesExactly
what you keep in your pantry and how you organize it will depend on what you eat regularly and what categories
make sense to you, so I'll mention just a few basic principles: Some foods are essentials that you want to have in
stock at all times-but think about how soon you need to restock each item. Some are used frequently or used a full
package at a time; put them on the shopping list when you take the next-to-Iast package (or refill from a big
package) from the pantry. Foods that are used more slowly, like cooking oils, go on the list when you take the last
package out of the pantry. Foods you use really slowly or sparingly, like mustard, don't go on the list until the one
you're using is less than half full. (Sahahahahaha! Katie has to jump in here to say that we love mustard so much,
I'm unsettled if we have fewer than two backup bottles in our 'pantry' in the basement, because we can blow


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 149 of 321
                                    Stocking Your Pantry for Simple Meal Planning

through a bottle in a week! To each their own) Some foods are things to buy only when the price drops and you
don't have a lot of similar food already. One way to avoid getting overstocked is to think about the general category
of food rather than the specifics. For example, pretzels, wheat crackers and pita chips are interchangeable in my
family, so we need to limit the total volume of 'crunchy snacks made from wheat' to avoid many open packages
going stale. Buy extra of your essential foods when they're on sale. Check expiration dates to calculate how many
you can buy so that you'll use them all before they expire, and make sure to check your existing pantry stash before
you go to the store. Group together foods of the same general type to make a basic organizational scheme that fits
your current stash into your pantry space. Then keep an eye on how it's working out as you use up foods and buy
more foods. Adjust your categories, or the shelf space allotted to them, as you find empty or overcrowded spaces
developing. Be sure to tell the other cooks/shoppers in your household if you've relocated a section! What if you
don't know which foods go fast and which are slower? Keep a list (or computer spreadsheet) for at least two
months: List each type of food and mark how many you used. That should give you an idea of how to pace your
stockpiling.My Pantry, Shelf by Shelf At the top left of our main pantry is the Department of Tea and Grains. No,
there's no special reason they're together - it just worked out that way. We're super-stocked on peppermint tea bags
right now because when I work outside the home, I drink peppermint tea every morning at work. I buy it by the
case[7] from the food co-op-and I ordered a new case in May without thinking about the fact that my job was ending
in June. I'll take it to my new office when I have one! Cornmeal is mainly for cornbread and Flexican Cornbread
Pizza[B]. Bulgur wheat is great (if you're not gluten-sensitive) in recipes that call for 'cooked grain', like Nutshroom
Burgers[9] - it's very low-priced. Wheat bran, also cheap, is an important ingredient in Raisin Bran Bread[10]. In
back are big jars storing the whole-wheat pasta we buy in 5-pound bags from Gordon Food Service. Up in the
kitchen, we store pastas and rice in boxes that hold enough for 2-3 meals; when the supply gets low, we refill from
these big jars. Pasta stays fresher in these jars and is less likely to spill than if it's stored in an open bag. We get the
jars from pretzels that we occasionally buy or cheez puffs other people buy - ask to keep the big jar if you think it
might get thrown away!The other end of the top shelf is the Department of Dry Beans[11] - not to be confused with
the Department of Canned Beans. My family eats some type of bean or lentil 2-5 times a week (not counting
leftovers) so several varieties are among our essentials. Here you see instant hummus mix[12], red lentils, split
peas, black beans, and in the background green lentils. We use dry black beans mainly for slow-cooker soup[13]
and tend to grab canned beans for other meals because dry beans take so long to cook. Lentils cook more quickly,
so they're more versatile; two of our favorite family meals are Honey Baked Lentils[14] made with green lentils and
Masoor Dal[15] made with red lentils. In the back is a big jar of rice[16]. which we buy 5-10 pounds at a time. I
guess it got shoved over by that giant bag of corn chips! We tend to let the chips fall where they may, filling in
spaces that are currently empty of what would usually go there. (Katie inserts laughter again - because we pretty
much have half a shelf just for those huge bags of Costco corn chips, because I buy them 4-5 at a time so I never
run out!)AII right, here's the part where I admit that my family sometimes eats foods that you just stick in the
microwave or cook a few minutes in a pot! We do try to choose these carefully, and we don't eat them all that often.
Here's some detail on those pouches of Indian food[17]; the madras lentils that my son likes come in a 6-pack at
 Costco. If I'm choosing so carefully, how come we have so many packets of ramen noodles? That's a fair question!
They're a 'sometimes food,' really! We stock up in large quantities because we only like Maruchan brand, and it isn't
sold at any of our usual stores, so we hit Shop'n'Save just once or twice a year. Ramen noodles are made from
white flour, fried in vegetable oil, and absurdly high in sodium, and they contain numerous additives[1B]. The reason
we keep eating them is that we all feel they're the perfect food for certain miserable states of being: colds and flu,
first meal after vomiting, low blood-pressure dizzy spells[19]. and extreme heat. This salty food forces us to re-
hydrate by drinking lots of water, it's easy on a sore throat or delicate stomach, the steam clears congestion, and it
just helps us feel better - so we've gone on stocking ramen even as the rest of our diet has improved. One product I
 do plan to quit buying is canned cream-of-mushroom soup. I've gradually devised substitutes for the casserole
 recipes in which I used to use it. (Katie's Better Than a Box eBook[20] details not only how to make homemade
 'cream of soups but how to sub them in all your favorite recipes.) In the middle of this shelf is the Department of
Vinegars, which also includes lemon juice and (visible in the big photo) blends into the Department of Sauces.
 We're also keeping popcorn and nuts on this shelf and, in back, some giant bags of Pretzel Crisps that were on
 sale at Costco (good example of a sale item that's not a staple) and a half-full bulk bag of fair-trade organic
 coffee[21].On the next shelf down, we've got coconut milk[22], nut butters, olives, pickles, and canned fish. That
 plastic bag in the back corner contains candy left over from the gingerbread house my mother and son made last
 Christmas - they can use it on this year's gingerbread house! Coconut milk is delicious mixed into a spicy, exotic


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 150 of 321
                                     Stocking Your Pantry for Simple Meal Planning

food like curry. My partner Daniel doesn't like coconut milk, but the kids and I do, so I make curry without coconut
milk and then add it to individual portions as desired. Canned salmon is better for our health and environment than
tuna[23], so salmon is what we use in family meals like this delicious Lemon Creamy Salmon with Tangy
Greens[24]. Tuna is just for those times when Daniel craves tuna salad.The other half of that shelf is the
Department of Canned Beans - and, for no logical reason, the big jar of dried garbanzos is behind the canned
garbanzos instead of in the Department of Dry Beans. Baked beans are a handy heat-and-eat option for a quick
meal along with corn on the cob, or cornbread and a salad. We stocked up on baked beans at a recent sale, but
when we run out, it's easy to make our own 'baked' beans by browning some onions and then stirring ketchup,
mustard, brown sugar, garlic, and black pepper into plain (rinsed) canned beans. By the way, if you're worried that
canned beans will give you gas, you can really minimize it by putting the beans in a colander and rinsing them
thoroughly to remove the thick liquid. Then add whatever sauce or seasonings you'd like. Try our fancy Bean Wraps
with Smoked Gouda and Pineapple[25], for instance!The bottom shelf of our main pantry is the Department of Oils,
Fruits, Tomato Products, and Big Heavy Jugs. We keep the big jugs on the bottom so they're easy to grab from
behind the shelving unit. One of those is obviously vinegar, and the jug on the left is sorghum syrup[26]. Dried
apricots are a crucial ingredient in Apricot Lentil Soup[27] and Honey-Apricot Tangy Tofu[28], but it takes us a while
to use 2 cups like we have in this jar, so we keep them in the refrigerator to prevent them from getting moldy or
vinegary-smelling. Shown here are the apricots I just recently purchased, which will soon replace the almost-empty
jar in the fridge. Unlike apricots, raisins have never gone bad in our pantry, even when we've stocked up on six or
seven jars full of bulk raisins on sale after the autumn harvest and it takes us all winter to eat them. The co-op's
bulk raisins are coated with a small amount of organic olive oil, so they don't get dried-out, either. (Oh man, Katie
againl just bought a 30-lb box of raisins from Country Life[29], and we'll probably go through it before Christmas. I
think we eat too much!!!) Yes, we have Hidden Valley Ranchsighmy son insists that none of my homemade ranch
dressings[30] and no other brand of purchased ranch dressing tastes as good as this one with its genetically
modified soybean oil and corn syrupand he talked me into buying it, for the first time in over a year, when it went on
sale at Costco. That was a few months ago. He has yet to open it. Sometimes it seems like being allowed to have
an undesirable food available is more important to him than actually eating it! Spaghetti with marinara sauce is my
favorite food, and although I enjoy making my own sauce, I 'have to' have sauce on hand for those times when I
'need' sauce but haven't gotten around to making any! I look for sauce that does not contain soybean oil or corn
syrup, and then I compare Nutrition Facts among different brands and flavors to choose sauces that are high in
vitamins and fiber, low in sugar and sodium. Classico makes a lot of tasty, healthy sauces at a reasonable price.Our
extra spices and other baking ingredients are on the top of the auxiliary pantry shelves-along with my very big pot
for those times when I make soup or spaghetti sauce for a crowd, and some flashlights in case of power failure.
(Pardon the dust in this honest photo.) Keeping spices in alphabetical order helps you find what you need quickly.
We have a lot of spices in the pantry at the moment because a lot of the bottles in the kitchen are nearly empty, so
their replacements are waiting! Same thing for the baking powder - don't buy it too far in advance because it doesn't
work as well when it's old. Two shelves of our auxiliary pantry are non-food items. The third shelf is the Department
of Cereal and School Supplies. The only reason these things are together is that there was a space when I needed
one to stash the absurd surplus of composition books my son somehow acquired! I guess those fruit leathers also
are a school supply, in that they're only for the lunchbox and not to be eaten at home. Every once in a while I
succumb to a sale on an individually-wrapped item for the lunchbox, if it's relatively healthy and not too horribly
wasteful, but in general we try to pack a low-waste lunch[31]. My general policy is to buy only GMO-free
cereals[32], but Reese's Puffs are a special treat we can have when a great coupon and a great sale coincide.
They're for dessert, not for breakfast!! So, that's my pantry tour! Writing this has reminded me of one of my college
application essays on the topic of 'What does your closet say about you?' My family's pantry not only shows you
what we eat and how we organize but also expresses some of our values. Our pantry helps us stick to a mostly
healthy diet, but you can see some exceptions that we allow. Although looking closely at the pantry gave me a few
surprises, I'm relieved to find that there's nothing spoiled, it's not all that dusty, and it's mostly well organized. If only
we could say the same about the rest of our basement!How do you organize your grocery storage? What are your
favorite things to keep stocked up? Have you ever created a pantry in a space that wasn't designed for it?Save The
post Stocking Your Pantry for Simple Meal Planning[33] appeared first on Kitchen Stewardship I A Baby Steps
Approach to Balanced Nutrition[34]. [ 1]: https://articles.earthlingshandbook.org/ [ 2]:
https://articles.earthlingshandbook.org/2011/05/18/tips-for-a-tiny-kitchen/         [    3]:
http://www.kitchenstewardship.com/2016/08/15/how-to-use-csa-vegetables/                      4]:


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 151 of 321
                                    Stocking Your Pantry for Simple Meal Planning

https://articles.earthlingshandbook.org/2013/06/16/bulk-food-in-reused-containersl                        5]:
https://articles.earthlingshandbook.org/2011/06/05/glass-jars-galorel                [     6]:
https://articles.earthlingshandbook.org/2011 10 1I 12/my-toyota-pri us-works-for-me-b ut-n ot-d rivi ng-works-even-betterl
[ 7]:            https://articles.earthlingshandbook.org/2015/03/25/save-money-on-earth-friendly-productsl [ 8]:
https://articles.earthlingshandbook.org/2015/0 1105/flexican-cornbread-pizzal                 [      9]:
https://mysisterspantry.wordpress.com/2012/11/26/a-better-veggie-burgerl                   [      10]:
https://articles.earthlingshandbook.org/2011 111 118/raisin-bran-bread-revised-recipel [ 11]:
http://amzn.to/2d21 DJA [ 12]:                      https://articles.earthlingshandbook.org/2011/11 111 linstant-hummus-and-
falafelsl [ 13]:           https://articles.earthlingshandbook.org/2015/05/20/ginger-black-bean-soup-slow-cookerl [ 14]:
               https://articles.earthlingshandbook.org/2007/12/03/honey-baked-Ientilsl [ 15]:
https://articles.earthlingshandbook.org/2011/08/27Imasoor-dal-indian-Ientils-with-carrotsl [ 16]:
http://amzn.to/1a2ka55 [ 17]:                 https://articles.earthlingshandbook.org/2015/06/29/all-natural-vegetarian-non-
refrigerated-convenience-foodsl [ 18]:                       https://cspinet.org/eating-healthy/chemical-cuisine [ 19]:
https://articles.earthlingshandbook.org/2012/02/29/are-you-pregnant-and-dizzyl                   [      20]:
http://www.kitchenstewardship.com/20 1310 1122/better-than-a-box-how-to-tra nsform-processed-food-reci pes-i nto-
whole-foods-favoritesl [ 21]:              https://articles.earthlingshandbook.org/2015/07128/3-ways-to-save-on-fair-trade-
coffeel [ 22]:                               http://www.kitchenstewardship.comfThriveThaiCocoMilk [ 23]:
http://www.theatlantic.com/health/a rchive/20 11 1081a-ta Ie-of-two-ca ns-why-ca nned-sal mon-is-better-tha n-
tuna/2435161 [ 24]:             https://articles.earthlingshandbook.org/2015/03/17/1emon-creamy-salmon-photo-tutoriall [
25]:          https://articles.earthlingshandbook.org/2014/04/29/bean-wraps-with-smoked-gouda-and-pineapplel [ 26]:
         http://www.kitchenstewardship.com/2012/02/15/sorghum-a-sweetener-with-actual-valuel [ 27]:
https://articles.earthlingshandbook.org/201 0/12/08/apricot-lentil-soupl               [     28]:
https:llarticles.earthlingshandbook.org/201 0107/07Itangy-honey-apricot-toful                 [     29]:
http://www.kitchenstewardship.com/2013/05/17/what-does-a-real-foodie-buy-atcountry-life-natural-foodsl [ 30]:
http://www.kitchenstewardship.com/recipes/homemade-ranch-dressingl                       [      31]:
https://articles.earthlingshandbook.org/20 14/08/20/5-ti ps-fo r-g reen-I unch-packingl [ 32]:
https://articles.earthlingshandbook.org/2015/02/20/two-affordable-gmo-free-cerealsl [ 33]:
http://www.kitchenstewardship.com/2016/09/19/stocking-pantry-simple-meal-planningl [ 34]:
http://www.kitchenstewardship.com


Load-Date: September 19, 2016


  End (If Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 152 of 321
         LexisNexisry
User Name: T8PVBDU
Date and Time: Monday, October 22, 2018 11:58:00 AM EDT
Job Number: 75985368


Documents (50)

 1. Encourage healthy habits with Alaska-harvested school lunch ingredients;SPONSORED: Three easy recipes
    using the salmon, berries and moose in your freezer.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

 2. Fisher Fair raspberry jam: no scone needed
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

 3. Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

 4. Time for Florida's fall food fests
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

 5. Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors


          fair LexisNexis' i About LexisNexis J Privacy Policy   Terms & Conditions J Copyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 153 of 321
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

6. Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

7. Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

8. Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

9. Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

10. Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

11. Press Release: Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp



            LexisNexis' 1 About LexisNexis 1 Privacy Policy Terms & Conditions 1 Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 154 of 321
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

12. Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

13. Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

14. Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

15. BUSINESS;Business Digest for Aug. 26, 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

16. BUSINESS Digest
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

17. Kroger;Detergent sale also nets bottle of fabric softener
 Client/Matter: 23756-1001



            LexisNexis' I About LexisNexis I Privacy Polips I Terms & Conditions I Copyright   2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 155 of 321
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

18. Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

19. U.S. FDA via Twitter - Aug 23 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

20. Washington: Baptistaa€TMs Bakery Issues Allergy Alert on Undeclared Milk in Snack Factory® Original
   Pretzel Crisps®
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

21. Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

22. Giant recalls certain pretzel snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

23. BRIEF: Snack Factory pretzel crisps recalled

         ter LeXiSNeXIS' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright Cg 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 156 of 321
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

24. Stop and Shop Alerts Customers to Voluntary Recall of Snack Factory Pretzel Crisps
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

25. FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a
   facility that processes Milk and Soy. Distributed by: Snack Factory, PO Box 6917, Hanover, PA 17331 Sold
   in the following sizes and UPC codes: 12 ct / 116 oz. Net Wt 26 oz (I lb 10 oz.) 737g, more...
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

26. 5 Tips to Keep Your Kids Fueled After School;Food expert Laura Fuentes and Lance® sandwich crackers
   urge moms to have the right strategies and snacks on hand to keep after-school hunger at bay
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

27. Baptista's Bakery Issues Allergy Alert on Undeclared Milk in Snack Factory® Original Pretzel Crisps® and
   Snack Factory® Sriracha Lime Pretzel Crisps®
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

28. Learn Superb Ways of Pitching Your Business to Early Stage Investors in this Charlotte Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


        Pk. LexisNexis'   About LexisNexis l Privacy Policy Terms & Conditions i Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 157 of 321
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

29. Learn Superb Ways of Pitching Your Business to Early Stage Investors in this Charlotte Conference;The
   Soho Loft Conferences, Victoria Global and FundingPost.com present CLT VC & Angel Investor Funding
   Strategy Panel to be held on August 18, 2016 in Charlotte, NC
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

30. Learn Superb Ways of Pitching Your Business to Early Stage Investors in this Charlotte Conference;The
   Soho Loft Conferences, Victoria Global and FundingPost.com present CLT VC & Angel Investor Funding
   Strategy Panel to be held on August 18, 2016 in Charlotte, NC
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

31. *Snyders-Lance 2Q EPS 20c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

32. Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016;-- Total net revenue increased
   41.3% including the contribution of Diamond Foods
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

33. Q2 2016 Snyder'sLance Inc Earnings Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by


            LexisNexis` About LexisNexis I Privacy Policy I Terms & Conditions i Copyright C) 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 158 of 321
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

34. Snyder's-Lance Reports Results for Second Quarter of Fiscal 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

35. First Aid Shot Therapy offers quick relief;TSE 2016: CORPORATE PROFILES;Company overview
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

36. Get Eco-Friendly for Back to School with Lunchskins Reusable Bags at Target.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
          News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

37. Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
          News                                Timeline: Apr 21, 2012 to Dec 31, 2018

38. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
          News                                Timeline: Apr 21, 2012 to Dec 31, 2018

39. Learn How to Superbly Pitch Your Business in this NYC Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:


            LexisNCxis' I About LexisNexis I Privacy Policy I Terms & Conditions Copyright @ 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 159 of 321
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

40. Learn How to Superbly Pitch Your Business in this NYC Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

41. Learn How to Superbly Pitch Your Business in this NYC Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

42. Snyder's-Lance to Report Second Quarter Results on August 9, 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

43. Press Release: Snyder's-Lance to Report Second Quarter Results on August 9, 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
          News                                Timeline: Apr 21, 2012 to Dec 31, 2018

44. Snyder's-Lance to Report Second Quarter Results on August 9, 2016
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
          News                                Timeline: Apr 21, 2012 to Dec 31, 2018

45. VMG Partners Completes Sale of Babyganics to SC Johnson
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

            LexisNexis About LexisNexis J Privacy Policy J Terms & Conditions J Copyright @ 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 160 of 321
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

46. VMG sells Babyganics to SC Johnson
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

47. Recent food recalls;WASHINGTON
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

48. No Headline In Original
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

49. Baptista's Bakery recalls Snack Factory Original Pretzel Crisps
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

50. Snyder's of Hanover® Pretzels Production Goes Peanut-Free Giving Kids More Snack Choices in
   School;Transition to peanut-free facility makes America's favorite pretzels safe for kids with peanut allergies
   and schools with peanut restrictions
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018




            LexisNexis.I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 161 of 321
  Encourage healthy habits with Alaska-harvested school lunch ingredients;
  SPONSORED: Three easy recipes using the salmon, berries and moose in
                                your freezer.
                                                       Alaska Dispatch News
                                                   September 12, 2016 Monday


Copyright 2016 Alaska Dispatch Publishing, LLC All Rights Reserved

Section: NEWS; Sponsored Content
Length: 548 words

Body


For many parents, packing school lunches can be challenging. You want to provide your kids with healthy foods
(preferably ones that are quick and easy to make in the morning) and they want foods that are delicious and fun.

There are ways for youandyour kids to win the lunchbox battle says Marcia Anderson, Registered Dietitian and
Health Promotion Program Manager at the Alaska Native Tribal Health Consortium. School lunches, she said, are
an opportunity for teachable moments when it comes to fostering lifelong healthy eating habits. She shared a few
tips on providing meals that are fun and provide energy.

"Healthy eating does start at home and can be delightful, interesting and fun for the whole family," Anderson said.
"Involve your child by inviting them to share in preparing their lunch. Encourage them to help in cooking meals. Set
up a tasting activity at home or for a school project."

Because food preferences are established early in life, providing healthy meals that are based on lean meats, fish,
nuts, seeds, whole grains, fruits and vegetables can teach kids to prefer those foods in adulthood. Luckily for
Alaska moms and dads, many of those options can be grown or harvested in-state. Parents can include kids on
hunting and fishing trips, berry-picking excursions and gardening endeavors. Added bonus: these foods can help
protect against disease and promote a healthy body weight.

Encourage variety and swap out that daily PB&J with some new food creations that are fun, tasty and colorful to
ensure your kid's lunch is eaten and not thrown away or traded in the lunchroom.

Here are a few kid-friendly, Alaska-harvested recipes to try this month:

Salmon Salad Spread

There's a good chance you already have salmon in your freezer from summer fishing. Alaska salmon is low in
saturated fats and high in heart healthy omega-3 fatty acids, making it an important brain food. Paired with a
medley of vegetables, this salmon spread is already on its way to a well-rounded lunchtime option.

This versatile dish can be served between whole wheat bread slices, on crackers, with celery or stuffed in a pita
shell. Pair with some colorful fruit like grapes and berries and a few cubes of cheese to make a complete lunch.

No-Bake Fruit Pizza

For a fun, quick and healthy lunch, try a no-bake fruit pizza. Not only does it cover a variety of food groups, but it's
also colorful and customizable, making it a good option for picky eaters.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 162 of 321
   Encourage healthy habits with Alaska-harvested school lunch ingredients; SPONSORED: Three easy recipes
                              using the salmon, berries and moose in your freezer.

If your toppings are primarily fruit, balance this lunch with a few servings of vegetables and some pretzels.

Spaghetti and Moose Meatballs

A dish your kids will enjoy for its slurpability and you'll love for its easiness to make and nutritional benefits. A three-
ounce serving of moose boasts 25 grams of protein and is low in fat and sodium, so your kiddo will be able to power
through the second half of the day.



To round out this lunch, match it with some fresh vegetables andfor dessert.

Learn more about Alaska plants as food and the fresh ingredients available in the "Store Outside Your Door".

This article was produced by the special content department of Alaska Dispatch News in collaboration with
ANTHC. Contact the editor, Jamie Gonzales, at jgonzales@alaskadispatch.com. The ADN newsroom was
not involved in its production.



Graphic


See image link

See image link
Salmon salad sandwich with a side of whole grain crackers, cheese curds and blueberries. (Bailey Berg / Alaska
Dispatch News)

See image link
(Joshua Genuino / Alaska Dispatch News)

See image link

Fresh fruit pizza with a side of pretzel crisps and fresh veggies. (Bailey Berg / Alaska Dispatch News)

See image link
(Joshua Genuino / Alaska Dispatch News)

See image link

See image link

See image link
(Joshua Genuino / Alaska Dispatch News)

See image link


Load-Date: December 2, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 163 of 321
                              Fisher Fair raspberry jam: no scone needed
                                             The Daily Herald (Everett, Washington)
                                                    September 11, 2016 Sunday


Copyright 2016 The Daily Herald, Everett, WA All Rights Reserved

Section: LIFE
Length: 80 words

Body


The Evergreen State Fair is over for the year, but you can still get your Fisher Fair fix.

The famous Fisher scone mix is available at Bartell Drugs and other stores so you can whip up the pastries.

Did you know you can also get that jam?

A two-pack of 32-ounce jars of Fisher Fair Scone Raspberry Jam is about $10 at some Costco stores.

No need to make scones. We tried it on pretzel crisps and crackers. Delish.

Recipes and more at www.fisherscones.com.

— Andrea Brown, The Herald


Load-Date: September 12, 2016


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 164 of 321
 Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final
                                            FD (Fair Disclosure) Wire
                                         September 7, 2016 Wednesday


Copyright 2016 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2016 CCBN, Inc.

Length: 7448 words

Body


Corporate Participants

* Carl Lee

Snyder's-Lance, Inc. - President, CEO

Conference Call Participants

* Andrew Lazar

Barclays - Analyst

Presentation

ANDREW LAZAR, ANALYST, BARCLAYS: All right, everybody, if we can find our seats we'll kick off our next
presentation. Please join me in welcoming Snyder's-Lance back to the Barclays Global Consumer Staples
Conference stage.

Snyder's-Lance closed on the acquisition of Diamond Foods earlier this year, which complements its legacy
business nicely and should provide the potential for revenue synergies through distribution expansion of Diamond's
attractive brand equities such as Kettle and Emerald.

In addition, the combination with Diamond is expected to prove highly synergistic, with savings both funding
additional growth investments and driving the bottom line.

Were pleased to be joined today by President and CEO Carl Lee, who will talk to the Company's strategy and
opportunities in more detail. I'll turn it over to you, Carl. Thanks for being here.

CARL LEE, PRESIDENT, CEO, SNYDER'S-LANCE, INC.: Thank you, Andrew. Well, good morning, everyone. It
certainly is a privilege to be here, and we thank you for your participation. We thank you for your valuable time.

I think some of you may be new to our story, so we'll share a little bit of information for someone who may be
getting up to speed on Snyder's-Lance. We'll also share some information about what we've been doing to continue
to grow our business for those who are probably more aware of it.

As we begin with the Company overview, I just want to kind of walk you through some of the history of Snyder's-
Lance but also, more importantly, talk about where we're headed from here and our strategy.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 165 of 321
                     Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

If you take a look at our overall brand portfolio, we've got a very established brand portfolio. And we expanded it
with the Kettle, Diamond, Pop Secret, and Emerald, as Andrew mentioned, when we acquired Diamond back at the
end of February this year.

But if you really step back, for the past 10 years we've been working very hard to build something very special. And
something we agreed to a long time ago when we built our first strategic plan was really who are we going to be.

First of all, it's very important for us to be a premium snack food company. We want to make sure we're focusing on
quality and value. And we stand above our competitors to make sure that consumers really look at our brands
differently and there's an emotional attachment to them.

But beyond that, we really have always focused on just being a pure play snack food company. It's very important
for us to do one thing and do one thing right, and that's what we've focused on all these years.

We also are very focused on midsize categories, because that gives us a chance to have a competitive advantage,
to really focus on categories that are meaningful to us, meaningful to consumers, but ones that we can continue to
grow and expand and establish ourselves in a leadership position.

Beyond that, we really have a very simple purpose. As we tie all of our associates together under one common
cause, it really is that snacking is part of life. It's very easy to say that, naturally, but there really is very little
between a snack and a meal today. And it's almost eating at home or eating out.

And the way we have traditionally characterized snacks really is beginning to change in consumers' minds. So,
snacking really is an extension of someone's life. It really is part of their life.

So, our passion as a company and a corporation is to really make sure we make it better. Those occasions need to
be very special. They're usually about three times per day. We want to make sure that they're memorable for the
consumer.

We've also been very busy growing organically as our first priority, but we've also focused on strategically adding
the right M&A opportunities to our portfolio and continuing to expand both our footprint and our portfolio and our
categories to continue to be a very specialized premium company.

So, a lot of you may be familiar with some of the events that we've put together. We started as two regional
companies, and in 2010, at the end of it, closed to bring Snyder's and Lance together to build a strong balance
sheet and to really begin to build out a national company.

We added Pretzel Crisps. We divested Private Brands. We also added Baptista in late July, and then Diamond just
a few months ago. And even last week, we announced an expansion in the UK with the purchase of Metcalfe's
Skinny Popcorn.

Very excited about that category. It's really beginning to take off in the UK, similar to what we saw here five years
ago, and this gives us a chance to compete in that emerging category in a very early stage as an add-on to our
great infrastructure we already have in the UK and also in Europe.

As we move forward, just want to give you a little bit of history and a little background on our business, because
there have been some ins and outs, so to speak, with us acquiring businesses. But also, that divestiture of Private
Brands a few years ago really substantially changed our overall balance sheet and left us with some stranded
costs, so we've had to work our way through that.

But as you take a look at 6% compounded growth over the last five years, 4% organic, that's very important to
make sure we're growing our core business day in and day out. But beyond that, we've also been able to continue
to improve our margins.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 166 of 321
                    Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

One of our chief accountabilities is to continue to improve our margins. And we're signed up for that, and we will
continue to do it. And over the last five years, we've had an increase of 270 basis points. We'll continue to see that
ramp up and grow as we go forward.

Beyond that, our compounded annual growth on our overall operating income has been 23% over the last five
years, so some good, steady growth on both the top line and the bottom line. And very importantly, cash flow has
also kept up, with 13% growth.

And again, these numbers take out the noise of our Private Brands divestiture and our other business so you have
a good, constant year-over-year comparison of our core business and how its performed.

Taking a look now, we really are positioned very well as a midsize company focused on midsize categories, but we
have the scale to really compete nationally and now beginning to compete internationally.

So, as you take a look at our overall ability, we're 3,100 IBOs strong here in the US, that's our DSD system, 14
manufacturing plants, including two offshore. 6,700 dedicated associates work in our business day in and day out.
And that all adds up to $2.5 billion in annual revenue and allows us to have a leading position in leading categories
both domestically and emerging internationally.

If you just step back and take a look at our categories and look at our brand positioning, we've got very strong
positions across all of our major categories; number one in pretzels, number one in sandwich crackers, number one
in culinary nuts, and also number one when you look at the combination of our two brands in kettle chips.

But also, very importantly, are some number two positions that we will continue to grow and continue to expand,
Pretzel Crisps being number two in the deli area and microwave popcorn being number two with Pop Secret, good
positions that will continue to grow the category but will also, very importantly, grow our brands and continue to add
to our market share, strengthening our positions there.

Now I'd like to just switch gears and take a look really at our strategic opportunities and how we're going to continue
to make sure that we take advantage of some important changes we're seeing across the industry, important
changes across the entire food business.

If you take a look at it today, the food industry really is dealing with unprecedented change. And its not that we're
going to, we are dealing with major changes that have already been developing for a few years and are just
continuing to extend and really change the face of our business and the face of our industry.

And the one driving force that's really leading a lot of that change is our consumers. And we talk a lot about
millennials. That's very important, that we look at their snacking habits and how they're changing. But, we're seeing
the Boomers, we're seeing Generation Z, we're seeing Generation X also make a lot of changes as well.

Everyone in this room, your pantry is a little different today than it was five years ago. And for our children, their
pantries are a lot different than ours was. So, that's going to continue to drive some significant changes as
consumers really step back and say I want more from my snacks. I'm expecting something here other than just a
chance to satisfy my short term hunger.

Beyond that, what is absolutely critical to consumers is ingredients. They are reading the back panels. They're
studying and understanding what makes up their food. And it's very important for them to understand that because
it's a bigger decision than just I'm hungry. I'm really going to connect, and I've got a purpose behind the selections
and the purchases I'm beginning to make.

And while that is changing the retail, the retailers themselves are also continuing to change. And there's three areas
here of really unprecedented change that we see as a very unique change in the industry and the change in
opportunity.

If we begin with the consumer, I think this graph here really gives you a chance. This picture really shows that it is a
much deeper decision than just buying a snack. They're really buying a meal on the go. They're really buying


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 167 of 321
                     Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

something that they're relating to, and there's usually a purpose behind that purchase other than just I need to pick
up a little bit of fuel.

If you talk to our consumers, and no matter what metrics you use, consumers are really looking at what makes up
their food, and they're much more important to them than ever before. 44% of our consumers are telling us I prefer
organics and I'm willing to purchase organics. Even when there's a price differential, that's the product makeup that
I want in my food.

52% say I'm looking even beyond just nutrition now for things like vitamins and other additives that will allow them
to really connect to their food at a deeper level than they ever have before. And there's lots of other statistics that
say consumers really are connecting in a different way than they ever have before.

If we take a look at the ingredients, that's the first thing they really begin to measure. It's what they look at. It's the
makeup of their overall snack. But beyond that, there's something that's very important here. Consumers are
looking for a chance to connect, and family time is harder and harder to come by. And when there is that
opportunity, as we see here in the picture, for a family to get together, they want that to be a special event.

And one of the best ways for mom to feel really satisfied about that opportunity is to make sure that what she's
providing at the table really is the very best nutrition and the very best ingredients that they can provide their family.
So, that connection and that emotional attachment always goes a little deeper and deeper.

As we see, these are the things they're looking for on the package. They're looking for organic certified. They're
looking for the non-GMO. They're making sure that there's no artificial flavorings. They're looking for some
connection well beyond what it normally was just a few years ago.

Beyond that, obviously this is leading to changes for the retail industry, which is by itself already changing through
competition and the makeup of the way that we're shopping today. But if you look at the traditional retailers,
obviously the food business is still strong. The food category or the supermarket channel still over 51% of the
business, still showing some growth.

But these retailers have unique needs now that are a lot different than what they had before. They really are looking
at ingredients. They really are looking at what they're selling. And its very important to them to make sure that
they've got the makeup that their consumers are expecting.

And we see inter channel competition. We see some expansion in certain new emerging channels. This is really an
opportunity for companies like ourselves to step up.

If you go back to looking at these three simple premises, the consumer, the ingredients, and the retailer, all are
indeed going through significant changes. They really are changing the face of the industry that a lot of us have
worked in for many, many years.

But what we're seeing is, when you begin to peel this back it and you look at it, these changes really create a
unique opportunity for companies like ourselves that are in the middle, that have the scale to compete but are also
more nimble when it comes to management style and management routine, to step up and begin to challenge the
things that have been assumed for many, many years.

So, there really is a good opportunity for midsize companies today, because scale is important but not like it used to
be. And the brand size is not as important as it used to be. And companies like ours that are midsize categories
have a unique opportunity to continue to step up.

And to simplify it in the most simple way we possible can, consumers are looking for better snacks. That's a very
emotional attachment that consumers have to it. There's something very important there. Consumers are looking
for better snacks.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 168 of 321
                    Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

They're looking for it in two years. First and foremost, they're looking for better ingredients. They are indeed
expecting a non-GMO. They're beginning to expect more in organics. That is something very clear, and we've been
able to transition to that much faster than our competition.

But beyond that, the consumers are not going to give up taste. They're not going to give us quality. And while
they're looking for better snacks, and it may be a better traditional snack or it may be a very high protein beneficial
snack, but they're clearly looking for something more out of what they are eating than ever before.

As far as tying all this back to kind of our strategic priorities and how we begin to capitalize on this opportunity of
consumers changing, retailers changing, we've been able to really put together our growth model in making sure
that we achieve the objectives that we've set up for our shareholders as far as building shareholder value.

Our first key priority is 3% to 5% top line growth, to ensure that we're outpacing our category growth and we're
picking up market share and, on our core base business, delivering that 3% to 5% growth. That does not include
some of our legacy businesses like Partner Brands, but making sure that we do indeed grow that top line and we
pick up market share.

Beyond that, continue to expand our margins and, in addition to that, making sure we really have a balanced
approach to our capital allocation and making sure our balance sheet stays very strong.

Digging into each of these and beginning to back up and look at it from a consumer standpoint, product innovation,
product renovation, and communication are absolutely critical for us to continue to lean in and continue to build our
brands and, more importantly, make sure we're expanding household penetration.

The good news is we have tremendous upside with all of our brands with household penetration, sizeable leading
brands, but an opportunity to continue to expand our consumer reach.

From an ingredient standpoint, leading with taste is obviously important. Making sure we're using the ingredients
consumers are expecting is important. All of that will allow us to continue to seize an opportunity that we see as
very big. And that's growing with these better snacks.

And then obviously for the retailers, aligning with their needs versus ours, making sure we continue to expand our
distribution and leverage the unique way that we've set up our selling systems, to continue to just focus on their
needs and our expansion inside of their retail outlets, but to also do that more on an emerging market basis as well.

That will allow us to continue to drive our distribution and leverage the railroad tracks we've got to get brand out, but
also begin to add new railroad tracks and new markets.

Let me walk through these a little bit more in detail for you. If we take a look at the renovation as the first
opportunity, one thing that we've always really focused on and been able to really master over the past couple
years is what we call product renovation.

And I think what we're all seeing is brands have to stay very relevant. They have to stay up to date with consumers.
And those who keep them up to date continue to grow. And if they fall slightly behind, you've got to make sure you
step in and renovate.

We've had to do that with a number of our brands, but we've had good success time and time again in applying this
game plan and these plays into different categories and to different brands.

We started first of all with Cape Cod back in 2012, 2013. When we went in and worked on renovation, we saw
significant growth for our brand, but we actually buoyed up the entire category. And the entire category began to
grow because we had listened to consumers and worked on both packaging, a little bit of quality tweaks, and other
things that were important to them to really position our brand to make it relevant and really up to date for them.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 169 of 321
                     Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

Using the same thing but with Lance Sandwich Crackers, again, great brand growth, great category growth. More
recently, as we've talked about, we're doing the same thing with Snyder's of Hanover, and we've seen a very good
rebound very quickly there.

We do have a new opportunity, though, and that's to begin to work on one of the brands we just acquired from
Diamond, and that is to apply some of these principles to Pop Secret.

As we look at Pop Secret, what we're beginning to find is we have a good category and we have a very good brand.
It just needs some attention. In fact, the entire category has not really been able to keep up with the advertising and
marketing a lot of other categories have, and I think the category really is in need for some attention. And as we
begin to give it to it, I think we'll see the growth pace that we've seen on some of our other brands.

It begins with the consumer, and we've been listening very intently to what they're talking about. And they've come
back and said you've got a quality advantage and you're got a taste advantage. Remind us of that continuously.

They've also talked about we need to partner. Look at the occasion. The best occasion is at home watching TV with
our family. Tying in with Disney logical extension. They want to push movies. We obviously want to leverage our
occasion.

Marketing, we've got some new events rolling out in the third and fourth quarter. We're excited about those. And
then obviously we've got to just make sure we really stay on top of retail execution and continue to make sure our
display coverage and our other in-store activities are up to par.

So, this is very much work in progress, but we're beginning to see some fruit of our labor. And we're going to
continue to apply here what worked so well on our other brands.

Taking a look now just at kind of our innovation, one of the things that we've been able to do with the addition of our
R&D center and really focusing on making sure that we're staying up current with consumer expectations,
innovation and renovation has really worked very well for us.

We were the very first in the potato chip industry to provide a lattice cut, or waffle cut as we call it, with Cape Cod, in
addition to lots of new flavors. We were the first to really deliver a gluten-free sandwich cracker with the quality and
taste that consumers expected, not really being able to tell the difference between a traditional one. And then
obviously now with Kettle, we've been able to focus on new oils and even some new chips and new vegetables to
be able to fry up there.

Beyond that, the very first to put out purple corn in late July, also being able to expand Snyder's of Hanover into lots
of different areas including organic and gluten-free, and then obviously with Emerald, being able to do some
significant renovation there and innovation.

Also, it carries on with Pop Secret, Diamond of California, and obviously with our deli brand, The Snack Factory,
being able to extend it well beyond a pretzel into other areas where you can really begin to rethink your snack, the
latest one being our fruit chips that are rolling out now.

So, really kind of focusing back to the ingredients, because consumers are constantly looking at what makes up my
food and am I getting the very best ingredients to deliver that nutrition and that comfort level, that I want to make
sure my kids are eating well.

One thing that has really been a very big topic of conversation, both here and across the United States, has been
non-GMO recently. Well, it's one that really deserves a lot of conversation, because it is indeed working in driving
significant growth.

If we look at this past year, 2015, it was only 7% of salty snacks, but it grew over 41% of the total growth in the
category. That's very significant. It's more than doubled its share of sales in the last five years, but it continues to be
the leading way in which the category is growing.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 170 of 321
                     Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

And as we lean in there, we've seen some very significant improvements in our brands. And we're making sure,
again, we're staying very close to the new expectations we're facing as a category.

But it goes beyond just non-GMO. When we rolled out gluten-free, we intentionally were kind of late to the category
because we held out to make sure we were going to deliver great taste and great quality and great texture. And its
hard to do when you're working with some new ingredients. But we did that very well, and within a year we were the
leader in that sub segment side of pretzels.

Recently we announced that we are now nut-free with our Snyder's of Hanover Pretzels. And we have literally
gotten cards and e-mails from young students and moms as well saying thank you for removing that. It was
something that was very important for us, to continue to make sure we position our brand for the future.

And then we also have been moving to a clean label on SOH and beginning to roll that out. So, we'll qualify for non-
GMO there as well. So, some significant improvement in a well established brand, but linking it to what consumers
and retailers are looking for to make sure we continue to grow the category and, very importantly, grow our brand.

Going beyond that, though, it's really innovation across our entire supply chain and innovation across all of our
product lines that are important. And whether it's late July, whether its Snyder's or whether it's Diamond of
California, we will continue to innovate.

And we will look at opportunities to improve packaging and look at packaging formats to make it very convenient,
but we'll also make sure we're looking at what's in the bag or the package to deliver the very best quality and the
very best premium status that we can in our category so we compete on quality and value, not necessarily price.

Taking a look now at this better-for-you category, there's been a lot of talk about it for a long time. There's no doubt
about it. We know that this category is growing.

But if you take a look at it just inside of salty snacks, back in 2015 it was about 16% of the overall category. IRI says
it's going to continue to ramp up. It's going to grow another 6 points by the year 2020, so be about 22%.

So, this is where the growth is going to be. I don't think anyone would dispute that. But the question for us is are we
staying ahead of that as a company? Are we leaning in the right amount?

Not leaning in too much, obviously, but making sure that we're staying very relevant there, because we will be a
mainstream company with mainstream brands, but we will also want to be the leader on the cutting edge in
delivering the nutrition and the value consumers are looking for based on their ingredients.

So, here's where we stand today. In 2014 we had about 25% of our total portfolio sales, total revenue, was better-
for-you. We were able to ramp that up as Snyder's-Lance from a legacy standpoint to about 29%. And just recently
when we closed the Diamond of California -- or closed on Diamond Foods, we were able to ramp that all the way up
to 33%.

So, obviously more than two times the better-for-you makeup in our portfolio what the industry has. And we saw
with non-GMO and we're seeing with this category, this is where the consumers are going and this is where the
growth is going to continue to go not only in this category but really across the entire store.

The question may be where are you going to go from here? If we're at 33% after the closing, we've got our sights
set on 40%. And we really believe that we're going to be able to convert our portfolio to that 40% better-for-you
during 2017. We'll continue to focus on all of our snacks, but this is a sub segment that will allow us to continue to
make sure we're leaning in where the growth is at.

Let's talk about the retailers now and making sure we continue to align with what they're looking for and their
expectations, because they need our help as well. The one thing that we do is we have a very unique model as far
as going to stores and focusing on distribution.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 171 of 321
                    Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

We really believe in DSD, and we worked very hard over the last 10 years to build out a national DSD, or a national
direct store delivery. We used an 1130 model to do that. It's an independent relationship we have with independent
distributors who are basically dedicated to our brands because they choose to be, and then we make sure that
they're able to be able to service our retailers through the backdoor.

It's a great model because it's the railroad tracks, as you've often heard me say. When we acquire a brand like late
July, put it on the railroad tracks, we get to a lot of stores very quickly. And you've seen the ramp up we've had in
ACV because the distribution system is in place. The dedication is there, and the ability to be able to move it into
new stores quickly is there.

We like DSD. We'll continue to invest behind it. And the 3,100 IBOs we work with day in and day out, it's a very
important partnership between us and them, helping them grow their business and their equity at the same time that
we grow our own.

But we go beyond that today. We also have a direct sales model. Back in 2012 when we acquired Pretzel Crisps,
part of the reason for doing that was to go to the deli, and we began to build a secondary distribution model there.

We go direct there. It allows us to have our own salespeople calling on deli managers working on distribution and
displays, but it really allows us to have a secondary location in the store and one that's not really friendly to DSD.

That gave us a whole new path and another set of railroad tracks. But we use it not only for center of the deli, but
we added it to center of store recently with the Diamond acquisition. It allows us to go to channels like the club and
dollar channel, which are more direct friendly.

So, we really have a very strong DSD model, but we have added to that the complementary direct business that
allows us to really cover the entire store and not be focused only on salty snacks and the DSD aisle.

Beyond that and looking forward, and we've talked about this as we reached the combination now with Diamond
Foods, we really have the opportunity from a revenue standpoint to continue to lean in to some synergies that that
creates.

Obviously Diamond had some very strong pockets of growth that exceeded what we had with Snyder's-Lance and
vice versa. They had a very strong business in Canada, much bigger than ours. We had stronger businesses in
other markets.

It allows us now to begin to look at those geographies and look at those categories and channels and begin to say
combining these companies allows us to expand our distribution on some of our other brands. And we've been
successful so far reaching new outlets with some of our established brands as we continue to expand our ACV in
these important markets.

So, revenue synergies are a really important part of our overall equation. It's not part of the cost synergies we've
talked about. That's incremental upside, but it really kind of goes against these four key boxes.

E-commerce, exciting area to play. With our new portfolio, we can be much more agile there and can reach far
more consumers much quicker with the combination of Diamond Brands and also the legacy Snyder's-Lance.

Moving now just to expanding margin, because I want to make sure we focus on that and talk to you about how
we're going to continue to expand margins. Growing it over the past couple of years is important. Looking forward
for additional expansion is all of our expectations.

As we mentioned earlier, 270 basis points over the last few years. So far, the first six months of this year we're up
to 8% operating income, so we've added another 80 basis points so far this year. We're going to continue to push
hard to raise this every day.

We had the opportunity to do it with the legacy business, and we were working very diligently on expanding margins
on our core business before. We now have an opportunity to do it even faster with the combination of Diamond.


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 172 of 321
                    Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

Here are some of the areas we're working on. Obviously, our sales mix is always a very important place to go to to
raise margins, and we have some of our brands with much higher profit profiles than others. And as we lean into
those more aggressively, that will obviously buoy up our overall margins.

Manufacturing opportunities are there as well. SG&A is another important area. Procurement savings, we were
achieving some before the acquisition. We've got a chance to achieve even more, because obviously our
purchasing scale is to continue to expand and continue to grow.

So, we've got some real opportunities here both with legacy business and also with the new business to continue to
focus on margin expansion. It's one of the most important things that we're going to continue to do.

One thing we've talked about is $75 million in synergies is our target as far as the combination of the companies.
That's an aggressive target by most standards, but we really did our due diligence prior to acquiring the company
and had very concrete plans in place.

We've been able to follow up on all of those and begin to make sure we are implementing them aggressively with
detailed project plans for each big initiative and key ownership by our teammates to be able to make sure we're
delivering it. And we're more comfortable than ever than we're going to be able to hit our $75 million target.

The good news is integrations and combining companies is nothing new to our company. It's nothing new to our
team. We've been able to do it continuously and continue to protect our organic business. This is on a bigger scale,
I'll admit, but it's still an opportunity for us to make sure we deliver our targets.

We've talked about the timing beyond that. The first 12 months we'll achieve about 50% of that. That 12 months will
really wrap up at the end of February of next year, and then the balance of the 50% will be in the second 12
months.

Of the $75 million, we plan to spend $10 million back on our business to make sure we continue to fuel some future
growth. So, we should see about $65 million in net savings.

We've been able to do it on SG&A. We've been able to set it up also on cost of goods. And logistics has also been
a very important place for us to go, now that we've got more scale and trucks are more full going out to all of our
destinations.

Let's talk about now the kind of balanced approach to overall capital allocation. One thing that's very important is
making sure that we protect and grow and expand our balance sheet. And we've been able to do that from a very
conservative standpoint for many, many years.

We want to make sure that we're ready for any possible opportunity that comes up, but we're going to make sure
we're very cautious and careful about what we sign up to do. But if you take a look at making sure that we really
continue to keep a very pristine balance sheet, one of the best places to go is our free cash flow and our operating
cash flow.

Operating cash flow of $166 million is our trailing 12 month forecast, and $120 million for our free cash flow. It gives
us a chance to really make sure we're honoring our dividend, we're also managing our CapEx, but we're also very
quickly paying down the debt that we signed up for with our combination.

If you take a look now, we did step up into a different situation with our leverage for the combined company. When
we combined Diamond and closed on that deal just a few months ago, we reached a 4.5% leverage ratio. We've
been able to begin to maintain that drifting lower and lower each month going forward. We expect to finish the year
at 4.0%, and then we've already got forecasts and plans to get it down to 3% by the end of 2017.

So, an important way to leverage up temporarily, and that's the way we look at it, to make sure we can acquire
some good opportunities and opportunities to expand our business. The combination of Diamond opened up a lot of
new geographies for us.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 173 of 321
                     Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

It allowed us to leverage our current railroad tracks in our current markets. It really allowed us to build a much
stronger and deeper portfolio, and allows us to lean into better-for-you in a lot of new ways. So, it was an important
chance for us to step forward.

We did that with a combination of debt and equity, and now we've got a chance to pay that down very aggressively.
And we want to make sure that we reposition the company so, again, as opportunities emerge we're going to be
ready to go after those, okay?

Bolt-on opportunities is an important example of that. And I mentioned Metcalfe's Skinny Pop and the new addition
there for the UK.

Now we've got a chance to open it up for some questions, and we've also got a follow up session in just a few
minutes. So, we'd love to entertain your questions or any thoughts.

Questions and Answers

ANDREW LAZAR: I'll just kick it off, Carl. One of the opportunities you've discussed from the Diamond acquisition is
the potential to expand the distribution of Kettle and obviously accelerate the growth in Emerald. I guess can you
help maybe frame some of the magnitude of the potential opportunity there? I mean, maybe what's the current
Kettle ACV? What are the opportunities around that from a distribution perspective, maybe a reasonable expansion
target, maybe some of the specific areas in which I guess you believe the Emerald has the opportunity for additional
expansion?

CARL LEE: I think one thing that's very interesting, to tie into Andrew's question, is we really do have two kettle
chips now. And that's a little unique, for a company to have two kettle brands.

But what's really worked extremely well for us, and we're seeing it even in greater detail than we did when we were
initially doing the planning of the acquisition, is Kettle really is catered towards that natural channel. It really -- even
in supermarkets, you have typically a dedicated natural area.

That allows us to play in that area in a much more aggressive way, and Cape Cod really caters to that mainstream
consumer on the main salty snack aisle. So, we've got a chance to really cater to two consumers with very little
overlap and the chance to continue to expand both brands.

To Andrew's point, we really do have ACV opportunities. Both brands are established very well across the United
States. One happens to be positioned a little bit better with a little bit more history and time with consumers in the
East, and the other one has a little bit more time in the West.

So, we'll be able to continue to build out our ACV and continue to expand both brands aggressively, but we'll also
have the advantage of the manufacturing now that's really spread out across the country. So, we do expect some
revenue synergies there. We do expect to be able to continue to grow both brands.

In addition to that, Emerald is the category I'm personally excited about because the overall nut category really is a
good category, and it's a growth category. It's one you need to be careful with and manage the input costs on a
continuous basis.

But what we see there is Emerald is really positioned with their non-GMO status. And their ability to innovate on
both flavors and coatings has allowed us to really continue to be able to expand that brand.

ACV is a big opportunity. We don't have the coverage we need today. But we think with the uniqueness of the
product and the premium positioning it has, we'll be able to adapt and continue to grow it.

[Jeff]?

UNIDENTIFIED AUDIENCE MEMBER: Carl, where do you think operating margins can go?




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 174 of 321
                    Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

CARL LEE: Higher (laughter).

UNIDENTIFIED AUDIENCE MEMBER: Are you willing to commit -- these brands are higher priced brands. Are you
willing to commit to a number?

CARL LEE: I don't think it's necessary, Jeff. I think what we have to commit to is are you going to continuously
expand margins. I think the number one obligation we've got to our shareholders is to demonstrate that we've been
expanding them for the last five years, demonstrated that we've added 80 more basis points this year, and
demonstrated our commitment to continue to expand those higher.

I think what happens a lot of times is we're still a relatively new company. Ten years ago we went from a couple
regional brands to national positioning. That means we're building R&D in the last couple years. We're adding to our
marketing budget. We're having to build the infrastructure a lot of other companies have had for the last 70 years
and they're beginning to kind of harvest it.

So, we're in a much more different position. So, what we need to do is make sure we're balancing margin
expansion and margin growth with adding fuel back to our business for future growth.

And so, I think you should hold me accountable for expanding margins, but I think just drawing a target out there
just allows us to kind of go down a chase that we don't need to right now. But do hold us accountable for expanding
margins. And I think the opportunity to do it now with Diamond even allows us to extend that quicker.

UNIDENTIFIED AUDIENCE MEMBER: Carl, on that point, maybe just talk to us a little bit about some of the
stranded costs that may have delayed some of your margin expansion. And then if you think about it directionally,
the two drivers of margin expansion, both the core productivity you're getting in your legacy business in addition to
Diamond, the phasing of those and the runway of those two drivers. Thanks.

CARL LEE: Thank you, and you bring up a good point. I mean, one of the things -- we've been able to improve our
margins and expand them in spite of selling Private Brands. Obviously that was not a strategic category for us to be
in. It was a legacy business that came with Lance. It's one that we picked up to be able to expand nationally.

But it was a very important opportunity for us to be able to divest that business. And when we divested it, we got a
nice return for our shareholders, but obviously you cannot move all of the costs associated with a business like that
over to the buyer.

So, we had millions and millions of dollars that we've talked about that we had to basically go in and begin to pull
out of our P&L to get ready for it. So, the margin expansion you see is over and above a lot of traditional costs that
had to be pulled out after the sale of Private Brands.

What you're referring to, though, is we really have looked at margin structures two ways. And we've got to hold
ourselves accountable to the highest standard possible. That first standard is, in the legacy business, have you
been working diligently to expand margins? And in the Snyder's-Lance business during 2015, even up into the
close of the acquisition, have you continued to work on expanding margins? And are you working to expand
margins on your core business even going forward?

So, we've got what we call our drive project, which really is focused on margins in the legacy business and then
making sure that we're obviously capturing the synergies and the margin upside that we have with Diamond. So,
we're looking at it two ways, both traditional business and obviously the new business to maximize the benefit of the
synergies that are in front of us.

ANDREW LAZAR: Thank you. Just a broader snacking category sort of question. We've heard as you have, a lot of
snacking companies over the past year or so talk about really the proliferation of new snacking options, the
increased interaction between the various subcategories of salty, chocolate, sugar, etc., and increased I guess
competition for quality merchandising space. I was hoping you could just give us a sense of how that has or not
impacted your business in respect to that.



     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 175 of 321
                    Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final

CARL LEE: I think -- to begin with, I think number one, I mean, there is growth in snacks. We all see that. But
obviously where there is growth, there's lots of competition. There's lots of new entries and there's lots of new
snacks being created.

I think what we've got to continue to do is make sure our brands are very relevant, as I said earlier. And so, this
renovation process allows us to continue to update our brands when we need to to make sure we're competing with
new entries.

The snacking category is very, very -- obviously an important category. It's going to continue to expand, but
frequency is the number one measure you've always got to focus on. When consumers are going to snack they've
got so many different choices today you've got to make sure that, when they do choose a snack, they're choosing
your brand. And maintaining that frequency is one of the most important things we can do.

So, focusing on that renovation process and also the innovation that goes along with it, backed up by good
communication directly to the consumer, allows you to stay very relevant and continue to drive the growth you're
looking for.

So, the good news is, as we continue to expand and have a chance to focus on the deli, have a chance to focus on
center of store, it opens up a lot of other snack areas for us to go to. And with some of our manufacturing
capabilities and some of our R&D capabilities, we're going to have the opportunity to continue to expand into other
categories by creating food as well as maybe buying food from other brands.

So, there's a real opportunity to continue to lean into a growing category, but we just have got to stay on our toes to
make sure we're staying up to date with consumer needs. Ingredients are one of the most important ways to do
that.

ANDREW LAZAR: Why don't we cut it off there? We'll head over to the breakout. And please join me in thanking
Snyder's-Lance for being here.

CARL LEE: Thank you.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: April 18, 2017


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 176 of 321
                  Snyder'sLance Inc at Barclays Global Consumer Staples Conference - Final



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 177 of 321
                                       Time for Florida's fall food fests
                                                 Sun-Sentinel (Fort Lauderdale)
                                             September 4, 2016 Sunday, 1 Edition


Copyright 2016 Sentinel Communications Co. All Rights Reserved

Section: LIFE; E; Pg. 10
Length: 1431 words
Byline: Amy Aumick
Highlight: Grilled Beef Skewer from The Chew Collective at the Epcot International Food & Wine Festival. Guests
can sample tapas-sized tastes of inventive cuisine at the France Marketplace during the Epcot International Food &
Wine Festival.Stephen M. Dowell/staff photographer Matt Stroshane/Courtesy

Body


Hungry? If you are in Florida this fall you can bring an appetite to various food festivals, including one of the nation's
largest, the Epcot International Food & Wine Festival in Orlando.

The festival, celebrating its 20th year, and running Sept. 14 through Nov. 14, invites visitors to walk around the
park's World Showcase sampling dishes at various international marketplaces. This year, Disney brings "The
CHEW Collective" to the festival. The CHEW combines classic culinary techniques with technology to wow your
taste buds in ways never tried before. Among marketplaces this year is a booth honoring Florida craft beers and
serving pimento cheese dip with pretzel crisps a charcuterie plate of country pâté, cured meats and crostini, as
well as "piggy wings," fried pork wings with Korean BBQ sauce and sesame seeds. If you have more of a
champagne craving, the French booth offers up bubbly and delectable desserts from the region.

Marketplaces menu samples typically run $4-$8, so you can send your taste buds on a trip around the world
economically - and without the long flights. Visitors walk around to the various kiosks and taste - perhaps farm-fresh
chicken and dumplings and a local Floridian wine or cider, authentic Mediterranean delights from Greece like
spanakopita topped with real Greek yogurt, or a spicy sushi roll at the Japanese booth. After the tastings many take
in a culinary demonstration or seminar and end their day with a free nightly "Eat to the Beat!" concert presented at
the America Gardens Theatre in the U.S. pavilion. Many festival events are included in park admission; others are
ticketed. Visit www.disneyworld.com.

If you're near old St. Augustine, prepare to enjoy the annual Spanish Wine Festival on Sept 8-11. The Old City sets
the scene for the St. Augustine Spanish Wine Festival. The festival features Spanish foods and wines presented at
a variety of special events and restaurants. Highlights include Vino Veritas, during which guests learn the secrets of
authentic Spanish recipes and Spanish wine pairings from Spanish food and wine experts; the Grand Tasting for
sampling more than 100 different types of wines made in Spain; and the Batalla de Vinos, during which participants
spray one another with wine for charity, as well as other events. Ticket prices vary. Festival venues are in various
locations in St. Augustine. For more information, visit www.SpanishWineFestival.com.

Haven't had a chance to check out a true Floridian Winery? Then head out to Lakeridge Winery in Clermont on
Sept. 10-11 to tour the vineyard for a good cause. Corks for Cancer hosts the Robert Harris Group and others: 10
a.m.-5 p.m. on Saturday, 11 a.m.-5 p.m. on Sunday. Food and wine will be available for purchase. The winery also
hosts a vintage car show Oct. 8-9. For more information, visit www.lakeridgewinery.com.

Of course, no October anywhere would be complete without a trip to a bratwurst-and-beer-fueled Oktoberfest. No
matter where you reside or visit around the state, you are sure to be able to get yourself to any number of



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 178 of 321
                                           Time for Florida's fall food fests

Oktoberfest celebrations, though Tampa may be the best place to begin, with more than seven different festivals to
choose from throughout the month of October.

Check out these and other events to satisfy your inner epicurean around the state:

Sept. 9-10: Emerald Coast Beer Festival, Pensacola. The Rosie O'Grady Good Time Emporium entertainment
complex in Pensacola's Seville Square sets the scene for the Emerald Coast Beer Festival. On the agenda are a
beer-pairing dinner and a beer tasting. General admission advance tickets start at $25; on day of the event, tickets
are $40. For information, visit www.emeraldcoastbeerfest.com.

Sept. 10-11: I Like It Hot Festival, Largo. It's all about spicy food during the 16th annual I Like It Hot Festival.
Among the highlights are spicy foods for sale, competitions and Jalapeno pepper eating contest. Minnreg Hall, 6340
N. 126th Ave. Admission $5, children under 12 are free. www.ilikeithotfestival.com

Sept. 12-18: Lobster Festival and Tournament, Panama City Beach. Schooners sets the stage for the 26th Annual
Lobster Festival and Tournament. Weigh-ins begin on Saturday and end Sunday with prizes and a Lobster Feast.
Proceeds benefit charities. Another highlight is the popular Sand Sculpting Contest that takes place on the beach
behind Schooners. For details, visit www.schooners.com/events/Iobsterfestival.htm.

Sept. 17: Honey Tasting Event, Tampa. The annual tasting event features exotic and unusual honeys from around
the globe, as well as the local honey produced at the USF Botanical Gardens at 12210 USF Pine Drive, Tampa, FL
33612. 813-974-2329. gardens.usf.edu

Sept. 23-24: Taste of the Beach, Pensacola Beach. Dozens of restaurants offer up their fare to live music at the
Gulfside Pavillion. Chef presentations and live entertainment are just some things to look forward to. Friday is an
opening VIP party priced at $65 per person, Saturday is free entry with dishes priced at $5 or less. 850-932-1500.
www.tasteofpensacolabeach.com

Sept. 30 - Oct. 1: Florida Scallop and Music Festival, Port St. Joe. Art and craft vendors, educational exhibits, a kid
zone and many great food vendors will be located throughout the park to make the two-day event an enjoyable
experience for all, with sweet southern-fried scallops headlining the menu. General admission, Saturday: Active
military personnel with valid I.D. is free. Children under 6 and active military personnel are free, ages 6-11 $5, ages
12-up $10. Parking is free. 850-227-1223 www.scallopfestfl.org

Sept. 30 - Oct. 2: Oktoberfest, Oakland Park. Oompah fun, German food and beer are highlights of Oktoberfest on
Oct. 2-3. The event, at Jaco Pastorius Park, 4000 N. Dixie Highway, also features amusement rides, crafts and
more. Admission is $5 for ages 12 and older. For information, visit www.oaklandparkfl.org/228/ Oktoberfest.

Oct. 1: Harvest Fest, Jupiter. Jupiter puts on Harvest Fest, a free family friendly festival that features an
Oktoberfest-style beer garden, Kid's fall carnival area, Petting zoo, Dog costume contest, Local vendors, Food
trucks, and the band Uproot Hootenany. The event, from 1 p.m. to 6 p.m., is at The Plaza Down Under on the
Riverwalk. 210 Military Trail For information, log on to jupiter.fl.us/index.aspx?NID=677 or call 561-746-5134

Oct. 1-10: Oktoberfest, Coral Gables. An 11-day beer, food and music festival that will benefit The Woody
Foundation. Admission is free. 11. a.m - Midnight on weekdays and 11 a.m. - 2 a.m. on weekends On the Bierhaus
Plaza in front of Fritz & Franz Bierhaus, 60 Merrick Way (305) 774-1883 www.oktoberfestmiami.com

Oct. 7-9: Annual Greek Festival, St. Augustine. The Greek influence on the nation's oldest city is celebrated with
music, food and dancing at this annual event. Hosted by Holy Trinity Greek Orthodox Church. At the Special Events
Field on Castillo Drive downtown. Admission: $5 (children 14 and under are free with paying adult, as well as
active-duty military and their immediate family). www.stauggreekfest.com

Oct. 14-16: Oktoberfest, Port St. Lucie. In its seventh year, the German food and beer, music, dance and crafts will
be on tap during Oktoberfest, presented by the City of Port St. Lucie and the German American Club of the
Treasure Coast. This is a family-friendly event complete with crafts show, numerous food vendors, entertainment



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 179 of 321
                                          Time for Florida's fall food fests

and children activities The event will be held at the Promenade at the Port St. Lucie Civic Center, at the corner of
U.S. 1 and Walton Road 5 p.m. - 10 p.m. Covered parking is available across the street; Free. For details, visit
www.psloktoberfest.blogspot.com.

Oct. 20-21: Traces of Cuba, Ybor. Ybor City Museum State Park unveils of a new exhibit that highlights Cuba's role
in shaping Tampa's cultural heritage. Festivities include Cuban food and entertainment in the Museum Garden and
presentations from notable experts on the history of Tampa's early Cuban immigrant communities, featuring Dr.
Roberto Gonzalez Echevarria on Oct. 21. 1818 E 9th Ave, Tampa. Contact information@ybormuseum.org or
813.247.1434.

Oct. 22: Stone Crab Eating Contest, Key West. The Fourth Annual Stone Crab Eating Contest celebrates the
opening of the stone crab season in the Florida Keys at the Keys Fisheries Market & Marina. Participation fee is
required and contestants must be at least 18 to enter. Prizes will be awarded to the three top finishers. The Keys
Fisheries is located at 3502 Gulfview Avenue. For information, visit http://www.keysfisheries.com/events/ or call 1-
866-743-4353.


Load-Date: September 5, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 180 of 321
         Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand
                               Metcalfe's Skinny
                                                            FinancialWire
                                                     September 2, 2016 Friday


Copyright 2016 Investrend Communications, Inc. All Rights Reserved




Length: 308 words

Body


2 September 2016 - US-based snack food maker Snyder's-Lance, Inc.'s (NASDAQ-GS: LNCE) Kettle Foods
subsidiary completed the acquisition of UK-based Metcalfe's skinnyLtd premium popcorn brand by acquiring the
remaining 74% interest in brand, the company said.

Terms of the deal were not disclosed.

Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January 2016. Metcalfe was
founded in 2009 by Julian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a range of corn and rice cake
products.

Snyder's-Lance said that the UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years as consumers increasingly seek out better-for-you snacking
options.

The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn, to the UK's leading premium chip
brand, Kettle Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium snacking leader
in Europe.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally.

Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, Kettle Chips, Cape Cod, Snack Factory
Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers!, Tom's, Archway, Jays, Stella
D'oro, Eatsmart Snacks, 0-Ke-Doke, and other brand names along with a number of third party brands.

Julian Metcalfe is the co-Founder of Pret A Manger and itsu. In 2009 he created the Metcalfe's skinny popcorn
brand. The full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny
Popcorn Thins and Metcalfe's skinny Ricecakes.


(Distributed by M2 Communications (www.m2.com))



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 181 of 321
               Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny


Load-Date: September 2, 2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 182 of 321
         Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand
                               Metcalfe's Skinny
                                                     Internet Business News
                                                    September 2, 2016 Friday


Copyright 2016 Normans Media Limited All Rights Reserved




Length: 301 words

Body


2 September 2016 - US-based snack food maker Snyder's-Lance, Inc.'s (NASDAQ-GS: LNCE) Kettle Foods
subsidiary completed the acquisition of UK-based Metcalfe's skinnyLtd premium popcorn brand by acquiring the
remaining 74% interest in brand, the company said.

Terms of the deal were not disclosed.

Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January 2016. Metcalfe was
founded in 2009 by Julian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a range of corn and rice cake
products.

Snyder's-Lance said that the UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years as consumers increasingly seek out better-for-you snacking
options.

The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn, to the UK's leading premium chip
brand, Kettle Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium snacking leader
in Europe.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally.

Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, Kettle Chips, Cape Cod, Snack Factory
Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers!, Tom's, Archway, Jays, Stella
D'oro, Eatsmart Snacks, 0-Ke-Doke, and other brand names along with a number of third party brands.

Julian Metcalfe is the co-Founder of Pret A Manger and itsu. In 2009 he created the Metcalfe's skinny popcorn
brand. The full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny
Popcorn Thins and Metcalfe's skinny Ricecakes.


Load-Date: September 2, 2016


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 183 of 321
              Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 184 of 321
         Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand
                               Metcalfe's Skinny
                                                     Internet Business News
                                                    September 2, 2016 Friday


Copyright 2016 Normans Media Limited All Rights Reserved




Length: 301 words

Body


2 September 2016 - US-based snack food maker Snyder's-Lance, Inc.'s (NASDAQ-GS: LNCE) Kettle Foods
subsidiary completed the acquisition of UK-based Metcalfe's skinnyLtd premium popcorn brand by acquiring the
remaining 74% interest in brand, the company said.

Terms of the deal were not disclosed.

Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January 2016. Metcalfe was
founded in 2009 by Julian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a range of corn and rice cake
products.

Snyder's-Lance said that the UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years as consumers increasingly seek out better-for-you snacking
options.

The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn, to the UK's leading premium chip
brand, Kettle Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium snacking leader
in Europe.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally.

Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, Kettle Chips, Cape Cod, Snack Factory
Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers!, Tom's, Archway, Jays, Stella
D'oro, Eatsmart Snacks, 0-Ke-Doke, and other brand names along with a number of third party brands.

Julian Metcalfe is the co-Founder of Pret A Manger and itsu. In 2009 he created the Metcalfe's skinny popcorn
brand. The full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny
Popcorn Thins and Metcalfe's skinny Ricecakes.


Load-Date: September 2, 2016


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 185 of 321
              Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny



End of Document




   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 186 of 321
         Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand
                               Metcalfe's Skinny
                                                           M&A Navigator
                                                   September 2, 2016 Friday


Copyright 2016 Normans Media Limited All Rights Reserved




NAVIGATOR
Length: 358 words

Body


MANAVIGATOR-September 2, 2016-Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's
Skinny

US-basedsnack food maker Snyder's-Lance, Inc.'s (NASDAQ-GS: LNCE) Kettle Foods subsidiary completed the
acquisition of UK-based Metcalfe's skinnyLtd premium popcorn brand by acquiring the remaining 74% interest in
brand, the company said.

Terms of the deal were not disclosed.

Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January 2016.Metcalfe was
founded in 2009 byJulian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a range of corn and rice cake
products.

Snyder's-Lance said that the UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years as consumers increasingly seek out better-for-you snacking
options.

The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn, to the UK's leading premium chip
brand, Kettle Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium snacking leader
inEurope.

Snyder's-Lance, Inc., headquartered inCharlotte, NC, manufactures and markets snack foods throughout the United
Statesand internationally.

Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, Kettle Chips, Cape Cod, Snack Factory
Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers!, Tom's, Archway, Jays, Stella
D'oro, Eatsmart Snacks, 0-Ke-Doke, and other brand names along with a number of third party brands.

Julian Metcalfeis the co-Founder of Pret A Manger and itsu. In 2009 he created the Metcalfe's skinny popcorn
brand. The full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny
Popcorn Thins and Metcalfe's skinny Ricecakes.
Country: UK



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 187 of 321
                 Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny

Sector: Food/Beverages/Tobacco
Target: Metcalfe's skinnyLtd premium popcorn brand/remaining 74% stake
Buyer: Snyder's-Lance
Vendor:
Deal size in USD:
Type: Corporate Acquisition
Financing:
Status: Closed
Buyer advisor: „
Comment:



Load-Date: September 2, 2016



  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 188 of 321
         Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand
                               Metcalfe's Skinny
                                                            FinancialWire
                                                     September 2, 2016 Friday


Copyright 2016 lnvestrend Communications, Inc. All Rights Reserved




Length: 308 words

Body


2 September 2016 - US-based snack food maker Snyder's-Lance, Inc.'s (NASDAQ-GS: LNCE) Kettle Foods
subsidiary completed the acquisition of UK-based Metcalfe's skinnyLtd premium popcorn brand by acquiring the
remaining 74% interest in brand, the company said.

Terms of the deal were not disclosed.

Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January 2016. Metcalfe was
founded in 2009 by Julian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a range of corn and rice cake
products.

Snyder's-Lance said that the UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years as consumers increasingly seek out better-for-you snacking
options.

The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn, to the UK's leading premium chip
brand, Kettle Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium snacking leader
in Europe.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally.

Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, Kettle Chips, Cape Cod, Snack Factory
Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers!, Tom's, Archway, Jays, Stella
D'oro, Eatsmart Snacks, 0-Ke-Doke, and other brand names along with a number of third party brands.

Julian Metcalfe is the co-Founder of Pret A Manger and itsu. In 2009 he created the Metcalfe's skinny popcorn
brand. The full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny
Popcorn Thins and Metcalfe's skinny Ricecakes.


(Distributed by M2 Communications (www.m2.com))



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 189 of 321
               Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny


Load-Date: September 2, 2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 190 of 321
         Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand
                               Metcalfe's Skinny
                                                           M&A Navigator
                                                    September 2, 2016 Friday


Copyright 2016 Normans Media Limited All Rights Reserved




NAVIGATOR
Length: 358 words

Body


MANAVIGATOR-September 2, 2016-Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's
Skinny

US-basedsnack food maker Snyder's-Lance, Inc.'s (NASDAQ-GS: LNCE) Kettle Foods subsidiary completed the
acquisition of UK-based Metcalfe's skinnyLtd premium popcorn brand by acquiring the remaining 74% interest in
brand, the company said.

Terms of the deal were not disclosed.

Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January 2016.Metcalfe was
founded in 2009 byJulian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a range of corn and rice cake
products.

Snyder's-Lance said that the UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years as consumers increasingly seek out better-for-you snacking
options.

The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn, to the UK's leading premium chip
brand, Kettle Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium snacking leader
inEurope.

Snyder's-Lance, Inc., headquartered inCharlotte, NC, manufactures and markets snack foods throughout the United
Statesand internationally.

Products are sold under the Snyder's of Hanover, Lance, Kettle Brand, Kettle Chips, Cape Cod, Snack Factory
Pretzel Crisps, Pop Secret, Emerald, Diamond of California, Late July, Krunchers!, Tom's, Archway, Jays, Stella
D'oro, Eatsmart Snacks, 0-Ke-Doke, and other brand names along with a number of third party brands.

Julian Metcalfeis the co-Founder of Pret A Manger and itsu. In 2009 he created the Metcalfe's skinny popcorn
brand. The full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny
Popcorn Thins and Metcalfe's skinny Ricecakes.
Country: UK



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 191 of 321
                 Snyder's-Lance Acquires Remaining Interest in UK Popcorn Brand Metcalfe's Skinny

Sector: Food/Beverages/Tobacco
Target: Metcalfe's skinnyLtd premium popcorn brand/remaining 74% stake
Buyer: Snyder's-Lance
Vendor:
Deal size in USD:
Type: Corporate Acquisition
Financing:
Status: Closed
Buyer advisor: „
Comment:


Load-Date: September 2, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 192 of 321
        Press Release: Snyder's-Lance, Inc. Acquires Remaining Interest in
                           Metcalfe's skinny Limited
                                                 Dow Jones Institutional News
                                           September 1, 2016 Thursday 11:00 AM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I


Copyright © 2016, Dow Jones & Company, Inc.



       DOW JONES NEWS1              ES


Length: 1258 words


Body


Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

PR Newswire

CHARLOTTE, N.C., Sept. 1, 2016

CHARLOTTE, N.C., Sept. 1, 2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced
that the Company's Kettle Foods subsidiary completed the acquisition of Metcalfe's skinny Limited ("Metcalfe"), by
acquiring the remaining 74% interest in the leading UK premium popcorn brand. Kettle Foods had initially acquired
a 26% stake in the business from Metcalfe in January 2016. Metcalfe was founded in 2009 by Julian Metcalfe, the
co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a fast growing range of corn
and rice cake products. The UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years(1) as consumers increasingly seek out better-for-you snacking
options. The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn(R), to the UK's leading
premium chip brand, KETTLE(R) Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium
snacking leader in Europe.

Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance commented, "We are excited to add the
Metcalfe's skinny brands to our portfolio and expand our presence in the UK marketplace. We see tremendous
growth in the UK with additional opportunities for further international expansion for our innovative collection of
snacking brands. This addition to our branded portfolio provides us with another better-for-you option in a growth
snacking category in the European markets, and we look forward to supporting the continued success of the
Metcalfe's skinny brands."

Ashley Hicks, Managing Director of Kettle Foods commented, "Metcalfe's skinny popcorn(R) is an incredibly
innovative premium brand that has built a strong foundation in the UK market. We now have the opportunity to




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 193 of 321
            Press Release: Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

extend the brand's success story with further innovation and brand development, and as a result, drive even
stronger growth in this exciting category."

Julian Metcalfe and Robert Jakobi, previous co--owners of Metcalfe commented, "We are delighted about the
opportunity for the Metcalfe's skinny brand to expand with the support and expertise of the Kettle Foods and
Snyder's-Lance organization. This is a unique opportunity to bring our snacking talents together under one roof to
truly give Metcalfe's skinny the international opportunity it deserves. This is a positive step on many levels that we
know will not only showcase the brand's potential, but will benefit our customers in the long term as well."

(1) Source: Nielsen total Crisps & Snacks, value sales MAT to 7/16/16

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website: www.snyderslance.com . LNCE-E

About Metcalfe's skinny Limited

Metcalfe's skinny is on a mission to create a range of delicious and better-for-you snacks made with top quality
ingredients, limitless love and care.

As the co-Founder of Pret A Manger and itsu, Julian Metcalfe is obsessed with delicious and healthy food. Back in
2009 he was fed up of stodgy snacks and wanted to create something that was lighter yet still tasty to replace
unhealthier snacks. Metcalfe's skinny was born and is now one of the most loved popcorn brands in the UK. The full
range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny Popcorn Thins
and Metcalfe's skinny Ricecakes.

For more information, please visit www.metcalfesskinny.com

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 194 of 321
           Press Release: Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports tiled with
the Securities and Exchange Commission.

Investor Contact

Kevin Powers, Senior Director, Investor Relations

kpowers@snyderslance.com, (704) 557-8279

Media Contact

Joey Shevlin, Director, Corporate Communications & Public Affairs

JShevlin@snyderslance.com, (704) 557-8850

Photo - http://photos.prnewswire.com/prnh/20160831/403433

Photo - http://photos.prnewswire.com/prnh/20160831/403431

Photo - http://photos.prnewswire.com/prnh/20160831/403432

Photo - http://photos.prnewswire.com/prnh/20160831/403430

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-lance-inc-
acquires-remaining-interest-in-metcalfes-skinny-Iimited-300321231.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

1 Sep 2016 07:00 ET *Snyder's-Lance, Inc. Acquires Remaining Interest In Metcalfe's Skinny Limited

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

September 01, 2016 07:00 ET (11:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: September 2, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 195 of 321
      Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny
                                    Limited
                                                     Financial Buzz
                                         September 1, 2016 Thursday 5:52 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 1308 words

Body


Sep 01, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) ; CHARLOTTE, N.C., Sept. 1,
2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced that the Company's Kettle Foods
subsidiary completed the acquisition of Metcalfe's skinny Limited ("Metcalfe"), by acquiring the remaining 74%
interest in the leading UK premium popcorn brand. Kettle Foods had initially acquired a 26% stake in the business
from Metcalfe in January 2016. Metcalfe was founded in 2009 by Julian Metcalfe, the co-founder of Pret A Manger
and founder of itsu.Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a fast
growing range of corn and rice cake products. The UK popcorn market is one of the fastest growing categories
within the UK snack food industry, growing by 45% over the last two yearsl as consumers increasingly seek out
better-for-you snacking options.

The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn®, to the UK's leading premium chip
brand, KETTLE® Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium snacking
leader in Europe. Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance commented, "We are
excited to add the Metcalfe's skinny brands to our portfolio and expand our presence in the UK marketplace. We
see tremendous growth in the UK with additional opportunities for further international expansion for our innovative
collection of snacking brands. This addition to our branded portfolio provides us with another better-for-you option in
a growth snacking category in the European markets, and we look forward to supporting the continued success of
the Metcalfe's skinny brands." Ashley Hicks, Managing Director of Kettle Foods commented, "Metcalfe's skinny
popcorn® is an incredibly innovative premium brand that has built a strong foundation in the UK market. We now
have the opportunity to extend the brand's success story with further innovation and brand development, and as a
result, drive even stronger growth in this exciting category." Julian Metcalfe and Robert Jakobi, previous co-owners
of Metcalfe commented, "We are delighted about the opportunity for the Metcalfe's skinny brand to expand with the
support and expertise of the Kettle Foods and Snyder's-Lance organization. This is a unique opportunity to bring
our snacking talents together under one roof to truly give Metcalfe's skinny the international opportunity it deserves.
This is a positive step on many levels that we know will not only showcase the brand's potential, but will benefit our
customers in the long term as well." 1 Source: Nielsen total Crisps ...acks, value sales MAT to 7/16/16 About
Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers,
pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks.
Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack
Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®,
Archway®, Jays®, Stella D'oro®, Eatsmart SnacksTM, 0-Ke-Doke®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
website: wvvw.snyderslance.com[1]. LNCE-E About Metcalfe's skinny Limited Metcalfe's skinny is on a mission to
create a range of delicious and better-for-you snacks made with top quality ingredients, limitless love and care. As
the co-Founder of Pret A Manger and itsu, Julian Metcalfe is obsessed with delicious and healthy food. Back in
2009 he was fed up of stodgy snacks and wanted to create something that was lighter yet still tasty to replace


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 196 of 321
                    Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

unhealthier snacks. Metcalfe's skinny was born and is now one of the most loved popcorn brands in the UK. The full
range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny Popcorn Thins
and Metcalfe's skinny Ricecakes. For more information, please visit           www.metcalfesskinny.com[2] Cautionary
Information about Forward Looking Statements This press release contains statements which may be forward
looking within the meaning of applicable securities laws. The statements include projections regarding future
revenues, earnings and other results which are based upon the Company's current expectations and assumptions,
which are subject to a number of risks and uncertainties. Factors that could cause actual results to differ include
general economic conditions or an economic turndown; volatility in the price, quality or availability of inputs,
including walnuts and other raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; inability to maintain profitability in the face of a
consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss of key
personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain; failure to maintain satisfactory labor relations; risks related to our foreign operations, including foreign
currency risks; inadequacies in, or security breaches of, our information technology systems; improper use of social
media; changes in consumer preferences and tastes or inability to innovate or market our products effectively;
reliance on distribution through a significant number of independent business owners; protection of our trademarks
and other intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new
regulations or legislation; interest rate volatility, political and economic conditions of the countries in which we
conduct business, and the interests of a few individuals who control a significant portion of our outstanding shares
of common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 10-K and other reports filed with the Securities and Exchange Commission. Investor Contact
Kevin Powers, Senior Director, Investor Relations kpowers@snyderslance.com[3], (704) 557-8279; Media Contact
Joey Shevlin, Director, Corporate Communications ...blic Affairs JShevlin@snyderslance.com[4], (704) 557-8850;
Photo -                           http://photos.prnewswire.com/prnh/20160831/403433[5] Photo -
http://photos.prnewswire.com/prnh/20160831/403431[6]               Photo    -
http://photos.prnewswire.com/prnh/20160831/403432[7]               Photo
http://photos.prnewswire.com/prnh/20160831/403430[8]               Logo -
http://photos.prnewswire.com/prnh/20110411/CL80943LOGO[9]To view the original version on PR Newswire, visit:
       http://www.prnewswire.com/news-releases/snyders-lance-inc-acquires-remaining-interest-in-metcalfes-skinny-
limited-300321231.html[10] SOURCE Snyder's-Lance, Inc. [ 1]:                 http://www.snyderslance.com/ [ 2]:
http://www.metcalfesskinny.com/ [ 3]: kpowers@snyderslance.com [ 4]: JShevlin@snyderslance.com [ 5]:
http://photos.prnewswire.com/prnh/20160831/403433                [     6]:
http://photos.prnewswire.com/prnh/20160831/403431                [     7]:
http://photos.prnewswire.com/prnh/20160831/403432                [     8]:
http://photos.prnewswire.com/prnh/20160831/403430                [     9]:
http://photos.prnewswire.com/prnh/20110411/CL80943LOGO [ 10]:                        http://www.prnewswire.com/news-
releases/snyders-lance-inc-acquires-remaining-interest-in-metcalfes-skinny-limited-300321231.html


Load-Date: September 1, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 197 of 321
      Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny
                                    Limited
                                                           PR Newswire
                                         September 1, 2016 Thursday 7:00 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 1185 words
Dateline: CHARLOTTE, N.C., Sept. 1, 2016

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced that the Company's Kettle Foods subsidiary completed
the acquisition of Metcalfe's skinny Limited ("Metcalfe"), by acquiring the remaining 74% interest in the leading UK
premium popcorn brand. Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January
2016. Metcalfe was founded in 2009 by Julian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a fast growing range of corn
and rice cake products. The UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two years1 as consumers increasingly seek out better-for-you snacking
options. The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn®, to the UK's leading
premium chip brand, KETTLE® Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium
snacking leader in Europe.

Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance commented, "We are excited to add the
Metcalfe's skinny brands to our portfolio and expand our presence in the UK marketplace. We see tremendous
growth in the UK with additional opportunities for further international expansion for our innovative collection of
snacking brands. This addition to our branded portfolio provides us with another better-for-you option in a growth
snacking category in the European markets, and we look forward to supporting the continued success of the
Metcalfe's skinny brands."

Ashley Hicks, Managing Director of Kettle Foods commented, "Metcalfe's skinny popcorn® is an incredibly
innovative premium brand that has built a strong foundation in the UK market. We now have the opportunity to
extend the brand's success story with further innovation and brand development, and as a result, drive even
stronger growth in this exciting category."

Julian Metcalfe and Robert Jakobi, previous co-owners of Metcalfe commented, "We are delighted about the
opportunity for the Metcalfe's skinny brand to expand with the support and expertise of the Kettle Foods and
Snyder's-Lance organization. This is a unique opportunity to bring our snacking talents together under one roof to
truly give Metcalfe's skinny the international opportunity it deserves. This is a positive step on many levels that we
know will not only showcase the brand's potential, but will benefit our customers in the long term as well."

1 Source: Nielsen total Crisps & Snacks, value sales MAT to 7/16/16

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 198 of 321
                    Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with a number of third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. For more information, visit the Company's corporate
website:http://www.snyderslance.com. LNCE-E

About Metcalfe's skinny Limited

Metcalfe's skinny is on a mission to create a range of delicious and better-for-you snacks made with top quality
ingredients, limitless love and care.

As the co-Founder of Pret A Manger and itsu, Julian Metcalfe is obsessed with delicious and healthy food. Back in
2009 he was fed up of stodgy snacks and wanted to create something that was lighter yet still tasty to replace
unhealthier snacks. Metcalfe's skinny was born and is now one of the most loved popcorn brands in the UK. The
full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny Popcorn Thins
and Metcalfe's skinny Ricecakes.

For more information, please visit http://www.metcalfesskinny.com

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.

Investor Contact

Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279

Media Contact

Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850

Photo -http://photos.prnewswire.com/prnh/20160831/403433
Photo -        http://photos.prnewswire.com/prnh/20160831/403431
Photo -        http://photos.prnewswire.com/prnh/20160831/403432



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 199 of 321
                    Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

Photo -        http://photos.prnewswire.com/prnh/20160831/403430
Logo -        http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/snyders-lance-inc-
acquires-remaining-interest-in-metcalfes-skinny-limited-300321231.html

SOURCE Snyder's-Lance, Inc.


Load-Date: September 2, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 200 of 321
      Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny
                                    Limited
                                                           PR Newswire
                                         September 1, 2016 Thursday 7:00 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 1185 words
Dateline: CHARLOTTE, N.C., Sept. 1, 2016

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced that the Company's Kettle Foods subsidiary completed
the acquisition of Metcalfe's skinny Limited ("Metcalfe"), by acquiring the remaining 74% interest in the leading UK
premium popcorn brand. Kettle Foods had initially acquired a 26% stake in the business from Metcalfe in January
2016. Metcalfe was founded in 2009 by Julian Metcalfe, the co-founder of Pret A Manger and founder of itsu.

Metcalfe's skinny is the UK's leading premium popcorn brand, and also incorporates a fast growing range of corn
and rice cake products. The UK popcorn market is one of the fastest growing categories within the UK snack food
industry, growing by 45% over the last two yearsl as consumers increasingly seek out better-for-you snacking
options. The addition of a leading premium popcorn brand, Metcalfe's skinny popcorn®, to the UK's leading
premium chip brand, KETTLE® Chips, reflects Kettle Foods' ambition to evolve into a more widely based premium
snacking leader in Europe.

Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance commented, "We are excited to add the
Metcalfe's skinny brands to our portfolio and expand our presence in the UK marketplace. We see tremendous
growth in the UK with additional opportunities for further international expansion for our innovative collection of
snacking brands. This addition to our branded portfolio provides us with another better-for-you option in a growth
snacking category in the European markets, and we look forward to supporting the continued success of the
Metcalfe's skinny brands."

Ashley Hicks, Managing Director of Kettle Foods commented, "Metcalfe's skinny popcorn® is an incredibly
innovative premium brand that has built a strong foundation in the UK market. We now have the opportunity to
extend the brand's success story with further innovation and brand development, and as a result, drive even
stronger growth in this exciting category."

Julian Metcalfe and Robert Jakobi, previous co-owners of Metcalfe commented, "We are delighted about the
opportunity for the Metcalfe's skinny brand to expand with the support and expertise of the Kettle Foods and
Snyder's-Lance organization. This is a unique opportunity to bring our snacking talents together under one roof to
truly give Metcalfe's skinny the international opportunity it deserves. This is a positive step on many levels that we
know will not only showcase the brand's potential, but will benefit our customers in the long term as well."

1 Source: Nielsen total Crisps & Snacks, value sales MAT to 7/16/16

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 201 of 321
                    Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oroO, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with a number of third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. For more information, visit the Company's corporate
website:http://www.snyderslance.com. LNCE-E

About Metcalfe's skinny Limited

Metcalfe's skinny is on a mission to create a range of delicious and better-for-you snacks made with top quality
ingredients, limitless love and care.

As the co-Founder of Pret A Manger and itsu, Julian Metcalfe is obsessed with delicious and healthy food. Back in
2009 he was fed up of stodgy snacks and wanted to create something that was lighter yet still tasty to replace
unhealthier snacks. Metcalfe's skinny was born and is now one of the most loved popcorn brands in the UK. The
full range comprises Metcalfe's skinny Popcorn, Metcalfe's skinny Popcorn Crisps, Metcalfe's skinny Popcorn Thins
and Metcalfe's skinny Ricecakes.

For more information, please visit http://www.metcalfesskinny.com

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.

Investor Contact

Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279

Media Contact

Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850

Photo -http://photos.prnewswire.com/prnh/20160831/403433
Photo -        http://photos.prnewswire.com/prnh/20160831/403431
Photo -        http://photos.prnewswire.com/prnh/20160831/403432



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 202 of 321
                    Snyder's-Lance, Inc. Acquires Remaining Interest in Metcalfe's skinny Limited

Photo -        http://photos.prnewswire.com/prnh/20160831/403430
Logo -        http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-lance-inc-
acquires-remaining-interest-in-metcalfes-skinny-limited-300321231.html

SOURCE Snyder's-Lance, Inc.


Load-Date: September 18, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 203 of 321
                            BUSINESS; Business Digest for Aug. 26, 2016
                                  The MetroWest Daily News (Framingham, Massachusetts)
                                                    August 26, 2016 Friday


Copyright 2016 The MetroWest Daily News
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. 8
Length: 2592 words

Body
...._

Send news about your local business to MWBusiness@wickedlocal.com We 're interested in news about business
people, expansions, openings and community involvement by MetroWest businesses and business people. Follow
Daily News Business Editor Bob Tremblay on Twitter @Bob Tremblay_MW.

MutualOne supports Boys & Girls Clubs of MetroWest

 The MutualOne Charitable Foundation has awarded a $10,000 grant to the Boys & Girls Clubs of MetroWest as
operating support for the Framingham Pearl Street Clubhouse. The clubhouse has more than 900 registered
members and serves an average of 260 children each day with emphasis on those from low-to-medium income
circumstances. The foundation has consistently supported the Boys & Girls Clubs ' after-school and summer
programs and services in Framingham over the past several years. The grant was among awards totaling $76,900
in the foundation's most recent round of funding. Established in 1998 as the philanthropic arm of MutualOne Bank,
the Framingham-based foundation has since donated more than $3.4 million to charitable, educational, and civic
initiatives designed to improve and enrich the quality of life in Framingham, Natick and surrounding communities.

Young Professionals to network in Framingham

 The Framingham-based MetroWest Chamber Young Professionals Group holds a Sneak Peek! & Networking
Event from 5:30 to 8 p.m. Aug. 30 at Exhibit A Brewing Co., 81 Morton St., Framingham. The cash bar will feature
two of Exhibit A's brand-new ales on draft, as well as soft drinks and water. Taqueria Mexico will also provide
appetizers. For more information, visit metrowest.org.

MassDevelopment issues $17M bond to Care Dimensions

 MassDevelopment has issued a $17.5 million tax-exempt bond on behalf of Care Dimensions Inc., a hospice and
palliative care services provider in Danvers. Care Dimensions is using bond proceeds to build, furnish and equip an
18-bed, 27,500-square-foot inpatient hospice facility on the border of Waltham and Lincoln. People's United Bank
purchased the bond. Care Dimensions was founded in 1978 and is the largest provider of hospice services in the
state, caring for patients at home, in hospitals and in skilled nursing and assisted living facilities. MassDevelopment,
the state's finance and development agency, works with businesses, nonprofits, financial institutions and
communities to stimulate economic growth across the state.

Stop & Shop removes Snack Factory products

 Following a recall by Baptista's Bakery Inc., The Stop & Shop Supermarket Co. has removed from sale Snack
Factory Original Pretzel Crisps and Snack Factory Sriracha Lime Pretzel Crisps, which may contain milk, an
allergen that is not listed on the ingredient label. These products are safe to consume for individuals who do not




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 204 of 321
                                    BUSINESS; Business Digest for Aug. 26, 2016

suffer from a milk allergy. Stop & Shop has received no reports of illnesses to date. For more information, visit
stopandshop.com.

Wellesley's Office of Richard R. Miller holds golf outing

 The Office of Richard R. Miller, a Wellesley-based private wealth advisory practice of Ameriprise Financial, recently
hosted the 12th annual golf outing in support of the Family Reach Foundation. The event, which took place at
Wayland Country Club and included more than 75 participants, raised more than $7,000 for the Family Reach
Foundation. The Family Reach Foundation is a financial service for families fighting cancer. For more than two
decades, Family Reach has aimed to help families with cancer manage the financial and emotional burdens of the
disease. For more information, visit familyreach.org.

Acton's SeaChange anticipates revenue shortfall

 SeaChange International Inc., an Acton-based multiscreen video software provider, recently announced
preliminary results for its fiscal 2017 second quarter with the company anticipating ending the quarter with total
revenue of approximately $18.3 million to $18.5 million, compared to the company's prior guidance of $23 million to
$25 million. The revenue shortfall was due primarily to an increase in estimated time to complete active statements
of work, and select transactions expected to close in the second quarter that were delayed due to shifts in
customers' schedules, SeaChange stated in a press release. For more information, visit schange.com.

Rodman accountant receives CPA certification

 Rodman CPAs, a Waltham-based tax and accounting firm serving small, midmarket and multi-generational
companies throughout the Greater Boston area, has announced that Jeremy Eckmair, staff accountant, has
received certification as a certified public accountant. With a team of 21, Rodman CPAs now has nine CPAs on
staff. Eckmair joined Rodman CPAs as a staff accountant in 2014. A 14-hour computer-based test, the CPA exam's
four sections include auditing and attestation, business environment and concepts, financial accounting, and
reporting and regulation. Eckmair has passed the CPA exam and fulfilled all of Massachusetts' licensing
requirements. As a CPA, Eckmair's duties at the firm include reviews, audits and preparation of financial statements
for clients in a variety of industries. Eckmair also prepares tax returns for various types of entities, including not-for-
profits. In addition to his audit and tax work, he is a member of the firm's Business Consulting Group and focuses
on improving business value and profitability and minimizing risk. He resides in Somerville.

Waltham's BeiGene reports $990K revenue loss

 BeiGene, a Waltham-based clinical-stage biopharmaceutical company focused on developing molecularly targeted
and immuno-oncology drugs for the treatment of cancer, recently reported business highlights and financial results
for the second quarter of 2016. Revenues for the quarter totaled $390,000 compared to $1.38 million for the same
period ending June 30, 2015. The decrease in revenue was primarily attributable to revenue that was no longer
being recognized for the drug BGB-290 after the repurchase of its ex-China rights from Merck KGaA, Darmstadt,
Germany in October 2015, the company stated in a press release. For more information, beigene.com.

Waltham's Radius has trial results published

 Radius Health Inc., a Waltham-based biopharmaceutical company the develops therapeutics in the areas of
osteoporosis, oncology and other endocrine diseases, recently announced that positive results from the Phase 3
ACTIVE trial were published in the Journal of the American Medical Association. This trial enrolled 2,463 patients to
evaluate the safety and efficacy of the investigational drug abaloparatide for the treatment of postmenopausal
women with osteoporosis. The ACTIVE results showed that patients treated with daily abaloparatide for 18 months
had a significantly greater reduction in the incidence of new vertebral fractures and nonvertebral fractures,
compared to placebo. Abaloparatide is an investigational treatment for postmenopausal women with osteoporosis
and its safety and efficacy have not been established. A New Drug Application for abaloparatide is currently under
review by the U.S. Food & Drug Administration.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 205 of 321
                                       BUSINESS; Business Digest for Aug. 26, 2016

Waltham's Rodman names new senior accountant

 Rodman CPAs, a Waltham-based tax and accounting firm serving small, mid-market and multi-generational
companies throughout the Greater Boston area, has promoted Kate Doherty of Bridgewater to senior accountant.
Doherty joined Rodman CPAs in 2013 as a staff accountant. In her new role as senior accountant, she will work
with small business clients across a range of industries. In addition to her work on audits, reviews and compilations,
Doherty will provide controller services, and QuickBooks consulting, support and training. Doherty will continue to
coordinate and oversee new employee training, as well as co-chair the firm's Volunteer Outreach Team,
spearheading firmwide initiatives that give back to the community. She is a member of the Massachusetts Society
of Certified Public Accountants and American Institute of Certified Public Accountants.

Wentworth students excel at International Builders' Show

 Executive members of the Waltham-based Builders and Remodelers Association of Greater Boston recently
attended the 2016 International Builders' Show in Las Vegas, along with its National Association of Home Builders
student chapter from Wentworth Institute of Technology. The annual home building and construction event is the
largest light construction show in the world with more than 500,000 square feet of exhibits and more than 1,300
manufacturers and suppliers. More than 50,000 construction professionals and guests were in attendance,
representing more than 100 countries. BRAGB leaders accompanied the organization's student chapter, which
competed in the Residential Construction Management Competition, a national student competition, and one of the
highlights of the IBS every year. The event gives students the opportunity to apply skills learned in the classroom to
a real construction situation by completing a management project/proposal and presenting to a live audience. After
finishing 26th in last year's RCMC, the team from WIT improved its ranking by 10 places this year, finishing 16th in
a field of 34 participants. Following the competition, the team's founder, Drew Sylvia, was awarded the NAHB
Outstanding Student of the Year Award for the WIT chapter. As the local affiliate of NAHB, BRAGB supports WIT's
student chapter. The association organizes guest speakers to help broaden the student education, establish
networking opportunities through member events and assists with job placement upon graduation. BRAGB, along
with members of their association such as Mass Save and Howell Custom Building Group, also contributed $2,600
to the team to help cover travel and competition fees. For more information about BRAGB, visit bragb.org.

Tesaro enrolls first patient in clinical trial

 Tesaro Inc., a Waltham-based, oncology-focused biopharmaceutical company, dosed the first patient in a Phase 1,
dose-escalation study of its lead anti-PD-1 monoclonal antibody candidate, TSR-042. Following identification of a
dose and schedule for TSR-042, the trial is planned to expand into tumor specific cohorts. "TSR-042 is the first
antibody candidate from our immuno-oncology portfolio to enter clinical trials, and our goal is to identify a dose and
schedule for TSR-042 by the end of 2016," said Mary Lynne Hedley, president and chief operating officer of Tesaro.
"We continue to believe that immuno-oncology has the potential to transform our approach to cancer therapy, and
we look forward to continuing to advance our immuno-oncology portfolio. We expect to submit an investigational
new drug application for a second antibody candidate from our immuno-oncology portfolio, TSR-022, our anti-TIM-3
antibody candidate, during the second quarter of this year." For more information, visit tesarobio.com.

Waltham's AMAG reports increase in net product sales

 AMAG Pharmaceuticals Inc., a Waltham-based specialty pharmaceutical company, released its fourth quarter and
full year ending Dec. 31, 2015 reports along with the following year-end highlights: AMAG experienced an
increased net product sales of Makena by 52 percent to $251.6 million compared with pro forma net product sales
of $165.8 million in 2014. This growth in sales was driven by a 56 percent increase in volume as more at-risk
pregnant women were treated with Makena. AMAG expanded the maternal health portfolio through the acquisition
of Cord Blood Registry, the world's largest private newborn stem cell bank serving pregnant women and their
families, and the purchase of an option to acquire worldwide rights to an orphan drug candidate being developed for
severe preeclampsia. In addition, it returned Feraheme to growth in the second half of the year, increasing sales by
5 percent to $88.5 million in 2015, compared with $84.4 million in 2014. Lastly, the team initiated start-up activities
for a head-to-head Phase 3 clinical trial evaluating the safety of Feraheme compared to Injectafer in adults with iron



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 206 of 321
                                   BUSINESS; Business Digest for Aug. 26, 2016

deficiency anemia. This study is intended to support a supplemental new drug application filing to broaden the use
of Feraheme beyond the current chronic kidney disease indication to include all adult iron deficiency anemia
patients who have failed or cannot tolerate oral iron treatment. For more information, visit amagpharma.com.

Waltham's Brainshark hires v.p. of strategic partnerships

 Brainshark Inc., a Waltham-based sales enablement company, recently announced that Jim Ninivaggi, formerly
with research and advisory firm SiriusDecisions, was appointed senior vice president of strategic partnerships. In
this role, Ninivaggi will help drive key partnerships that extend the power of Brainshark's solutions and platform,
shape and execute strategy as a member of Brainshark's leadership team, and share his knowledge of key industry
trends. Ninivaggi has three decades of experience studying and driving business-to-business sales productivity.

Waltham's Brainshark announces new offerings

 Brainshark Inc., a Waltham-based company delivering software-as-a-service-based sales enablement solutions,
recently announced new offerings and advancements designed to improve sales coaching and prospecting
effectiveness. These include new peer collaboration and leaderboard capabilities in Brainshark for Coaching, as
well as the launch of a Microsoft Outlook integration. These new capabilities — in concert with Brainshark's
solutions — reflect the company's continued and comprehensive focus on meeting sales teams' needs for training,
coaching and buyer engagement, so reps can close more deals faster, the company stated in a press release. For
more information, visit brainshark.com.

Product from Waltham's Brainshark honored

 Brainshark Inc., a Waltham-based provider of Software as a Service sales enablement solutions, recently
announced that its Brainshark for Coaching was named a "Best New Product" at the 8th annual Golden Bridge
Awards. Brainshark's sales coaching solution, launched in February, enables sales managers to coach their teams
anytime, anywhere — so reps are prepared to capitalize on every sales interaction. Brainshark for Coaching
enables reps to practice their cold calls, pitches, presentations and more, and receive instant, detailed feedback
from both managers and peers. Managers, in turn, can gauge training effectiveness, identify reps' strengths,
encourage collaboration and ensure reps are prepared to engage, the company stated in a press release. For more
information, visit brainshark.com/solutions.

Rodman & Rodman accountant competes in Toughest Mudder

 Justin Horr of South Easton, a staff accountant at Rodman & Rodman CPAs, a Waltham-based tax and accounting
firm, recently completed the World's Toughest Mudder 24-hour race held at Lake Las Vegas, Nevada. Placing 219
overall among approximately 1,280 participants, Horr competed in the Male Division 20-24 year-old category,
placing ninth and completing 10 laps, 50 miles total in 24 hours, 28 minutes and 4 seconds. He was among 28 male
and female contestants from Massachusetts. Horr competed alongside his aunt, Nicole Perry, of Simsbury,
Connecticut, who finished fourth in her age group. World's Toughest Mudder is an extreme 24-hour obstacle course
challenge where athletes are tested to their physical and mental limits competing for the title and prizes while also
fundraising for a charity or cause. Horr will be participating in Tough Mudder New England and Spartan Sprint Race
this year.


Load-Date: August 27, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 207 of 321
                                                    BUSINESS Digest
                                             The Milford Daily News (Massachusetts)
                                                    August 26, 2016 Friday


Copyright 2016 The Milford Daily News
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. 14
Length: 2581 words

Body


Send news about your local business to MWBusiness@wickedlocal.com We 're interested in news about business
people, expansions, openings and community involvement by MetroWest businesses and business people. Follow
Daily News Business Editor Bob Tremblay on Twitter @Bob Tremblay_MW.

MutualOne supports Boys & Girls Clubs

 The MutualOne Charitable Foundation has awarded a $10,000 grant to the Boys & Girls Clubs of MetroWest as
operating support for the Framingham Pearl Street Clubhouse. The clubhouse has more than 900 registered
members and serves an average of 260 children each day with emphasis on those from low-to-medium income
circumstances. The foundation has consistently supported the Boys & Girls Clubs ' after-school and summer
programs and services in Framingham over the past several years. The grant was among awards totaling $76,900
in the foundation's most recent round of funding. Established in 1998 as the philanthropic arm of MutualOne Bank,
the Framingham-based foundation has since donated more than $3.4 million to charitable, educational, and civic
initiatives designed to improve and enrich the quality of life in Framingham, Natick and surrounding communities.

Young Professionals to network

 The Framingham-based MetroWest Chamber Young Professionals Group holds a Sneak Peek! & Networking
Event from 5:30 to 8 p.m. Aug. 30 at Exhibit A Brewing Co., 81 Morton St., Framingham. The cash bar will feature
two of Exhibit A's brand-new ales on draft, as well as soft drinks and water. Taqueria Mexico will also provide
appetizers. For more information, visit metrowest.org.

$17M bond issued to Care Dimensions

 MassDevelopment has issued a $17.5 million tax-exempt bond on behalf of Care Dimensions Inc., a hospice and
palliative care services provider in Danvers. Care Dimensions is using bond proceeds to build, furnish and equip an
18-bed, 27,500-square-foot inpatient hospice facility on the border of Waltham and Lincoln. People's United Bank
purchased the bond. Care Dimensions was founded in 1978 and is the largest provider of hospice services in the
state, caring for patients at home, in hospitals and in skilled nursing and assisted living facilities. MassDevelopment,
the state's finance and development agency, works with businesses, nonprofits, financial institutions and
communities to stimulate economic growth across the state.

Stop & Shop removes Snack Factory products

Following a recall by Baptista's Bakery Inc., The Stop & Shop Supermarket Co. has removed from sale Snack
Factory Original Pretzel Crisps and Snack Factory Sriracha Lime Pretzel Crisps, which may contain milk, an
allergen that is not listed on the ingredient label. These products are safe to consume for individuals who do not




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 208 of 321
                                                   BUSINESS Digest

suffer from a milk allergy. Stop & Shop has received no reports of illnesses to date. For more information, visit
stopandshop.com.

Wellesley's Office of Richard R. Miller holds golf outing

 The Office of Richard R. Miller, a Wellesley-based private wealth advisory practice of Ameriprise Financial, recently
hosted the 12th annual golf outing in support of the Family Reach Foundation. The event, which took place at
Wayland Country Club and included more than 75 participants, raised more than $7,000 for the Family Reach
Foundation. The Family Reach Foundation is a financial service for families fighting cancer. For more than two
decades, Family Reach has aimed to help families with cancer manage the financial and emotional burdens of the
disease. For more information, visit familyreach.org.

Acton's SeaChange anticipates shortfall

 SeaChange International Inc., an Acton-based multiscreen video software provider, recently announced
preliminary results for its fiscal 2017 second quarter with the company anticipating ending the quarter with total
revenue of approximately $18.3 million to $18.5 million, compared to the company's prior guidance of $23 million to
$25 million. The revenue shortfall was due primarily to an increase in estimated time to complete active statements
of work, and select transactions expected to close in the second quarter that were delayed due to shifts in
customers' schedules, SeaChange stated in a press release. For more information, visit schange.com.

Rodman accountant receives CPA certification

 Rodman CPAs, a Waltham-based tax and accounting firm serving small, midmarket and multi-generational
companies throughout the Greater Boston area, has announced that Jeremy Eckmair, staff accountant, has
received certification as a certified public accountant. With a team of 21, Rodman CPAs now has nine CPAs on
staff. Eckmair joined Rodman CPAs as a staff accountant in 2014. A 14-hour computer-based test, the CPA exam's
four sections include auditing and attestation, business environment and concepts, financial accounting, and
reporting and regulation. Eckmair has passed the CPA exam and fulfilled all of Massachusetts' licensing
requirements. As a CPA, Eckmair's duties at the firm include reviews, audits and preparation of financial statements
for clients in a variety of industries. Eckmair also prepares tax returns for various types of entities, including not-for-
profits. In addition to his audit and tax work, he is a member of the firm's Business Consulting Group and focuses
on improving business value and profitability and minimizing risk. He resides in Somerville.

Waltham's BeiGene reports $990K loss

 BeiGene, a Waltham-based clinical-stage biopharmaceutical company focused on developing molecularly targeted
and immuno-oncology drugs for the treatment of cancer, recently reported business highlights and financial results
for the second quarter of 2016. Revenues for the quarter totaled $390,000 compared to $1.38 million for the same
period ending June 30, 2015. The decrease in revenue was primarily attributable to revenue that was no longer
being recognized for the drug BGB-290 after the repurchase of its ex-China rights from Merck KGaA, Darmstadt,
Germany in October 2015, the company stated in a press release. For more information, beigene.com.

Waltham's Radius has trial results published

 Radius Health Inc., a Waltham-based biopharmaceutical company the develops therapeutics in the areas of
osteoporosis, oncology and other endocrine diseases, recently announced that positive results from the Phase 3
ACTIVE trial were published in the Journal of the American Medical Association. This trial enrolled 2,463 patients to
evaluate the safety and efficacy of the investigational drug abaloparatide for the treatment of postmenopausal
women with osteoporosis. The ACTIVE results showed that patients treated with daily abaloparatide for 18 months
had a significantly greater reduction in the incidence of new vertebral fractures and nonvertebral fractures,
compared to placebo. Abaloparatide is an investigational treatment for postmenopausal women with osteoporosis
and its safety and efficacy have not been established. A New Drug Application for abaloparatide is currently under
review by the U.S. Food & Drug Administration.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 209 of 321
                                                  BUSINESS Digest

Waltham's Rodman names new senior accountant

 Rodman CPAs, a Waltham-based tax and accounting firm serving small, mid-market and multi-generational
companies throughout the Greater Boston area, has promoted Kate Doherty of Bridgewater to senior accountant.
Doherty joined Rodman CPAs in 2013 as a staff accountant. In her new role as senior accountant, she will work
with small business clients across a range of industries. In addition to her work on audits, reviews and compilations,
Doherty will provide controller services, and QuickBooks consulting, support and training. Doherty will continue to
coordinate and oversee new employee training, as well as co-chair the firm's Volunteer Outreach Team,
spearheading firmwide initiatives that give back to the community. She is a member of the Massachusetts Society
of Certified Public Accountants and American Institute of Certified Public Accountants.

Students excel at International Builders' Show

 Executive members of the Waltham-based Builders and Remodelers Association of Greater Boston recently
attended the 2016 International Builders' Show in Las Vegas, along with its National Association of Home Builders
student chapter from Wentworth Institute of Technology. The annual home building and construction event is the
largest light construction show in the world with more than 500,000 square feet of exhibits and more than 1,300
manufacturers and suppliers. More than 50,000 construction professionals and guests were in attendance,
representing more than 100 countries. BRAGB leaders accompanied the organization's student chapter, which
competed in the Residential Construction Management Competition, a national student competition, and one of the
highlights of the IBS every year. The event gives students the opportunity to apply skills learned in the classroom to
a real construction situation by completing a management project/proposal and presenting to a live audience. After
finishing 26th in last year's RCMC, the team from WIT improved its ranking by 10 places this year, finishing 16th in
a field of 34 participants. Following the competition, the team's founder, Drew Sylvia, was awarded the NAHB
Outstanding Student of the Year Award for the WIT chapter. As the local affiliate of NAHB, BRAGB supports WIT's
student chapter. The association organizes guest speakers to help broaden the student education, establish
networking opportunities through member events and assists with job placement upon graduation. BRAGB, along
with members of their association such as Mass Save and Howell Custom Building Group, also contributed $2,600
to the team to help cover travel and competition fees. For more information about BRAGB, visit bragb.org.

Tesaro enrolls first patient in clinical trial

 Tesaro Inc., a Waltham-based, oncology-focused biopharmaceutical company, dosed the first patient in a Phase 1,
dose-escalation study of its lead anti-PD-1 monoclonal antibody candidate, TSR-042. Following identification of a
dose and schedule for TSR-042, the trial is planned to expand into tumor specific cohorts. "TSR-042 is the first
antibody candidate from our immuno-oncology portfolio to enter clinical trials, and our goal is to identify a dose and
schedule for TSR-042 by the end of 2016," said Mary Lynne Hedley, president and chief operating officer of Tesaro.
"We continue to believe that immuno-oncology has the potential to transform our approach to cancer therapy, and
we look forward to continuing to advance our immuno-oncology portfolio. We expect to submit an investigational
new drug application for a second antibody candidate from our immuno-oncology portfolio, TSR-022, our anti-TIM-3
antibody candidate, during the second quarter of this year." For more information, visit tesarobio.com.

Waltham's AMAG reports increase in net product sales

 AMAG Pharmaceuticals Inc., a Waltham-based specialty pharmaceutical company, released its fourth quarter and
full year ending Dec. 31, 2015 reports along with the following year-end highlights: AMAG experienced an
increased net product sales of Makena by 52 percent to $251.6 million compared with pro forma net product sales
of $165.8 million in 2014. This growth in sales was driven by a 56 percent increase in volume as more at-risk
pregnant women were treated with Makena. AMAG expanded the maternal health portfolio through the acquisition
of Cord Blood Registry, the world's largest private newborn stem cell bank serving pregnant women and their
families, and the purchase of an option to acquire worldwide rights to an orphan drug candidate being developed for
severe preeclampsia. In addition, it returned Feraheme to growth in the second half of the year, increasing sales by
5 percent to $88.5 million in 2015, compared with $84.4 million in 2014. Lastly, the team initiated start-up activities
for a head-to-head Phase 3 clinical trial evaluating the safety of Feraheme compared to Injectafer in adults with iron



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 210 of 321
                                                 BUSINESS Digest

deficiency anemia. This study is intended to support a supplemental new drug application filing to broaden the use
of Feraheme beyond the current chronic kidney disease indication to include all adult iron deficiency anemia
patients who have failed or cannot tolerate oral iron treatment. For more information, visit amagpharma.com.

Waltham's Brainshark hires v.p. of strategic partnerships

 Brainshark Inc., a Waltham-based sales enablement company, recently announced that Jim Ninivaggi, formerly
with research and advisory firm SiriusDecisions, was appointed senior vice president of strategic partnerships. In
this role, Ninivaggi will help drive key partnerships that extend the power of Brainshark's solutions and platform,
shape and execute strategy as a member of Brainshark's leadership team, and share his knowledge of key industry
trends. Ninivaggi has three decades of experience studying and driving business-to-business sales productivity.

Waltham's Brainshark announces new offerings

 Brainshark Inc., a Waltham-based company delivering software-as-a-service-based sales enablement solutions,
recently announced new offerings and advancements designed to improve sales coaching and prospecting
effectiveness. These include new peer collaboration and leaderboard capabilities in Brainshark for Coaching, as
well as the launch of a Microsoft Outlook integration. These new capabilities — in concert with Brainshark's
solutions — reflect the company's continued and comprehensive focus on meeting sales teams' needs for training,
coaching and buyer engagement, so reps can close more deals faster, the company stated in a press release. For
more information, visit brainshark.com.

Product from Waltham's Brainshark honored

 Brainshark Inc., a Waltham-based provider of Software as a Service sales enablement solutions, recently
announced that its Brainshark for Coaching was named a "Best New Product" at the 8th annual Golden Bridge
Awards. Brainshark's sales coaching solution, launched in February, enables sales managers to coach their teams
anytime, anywhere — so reps are prepared to capitalize on every sales interaction. Brainshark for Coaching
enables reps to practice their cold calls, pitches, presentations and more, and receive instant, detailed feedback
from both managers and peers. Managers, in turn, can gauge training effectiveness, identify reps' strengths,
encourage collaboration and ensure reps are prepared to engage, the company stated in a press release. For more
information, visit brainshark.com/solutions.

Rodman & Rodman accountant competes in Toughest Mudder

 Justin Horr of South Easton, a staff accountant at Rodman & Rodman CPAs, a Waltham-based tax and accounting
firm, recently completed the World's Toughest Mudder 24-hour race held at Lake Las Vegas, Nevada. Placing 219
overall among approximately 1,280 participants, Horr competed in the Male Division 20-24 year-old category,
placing ninth and completing 10 laps, 50 miles total in 24 hours, 28 minutes and 4 seconds. He was among 28 male
and female contestants from Massachusetts. Horr competed alongside his aunt, Nicole Perry, of Simsbury,
Connecticut, who finished fourth in her age group. World's Toughest Mudder is an extreme 24-hour obstacle course
challenge where athletes are tested to their physical and mental limits competing for the title and prizes while also
fundraising for a charity or cause. Horr will be participating in Tough Mudder New England and Spartan Sprint Race
this year.


Load-Date: August 27, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 211 of 321
                  Kroger; Detergent sale also nets bottle of fabric softener
                                                  The Atlanta Journal-Constitution
                                             August 25, 2016 Thursday, Main Edition


Copyright 2016 The Atlanta Journal-Constitution




The Atlanta Journal-Constitution
Section: DEAL SPOTTER; Pg. 2E
Length: 299 words
Byline: Staff
Highlight: All, Snuggle: Kroger has All laundry detergent on sale for $2.99 per bottle. You will get a free bottle of
Snuggle fabric softener when you buy two bottles of All.

Body


Promotion: Kroger has a promotion that gives you$5 offwhen you buy five participating items. Selected varieties of
General Mills cereals are on sale for $2.29, or $1.29 after the promotion savings. Find coupons in the Aug. 14
SmartSource for 50 cents offChex cereals and $1 off two Cheerios to pay 79 cents per box if these varieties are
included in the promotion. Also find a$1-off-three any GM cereals coupon in the Aug.7 SmartSource

Dinner items

Chicken, salmon, sirloin: Kroger has Heritage Farm chicken drumsticks, thighs and whole chickens for 77 cents per
pound, Atlantic salmon fillets are $5.99 per pound, and top sirloin is $5.99 per pound.

eat healthy

Fruit and vegetables, milk: Kroger has rock-bottom prices on some produce items for 88 cents per pound including
seedless grapes, fresh peaches, broccoli crowns, large Gala apples and medium cantaloupes for 88 cents each.
Fresh Selections bagged garden salad or coleslaw is 88 cents per bag. Kroger milk half gallons are$1 each.

to pay 96 cents per box on any variety.Kashi Go Lean Cereal is$2.99 after promotion savings.Use the $1 coupon
from the Aug. 7 RedPlum to pay $1.99 per box. Nabisco snack crackers are$1.69.Use the 75-centsoff-two coupon
from the Aug. 14 SmartSource to pay $1.32 per box. Nature Valley Granola bars (five count) are$1.89.Use the 50-
cents-off-two coupon to pay $1.64 per box.Snack Factory Pretzel Crisps (5-8 ounce) in the deli are$1.49. Use the
$1 coupon from the June 19 SmartSource to pay 49 cents per bag.Suave Professionals Gold shampoo or
conditioner are each $1.99. Use the $3-off-two coupon from the Aug.7 RedPlum to pay 49 cents per bottle.

Brush up

Colgate: Kroger has Colgate Cavity Protection toothpaste (4 ounce) on sale for$1.Use the 50-cent coupon from the
Aug. 14 SmartSource to pay 50 cents per tube.


Load-Date: August 25, 2016




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 212 of 321
                   Kroger; Detergent sale also nets bottle of fabric softener


End of Document




   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 213 of 321
Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
                                                     Financial Buzz
                                         August 24, 2016 Wednesday 2:46 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 348 words

Body


Aug 24, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) ; CHARLOTTE, N.C., Aug. 23,
2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), today announced Carl E. Lee, Jr., President and
Chief Executive Officer, will present at the Barclays Global Consumer Staples Conference on Wednesday,
September 7, 2016, at 11:15 a.m. EDT. The presentation will be audio webcast live on the investor relations
section of Snyder's-Lance's website at ir.snyderslance.com where the slide presentation will also be available for
download.

The replay will be available on the Company's website for approximately 180 days. About Snyder's-Lance, Inc.
Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart SnacksTM, 0-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com[1]. LNCE-Elnvestor Contact Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com[2], (704) 557-8279; To view the original version on PR Newswire, visit:
http://www.prnewswire.com/news-releases/snyders-lance-to-present-at-barclays-global-consumer-staples-
conference-300316481.html[3] SOURCE Snyder's-Lance, Inc. [ 1]:                    http://www.snyderslance.com/ [ 2]:
Kpowers@snyderslance.com [ 3]:                http://www.prnewswire.com/news-releases/snyders-lance-to-present-at-
barclays-global-consumer-staples-conference-300316481.html


Load-Date: August 23, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 214 of 321
                                     U.S. FDA via Twitter - Aug 23 2016
                                                       Federal NewsFeed
                                                      U.S. FDA via Twitter
                                         August 24, 2016 Wednesday 1:08 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 382 words

Body


Aug 24, 2016( U.S. FDA via Twitter: http://twitter.com/us_fda Delivered by Newstex) US_FDA[1] RT @FDAfood[2]:
Healthy meal tips for #firstdayofschool[3] Don't take, 'Mom, I don't have time for breakfast' as an excuse:

https://t.co/8qRxBc[4]Wed Aug 24 12:29:15 +0000 2016 US_FDA[5] RT @FDArecalls[6]: Baptista's Bakery Issues
Allergy Alert on Undeclared Milk in Snack Factory® Original Pretzel Crisps®: Baptist... https://t.Tue Aug 23
20:50:01 +0000 2016 US_FDA[7] RT @FDACosmetics[8]: If you're not sure what's a 'cosmeceutical,' you're not
alone               https://t.co/BO8TbwBxMa[9]                 https://t.co/3JvzwKjqpF[10]Tue Aug 23 18:46:18 +0000 2016
US_FDA[11] RT @FDADevicelnfo[12]: Have u read FDA's safety tips on proper use ...re of contact lenses?
https://t.co/AzXsmhQAVU[13] #contactlenshealthweek[14]Tue Aug 23 17:06:06 +0000 2016 US_FDA[15] It's
National Immunization Awareness Month! Learn all about the #vaccines[16] adolescents need
https://t.co/TyJQQHXq8M[17] #NIAM16[18]Tue Aug 23 15:11:06 +0000 2016 US_FDA[19] #Zika[20] may seem
scary, but there are some basic steps #pregnant[21] women can take to protect themselves.
https://t.co/82wNVFQ3qK[22]Tue Aug 23 13:35:04 +0000 2016 US_FDA[23] RT @FDAfood[24]: The immune
system of a person w/ diabetes may not be able to fight off harmful bacteria in food that cause illness: https://t.Tue
Aug 23 12:35:42 +0000 2016 [ 1]:               http://twitter.com/US_FDA [ 2]:               http://twitter.com/FDAfood [ 3]:
http://search.twittercom/search?q=°/023firstdayofschool [ 4]:                               https://t.co/8qRxBc [ 5]:
http://twitter.com/US_FDA [ 6]:             http://twitter.com/FDArecalls [ 7]:             http://twitter.com/US_FDA [ 8]:
http://twitter.com/FDACosmetics [ 9]:                https://t.co/BO8TbwBxMa [ 10]:                   https://t.co/3JvzwKjqpF [ 11]:
    http://twitter.com/US_FDA [ 12]:            http://twittercom/FDADeviceInfo [ 13]:                  https://t.co/AzXsmhQAVU [
14]:           http://search.twittercom/search?q=%23contactlenshealthweek [ 15]:                        http://twitter.com/US_FDA [
16]:             http://search.twitter.com/search?q=%23vaccines [ 17]:                    https://t.coiTyJQQHXq8M [ 18]:
http://search.twittercom/search?q=%23NIAM16 [ 19]:                                 http://twitter.com/US_FDA [ 20]:
http://search.twitter.com/search?q=%23Zika [ 21]:                      http://search.twitter.com/search?q=%23pregnant [ 22]:
    https://t.co/82wNVFQ3qK [ 23]:             http://twitter.com/US_FDA [ 24]:                http://twitter.com/FDAfood


Load-Date: August 24, 2016


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 215 of 321
 Washington: Baptistaa€TMs Bakery Issues Allergy Alert on Undeclared Milk
               in Snack Factory® Original Pretzel Crisps®
                                                           US Official News
                                                      August 23, 2016 Tuesday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Aviv              LatiOnS

Length: 320 words
Dateline: New York

Body


Washington: US Food and Drug Administration, The Government of USA has issued the following news release:




 Baptista's Bakery, Inc. announced a voluntary recall of a limited number of 7.2 oz. Snack Factory® Original Pretzel
Crisps® and 7.2 oz Snack Factory® Sriracha Lime Pretzel Crisps® packages because they may contain
undeclared milk ingredients. People who have an allergy or severe sensitivity to milk run the risk of a serious or life
threatening allergic reaction if they consume the affected product.




This voluntary recall covers the following products:




Snack Factory® Original Pretzel Crisps®

7.2 oz packages

UPC code: 049508006008

Best By Date: 07-01-17




Snack Factory® Sriracha Lime Pretzel Crisps®




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 216 of 321
   Washington: Baptistaa€TMs Bakery Issues Allergy Alert on Undeclared Milk in Snack Factory® Original Pretzel
                                                    Crisps®

7.2 oz packages

UPC code: 049508006060

Best By Date: 07-01-17




 No other Snack Factory® Original Pretzel Crisps® or Snack Factory® Sriracha Lime Pretzel Crisps® products or
sizes were impacted.




 We are initiating this recall out of an abundance of caution after determining that seasoned product produced in the
same facility may have been commingled with the product listed above.




No illnesses have been reported as a result of this issue. Baptista's Bakery has informed the U.S. Food & Drug
Administration of this voluntary recall.




 To locate the Best By date, consumers should look on the bottom of the package. Consumers who have purchased
the product listed above should not consume it, but should dispose of it or return it to the store where it was
originally purchased. Consumers may also contact Snack Factory® Consumer Affairs for a full refund online at
info@pretzelcrisps.com or by calling (888) 683-5400 between 8am and 5pm Central Standard Time. Please direct
additional questions or concerns to Laura Villarreal at 414-409-2123 between 8 am and 6pm Central Standard
Time.




 In   case of any        query regarding        this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com


Load-Date: August 24, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 217 of 321
Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
                                                           PR Newswire
                                           August 23, 2016 Tuesday 4:05 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 291 words
Dateline: CHARLOTTE, N.C., Aug. 23, 2016

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), today announced Carl E. Lee, Jr., President and Chief Executive Officer,
will present at the Barclays Global Consumer Staples Conference on Wednesday, September 7, 2016, at 11:15
a.m. EDT.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com where the slide presentation will also be available for download. The replay will be available
on the Company's website for approximately 180 days.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with a number of third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-E

Investor Contact

Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279

To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/snyders-lance-to-
present-at-barclays-global-consumer-staples-conference-300316481.html

SOURCE Snyder's-Lance, Inc.


Load-Date: August 24, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 218 of 321
                                     Giant recalls certain pretzel snacks
                                                       York Daily Record
                                               August 22, 2016 Monday, 1 Edition


Copyright 2016 York Daily Record All Rights Reserved

Section: NEWS; Pg. A6
Length: 175 words
Byline: By, Anthony J. Machcinski

Body


Giant Food Stores and Martin's Food Markets have removed certain pretzel snacks from shelves due to the
pretzels possibly containing milk, an allergen not listed on the ingredient label, a company release states.

The products include:

Snack Factory Original Pretzel Chips, 7.2 oz. UPC 049508006008 with a Best By date of July 1, 2017.

Snack Factory Original Sriracha Lime Pretzel Crisps, 7.2 oz, UPC 049508006060 with a Best By date of July 1,
2017.

Giant and Martin's have not received reports of any illnesses to date, the company states.

Customers who have purchased these products should discard any unused portions and bring their purchase
receipt to their local Giant or Martin's for a full refund.

Customers looking for more information may call the Snack Factory Consumer Affairs Center at 888-683-5400 or
call customer service at 888-814-4268. Customers can also visit the Giant or Martin's websites.

Anthony J. Machcinski is the Food and Drink reporter for the York Daily Record. Follow him on Facebook and
Twitter, or email him at amachcinski@ydr.com


Load-Date: October 26, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 219 of 321
                              BRIEF: Snack Factory pretzel crisps recalled
                                         The Sentinel (Carlisle, Pennsylvania)
                                                August 19, 2016 Friday


Copyright 2016 The Sentinel

Distributed by Tribune Content Agency

Section: STATE AND REGIONAL NEWS
Length: 160 words
Byline: The Sentinel, Carlisle, Pa.

Body


Aug. 19--Giant Food Stores is following a recall by Baptista's Bakery Inc., and removing from sale Snack Factory
Original Pretzel Crisps and Snack Factory Lime Pretzel Crisps, which may contain milk, which is not listed on the
label.

The products are safe to consume for those who do not have a milk allergy.

The products in the recall are:

--Snack Factory Original Pretzel Crisps, 7.2 oz, UPC code 049508006008 with Best By Date 07-01-2017

--Snack Factory Sriracha Lime Pretzel Crisps, 7.2 oz, UPC code 049508006060 with Best By Date 07-01-2017

Giant said it has not received any reports of illnesses to date.

Customers who have purchased the product should discard any unused portions and bring their purchase receipt to
Giant for a full refund.

For more information, call Snack Factory Consumer Affairs Center at 888-683-5400.

    (c)2016 The Sentinel (Carlisle, Pa.) Visit The Sentinel (Carlisle, Pa.) at www.cumberlink.com Distributed by
Tribune Content Agency, LLC.


Load-Date: August 20, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 220 of 321
      Stop and Shop Alerts Customers to Voluntary Recall of Snack Factory
                                Pretzel Crisps
                                                          India Retail News
                                                 August 19, 2016 Friday 6:30 AM EST


Copyright 2016 Contify.com All Rights Reserved

Length: 295 words

Body


Aug. 19 -- Following a recall by Baptista's Bakery Inc., The Stop & Shop Supermarket Company LLC announced it
removed from sale Snack Factory Original Pretzel Crisps and Snack Factory Sriracha Lime Pretzel Crisps, which
may contain milk, an allergen that is not listed on the ingredient label. These products are safe to consume for
individuals who do not suffer from a milk allergy.

The following products are included in this recall:

* Snack Factory Original Pretzel Crisps, 7.2 oz, UPC code 049508006008 with Best By Date 07-01-2017

* Snack Factory Sriracha Lime Pretzel Crisps, 7.2 oz, UPC code 049508006060 with Best By Date 07-01-2017

Stop & Shop has received no reports of illnesses to date.

People who have an allergy or severe sensitivity to milk may run the risk of serious or life-threatening allergic
reaction if they consume these products.

Symptoms of food allergies typically appear from within a few minutes to two hours after a person has eaten the
food to which he or she is allergic. Allergic reactions can include: hives; flushed skin or rash; tingling or itchy
sensation in the mouth; face, tongue, or lip swelling; vomiting and/or diarrhea; abdominal cramps; coughing or
wheezing; dizziness and/or lightheadedness; swelling of the throat and vocal cords; difficulty breathing; loss of
consciousness.

Customers who have purchased these products should discard any unused portions and bring their purchase
receipt to Stop & Shop for a full refund.

Consumers looking for additional information on the recall may call Snack Factory Consumer Affairs Center at 888-
683-5400. In addition, customers may call Stop & Shop Customer Service at 1-800-767-7772 for more information.
Customers can also visit the Stop & Shop website www.stopandshop.com.

Source: Stop & Shop


Load-Date: August 31, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 221 of 321
    FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin,
  Crunchy Pretzel Crackers. Made in a facility that processes Milk and Soy.
 Distributed by: Snack Factory, PO Box 6917, Hanover, PA 17331 Sold in the
following sizes and UPC codes: 12 ct / 116 oz. Net Wt 26 oz (I lb 10 oz.) 737g,
                                  more...
                                                           US Official News
                                                      August 18, 2016 Thursday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus               .soitaions

Length: 263 words
Dateline: New York

Body


 Washington: US Food and Drug Administration, The Government of USA has issued the following enforcement
report:




Product Description:




Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a facility that processes Milk and
Soy. Distributed by: Snack Factory, PO Box 6917, Hanover, PA 17331 Sold in the following sizes and UPC codes:
12 ct / 116 oz. Net Wt 26 oz (I lb 10 oz.) 737g, more...




Reason for Recall:




Baptista's Bakery is recalling The Snack Factory 30 oz. Original Pretzel Crisps due to undeclared milk, because it
may contain seasoned pretzel crisps which utilize dairy in their topical seasoning application.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 222 of 321
    FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a
                           facility that processes Milk and Soy. Distributed by: S....

Product Quantity:




31,760 units




Recall Number:




F-1920-2016




Code Information:




16 oz.: Item Code 110608, Lot Code: BB070165A 03, Best By Date 07-01-17; 26 oz.: Item Code 110692, Lot
Code: BB070162A 03, Best By Date 07-01-17; 30 oz.: Item Code 108105, Best By Date 07-01-17.

Event Details




Event ID:




74682




Voluntary / Mandated:




Voluntary: Firm Initiated




Product Type:




Food




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 223 of 321
   FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a
                          facility that processes Milk and Soy. Distributed by: S....




Initial Firm Notification of Consignee or Public:




Telephone




Status:




Ongoing




Distribution Pattern:




AZ, CA, IL, IN, MN, OH, PA and WI. Outside the US to include: Canada




Recalling Firm:




4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States'>Baptista's Bakery, Inc

4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States




Recall Initiation Date:




07/08/2016



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 224 of 321
   FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a
                          facility that processes Milk and Soy. Distributed by: S....




Center Classification Date:




08/11/2016




Date Terminated:




In case       of any     query regarding     this   article   or   other   content   needs   please    contact:
editorial@plusmediasolutions.com


Load-Date: August 19, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 225 of 321
  5 Tips to Keep Your Kids Fueled After School; Food expert Laura Fuentes
 and Lance® sandwich crackers urge moms to have the right strategies and
              snacks on hand to keep after-school hunger at bay
                                                           PR Newswire
                                          August 18, 2016 Thursday 11:15 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 810 words
Dateline: CHARLOTTE, N.C., Aug. 18, 2016

Body


After a long day at school, the first thing kids usually say when they get home is "Mom, I'm hungry."Lance0
sandwich crackers, which has been fueling America with two awesome crackers and an incredible filling in the
middle for more than 100 years, has partnered withLaura Fuentes, cookbook author, food blogger and founder
ofMOMables, to help moms fight after-school hunger and keep kids going until dinnertime.

"Considering most kids get just 20 minutes to eat lunch, and some as early as 10:30 in the morning, after-school
hunger becomes a big problem," says Fuentes.

Here are Laura's five tips to keep after-school hunger at bay:

Plan ahead.Adding extras to lunch keeps things interesting for kids, plus helps them feel full for longer. Plan ahead
to keep hunger pangs at bay all day.

"By adding premade frozen smoothies inside my kids' lunchboxes, I'm able to keep their lunch cool, plus they
quench thirst and satisfy hunger at the same time," says Fuentes.

Have portable snacks ready.A balanced snack that can be eaten on-the-go is a life saver. Pack the pantry with
wholesome options that both parents and kids love. Additionally, don't overlook fresh fruit that is both healthy and
portable.

"I love pairing Lance Peanut Butter Sandwich Crackers with apple slices," says Fuentes. "They have up to 5 grams
of protein, plus are made with real peanut butter and cheddar cheese - a combination kids just love."

A snack like Lance Sandwich Crackers, which also offers gluten-free and whole-grain options, is conveniently
wrapped in individual packs, making on-the-go snacking easy between activities.

Pack a balanced lunch.Balancing the lunchbox can help ensure kids stay satiated longer. Make sure to include
protein, healthy fats and carbohydrates, fresh fruits and vegetables in every lunch you pack.

"School lunch breaks are shorter than ever, so cutting up foods into smaller pieces can make it easier and quicker
to eat," Fuentes says. "Additionally, dividing the foods sent to school in multiple containers distributes the food for
different break periods."

Make a wholesome breakfast.Many kids come home starving because they haven't eaten enough to fuel their day.
Making breakfast part of your morning routine is essential for setting kids up for success.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 226 of 321
  5 Tips to Keep Your Kids Fueled After School; Food expert Laura Fuentes and Lance® sandwich crackers urge
                            moms to have the right strategies and snacks on hand t....

"Two of my favorite easy and portable breakfast ideas that can be made ahead of time are quick breakfast burritos
and overnight oats," says Fuentes. "They provide just the right amount of fuel and protein to help kids focus in
school."

Rule out thirst."Since thirst can often masquerade as hunger, it's important to have water available at all times,"
Fuentes says.

Try tucking an extra water bottle in your kid's backpack and offer a cup immediately when they get home. To
encourage kids to drink more water, add a touch of flavor and color by placing fresh orange slices or berries inside
their cup.

After-school hunger doesn't stand a chance with these smart tips. Try them out today and watch kids come home
happier and feeling healthier than ever. For more information, visithttp://www.lance.com.

About Lance Snacks For more than 100 years, Lance® has been fueling America with its sandwich crackers - two
awesomes and an incredible in the middle. Wholesome and delicious, Lance® sandwich crackers are available in
more than 20 varieties, including ToastChee®, Whole Grain, BOLDS®, Gluten Free and Quick Starts(TM). Lance®
sandwich crackers are made with baked, crispy crackers and real ingredients like freshly ground peanut butter. For
more information about Lance® sandwich crackers, please visithttp://www.lance.com.

About Snyder's-Lance, Inc.Snyders-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with
a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website:http://www.snyderslance.com. LNCE-G

Video -https://www.youtube.com/watch?v=AqallcvB7EQ
Photo -        http://photos.prnewswire.com/prnh/20160818/399316LOGO

To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/5-tips-to-keep-your-
kids-fueled-after-school-300315467.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565, stacey.mccray@lgapr.com


Load-Date: August 19, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 227 of 321
Baptista's Bakery Issues Allergy Alert on Undeclared Milk in Snack Factory®
Original Pretzel Crisps® and Snack Factory® Sriracha Lime Pretzel Crisps®
                                                           PR Newswire
                                         August 17, 2016 Wednesday 11:42 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 364 words
Dateline: FRANKLIN, Wis., Aug. 17, 2016

Body


Baptista's Bakery, Inc. announced a voluntary recall of a limited number of 7.2 oz Snack Factory® Original Pretzel
Crisps® and 7.2 oz Snack Factory® Sriracha Lime Pretzel Crisps® packages because they may contain
undeclared milk ingredients. People who have an allergy or severe sensitivity to milk run the risk of a serious or life
threatening allergic reaction if they consume the affected product.

This voluntary recall covers the following products:

Snack Factory® Original Pretzel Crisps®
7.2 oz packagesUPC code: 049508006008
Best By Date: 07-01-17

Snack Factory® Sriracha Lime Pretzel Crisps®
7.2 oz packages
UPC code: 049508006060
Best By Date: 07-01-17

No other Snack Factory® Original Pretzel Crisps® or Snack Factory® Sriracha Lime Pretzel Crisps® products or
sizes were impacted.

We are initiating this recall out of an abundance of caution after determining that seasoned products produced in
the same facility may have been commingled with the products listed above.

No illnesses have been reported as a result of this issue. Baptista's Bakery has informed the U.S. Food & Drug
Administration of this voluntary recall.

To locate the Best By date, consumers should look on the bottom of the package. Consumers who have purchased
the product listed above should not consume it, but should dispose of it or return it to the store where it was
originally purchased. Consumers may also contact Snack Factory®Consumer Affairs for a full refund online
atinfo©pretzelcrisps.comor by calling (888) 683-5400 between 8am and 5pm Central Standard Time. Please direct
additional questions or concerns to Laura Villarreal at 414-409-2123 between 8 am and 6pm Central Standard
Time.

Example of Best By Date

Photo -http://photos.prnewswire.com/prnh/20160817/399233
Photo -         http://photos.prnewswire.com/prnh/20160817/399234
Photo -         http://photos.prnewswire.com/prnh/20160817/399232


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 228 of 321
     Baptista's Bakery Issues Allergy Alert on Undeclared Milk in Snack Factory® Original Pretzel Crisps® and
                                  Snack Factory® Sriracha Lime Pretzel Crisps®

To view the original version on PR Newswire, visithttp://www.prnewswire.cominews-releases/baptistas-bakery-
issues-allergy-alert-on-undeclared-milk-in-snack-factory-original-pretzel-crisps-and-snack-factory-sriracha-lime-
pretzel-crisps-300315258.html

SOURCE Baptista's Bakery, Inc.


Load-Date: August 18, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 229 of 321
   Learn Superb Ways of Pitching Your Business to Early Stage Investors in
                         this Charlotte Conference
                                                      The Soho Loft
                                           August 15, 2016 Monday 10:18 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 1132 words
Byline: Editor

Body


Aug 15, 2016( The Soho Loft: http://www.thesoholoft.com Delivered by Newstex)
http://twitter.com/intent/tweet?text=Learn%20Superb%20Ways%20of%20Pitching%20Your%20Business%20to%20
Early%20Stage%20Investors%20in%20this%20Charlotte%20Conference...=http://thesoholoft.com/learn-superb-
ways-of-pitching-your-business-to-early-stage-investors-in-this-charlotte-
conference/https://plus.google.com/share?url=http://thesoholoft.com/learn-superb-ways-of-pitching-your-business-
to-early-stage-investors-in-this-charlotte-conference/http://www.digg.com/submit?url=http://thesoholoft.com/learn-
superb-ways-of-pitching-your-business-to-early-stage-investors-in-this-charlotte-
conference/http://reddit.com/submit?url=http://thesoholoft.com/learn-superb-ways-of-pitching-your-business-to-
early-stage-investors-in-this-charlotte-
conference/...1e=Learn%20Superb%20Ways%20of%20Pitching%20Your%20Business%20to%20Early%20Stage%
20Investors%20in%20this%20Charlotte%20Conferencehttp://www.linkedin.com/shareArticle?mini=true...=http://the
soholoft.com/learn-superb-ways-of-pitching-your-business-to-early-stage-investors-in-this-charlotte-
conference/http://www.tumblr.com/share/link?url=http%3A%2F%2Fthesoholoft.com%2Flearn-superb-ways-of-
pitching-your-business-to-early-stage-investors-in-this-charlotte-
conference%2F...e=Learn+Superb+Ways+of+Pitching+Your+Business+to+Early+Stage+Investors+in+this+Charlott
e+Conferencehttp://www.pinterest.com/pin/create/button/
mailto:?Subject=Learn%20Superb%20Ways%20of%20Pitching°/020Your%20Business%20to%20Early%20Stage%
20Investors%20in%20this%20Charlotte%20Conference...y=Here%20is%20the%201ink%20to%20the%20article:%2
0                  http://thesoholoft.com/learn-superb-ways-of-pitching-your-business-to-early-stage-investors-in-this-
charlotte-conference/ The Soho Loft Conferences, Victoria Global and FundingPost.com present CLT VC ...gel
Investor Funding Strategy Panel to be held on August 18, 2016 in Charlotte, NC Angels, early stage entrepreneurs,
corporate investors, VCs, service providers, exhibiting companies, media and the academia will converge at 809 W
Hill St Charlotte, NC for this exclusive conference.

  LDJ Capital Chairman David Drake[1], says, 'This summit brings together talented and experienced investors to
speak directly to early stage entrepreneurs in Charlotte. It is a great opportunity for entrepreneurs to learn from real
investors on how they can pitch their businesses and attract the attention of potential investors.' Opportunity for
entrepreneurs to learn how to pitch their businesses and attract potential investors. The summit topics include:
How to attract investors' attention and make them write you that much-needed check; Pitching early-stage
businesses to investors; Important things investors consider when looking for an investment; Worst and best things
that entrepreneurs do during business pitching; Best strategies of reaching different investors. A business pitching
competition will be held, where 25 entrepreneurs will make a one-minute pitch of their business ideas to the panel
of investors and get combined feedback from the panel. 25 entrepreneurs will make a one-minute pitch of their
business ideas to the panel of investors. Keynote investor speakers include: Greentree Financial Idea Fund
Partners The event has five types of tickets, to include: Entrepreneur ticket, Entrepreneur ticket with VG newswire,
Investor/service provider, Investor ticket with VG newswire, Vendors. Each ticket type has a different price and fee.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 230 of 321
        Learn Superb Ways of Pitching Your Business to Early Stage Investors in this Charlotte Conference

Meet your next investor Sponsors of the summit are Hygge and Crowded.com. The media sponsors inlcude: The
Soho Loft Conferences[2], Times Realty News[3], BoogarLists, Angel Capital Association, Under3OCEO, National
Venture Capital Association, VC Experts, Application Developers Alliance, LDJ[4], StartupReport, ReadWriteWeb,
Startup Digest, Pretzel Crisps, Modern Oats, and BREWPUBLIK.                                  For more details, visit:
http://thesoholoft.com/conferences/c1t-vc-angel-investor-funding-strategy-panel/[5] Watch out for more conferences
happening across the country and the world, the next one may be in your city. To get VIP access to major
conferences that intersect finance with key industries and for other exciting perks and benefits, consider the annual
membership programs at             www.thesoholoft.com/vipmembers. Visit                http://thesoholoft.com/upcoming-
conferences/[6] for more information on upcoming and past events, and                   www.thesoholoft.com for general
information. MEDIA CONTACT: THE SOHO LOFT Media Group[7] The Soho Loft Media Group is a global
financial media company with 3 divisions: THE SOHO LOFT CONFERENCES organizes up to 200+ investor-
focused global summits, talks and events annually. TIMES IMPACT PUBLICATIONS produces relevant content on
investing and entrepreneurship that are published and syndicated in 100+ leading online publications and growing.
VICTORIA GLOBAL Communications specializes in client Investor Relations, Public Relations, Branding and Social
Media Marketing. The Soho Loft Media Group is your global partner for your investment and business strategies.
For inquiries, contact info@thesoholoft.com or call 212.845.9652; Recommended                    http://thesoholoft.com/the-
many-faces-of-life-insurance-by-david-drake/ The Many Faces of Life Insurance[8] As attractive as life insurance
may be, one might encounter some hurdles when trying to purchase a policy. Learn more.
http://thesoholoft.com/posh-review-top-10-french-riviera-hotels-the-castle-in-the-sky-to-visit-before-you-die-chateau-
de-la-chevre-dor-by-david-drake/ Posh Review Top 10 French Riviera Hotels: The Castle in the Sky to Visit before
you Die - Château de la Chevre d'Or[9] An enchanting 4,000-year-old medieval village with a unique story to tell.
Find out more about this Castle in the Sky in Eze, France.             http://thesoholoft.com/signs-zurichs-city-council-
should-have-a-change-of-heart-when-it-comes-to-bitcoin/ Signs Zurich's City Council Should Have a Change of
Heart when it comes to Bitcoin[10] While some places in Switzerland are embracing the whole idea of Bitcoin with
open arms, there are others that don't want anything to do with it. [ I]:         http://thesoholoft.com/david/ [ 2]:
http://www.thesoholoft.com/ [ 3]:         http://timesrealtynews.com/ [ 4]:          http://www.ldjcapital.com/ [ 5]:
http://thesoholoft.com/conferences/c1t-vc-angel-investor-funding-strategy-panel/        [    6]:
http://thesoholoft.com/upcoming-conferences/ [ 7]:                        http://www.thesoholoft.com [ 8]:
http://thesoholoft.com/the-many-faces-of-life-insurance-by-david-drake/ [ 9]:                 http://thesoholoft.com/posh-
review-top-10-french-riviera-hotels-the-castle-in-the-sky-to-visit-before-you-die-chateau-de-la-chevre-dor-by-david-
drake/ [ 10]:        http://thesoholoft.com/signs-zurichs-city-council-should-have-a-change-of-heart-when-it-comes-
to-bitcoin/


Load-Date: August 15, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 231 of 321
  Learn Superb Ways of Pitching Your Business to Early Stage Investors in
 this Charlotte Conference; The Soho Loft Conferences, Victoria Global and
 FundingPost.com present CLT VC & Angel Investor Funding Strategy Panel
                to be held on August 18, 2016 in Charlotte, NC
                                                            FinancialWire
                                                       August 12, 2016 Friday


Copyright 2016 Investrend Communications, Inc. All Rights Reserved




Length: 506 words

Body


New York - - Angels, early stage entrepreneurs, corporate investors, VCs, service providers, exhibiting companies,
media and the academia will converge at 809 W Hill St Charlotte, NC for this exclusive conference.


LDJ Capital Chairman David Drake, says, "This summit brings together talented and experienced investors to
speak directly to early stage entrepreneurs in Charlotte. It is a great opportunity for entrepreneurs to learn from real
investors on how they can pitch their businesses and attract the attention of potential investors."

The summit topics include: how to attract investors' attention and make them write you that much needed check;
pitching early-stage businesses to investors; important things investors consider when looking for an investment;
worst and best things that entrepreneurs do during business pitching; and best strategies of reaching different
investors. A business pitching competition will be held, where 25 entrepreneurs will make a one-minute pitch of their
business ideas to the panel of investors and get combined feedback from the panel.

Keynote investor speakers include:

Greentree Financial

Idea Fund Partners

The event has five types of tickets, to include: entrepreneur ticket, entrepreneur ticket with VG newswire,
investor/service provider, investor ticket with VG newswire, and vendors. Each ticket type has a different price and
fee.


Sponsors of the summit are Hygge and Crowded.com. The media sponsors inlcude: The Soho Loft Conferences,
Times Realty News, BoogarLists, Angel Capital Association, Under30CEO, National Venture Capital Association,




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 232 of 321
  Learn Superb Ways of Pitching Your Business to Early Stage Investors in this Charlotte Conference; The Soho
                           Loft Conferences, Victoria Global and FundingPost.co....

VC Experts, Application Developers Alliance, LDJ, StartupReport, ReadWriteWeb, Startup Digest, Pretzel Crisps,
Modern Oats, and BREWPUBLIK.

For more details, visit:

http://thesoholoft.com/conferences/c1t-vc-angel-investor-funding-strategy-panel/

Watch out for more conferences happening across the country and the world, the next one may be in your city. To
get VIP access to major conferences that intersect finance with key industries and for other exciting perks and
benefits, consider the annual membership programs at             www.thesoholoft.com/vipmembers. Visit
http://thesoholoft.com/upcoming-conferences/ for more information on upcoming and past events, and
www.thesoholoft.com for general information.

MEDIA CONTACT:

THE SOHO LOFT Media Group (             www.thesoholoft.com)

The Soho Loft Media Group is a global financial media company with 3 divisions:

THE SOHO LOFT CONFERENCES organizes up to 200+ investor-focused global summits, talks and events
annually.

TIMES IMPACT PUBLICATIONS produces relevant content on investing and entrepreneurship that are published
and syndicated in 100+ leading online publications and growing.

VICTORIA GLOBAL Communications specializes in client Investor Relations, Public Relations, Branding and Social
Media Marketing.

The Soho Loft Media Group is your global partner for your investment and business strategies.

For inquiries, contact info@thesoholoft.com or call 212.845.9652


(Distributed by M2 Communications (         www.nn 2.conn ))


Load-Date: August 12, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 233 of 321
  Learn Superb Ways of Pitching Your Business to Early Stage Investors in
 this Charlotte Conference; The Soho Loft Conferences, Victoria Global and
 FundingPost.com present CLT VC & Angel Investor Funding Strategy Panel
                to be held on August 18, 2016 in Charlotte, NC
                                                           M2 PressWlRE
                                                     August 12, 2016 Friday


Copyright 2016 Normans Media Limited All Rights Reserved




Length: 502 words

Body


August 12, 2016


New York - - Angels, early stage entrepreneurs, corporate investors, VCs, service providers, exhibiting companies,
media and the academia will converge at 809 W Hill St Charlotte, NC for this exclusive conference.


LDJ Capital Chairman David Drake, says, "This summit brings together talented and experienced investors to
speak directly to early stage entrepreneurs in Charlotte. It is a great opportunity for entrepreneurs to learn from real
investors on how they can pitch their businesses and attract the attention of potential investors."

The summit topics include: how to attract investors' attention and make them write you that much needed check;
pitching early-stage businesses to investors; important things investors consider when looking for an investment;
worst and best things that entrepreneurs do during business pitching; and best strategies of reaching different
investors. A business pitching competition will be held, where 25 entrepreneurs will make a one-minute pitch of their
business ideas to the panel of investors and get combined feedback from the panel.

Keynote investor speakers include:

Greentree Financial

Idea Fund Partners

The event has five types of tickets, to include: entrepreneur ticket, entrepreneur ticket with VG newswire,
investor/service provider, investor ticket with VG newswire, and vendors. Each ticket type has a different price and
fee.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 234 of 321
  Learn Superb Ways of Pitching Your Business to Early Stage Investors in this Charlotte Conference; The Soho
                           Loft Conferences, Victoria Global and FundingPost.co....

Sponsors of the summit are Hygge and Crowded.com. The media sponsors inlcude: The Soho Loft Conferences,
Times Realty News, BoogarLists, Angel Capital Association, Under30CEO, National Venture Capital Association,
VC Experts, Application Developers Alliance, LDJ, StartupReport, ReadWriteWeb, Startup Digest, Pretzel Crisps,
Modern Oats, and BREWPUBLIK.

For more details, visit:

http://thesoholoft.com/conferences/c1t-vc-angel-investor-funding-strategy-panel/

Watch out for more conferences happening across the country and the world, the next one may be in your city. To
get VIP access to major conferences that intersect finance with key industries and for other exciting perks and
benefits, consider the annual membership programs at             www.thesoholoft.com/vipmembers. Visit
http://thesoholoft.com/upcoming-conferences/ for more information on upcoming and past events, and
www.thesoholoft.com for general information.

MEDIA CONTACT:

THE SOHO LOFT Media Group (             www.thesoholoft.com)

The Soho Loft Media Group is a global financial media company with 3 divisions:

THE SOHO LOFT CONFERENCES organizes up to 200+ investor-focused global summits, talks and events
annually.

TIMES IMPACT PUBLICATIONS produces relevant content on investing and entrepreneurship that are published
and syndicated in 100+ leading online publications and growing.

VICTORIA GLOBAL Communications specializes in client Investor Relations, Public Relations, Branding and Social
Media Marketing.

The Soho Loft Media Group is your global partner for your investment and business strategies.

For inquiries, contact info@thesoholoft.com or call 212.845.9652


Load-Date: August 12, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 235 of 321
                                   *Snyders-Lance 2Q EPS 20c >LNCE
                                               Dow Jones Institutional News
                                           August 9, 2016 Tuesday 10:00 AM GMT


Copyright 2016 Factiva 0, from Dow Jones
All Rights Reserved




Copyright © 2016, Dow Jones & Company, Inc.



  [3   DOW JONES NE               [RES


Length: 6332 words

Body


9 Aug 2016 06:00 ET *Snyders-Lance 2Q Net $19.7M >LNCE

9 Aug 2016 06:00 ET *Snyders-Lance 2Q Rev $609.5M >LNCE

9 Aug 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016

Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016

-- Total net revenue increased 41.3% including the contribution of Diamond Foods

  GAAP earnings per diluted share of $0.20; Earnings per diluted share excluding special items of $0.28

-- Company narrows full-year 2016 EPS and adjusted EBITDA outlook to reflect the execution of margin expansion
initiatives

PR Newswire

CHARLOTTE, N.C., Aug. 9, 2016

CHARLOTTE, N.C., Aug. 9, 2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported
financial results for the second quarter ended July 2, 2016 and narrowed its full-year 2016 earnings per diluted
share* and adjusted EBITDA* outlook. Total net revenue in the second quarter of 2016 increased 41.3% including
the contribution of Diamond Foods. GAAP net income attributable to Snyder's-Lance, Inc. in the second quarter of
2016 was $19.7 million, or $0.20 per diluted share, as compared to $17.3 million, or $0.24 per diluted share, in the
second quarter of 2015. Net income attributable to Snyder's-Lance, Inc. excluding special items* for the second
quarter of 2016 increased 43.7% to $27.5 million as compared to $19.1 million in the second quarter of 2015.
Earnings per diluted share excluding special items* was $0.28 in the second quarter of 2016 compared to $0.27 in
the second quarter of 2015. All financial comparisons to the prior year are compared against the legacy Snyder's-
Lance results, where the prior year does not include any contribution from Diamond Foods.

*Descriptions of measures excluding special items are provided in "Use and
Definition of Non-GAAP Measures," and reconciliations are provided in the



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 236 of 321
                                        *Snyders-Lance 2Q EPS 20c >LNCE

tables at the end of this release.


"In the second quarter we continued to focus on our margin expansion initiatives, the integration of Diamond Foods,
and improving performance in our legacy Snyder's-Lance branded business. I'm pleased to report that we've made
good progress across all three fronts," said Carl E. Lee, Jr., President and Chief Executive Officer. "We increased
operating margin by expanding gross margin and reducing SG&A expenses. The gross margin performance was
driven by manufacturing efficiencies, as well as improved capacity utilization and procurement savings. Our legacy
branded net revenue increased year over year as trends in Snyder's of Hanover(R) improved, and Lance(R), Snack
Factory(R) and Cape Cod(R) all outperformed their respective categories. The integration of Diamond Foods is
progressing as planned with key milestones achieved in the quarter, and we are on track to deliver the expected
cost synergies over time as well as revenue synergies as a result of this strategic combination."

Mr. Lee continued, "Our second quarter results have led us to narrow our full-year EPS and adjusted EBITDA
guidance ranges, raising the lower-end of our expectations. We have momentum as we move into the back-half of
the year, and I'm confident that we will continue to execute our strategies as a leading provider of premium and
differentiated snacks. We are fortunate to have a hard working and dedicated team, and we have the right strategic
plan in place to drive sustainable growth and shareholder value."

Second Quarter 2016 Results

Second-Quarter Net Revenue by Product Category
                                                                                               Q2 2016 Net
                                                                                               Revenue
                    Q2 2016        Q2 2015                   Q2 2016       Incremental         Excluding      Q2 2015
                    Net            Net                       Net           Diamond Net         Diamond        Net
(in millions)       Revenue        Revenue        % Change   Revenue       Revenue              Foods*         Revenue
Change

Branded              $   444,156    $   309,302    43.6%      $    444,156     $     133,724     $      310,432   $    309,302
0.4%
Partner Brand        78,958         77,649          1.7%          78,958                             78,958              77,649
1.7%
Other               39,971         44,477         -10.1%     39,971          3,655             36,316         44,477         -
18.3%
Culinary            46,415                                   46,415          46,415

Total              $ 609,500 $ 431,428 41.3%         $ 609,500 $ 183,794      $      425,706 $ 431,428 -
1.3%
*The non-GAAP measure and related comparisons in the table above should be considered in addition to, not
as a
substitute for, our net revenue disclosure, as well as other measures of financial performance reported in
accordance with GAAP, and may not be comparable to similarly titled measures used by other companies.
Company
management believes the presentation of 2016 Net Revenue Excluding Diamond Foods is useful for providing
increased transparency and assisting investors in understanding our ongoing operating performance. Note:
Due to
the acquisition of Diamond, prior year Partner brand revenues from the sale of Kettle Brand(R) potato
chips are
now classified as Branded revenues. For the second quarter of 2015 the Company has reclassified $9.6
million of
Partner brand revenue associated with Kettle Brand(R) potato chips to Branded revenue to be consistent
with
current year presentation.


Total net revenue in the second quarter of 2016 was $609.5 million, an increase of 41.3% compared to net revenue
of $431.4 million in the second quarter of 2015. Net revenue in the second quarter of 2016, excluding Diamond
Foods, included Branded category growth of 0.4% driven by a 3.1% increase in volume, Partner Brand category
growth of 1.7%, and a decline in net revenue for the Other category of 18.3%. The decline in Other net revenue was
consistent with the Company's expectations, and was primarily due to the planned exit of certain contract


     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 237 of 321
                                        *Snyders-Lance 2Q EPS 20c >LNCE

manufacturing agreements. Excluding the contribution from Diamond Foods, net revenue in the second quarter of
2016 decreased 1.3% compared to the second quarter of 2015, due to the decline in Other revenue.

Operating income in the second quarter of 2016 increased 33.9% to $39.8 million as compared to $29.7 million in
the second quarter of 2015. Excluding special items, operating income in the second quarter of 2016 increased
57.9% to $51.2 million, or 8.4% of net revenue, as compared to $32.4 million, or 7.5% percent of net revenue, in the
second quarter of 2015. The improvement in operating margin was primarily the result of higher gross margin and
lower administrative expenses, as a percentage of net revenue, partially offset by the planned higher marketing and
advertising expenses to support the Company's pretzel brands, Snyder's of Hanover(R) and Snack Factory(R)
Pretzel Crisps(R).

Adjusted EBITDA in the second quarter of 2016 increased 56.6% to $78.6 million, or 12.9% of revenue, as
compared to adjusted EBITDA of $50.2 million, or 11.6% of revenue, in the second quarter of 2015. Adjusted
EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP Measures," and is
reconciled to net income in the tables that accompany this release.

Net interest expense in the second quarter of 2016 increased to $9.4 million as compared to $2.7 million in the
second quarter of 2015. The increase in net interest expense was the result of additional debt utilized to finance the
acquisition of Diamond Foods. The effective tax rate, excluding special items, was 35.3% in the second quarter of
2016 as compared to 35.8% in the second quarter of 2015.

Outlook(*) For the full-year of fiscal 2016, the Company now expects earnings per diluted share to be in the range
of $1.22 to $1.30 (previously $1.20 to $1.30). The Company's fiscal 2016 outlook excludes special items and
charges associated with the acquisition of Diamond Foods, and includes an estimated negative impact of $0.10 to
$0.12 per diluted share, from purchase accounting adjustments. For the third quarter of fiscal 2016, the Company
expects earnings per diluted share, excluding special items, to be in the range of $0.28 to $0.31.

The Company's 2016 full-year outlook also includes the following assumptions:
   -- Net revenue of $2,290 million to $2,330 million, an increase of
      approximately 39% to 41%;

           -- Excluding the contribution from Diamond Foods net revenue growth
              is expected to be approximately flat to up 2%;

              Net revenue contribution from Diamond Foods for the 10 months
              beginning February 29, 2016, of approximately $630 million to $650
              million, net of the impact of intercompany eliminations and
              reflecting the negative impact of net price realization from lower
              commodity costs and unfavorable foreign currency;

   -- Adjusted EBITDA of $313 million to $325 million (previously $310 million
      to $325 million); and

   -- Capital expenditures of $80 million to $85 million.


The Company's 2016 full-year outlook is also based on the following assumptions, reflecting the acquisition of
Diamond Foods:
   -- Net interest expense of $33 million to $35 million;

   -- Effective tax rate of 34% to 35%; and

   -- Weighted average diluted share count of approximately 93 million to 94
      million shares.

*Third-quarter and full-year 2016 GAAP guidance are not provided in this
release due to the likely occurrence of one or more of the following items




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 238 of 321
                                        *Snyders-Lance 2Q EPS 20c >LNCE

where the Company is unable to reliably forecast the timing and magnitude:
Continued transaction and integration related costs associated with the
acquisition of Diamond Foods, other potential transactions and their related
costs, settlements of contingent liabilities, possible gains or losses on the
sale of businesses or other assets, restructuring costs, impairment charges,
and the income tax effects of these.

Conference Call

9 Aug 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-

Management will host a conference call to discuss second quarter 2016 results at 8:00 a.m. Eastern Daylight Time
on August 9, 2016. The conference call will be webcast live through the Investor Relations section of Snyder's-
Lance website ( www.snyderslance.com ) where the accompanying slide presentation will also be available. To
participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 26596533. A continuous telephone replay of the call will be available
between 12:00 p.m. on August 9 and midnight on August 16. The replay telephone number is (855) 859-2056 for
U.S. callers or (404) 537-3406 for international callers. The replay access code is 26596533. Investors may also
access a web-based replay of the conference call at          www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website: www.snyderslance.com . LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis from period to period and to
provide measures that, when viewed in combination with its results prepared in accordance with GAAP, allow for a
more complete understanding of factors and trends affecting the Company's business than GAAP measures alone.
The non-GAAP measures and related comparisons should be considered in addition to, not as a substitute for, our
GAAP disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may
not be comparable to similarly titled measures used by other companies. Our management believes these non-
GAAP measures are useful for providing increased transparency and assisting investors in understanding our
ongoing operating performance.

Operating Income, Excluding Special Items

Operating Income, excluding special items, is provided because Snyder's-Lance believes it is useful information for
understanding our results by improving the comparability of year-to-year results. Additionally, operating income,
excluding special items, provides transparent and useful information to management, investors, analysts and other
parties in evaluating and assessing the Company's primary operating results from period to period after removing
the impact of unusual, non-operational or restructuring-related activities that affect comparability. Operating Income,
excluding special items, is one of the measures management uses for planning and budgeting, monitoring and
evaluating financial and operating results, and in the analysis of ongoing operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 239 of 321
                                          *Snyders-Lance 2Q EPS 20c >LNCE

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GAAP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results from period to period after
removing the impact of unusual, non-operational or restructuring-related activities that affect comparability. Net
income, earnings per share, and the effective income tax rate, excluding special items, are measures management
uses for planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude transaction-related expenses, and other non-cash or non-
operating items as well as any other unusual items that impact the comparability of our financial information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with
Generally Accepted Accounting Principles ("GAAP"), as an indicator of the Company's operating performance, as
an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures
are frequently used as measures of operations and the ability to meet debt service requirements, they are not
necessarily comparable to other similarly titled captions of other companies due to the potential inconsistencies in
the method of calculation.

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 240 of 321
                                         *Snyders-Lance 2Q EPS 20c >LNCE

Investor Contact

Kevin Powers, Senior Director, Investor Relations

kpowers@snyderslance.com, (704) 557-8279

(Tables Follow)

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Income (Unaudited)
For the Quarters and Six Months Ended July 2, 2016 and July 4,
2015


                      Quarter Ended          Six Months Ended
(in thousands,
except per share      July 2,    July 4,     July 2,      July 4,
data)                  2016       2015        2016         2015
Net revenue           $609,500   $431,428    $1,072,265   $833,769
Cost of sales         391,217    279,945     711,828      542,924
Gross profit          218,283    151,483     360,437      290,845

Selling, general
 and
 administrative       167,519    121,844     291,708      243,768
Transaction and
 integration
 related expenses     10,634                 59,940       --
Impairment charges    489                    863
Gain on sale of
 route businesses,
 net                  (155)      (74)        (691)        (867)
Other income, net     (987)      (110)       (1,284)      (846)
Income before
 interest and
 income taxes         40,783     29,823      9,901        48,790

Loss on early
extinguishment of
debt                                         4,749        --
Interest expense,
 net                  9,361      2,671       14,090       5,138
Income/(loss)
 before income
 taxes                31,422     27,152      (8,938)      43,652

Income tax
 expense/(benefit)    11,805     9,758       (3,161)      15,676
Net income/(loss)     19,617     17,394      (5,777)      27,976

Net (loss)/income
 attributable to


9 Aug 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -3-
 noncontrolling
 interests            (64)       65          (27)         11
Net income/(loss)
 attributable to
 Snyder's-Lance,
 Inc.                 $19,681    $17,329     $(5,750)     $27,965




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 241 of 321
                                        *Snyders-Lance 2Q EPS 20c >LNCE

Basic
 earnings/(loss)
 per share (Note
 4)                  $0.21      $0.25       $(0.07)       $0.40
Weighted average
 basic shares
 outstanding         95,679     70,426      87,816        70,342

Diluted
 earnings/(loss)
 per share (Note
 4)                  $0.20      $0.24       $(0.07)       $0.39
Weighted average
 diluted shares
 outstanding         96,666     71,171      87,816        71,074

Cash dividends
 declared per
 share               $0.16      $0.16       $0.32         $0.32

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Balance Sheets (Unaudited)
As of July 2, 2016 and January 2, 2016

(in thousands, except share and per share      July 2,       January 2,
data)                                           2016          2016
ASSETS

Current assets:
 Cash and cash equivalents                    $37,725       $39,105
 Restricted cash                              714           966
 Accounts receivable, net of allowances of
  $1,032 and $917, respectively               222,339       131,339
 Inventories, net                             228,746       110,994
 Prepaid income taxes and income taxes
  receivable                                  5,870         2,321
 Assets held for sale                         18,256        15,678
 Prepaid expenses and other current assets    34,001        21,210
Total current assets                          547,651       321,613

Noncurrent assets:
 Fixed assets, net                            530,402       401,465
 Goodwill                                     1,401,570     539,119
 Other intangible assets, net                 1,422,745     528,658
 Other noncurrent assets                      30,197        19,849
Total assets                                  $3,932,565    $1,810,704

LIABILITIES AND STOCKHOLDERS' EQUITY

Current liabilities:
 Current portion of long-term debt            $49,000       $8,541
 Accounts payable                             100,312       54,207
 Payable to growers                           8,924
 Accrued compensation                         34,249        26,196
 Accrued casualty insurance claims            5,743         4,262
 Accrued marketing, selling and
  promotional costs                           50,495        18,806
 Other payables and accrued liabilities       69,729        32,248
Total current liabilities                     318,452       144,260

Noncurrent liabilities:
 Long-term debt, net                          1,342,405     372,301



     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 242 of 321
                                     *Snyders-Lance 2Q EPS 20c >LNCE

 Deferred income taxes, net                  344,719        157,591
 Accrued casualty insurance claims           11,718         11,931
 Other noncurrent liabilities                38,568         17,034
Total liabilities                            2,055,862      703,117

Commitments and contingencies

Stockholders' equity:
 Common stock, $0.83 1/3 par value.
  110,000,000 shares authorized;
  96,039,888 and 70,968,054       shares
  outstanding, respectively                  80,030         59,138
 Preferred stock, $1.00 par value.
 Authorized 5,000,000 shares; no shares
 outstanding                                 --
 Additional paid-in capital                  1,591,173      791,428
 Retained earnings                           205,862        238,314
 Accumulated other comprehensive loss        (19,672)       (630)
Total Snyder's-Lance, Inc. stockholders'
 equity                                      1,857,393      1,088,250
 Noncontrolling interests                    19,310         19,337
Total stockholders' equity                   1,876,703      1,107,587
Total liabilities and stockholders' equity   $3,932,565     $1,810,704

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Cash Flows (Unaudited)
For the Six Months Ended July 2, 2016 and July 4, 2015


                                              Six Months Ended
                                              July 2,        July 4,
(in thousands)                                 2016           2015
Operating activities:
Net (loss)/income                            $    (5,777)      $      27,976
Adjustments to reconcile net (loss)/income
to cash from operating activities:
 Depreciation and amortization               47,452            35,070
 Stock-based compensation expense            19,798            2,755
 Loss on sale of fixed assets, net           1                 79
 Gain on sale of route businesses, net       (691)             (867)
 Gain on write-off of debt premium           (1,341)           --
 Impairment charges                          863               --
 Deferred income taxes                       (4,760)           1,818
 Provision for doubtful accounts             235               751
 Changes in operating assets and
  liabilities, excluding business
  acquisitions and foreign currency
  translation adjustments                    13,380            (18,327)
Net cash provided by operating activities    69,160            49,255

Investing activities:
Purchases of fixed assets                    (37,317)          (22,947)
Purchases of route businesses                (14,863)          (10,094)
Proceeds from sale of fixed assets and
 insurance recoveries                        833               795
Proceeds from sale of route businesses       13,830            12,896
Proceeds from sale of investments                              436
Business acquisition, net of cash acquired   (1,014,829)
Changes in restricted cash                   252               --
Net cash used in investing activities        (1,052,094)       (18,914)

Financing activities:
Dividends paid to stockholders               (26,702)          (22,560)



     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 243 of 321
                                      *Snyders-Lance 2Q EPS 20c >LNCE

Debt issuance costs                              (6,047)
Payments on capital leases                          015
Issuances of common stock                        7,830                3,357
Excess tax benefits from stock-based
 compensation                                    299                  659
Share repurchases, including shares
 surrendered for tax withholding                 (8,275)              (801)
Repayments of long-term debt                     (114,125)            (3,750)
Proceeds from issuance of long-term debt         1,130,000
Net cash provided by/(used in) financing
 activities                                      981,965              (23,095)

Effect of exchange rate changes on cash          (411)

(Decrease)/increase in cash and cash
 equivalents                                     (1,380)              7,246
Cash and cash equivalents at beginning of
 period                                          39,105              35,373
Cash and cash equivalents at end of period       $   37,725          $   42,619

Supplemental information:
Cash paid for income taxes, net of refunds
 of $1,360 and $651, respectively               $      4,321                13,523
Cash paid for interest                           $     13,528               5,487

Non-cash investing activities:
Liability for dissenters and other future
 cash payments associated with the
 acquisition of Diamond (Note 3)                 $     12,418

Non-cash financing activities:
Common stock and stock-based compensation
 issued for business acquisitions                $     800,987

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Operating income, excluding special items
For the Quarters Ended July 2, 2016 and July 4, 2015


                                          Quarter ended
(in thousands)                            July 2, 2016           July 4, 2015

Income before interest and income
 taxes                                    $   40,783             $   29,823
Other income, net                         (987)                  (110)
Operating income                          39,796                 29,713

Transaction and integration related
expenses (1)                              10,820                 --
Inventory step-up (2)                     (368)                  --
Impairments (3)                           489
Legal fees and settlement accrual (4)                            3,029
Other (5)                                 440                    (336)
Operating income, excluding special
 items                                    $     51,177           $     32,406

Net revenue                               $     609,500          $     431,428

Operating income, as a % of net
 revenue                                  6.5             0      6.9
Operating income, excluding special




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 244 of 321
                                      *Snyders-Lance 2Q EPS 20c >LNCE

 items, as a % of net revenue            8.4               7.5

(1)Transaction and integration related expenses included $2.9 million of
severance and retention benefits and $2.8 million of accelerated
stock-based compensation which was recognized primarily due to change in
control provisions and severance agreements with Diamond personnel. The
remaining costs were primarily professional fees and legal costs
associated with the integration of Diamond.
(2)The inventory step-up represents the reversal included in cost of
sales recognized in the second quarter of 2016 as a result of a reduction
in our calculation of the step-up of Diamond's inventory to fair value at
the acquisition date.
(3)Asset impairments consisted of computer hardware and software.
(4)Includes accrual for legal fees and contingent liability associated
with the expected settlement of certain litigation involving industry wide
packaging claims.
(5)Other items include severance expense and professional fees not
associated with the acquisition of Diamond.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Earnings per diluted share, excluding special items
For the Quarters Ended July 2, 2016 and July 4, 2015


                                           Quarter Ended
                                           July 2, 2016    July 4, 2015
Earnings per diluted share                       0.20      $   0.24

Transaction and integration related
expenses (1)                               0.08

9 Aug 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -4-
Legal fees and settlement accrual (2)                      0.03

Earnings per diluted share, excluding
 special items                                    0.28     $     0.27

(1)Transaction and integration related expenses included $2.9 million of
severance and retention benefits and $2.8 million of accelerated
stock-based compensation which was recognized primarily due to change in
control provisions and severance agreements with Diamond personnel. The
remaining costs were primarily professional fees and legal costs
associated with the integration of Diamond.
(2)Includes accrual for legal fees and contingent liability associated
with the expected settlement of certain litigation involving industry wide
packaging claims.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
EBITDA and Adjusted EBITDA
For the Quarters Ended July 2, 2016 and July 4, 2015


                                         Quarter Ended
(in thousands)                           July 2, 2016      July 4, 2015
Net income                               $     19,617      $   17,394
Income tax expense                       11,805            9,758
Interest expense                         9,361             2,671
Depreciation                             19,084            14,950
Amortization                             7,810             2,707
EBITDA                                   67,677            47,480




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 245 of 321
                                    *Snyders-Lance 2Q EPS 20c >LNCE

Transaction and integration related
expenses (1)                             10,820               --
Inventory step-up (2)                    (368)
Impairments (3)                          489
Legal fees and settlement accrual (4)                         3,029
Other (5)(6)                             (60)                 (336)
Adjusted EBITDA                                  78,558       $   50,173

Net revenue                              609,500              431,428

EBITDA, as a % of net revenue            11.1                 11.0
Adjusted EBITDA, as a % of net revenue   12.9                 11.6

(1)Transaction and integration related expenses included $2.9 million of
severance and retention benefits and $2.8 million of accelerated
stock-based compensation which was recognized primarily due to change in
control provisions and severance agreements with Diamond personnel. The
remaining costs were primarily professional fees and legal costs
associated with the integration of Diamond.
(2)The inventory step-up represents the reversal included in cost of
sales recognized in the second quarter of 2016 as a result of a reduction
in our calculation of the step-up of Diamond's inventory to fair value at
the acquisition date.
(3)Asset impairments consisted of computer hardware and software.
(4)Includes accrual for legal fees and contingent liability associated
with the expected settlement of certain litigation involving industry wide
packaging claims.
(5)For the second quarter of 2016, other items include business
interruption insurance gains, partially offset primarily by severance
expense and professional fees not associated with the acquisition of
Diamond
(6)For the second quarter of 2015, other items include severance expense
and professional fees.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Net income attributable to Snyder's-Lance, excluding special items
For the Quarters Ended July 2, 2016 and July 4, 2015


                                         Quarter Ended
(in thousands)                           July 2, 2016     July 4, 2015
Net income attributable to
 Snyder's-Lance                          $      19,681    $     17,329

Transaction and integration related
 expenses, net of tax (1)                7,730
Inventory step-up, net of tax (2)        (263)            --
Impairments, net of tax (3)              349
Legal fees and settlement accrual, net
 of tax (4)                                               1,969
Other, net of tax (5) (6)                (43)             (192)
Net income attributable to
 Snyder's-Lance, excluding special
 items                                   $      27,454    $     19,106

(1)Transaction and integration related expenses included $2.9 million
of severance and retention benefits and $2.8 million of accelerated
stock-based compensation which was recognized primarily due to change in
control provisions and severance agreements with Diamond personnel. The
remaining costs were primarily professional fees and legal costs
associated with the integration of Diamond.
(2)The inventory step-up represents the reversal included in cost of



     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 246 of 321
                                       *Snyders-Lance 2Q EPS 20c >LNCE

sales recognized in the second quarter of 2016 as a result of a
reduction in our calculation of the step-up of Diamond's inventory to
fair value at the acquisition date.
(3)Asset impairments consisted of computer hardware and software.
(4)Includes accrual for legal fees and contingent liability associated
with the expected settlement of certain litigation involving industry
wide packaging claims.
(5)For the second quarter of 2016, other items include business
interruption insurance gains, partially offset primarily by severance
expense and professional fees not associated with the acquisition of
Diamond.
(6)For the second quarter of 2015, other items include severance
expense and professional fees.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Adjusted effective tax rate
For the Quarters Ended July 2, 2016 and July 4, 2015

Quarter ended July
2, 2016



(in thousands)       GAAP Income        Adjustments    Adjusted Income
Income before
 income taxes             31,422        $   10,881     $   42,303
Income taxes         11,805             3,108          14,913
Net income           19,617             7,773          27,390
Net income
 attributable to
 noncontrolling
 interests           (64)                              (64)
Net income
 attributable to
 Snyder's-Lance             19,681      $   7,773      $    27,454

Effective tax
 rate (1)            37.6          0                   35.3

Quarter ended July
4, 2015



(in thousands)       GAAP Income        Adjustments    Adjusted Income
Income before
 income taxes              27,152       $   2,693      $   29,845
Income taxes         9,758              916            10,674
Net income           17,394             1,777          19,171
Net income
 attributable to
 noncontrolling
 interests           65                                65
Net income
 attributable to
 Snyder's-Lance             17,329      $   1,777      $      19,106

Effective tax rate   35.9                              35.8

(1) The tax rate on adjusted income varies from the tax rate on GAAP
income for the second quarter of 2016 primarily due to the effective tax
rate impact of non-deductible transaction costs related to the




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 247 of 321
                                     *Snyders-Lance 2Q EPS 20c >LNCE

acquisition of Diamond.

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-lance-inc-
reports-results-for-second-quarter-of-fiscal-2016-300310913.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

9 Aug 2016 06:01 ET *Snyders-Lance Sees 3Q EPS 28c-EPS 31c >LNCE

9 Aug 2016 06:01 ET *Snyders-Lance Sees FY EPS $1.22-EPS $1.30 >LNCE

9 Aug 2016 06:01 ET *Snyders-Lance Sees FY Rev $2.29B-$2.33B >LNCE

9 Aug 2016 06:03 ET *Snyders-Lance 2Q Adj EPS 28c >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

August 09, 2016 06:03 ET (10:03 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: August 10, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 248 of 321
  Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; --
  Total net revenue increased 41.3% including the contribution of Diamond
                                  Foods
                                                           PR Newswire
                                            August 9, 2016 Tuesday 6:00 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved
Length: 5071 words
Dateline: CHARLOTTE, N.C., Aug. 9, 2016

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported financial results for the second quarter ended July 2,
2016 and narrowed its full-year 2016 earnings per diluted share* and adjusted EBITDA* outlook. Total net revenue
in the second quarter of 2016 increased 41.3% including the contribution of Diamond Foods. GAAP net income
attributable to Snyder's-Lance, Inc. in the second quarter of 2016 was $19.7 million, or $0.20 per diluted share, as
compared to $17.3 million, or $0.24 per diluted share, in the second quarter of 2015. Net income attributable to
Snyder's-Lance, Inc. excluding special items* for the second quarter of 2016 increased 43.7% to $27.5 million as
compared to $19.1 million in the second quarter of 2015. Earnings per diluted share excluding special items* was
$0.28 in the second quarter of 2016 compared to $0.27 in the second quarter of 2015. All financial comparisons to
the prior year are compared against the legacy Snyder's-Lance results, where the prior year does not include any
contribution from Diamond Foods.
      *Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures,"
      and reconciliations are provided in the tables at the end of this release.

"In the second quarter we continued to focus on our margin expansion initiatives, the integration of Diamond Foods,
and improving performance in our legacy Snyder's-Lance branded business. I'm pleased to report that we've made
good progress across all three fronts," said Carl E. Lee, Jr., President and Chief Executive Officer. "We increased
operating margin by expanding gross margin and reducing SG&A expenses. The gross margin performance was
driven by manufacturing efficiencies, as well as improved capacity utilization and procurement savings. Our legacy
branded net revenue increased year over year as trends in Snyder's of Hanover® improved, and Lance®, Snack
Factory® and Cape Cod® all outperformed their respective categories. The integration of Diamond Foods is
progressing as planned with key milestones achieved in the quarter, and we are on track to deliver the expected
cost synergies over time as well as revenue synergies as a result of this strategic combination."

Mr. Lee continued, "Our second quarter results have led us to narrow our full-year EPS and adjusted EBITDA
guidance ranges, raising the lower-end of our expectations. We have momentum as we move into the back-half of
the year, and I'm confident that we will continue to execute our strategies as a leading provider of premium and
differentiated snacks. We are fortunate to have a hard working and dedicated team, and we have the right strategic
plan in place to drive sustainable growth and shareholder value."

Second Quarter 2016 Results

                  Second-
                  Quarter
                  Net
                  Revenue
                  by
                  Product


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 249 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

             Category

             (in           Q       Q        %         Q       I       Q       Q       %
             millions)     2       2                  2       n       2       2
                           2       2       C          2       c       2       2       C
                           0       0       h          0       r       0       0       h
                           1       1       a          1       e       1       1       a
                           6       5       n          6       m       6       5       n
                           N       N       g          N       e       N       N       g
                           e       e       e          e       n       e       e       e
                           t       t                  t       t       t       t
                           R       R                  R       a       R       R
                           e       e                  e       I       e       e
                           ✓       v                  v       D       v       v
                           e       e                  e       i       e       e
                           n       n                  n       a       n       n
                           u       u                  u       m       u       u
                           e       e                  e       o       e       e
                                                              n       E
                                                              d       x
                                                              N       c
                                                              e       I
                                                              t       u
                                                              R       d
                                                              e       i
                                                              ✓       n
                                                              e       g
                                                              n       D
                                                              u       i
                                                              e       a
                                                                      m
                                                                      0
                                                                      n
                                                                      d
                                                                      F
                                                                      0
                                                                      0
                                                                      d
                                                                      s
                                                                      *


                               $       $        4         $       $       $       $       0
             Branded                            3
                                                                                          4
                               4       3        6         4       1               3       0/0
                               4       0        %         4       3               0
                               4       9                  4       3               9
                                                                          3
                               1       3                  1       7       1       3
                               5       0                  5       2       0       0
                               6       2                  6       4       ,       2
                                                                          4
                                                                          3
                                                                          2
                           7       7       1          7               7       7       1
             Partner       8       7                  8               8       7
             Brand                 ,       7          ,                       ,       7
                           9       6       %          9               9       6       %
                           5       4                  5               5       4
                           8       9                  8               8       9



   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 250 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

                                3      4                  3       3       3       4
             Other              9      4       1          9       ,       6       4       1
                                               0          ,       6                       8
                               9       4                  9       5       3       4
                               7       7       1          7       5       1       7       3
                               1       7       %          1               6       7       %
                               4       ?       ?          4       4       ?       ?       ?
             Culinary          6                          6       6

                               4                          4       4
                               1                          1       1
                               5                          5       5

             Total             $       $       4
                                               1                                          1

                               6       4       3          6       1               4       3
                               0       3       %          0       8               3
                               9       1                  9       3               1
                                                                          4       ,
                               5       4                  5       7       2       4
                               0       2                  0       9       5       2
                               0       8                  0       4       ,       8
                                                                          7
                                                                          0
                                                                          6
             *The non-
             GAAP
             measure
             and
             related
             compariso
             ns in the
             table
             above
             should be
             considere
             d in
             addition
             to, not as
             a
             substitute
             for, our
             net
             revenue
             disclosure,
             as well as
             other
             measures
             of financial
             performan
             ce
             reported in
             accordanc
             e with
             GAAP,
             and may
             not be
             comparabl
             e to
             similarly


  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 251 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

             titled
             measures
             used by
             other
             companie
             s.
             Company
             managem
             ent
             believes
             the
             presentati
             on of 2016
             Net
             Revenue
             Excluding
             Diamond
             Foods is
             useful for
             providing
             increased
             transparen
             cy and
             assisting
             investors
             in
             understan
             ding our
             ongoing
             operating
             performan
             ce.
             Note: Due
             to the
             acquisition
             of
             Diamond,
             prior year
             Partner
             brand
             revenues
             from the
             sale of
             Kettle
             Brand®
             potato
             chips are
             now
             classified
             as
             Branded
             revenues.
             For the
             second
             quarter of
             2015 the
             Company
             has
             reclassifie
             d $9.6
             million of



  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 252 of 321
  Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                                 including the contribution of Diamond Foods

                Partner
                brand
                revenue
                associated
                with Kettle
                Brand®
                potato
                chips to
                Branded
                revenue to
                be
                consistent
                with
                current
                year
                presentati
                on.

Total net revenue in the second quarter of 2016 was $609.5 million, an increase of 41.3% compared to net revenue
of $431.4 million in the second quarter of 2015. Net revenue in the second quarter of 2016, excluding Diamond
Foods, included Branded category growth of 0.4% driven by a 3.1% increase in volume, Partner Brand category
growth of 1.7%, and a decline in net revenue for the Other category of 18.3%. The decline in Other net revenue
was consistent with the Company's expectations, and was primarily due to the planned exit of certain contract
manufacturing agreements. Excluding the contribution from Diamond Foods, net revenue in the second quarter of
2016 decreased 1.3% compared to the second quarter of 2015, due to the decline in Other revenue.

Operating income in the second quarter of 2016 increased 33.9% to $39.8 million as compared to $29.7 million in
the second quarter of 2015. Excluding special items, operating income in the second quarter of 2016 increased
57.9% to $51.2 million, or 8.4% of net revenue, as compared to $32.4 million, or 7.5% percent of net revenue, in the
second quarter of 2015. The improvement in operating margin was primarily the result of higher gross margin and
lower administrative expenses, as a percentage of net revenue, partially offset by the planned higher marketing and
advertising expenses to support the Company's pretzel brands, Snyder's of Hanover® and Snack Factory® Pretzel
Crisps®.

Adjusted EBITDA in the second quarter of 2016 increased 56.6% to $78.6 million, or 12.9% of revenue, as
compared to adjusted EBITDA of $50.2 million, or 11.6% of revenue, in the second quarter of 2015. Adjusted
EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP Measures," and is
reconciled to net income in the tables that accompany this release.

Net interest expense in the second quarter of 2016 increased to $9.4 million as compared to $2.7 million in the
second quarter of 2015. The increase in net interest expense was the result of additional debt utilized to finance
the acquisition of Diamond Foods. The effective tax rate, excluding special items, was 35.3% in the second quarter
of 2016 as compared to 35.8% in the second quarter of 2015.

Outlook*For the full-year of fiscal 2016, the Company now expects earnings per diluted share to be in the range of
$1.22 to $1.30 (previously $1.20 to $1.30). The Company's fiscal 2016 outlook excludes special items and charges
associated with the acquisition of Diamond Foods, and includes an estimated negative impact of $0.10 to $0.12 per
diluted share, from purchase accounting adjustments. For the third quarter of fiscal 2016, the Company expects
earnings per diluted share, excluding special items, to be in the range of $0.28 to $0.31.

The Company's 2016 full-year outlook also includes the following assumptions:

Net revenue of $2,290 million to $2,330 million, an increase of approximately 39% to 41%;Excluding the
contribution from Diamond Foods net revenue growth is expected to be approximately flat to up 2%;Net revenue
contribution from Diamond Foods for the 10 months beginning February 29, 2016, of approximately $630 million to
$650 million, net of the impact of intercompany eliminations and reflecting the negative impact of net price


     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 253 of 321
  Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                                 including the contribution of Diamond Foods

realization from lower commodity costs and unfavorable foreign currency;Adjusted EBITDA of $313 million to $325
million (previously $310 million to $325 million); andCapital expenditures of $80 million to $85 million.

The Company's 2016 full-year outlook is also based on the following assumptions, reflecting the acquisition of
Diamond Foods:

Net interest expense of $33 million to $35 million;Effective tax rate of 34% to 35%; andWeighted average diluted
share count of approximately 93 million to 94 million shares.
     "Third-quarter and full-year 2016 GAAP guidance are not provided in this release due to the likely occurrence of one
     or more of the following items where the Company is unable to reliably forecast the timing and magnitude:
     Continued transaction and integration related costs associated with the acquisition of Diamond Foods, other
     potential transactions and their related costs, settlements of contingent liabilities, possible gains or losses on the
     sale of businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these.

Conference CallManagement will host a conference call to discuss second quarter 2016 results at 8:00 a.m.
Eastern Daylight Time on August 9, 2016. The conference call will be webcast live through the Investor Relations
section of Snyder's-Lance website (http://www.snyderslance.com) where the accompanying slide presentation will
also be available. To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or
(315) 625-6883 for international callers. The conference ID is 26596533. A continuous telephone replay of the call
will be available between 12:00 p.m. on August 9 and midnight on August 16. The replay telephone number is
(855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 26596533.
Investors may also access a web-based replay of the conference call at        http://www.snyderslance.com.

About Snyder's-Lance, Inc.Snyders-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with
a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website:http://www.snyderslance.com. LNCE-E

Use and Definition of Non-GAAP MeasuresSnyder's-Lance's management uses non-GAAP financial measures to
evaluate our operating performance and to facilitate a comparison of the Company's operating performance on a
consistent basis from period to period and to provide measures that, when viewed in combination with its results
prepared in accordance with GAAP, allow for a more complete understanding of factors and trends affecting the
Company's business than GAAP measures alone. The non-GAAP measures and related comparisons should be
considered in addition to, not as a substitute for, our GAAP disclosure, as well as other measures of financial
performance reported in accordance with GAAP, and may not be comparable to similarly titled measures used by
other companies. Our management believes these non-GAAP measures are useful for providing increased
transparency and assisting investors in understanding our ongoing operating performance.

Operating Income, Excluding Special Items
Operating Income, excluding special items, is provided because Snyder's-Lance believes it is useful information for
understanding our results by improving the comparability of year-to-year results. Additionally, operating income,
excluding special items, provides transparent and useful information to management, investors, analysts and other
parties in evaluating and assessing the Company's primary operating results from period to period after removing
the impact of unusual, non-operational or restructuring-related activities that affect comparability. Operating Income,
excluding special items, is one of the measures management uses for planning and budgeting, monitoring and
evaluating financial and operating results, and in the analysis of ongoing operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 254 of 321
   Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                                  including the contribution of Diamond Foods

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GAAP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results from period to period after
removing the impact of unusual, non-operational or restructuring-related activities that affect comparability. Net
income, earnings per share, and the effective income tax rate, excluding special items, are measures management
uses for planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA
Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude transaction-related expenses, and other non-cash or non-
operating items as well as any other unusual items that impact the comparability of our financial information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with
Generally Accepted Accounting Principles ("GAAP"), as an indicator of the Company's operating performance, as
an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures
are frequently used as measures of operations and the ability to meet debt service requirements, they are not
necessarily comparable to other similarly titled captions of other companies due to the potential inconsistencies in
the method of calculation.

Cautionary Information about Forward Looking StatementsThis press release contains statements which may be
forward looking within the meaning of applicable securities laws. The statements include projections regarding
future revenues, earnings and other results which are based upon the Company's current expectations and
assumptions, which are subject to a number of risks and uncertainties. Factors that could cause actual results to
differ include general economic conditions or an economic turndown; volatility in the price, quality or availability of
inputs, including walnuts and other raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; inability to maintain profitability in the face of a
consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss of key
personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain; failure to maintain satisfactory labor relations; risks related to our foreign operations, including foreign
currency risks; inadequacies in, or security breaches of, our information technology systems; improper use of social
media; changes in consumer preferences and tastes or inability to innovate or market our products effectively;
reliance on distribution through a significant number of independent business owners; protection of our trademarks
and other intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new
regulations or legislation; interest rate volatility, political and economic conditions of the countries in which we
conduct business, and the interests of a few individuals who control a significant portion of our outstanding shares
of common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 10-K and other reports filed with the Securities and Exchange Commission.

Investor ContactKevin Powers, Senior Director, Investor Relations



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 255 of 321
  Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                                 including the contribution of Diamond Foods

kpowers@snyderslance.conn, (704) 557-8279

(Tables Follow)

           SNYDER'S-LANCE, INC. AND
           SUBSIDIARIES

           Condensed Consolidated
           Statements of Income
           (Unaudited)

           For the Quarters and Six
           Months Ended July 2, 2016
           and July 4, 2015



                                             Qu        Six
                                             art       Mon
                                             er        the
                                             En        End
                                             de        ed
                                             d

           (in thousands, except per share   Jul       July       J       J
           data)                             y         4,20       u       u
                                             2,2       15         I       I
                                             01                   y       y
                                             6                    2       4

                                                                  2       2
                                                                  0       0
                                                                  1       1
                                                                  6       5
           Net revenue                                            $   4                     $ 8
                                             $     6                  3         $ 1           3
                                                   0                  1           ,           3
                                                   9                               0
                                                                      4            7          7
                                                   5                  2            2          6
                                                   0                  8            ,          9
                                                   0                               2
                                                                                   6
                                                                                   5
           Cost of sales                                      2                    5
                                             39               7           7        4
                                             1,2              9           1        2
                                             17                           1
                                                              9           ,        9
                                                              4           8        2
                                                              5           2        4
                                                                          8
           Gross profit                                       1                    2
                                             21               5           3        9
                                             8,2              1           6        0
                                             83                           0
                                                              4           ,        8
                                                              8           4        4
                                                              3           3        5
                                                                          7




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 256 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods



         Selling, general and                              1                     2
         administrative                    16              2           2         4
                                           7,5             1           9         3
                                           19                          1
                                                                       ,
                                                           4           7         6
                                                           4           0         8
                                                                       8
         Transaction and integration
         related expenses                  10,                         5
                                           63                          9
                                           4
                                                                       9
                                                                       4
                                                                       0
         Impairment charges
                                           48                          8
                                           9                           6
                                                                       3
         Gain on sale of route                             (                    (
         businesses, net                   (15             7           (        8
                                           5)              4           6        6
                                                           )           9        7
                                                                       1        )
                                                                       )
         Other income, net                                 (                    (
                                           (98             1           (        8
                                           7)              1           1        4
                                                           0           ,        6
                                                           )           2        )
                                                                       8
                                                                       4
                                                                       )
         Income before interest and                        2                    4
         income taxes                      40,             9           9        8
                                           78                          ,
                                           3               8           9        7
                                                           2           0        9
                                                           3           1        0

         Loss on early extinguishment of
         debt                                                          4
                                                                       ,
                                                                       7
                                                                       4
                                                                       9
         Interest expense, net                             2                    5
                                           9,3                         1
                                           61              6           4
                                                           7           ,        3
                                                           1           0        8
                                                                       9
                                                                       0
         Income/(loss) before income                       2                    4
         taxes                             31,             7           (        3
                                           42                          8
                                           2               1                    6
                                                           5           9        5



  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 257 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

                                                            2           3        2
                                                                        8
                                                                        )


         Income tax expense/(benefit)                      9                     1
                                             11,                        (        5
                                             80             7           3
                                             5             5            ,        6
                                                           8            1        7
                                                                        6        6
                                                                        1
                                                                        )
         Net income/(loss)                                 1                     2
                                             19,           7            (        7
                                             61            ,            5
                                             7             3
                                                           9            7        7
                                                           4            7        6
                                                                        7
                                                                        )

         Net (loss)/income attributable to                 6                     1
         noncontrolling interests            (64           5            (        1
                                             )                          2
                                                                        7
                                                                        )
         Net income/(loss) attributable to                      $   1                     $ 2
         Snyder's-Lance, Inc.                $     1                7         $ (            7
                                                   9                ,           5
                                                   ,                3            ,          9
                                                   6                2            7          6
                                                   8                9            5          5
                                                   1                             0
                                                                                 )

         Basic earnings/(loss) per share                        $   0                     $ 0
         (Note 4)                            $     0                          $ (
                                                                    2            0          4
                                                   2                5                       0
                                                   1                             0
                                                                                 7
                                                                                 )
         Weighted average basic shares                     7                     7
         outstanding                         95,           0            8        0
                                             67            ,            7
                                             9             4                     3
                                                           2            8        4
                                                           6            1        2
                                                                        6


         Diluted earnings/(loss) per share                      $   0                     $ 0
         (Note 4)                            $     0                          $ (
                                                                    2           0           3
                                                   2                4                       9
                                                   0                             0
                                                                                 7
                                                                                 )
         Weighted average diluted shares                   7                     7
                                             96,                        8


   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 258 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

         outstanding                              66                 1             7          1
                                                  6
                                                                     1             8          0
                                                                     7             1          7
                                                                     1             6          4


         Cash dividends declared per                                       $   0                      $ 0
         share                                    $    0                                    $ 0
                                                                               1                        3
                                                       1                       6              3         2
                                                       6                                      2


     SNYDER'S-LANCE, INC. AND
     SUBSIDIARIES

      Condensed Consolidated Balance Sheets
      (Unaudited)

     As of July 2, 2016 and January 2, 2016



     (in thousands, except share and per share             July                    Januar
     data)                                                 2,2016                  y
                                                                                   2,2016

     ASSETS

      Current assets:
      Cash and cash equivalents                                                                       $ 39,105
                                                                         37,725
      Restricted cash                                                                        966
                                                           714
      Accounts receivable, net of allowances of                                              131,33
      $1,032 and $917, respectively                        222,33                            9
                                                           9
      Inventories, net                                                                       110,99
                                                           228,74                            4
                                                           6
       Prepaid income taxes and income taxes                                                 2,321
      receivable                                           5,870
       Assets held for sale                                                                  15,678
                                                           18,256
      Prepaid expenses and other current assets                                              21,210
                                                           34,001
      Total current assets                                                                   321,61
                                                           547,65                            3
                                                           1



      Noncurrent assets:
      Fixed assets, net                                                                      401,46
                                                           530,40                            5
                                                           2
      Goodwill                                                                               539,11
                                                           1,401,5                           9
                                                           70




   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 259 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

      Other intangible assets, net                                              528,65
                                                    1,422,7                     8
                                                    45
      Other noncurrent assets                                                   19,849
                                                    30,197
                                                                                         $ 1,810,7
      Total assets                                            3,932,5                      04
                                                              65



     LIABILITIES AND STOCKHOLDERS'
     EQUITY

     Current liabilities:
     Current portion of long-term debt                                                   $ 8,541
                                                              49,000
      Accounts payable                                                          54,207
                                                    100,31
                                                    2
      Payable to growers
                                                    8,924
      Accrued compensation                                                      26,196
                                                    34,249
      Accrued casualty insurance claims                                         4,262
                                                    5,743
      Accrued marketing, selling and promotional                                18,806
     costs                                          50,495
      Other payables and accrued liabilities                                    32,248
                                                    69,729
     Total current liabilities                                                  144,26
                                                    318,45                      0
                                                    2



     Noncurrent liabilities:
     Long-term debt, net                                                        372,30
                                                    1,342,4                     1
                                                    05
      Deferred income taxes, net                                                157,59
                                                    344,71                      1
                                                    9
      Accrued casualty insurance claims                                         11,931
                                                    11,718
      Other noncurrent liabilities                                              17,034
                                                    38,568
     Total liabilities                                                          703,11
                                                    2,055,8                     7
                                                    62



     Commitments and contingencies



     Stockholders' equity:
      Common stock, $0.83 1/3 par value.                                        59,138
     110,000,000 shares authorized; 96,039,888      80,030
     and 70,968,054



  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 260 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

         shares outstanding, respectively
      Preferred stock, $1.00 par value. Authorized
      5,000,000 shares; no shares outstanding
      Additional paid-in capital                                                          791,42
                                                        1,591,1                           8
                                                        73
      Retained earnings                                                                   238,31
                                                        205,86                            4
                                                        2
      Accumulated other comprehensive loss                                                (630)
                                                        (19,672
                                                        )
      Total Snyder's-Lance, Inc. stockholders' equity                                     1,088,2
                                                        1,857,3                           50
                                                        93
      Noncontrolling interests                                                            19,337
                                                        19,310
      Total stockholders' equity                                                          1,107,5
                                                        1,876,7                           87
                                                        03
                                                                                                    $ 1,810,7
      Total liabilities and stockholders' equity        $             3,932,5                         04
                                                                      65


      SNYDER'S-LANCE, INC. AND SUBSIDIARIES

      Condensed Consolidated Statements of
      Cash Flows (Unaudited)

      For the Six Months Ended July 2, 2016 and
      July 4, 2015



                                                            Six
                                                            Month
                                                            s
                                                            Ended

      (in thousands)                                        July                 July
                                                            2,2016               4,2015

      Operating activities:
      Net (loss)/income                                                                              $ 27,97
                                                            $          (5,777)                         6
      Adjustments to reconcile net (loss)/income to
      cash from operating activities:
       Depreciation and amortization                                                       35,070
                                                            47,452
       Stock-based compensation expense                                                    2,755
                                                            19,798
       Loss on sale of fixed assets, net                                                   79
                                                            1
       Gain on sale of route businesses, net                                               (867)
                                                            (691)
       Gain on write-off of debt premium
                                                            (1,341)
       Impairment charges
                                                            863



   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 261 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

       Deferred income taxes                                                     1,818
                                                      (4,760)
       Provision for doubtful accounts                                           751
                                                      235
       Changes in operating assets and liabilities,                              (18,327
      excluding business acquisitions and foreign     13,380                     )
      currency translation adjustments
      Net cash provided by operating activities                                  49,255
                                                      69,160



      Investing activities:
      Purchases of fixed assets                                                  (22,947
                                                      (37,317                    )

      Purchases of route businesses                                              (10,094
                                                      (14,863                    )

     Proceeds from sale of fixed assets and                                      795
     insurance recoveries                             833
     Proceeds from sale of route businesses                                      12,896
                                                      13,830
      Proceeds from sale of investments                                          436

     Business acquisition, net of cash acquired
                                                      (1,014,
                                                      829)
      Changes in restricted cash
                                                      252
      Net cash used in investing activities                                      (18,914
                                                      (1,052,                    )
                                                      094)



     Financing activities:
     Dividends paid to stockholders                                              (22,560
                                                      (26,702                    )

      Debt issuance costs
                                                      (6,047)
      Payments on capital leases
                                                      (1,015)
     Issuances of common stock                                                   3,357
                                                      7,830
     Excess tax benefits from stock-based                                        659
     compensation                                     299
     Share repurchases, including shares                                         (801)
     surrendered for tax withholding                  (8,275)
     Repayments of long-term debt                                                (3,750)
                                                      (114,12
                                                      5)
      Proceeds from issuance of long-term debt
                                                      1,130,0
                                                      00
      Net cash provided by/(used in) financing                                   (23,095
      activities                                      981,96                     )
                                                      5




  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 262 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods




      Effect of exchange rate changes on cash         (411)


                                                                                   7,246
      (Decrease)/increase in cash and cash            (1,380)
      equivalents
                                                                                   35,373
      Cash and cash equivalents at beginning of       39,105
      period
                                                                                             $ 42,61
      Cash and cash equivalents at end of period      $         37,725                         9



     Supplemental information:
     Cash paid for income taxes, net of refunds of                                           $ 13,52
     $1,360 and $651, respectively                    $         4,321                          3
     Cash paid for interest                                                                  $ 5,487
                                                      $         13,528



     Non-cash investing activities:
     Liability for dissenters and other future cash                                          $
     payments associated with the acquisition of      $         12,418
     Diamond (Note 3)



     Non-cash financing activities:
     Common stock and stock-based compensation                                               $
     issued for business acquisitions                 $         800,98
                                                                7


     SNYDER'S-LANCE, INC. AND SUBSIDIARIES

     Reconciliation of Non-GAAP Measures
     (Unaudited)

     Operating income, excluding special items

     For the Quarters Ended July 2, 2016 and July
     4, 2015



                                                      Quarte
                                                      r
                                                      ended

     (in thousands)                                   July 2,            July 4,
                                                      2016               2015


     Income before interest and income taxes                                                $ 29,823
                                                      $         40,783
     Other income, net                                                             (110)
                                                      (987)
                                                                                   29,71
     Operating income                                 39,796


  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 263 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

                                                                                 3


      Transaction and integration related expenses
      (1)                                                  10,820
      Inventory step-up (2)
                                                           (368)
      Impairments (3)
                                                           489
      Legal fees and settlement accrual (4)                                      3,029

      Other (5)                                                                  (336)
                                                           440
                                                                                         $ 32,406
      Operating income, excluding special items                     51,177


                                                                                         $ 431,42
      Net revenue                                                   609,50                 8
                                                                    0



      Operating income, as a % of net revenue              6.5                   6.9

      Operating income, excluding special items,           8.4      %            7.5
      as a % of net revenue


     (1) Transaction and integration related
     expenses included $2.9 million of severance
     and retention benefits and $2.8 million of
     accelerated stock-based compensation which
     was recognized primarily due to change in
     control provisions and severance agreements
     with Diamond personnel. The remaining costs
     were primarily professional fees and legal costs
     associated with the integration of Diamond.
     (2) The inventory step-up represents the
     reversal included in cost of sales recognized in
     the second quarter of 2016 as a result of a
     reduction in our calculation of the step-up of
     Diamond's inventory to fair value at the
     acquisition date.
     (3) Asset impairments consisted of computer
     hardware and software.
     (4) Includes accrual for legal fees and
     contingent liability associated with the expected
     settlement of certain litigation involving industry
     wide packaging claims.
     (5) Other items include severance expense and
     professional fees not associated with the
     acquisition of Diamond.


     SNYDER'S-LANCE, INC. AND SUBSIDIARIES

     Reconciliation of Non-GAAP Measures (Unaudited)

     Earnings per diluted share, excluding special items

     For the Quarters Ended July 2, 2016 and July 4, 2015


   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 264 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods




                                                                    Quarter
                                                                    Ended

                                                                    July 2,              July 4,
                                                                    2016                 2015
                                                                                                            $ 0.2
     Earnings per diluted share                                     $              0.2                        4
                                                                                   0


     Transaction and integration related expenses (1)
                                                                    0.08
     Legal fees and settlement accrual (2)                                                            0.0
                                                                                                      3


                                                                                                            $ 0.2
     Earnings per diluted share, excluding special items            $              0.2                        7
                                                                                   8


     (1) Transaction and integration related expenses
     included $2.9 million of severance and retention benefits
     and $2.8 million of accelerated stock-based
     compensation which was recognized primarily due to
     change in control provisions and severance agreements
     with Diamond personnel. The remaining costs were
     primarily professional fees and legal costs associated
     with the integration of Diamond.
     (2) Includes accrual for legal fees and contingent liability
     associated with the expected settlement of certain
     litigation involving industry wide packaging claims.


     SNYDER'S-LANCE, INC. AND SUBSIDIARIES

     Reconciliation of Non-GAAP Measures
     (Unaudited)

     EBITDA and Adjusted EBITDA

     For the Quarters Ended July 2, 2016 and July
     4, 2015



                                                                Quarte
                                                                r
                                                                Ended

     (in thousands)                                             July 2,             July 4,
                                                                2016                2015
     Net income                                                                                         $ 17,39
                                                                $          19,61                          4
                                                                           7
     Income tax expense                                                                       9,758
                                                                11,805
     Interest expense                                                                         2,671
                                                                9,361




   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 265 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

      Depreciation                                                               14,950
                                                            19,084
      Amortization                                                               2,707
                                                            7,810
                                                                                 47,480
      EBITDA                                                67,677


      Transaction and integration related expenses (1)
                                                            10,820
      Inventory step-up (2)
                                                            (368)
      Impairments (3)
                                                            489
      Legal fees and settlement accrual (4)                                      3,029

      Other (5)(6)                                                               (336)
                                                            (60)
                                                                                           $ 50,17
      Adjusted EBITDA                                                78,55                   3
                                                                     8


                                                                                 431,42
      Net revenue                                           609,50               8
                                                            0



      EBITDA, as a % of net revenue                         11.1                 11.0

     Adjusted EBITDA, as a % of net revenue                 12.9     %           11.6


     (1) Transaction and integration related expenses
     included $2.9 million of severance and retention
     benefits and $2.8 million of accelerated stock-
     based compensation which was recognized
     primarily due to change in control provisions and
     severance agreements with Diamond personnel.
     The remaining costs were primarily professional
     fees and legal costs associated with the
     integration of Diamond.
     (2) The inventory step-up represents the reversal
     included in cost of sales recognized in the second
     quarter of 2016 as a result of a reduction in our
     calculation of the step-up of Diamond's inventory
     to fair value at the acquisition date.
     (3) Asset impairments consisted of computer
     hardware and software.
     (4) Includes accrual for legal fees and contingent
     liability associated with the expected settlement of
     certain litigation involving industry wide packaging
     claims.
     (5) For the second quarter of 2016, other items
     include business interruption insurance gains,
     partially offset primarily by severance expense
     and professional fees not associated with the
     acquisition of Diamond.
     (6) For the second quarter of 2015, other items
     include severance expense and professional



  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 266 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

      fees.


      SNYDER'S-LANCE, INC. AND SUBSIDIARIES

      Reconciliation of Non-GAAP Measures
      (Unaudited)

      Net income attributable to Snyder's-Lance,
      excluding special items

      For the Quarters Ended July 2, 2016 and July 4,
      2015



                                                            Quarte
                                                            r
                                                            Ended

     (in thousands)                                         July 2,           July 4,
                                                            2016              2015
     Net income attributable to Snyder's-Lance                                                 $ 17,32
                                                                      19,68                      9
                                                                      1


     Transaction and integration related expenses, net of
     tax (1)                                                7,730
     Inventory step-up, net of tax (2)
                                                            (263)
     Impairments, net of tax (3)
                                                            349
     Legal fees and settlement accrual, net of tax (4)                                  1,96
                                                                                        9
      Other, net of tax (5)(6)                                                          (192
                                                            (43)
                                                                                               $ 19,10
     Net income attributable to Snyder's-Lance,                       27,45                      6
     excluding special items                                          4


     (1) Transaction and integration related expenses
     included $2.9 million of severance and retention
     benefits and $2.8 million of accelerated stock-based
     compensation which was recognized primarily due to
     change in control provisions and severance
     agreements with Diamond personnel. The
     remaining costs were primarily professional fees and
     legal costs associated with the integration of
     Diamond.
     (2) The inventory step-up represents the reversal
     included in cost of sales recognized in the second
     quarter of 2016 as a result of a reduction in our
     calculation of the step-up of Diamond's inventory to
     fair value at the acquisition date.
     (3) Asset impairments consisted of computer
     hardware and software.
     (4) Includes accrual for legal fees and contingent
     liability associated with the expected settlement of
     certain litigation involving industry wide packaging



  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 267 of 321
Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                               including the contribution of Diamond Foods

     claims.
     (5) For the second quarter of 2016, other items
     include business interruption insurance gains,
     partially offset primarily by severance expense and
     professional fees not associated with the acquisition
     of Diamond.
     (6) For the second quarter of 2015, other items
     include severance expense and professional fees.


        SNYDER'S-LANCE, INC. AND
        SUBSIDIARIES

       Reconciliation of Non-GAAP
       Measures (Unaudited)

       Adjusted effective tax rate

       For the Quarters Ended July 2,
       2016 and July 4, 2015



       Quarter ended July 2, 2016



       (in thousands)                        GA              Adj          Adj
                                             AP              ust          uste
                                             Inco            men          d
                                             me              ts           Inco
                                                                          me

       Income before income taxes            $       31,4                 $      10,8          $ 42,3
                                                     22                          81              03
       Income taxes
                                             11,8                  3,10                 14,9
                                             05                    8                    13

       Net income                            19,6                  7,77                 27,3
                                             17                    3                    90
       Net income attributable to
       noncontrolling interests              (64)                                       (64)

       Net income attributable to            $       19,6                 $      7,77          $ 27,4
       Snyder's-Lance                                81                          3               54



       Effective tax rate(1)                 37.6    %                           35.3   %




       Quarter ended July 4, 2015



       (in thousands)                        GA              Adj          Adj
                                             AP              ust          uste
                                             Inco            men          d
                                             me              ts           Inco



  Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 268 of 321
  Snyder's-Lance, Inc. Reports Results for Second Quarter of Fiscal 2016; -- Total net revenue increased 41.3%
                                 including the contribution of Diamond Foods

                                                                      me
                                                       27,1                 2,69            $ 29,8
           Income before income taxes                  52                   3                 45
           Income taxes                         9,75           916                 10,6
                                                8                                  74
                                                17,3           1,77                19,1
           Net income                           94             7                   71
           Net income attributable to           65                                 65
           noncontrolling interests
                                                $      17,3           $     1,77            $ 19,1
           Net income attributable to                  29                   7                 06
           Snyder's-Lance


                                                35.9   %                    35.8   `)/0
           Effective tax rate


           (1) The tax rate on adjusted
           income varies from the tax rate on
           GAAP income for the second
           quarter of 2016 primarily due to
           the effective tax rate impact of
           non-deductible transaction costs
           related to the acquisition of
           Diamond.

To view the original version on PR Newswire, visithttp://www.prnewswire.cominews-releases/snyders-lance-inc-
reports-results-for-second-quarter-of-fiscal-2016-300310913.html

SOURCE Snyder's-Lance, Inc.


Load-Date: August 10, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 269 of 321
                          Q2 2016 Snyder'sLance Inc Earnings Call - Final
                                             FD (Fair Disclosure) Wire
                                             August 9, 2016 Tuesday


Copyright 2016 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2016 CCBN, Inc.

Length: 9870 words

Body


Corporate Participants

* Kevin Powers

Snyder's-Lance, Inc. - Senior Director, IR

* Carl Lee

Snyder's-Lance, Inc. - President & CEO

* Rick Puckett

Snyder's-Lance, Inc. - EVP & CFO

Conference Call Participants

* Brett Andress

KeyBanc Capital Markets - Analyst

* William Chappell

SunTrust Robinson Humphrey - Analyst

* Akshay Jagdale

Jefferies LLC - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Jonathan Feeney

Consumer Edge Research - Analyst

* Mario Contreras

Deutsche Bank - Analyst



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 270 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

* Michael Gallo

CL King & Associates - Analyst

* Eric Gottlieb

D.A. Davidson & Co. - Analyst

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to the Snyder's-Lance second-quarter 2016 financial
results conference call.

(Operator Instructions)

As a reminder, this conference call is being recorded. I would now like to introduce your host for today's conference,
Mr. Kevin Powers, Senior Director of Investor Relations. Sir, you may begin.

KEVIN POWERS, SENIOR DIRECTOR, IR, SNYDER'S-LANCE, INC.: Thank you, operator, and good morning
everyone. With me today are Carl Lee, President and Chief Executive Officer, as well as Rick Puckett, Executive
Vice President, Chief Financial Officer of Snyder's-Lance, Inc.

During today's call we will discuss our 2016 second-quarter results as well as our outlook for the balance of 2016.
As a reminder, we are webcasting this conference call including a supporting slide presentation under the investor
relations section of our corporate website at snyderslance.com.

Before we begin I'd like to point out that during today's presentation management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language included in our
presentation.

A reconciliation of GAAP results to non-GAAP financial measures is available in our earnings release and slide
presentation, both of which are posted on our website. I will now turn the call over to Carl Lee, President and CEO,
to begin management's comments. Carl?

CARL LEE, PRESIDENT & CEO, SNYDER'S-LANCE, INC.: Thank you, Kevin, and good morning everyone. We
appreciate you joining our second-quarter call today.

I will begin my comments with an overview of the quarter and provide an update on our integration of Diamond
Foods. Rick will then take you through the quarter in more detail and discuss our 2016 outlook.

Now if you will join me on slide 5 we will begin to talk about the second-quarter results. We delivered solid finance
results in the second quarter that were ahead of our original expectations. While sales were a little slower than
anticipated we delivered operating margin expansion and achieved strong bottom-line results.

Net revenue increased 41% with the contribution of Diamond Foods. Excluding Diamond net revenue increased by
almost 1% on core brands. The overall decline of 1.3% was driven by reduced sales in our other revenue category
due to some planned changes in Contract Manufacturing.

I plan to go deeper into our revenue performance in a second. Operating margin expanded 90 basis points as
improvement in the quarter was driven by strong cost controls across the P&L. Our savings initiatives drove
increases in plants utilization, supply chain efficiency and savings in procurement as well as SG&A savings as we
manage expenses carefully.

Our margin expansion plans are fully underway as we discussed with you previously. Our adjusted EBITDA
reached almost $79 million for the quarter, up almost 57%. In addition, the integration plans are on track for
Diamond and our efforts to capture synergies are on schedule.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 271 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

We expect those benefits to accelerate as we move through the second half of this year. Good bottom-line
performance in the quarter and our outlook for 2016 continues to reflect our margin expansion efforts.

Now join me on slide 6 when we talk a little bit more about our revenue. Turning to Q2 revenue results, again total
revenue increased 41% to $610 million. Diamond contributed an incremental $184 million, keeping in mind this
reflects some weakness in Diamond brand performance that we are addressing quickly.

The new Diamond portfolio of brands extends our consumer reach, our channel penetration and our growth
potential. Therefore, we remain excited about the power of this important transaction.

As expected our Snyder's-Lance legacy net revenue declined in the quarter due to anticipated changes in contract
manufacturing. Partially offsetting this was growth in partner brands and our branded business.

Branded revenue increased 0.4% driven by 1% growth in core brands with volume growth of nearly 3.5%. This is a
significant improvement from our fourth-quarter results as our renovation process is driving momentum and our
pretzel sales trends.

Let's take a closer look at our quarter brand performance during the second quarter. If you will join me on slide 7 as
we begin to look at our individual legacy brands.

Starting with Snyder's of Hanover, as we discussed the pretzel category has been facing some headwinds and this
has impacted our performance. However, our renovation process led by our marketing team and driven by our
sales organization is delivering the early results we expected.

In the second quarter we kicked off our new integrated marketing plans that included TV advertising, new products
and enhancements to our promotional calendar. They have all led to a step-up in our consumption trends.

In the second quarter we moved back to the position of gaining market share. I'll talk a little bit more about Snyder's
of Hanover in just a few moments as we continue to review plans for this very important brand.

Turning attention to Lance, Lance sandwich crackers continues to benefit from the brand renovation process that
we completed last year. We have successfully leveraged this effort in the past to drive brand and category growth.
We are seeing positive velocity and base business growth across all channels.

Consumer enthusiasm over the new packaging design and product enhancements have driven solid sales growth
for the last four quarters. Given the growth we are planning, we are bringing on additional manufacturing capacity at
the end of third quarter.

Our gluten-free products continue to outpace our expectation as we see sales growth with both our retail customers
and our online merchants. Cape Cod continues to benefit from our early brand renovation. Good growth in the
quarter as we outpace the category nearly 2 to 1.

DSD execution continues to drive retail visibility, extending our franchise and our consumer awareness. Strong
base performance and successful limited batch new items are helping to ensure we maximize the summer demand
for Cape Cod. Cape Cod is a strong contributor to our margin enhancement initiatives.

Pretzel Crisps share in the quarter and we continue to drive household penetration. During the quarter we
launched Apple Sticks and new flavors to refresh the line in time for the back half of 2016. Innovative new products
continue to expand consumer reach and usage occasions.

Late July continues to perform well across all natural and traditional retailers. Distribution gains continue as we
leverage our DSD sales team across the supermarket channel. We have the opportunity to leverage our strong
consumer loyalty with this growing brand as we leverage our better-for-you positioning.

We have further room to expand this exciting brand, bringing forth all the resources that Snyder's-Lance has to
offer.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 272 of 321
                                   Q2 2016 Snyder'sLance Inc Earnings Call - Final

Now turning to slide 8 and focusing a little bit more on Snyder's of Hanover and the brand renovation. I want to
update you on the progress that we've made over the last 90 days. The Pretzels, Baby advertising campaign
worked according to plan as we drew attention to our brand and the category.

We saw sales increases across our best-selling product segments and our leading SKUs. This was (technical
difficulty) not only by our marketing plan, it was also supported by ACV distribution gains and improved display
coverage by our sales team.

We are in the process of refreshing our specialty line of pretzels such as braided twist and launching an all-
important new organic SKU. In time for back-to-school we have transitioned to peanut-free manufacturing and are
rolling out an exciting new item for kids. The early results are very encouraging as consumption trends have
rebounded since early April when we began our marketing campaign.

We still have some work ahead of us and additional plans to implement as we push for further gains over the next
two quarters. But we want to recognize that the early results are very, very encouraging.

Turning to slide 9 as we give you a Diamond update. For our recently acquired Diamond Foods brands
performance was mixed for the quarter.

Kettle Brand remains healthy and strengthens our position within the Kettle Chip category. Kettle brings a younger
consumer focused on better-for-you attributes that broaden our appeal across the chip category. In the quarter, new
innovation like avocado oil continues to fuel growth as we extend the reach of this successful brand.

And we are starting to see ACV expansion as we leverage our DSD and direct salesforces. Emerald provides us
with a strong brand in the snack nut category. We continue to see significant amounts of opportunities to build the
Emerald brand.

In the quarter the base business continued to improve driven by small bag ACV distribution gains, leveraging the
new products for 2016. As a reminder, we continue to overlap the exit of the canister line and a few remaining
retailers as we move to the new resealable bag. Pop Secret continues to struggle in the quarter as the brand was
negatively impacted by category headwinds and competitive activity.

Let's take a minute to discuss our approach to moving trends back into a positive territory. If you will follow me to
slide 10 we will give you a bit more update on Pop Secret. As we discussed last quarter we have turned our
attention to renovating Pop Secret.

Those renovation plans are being finalized with early execution. And we remain excited about the potential of this
brand and the marketing efforts that we have underway.

Let me highlight just a few. Early retail response to our plans has been very positive, allowing us to roll out impactful
new promotions and consumer events. We are already picking up additional SKU authorizations and improving our
planograms.

We are leveraging our quality and taste advantage with consumers as consumption occasion remains very strong.
We are expanding the Disney equity to reach more consumers and drive purchase frequency. Continue to expect to
see new consumer marketing programs later this quarter and begin to ramp up in the fourth quarter. While our
plans are underway and we know this turnaround will take some time we remain very excited about the early wins
we're seeing and we're very encouraged by the ongoing retailer support.

Now follow me to slide 12 and we will talk about the integration. I'd like to discuss our progress on the overall
Diamond Foods combination. As we previously outlined for you, we expect to realize $75 million of cost synergies
from this strategic combination.

We plan to invest $10 million of the savings back into our brands so the net savings will be $65 million. We expect
to realize 50% of the cost synergies during the first 12 months and the remaining coming in the second year. We



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 273 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

are on track to achieve these targets and we expect to realize those savings in three key buckets: SG&A, logistics
and cost of goods.

I will share with you a couple of our early wins in these three areas. In SG&A we've been able to build a stronger
sales team. The combination will pay dividends for a long time to come.

And we've been able to do that while we also improved our overall selling expenses and reduced some of our cost.
The finance team has eliminated redundant public company expenses and professional fees. Our new logistics
skills is driving savings and improvements in services and we've been able to consolidate shipments to maximize
our freight efficiency.

We have been able to leverage our expanded manufacturing capabilities and we've been able to pilot production
changes across our plans to deliver a lower production cost. We are also utilizing our scale to drive purchasing
efficiencies and making good progress on that front. I'm pleased with our early progress and the dedication of our
team as they work diligently to combine these two companies.

Now follow me to slide 13 and we will talk about our revenue synergies. We spoke to you last quarter on our
strategy to drive these overall synergies regarding the top line. So far we are making good progress on this
important front with recent authorizations that are moving into the implementation stage.

As expected our revenue synergies are being driven across four key areas: geography where we focus on North
American expansion of our brands, also some early wins in key channels like the club and drug, also with the
categories where we've got an innovation pipeline that we've been able to enhance and expand leveraging the best
of both companies and then also in e-commerce where we've been able to increase our resources and expand our
focus on this important, growing channel. As we indicated these wins across these areas will take time for us to
ramp up. I hope you can appreciate the sensitive nature of these efforts considering our competitive industry and
understand that we cannot share more at this time.

Now I'd like to turn the call over to Rick who will provide more details on the quarter and walk you through our 2016
financial outlook. Rick?

RICK PUCKETT, EVP & CFO, SNYDER'S-LANCE, INC.: Thank you, Carl, and good morning everyone. If you will
turn to slide 16 in your deck what you will see there is our revenue for the second quarter.

Net revenue increased by $179 million or 41% for the quarter when compared to last year. Excluding the Diamond
contribution Snyder's-Lance net revenue was down 1.3% as Carl mentioned earlier. The driver of the lower revenue
was our other contract manufacturing which included planned exits of some lower margin contract business during
the quarter.

Contract manufacturing was down 18% or $8 million. This reduction, however, had little impact on our gross margin
for the quarter.

Turning to slide 17, branded revenue increased 0.4% and core brands are up about 1% for the quarter. On a
volume basis, brands are up just over 3% and core brands are up over 3.5%. We supported the expansion of
certain core brands into important direct channels and the launching of new platforms in late July during the quarter.

We expect that this level of investment will continue through the third quarter as we support the renovation efforts
underway for some of our core brands. We had strong growth in our Lance, Cape Cod and Snack Factory brands.
We also had significant improvements in the SOH brand.

The SOH renovation process is working and we have good momentum going into the second half of the year. We
were able to grow market share across all of our core brands over the last 13 weeks.

On slide 18, operating income increased by $19 million during the quarter. Gross margin improvements were driven
by excellent manufacturing performance as we drove better efficiencies and scrap performance in our larger
facilities. Good SG&A cost controls helped secure an operating margin improvement of 90 basis points to 8.4%.


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 274 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

As stated on our Q1 call, we did invest approximately $0.10 of EPS in additional advertising compared to Q1. This
was used to help drive the renovation of the SOH and our Diamond brands. Our investment in advertising was
approximately $0.05 in EPS, more this year than it was last year in Q2.

We made great progress on our cost reduction initiatives as well as our synergy captured during the quarter as we
are driving both of those very aggressively. We still expect to reach both our cost reduction and synergy targets as
previously communicated.

Looking at slide 19, we grew adjusted EBITDA by 57% in Q2, driven by the lower expenses and the Diamond
contribution. We also drove EPS increases over prior year of 4% from $0.27 to $0.28 per share excluding special
items.

On slide 20, our free cash flow continues to show good progress and strength as we deliver our EBITDA as well as
our leverage coming down. Our leverage is expected to be below 4.0 by year-end 2016 and below 3.0 by year-end
2017.

We have maintained our expectations around capital expenditures as well for the year at about $80 million to $85
million.

Slide 21 provides a summary of the results, financial results for Q2. We've covered a lot of this in detail, so this is
primarily for your information.

Let's turn to the guidance on page 22. We are updating the guidance to reflect the actuals through Q2 and our
current expectations for the full year. We are narrowing our 2016 EPS guidance, excluding special items, to a range
of $1.22 to $1.30 versus our prior guidance of $1.20 to $1.30.

This outlook excludes costs associated with the acquisition and the integration of Diamond Foods. However, it does
include the $0.10 to $0.12 per share impact from purchase accounting as we've previously talked about. The
purchase accounting is tracking in line with our initial forecast.

For fiscal 2016, we estimate revenue in the range of $2.29 billion to $2.33 billion or a growth of 39% to 41% over
fiscal 2015. We have left this guidance the same even though we are seeing some improvements in some of our
four brands and categories. The revenue growth environment continues to be difficult and pricing through
promotional activity is necessary to grow.

The renovation of Pop Secret that Carl mentioned is at the early stages, so we have remained cautiously optimistic
that we will be able to see more positive trends there this year. Given the Brexit environment and the currency
impact thereof, we will also see about $6 million incremental negative impact on our top line for the rest of the year.

Net of these impacts and reflecting the 10-month contribution, we are reconfirming our estimates of $630 million to
$650 million of sales for the Diamond brands in fiscal 2016. However, given the incremental negative currency
impact we could be toward the lower half of the range.

We are also now estimating adjusted EBITDA of $313 million to $325 million for fiscal 2016 or approximately 13.6%
to 14.2% of revenue. This was previously $310 million to, $325 million.

As mentioned before we are estimating CapEx at $80 million to $85 million. And in addition to this outlook we also
provide additional information to aid with the forecasting of the combined Company. We are estimating fully diluted
share count of 93 million to 94 million, tax rate of 34% to 35% and interest expense of $33 million to $35 million. All
three of those have been unchanged since the first quarter.

With the addition of Diamond's revenue seasonality, the timing of synergies and our stepped-up advertising and
trade promotion in the second and third quarters related to our investments in Snyder's of Hanover and Pop Secret
we continue to anticipate that the fourth quarter will be our strongest quarter in terms of revenue and EPS. We
expect our third quarter to be in the range of $0.28 to $0.31 per share.



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 275 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

Please note that we do not plan to provide quarterly guidance on an ongoing basis but recognize the external
forecasting challenges inherent with the transformational Diamond Foods acquisition. And we want to provide you
with as much visibility as possible.

Now I turn the call back over to Carl for some final remarks. Carl?

CARL LEE: Thank you, Rick. Before we begin the Q&A portion of our call I'd like to make a few final remarks. In
2016 we will continue to execute our strategic plan to drive sustainable growth and deliver shareholder value.

We are focused on building premium and differentiated brands. We are going to continue to expand retail
distribution. We are going to focus diligently on the integration of Diamond.

We are going to continue with our margin expansion efforts to expand our margins. And certainly we will continue to
invest and develop our people.

As consumers continue to expect more from their snacks we are in great shape to deliver the nutrition, quality and
innovation they expect. We are well-positioned to take advantage of the trends happening in our industry and are
confident in our ability to deliver great snacks for our consumers and to drive value for our shareholders.

At this time we would like to turn the call back over to our operator. And Chanel, we will let you take the lead. Thank
you.

Questions and Answers

OPERATOR: (Operator Instructions) Brett Andress, KeyBanc.

BRETT ANDRESS, ANALYST, KEYBANC CAPITAL MARKETS: Hey, good morning. I wanted to first start on the
3% increase in branded volume, about a $9 million increase in sales. Could you frame up where that volume came
in relative to what you were expecting internally against that [$60 million] in spend?

And then secondly, could you remind us how long that campaign is slated to run for? And did the retail takeaway in
pretzels come in above or below what you were expecting internally to the point where we can maybe see it go
positive this year?

CARL LEE: Yes, let me deal with that question. I think, first of all, we did see some very positive response from the
campaign. We did begin to see some pretty immediate lift as we expected.

And it wasn't just the TV advertising, it was also the retail plans and some of the customer plans that we had in
place. We saw some very nice lift as I mentioned earlier on a couple of our key segments. Our shapes and our
pretzel pieces are part of our most largest size, larger segments of our overall business there and we saw some
pretty good initial response from those.

So we've seen some good progress on pretzels. We expect that to continue and it is our most important category
and we see some continued growth potential there.

So we've got some additional plans to roll out for the balance of Q3 and also Q4. And I mentioned the new products
and some of the activity we've got around back to school. So we've still got some work to do but we're feeling good
about the progress made so far on pretzels.

BRETT ANDRESS: Thanks for that. And on the Diamond business, are you able to give any guidepost in terms of
what you're budgeting for walnut prices ahead of what should be another record crop this year? A lot more supply
coming out of the market, and what are your expectations for retail nut prices in the demand environment as we
move into the back half of the year?

RICK PUCKETT: I will take that one, Brett. We are not able to provide any significant guidance yet on walnut
pricing. Actually as that works as you probably know we take a hard look at that and an international look of supply



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 276 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

and demand and come up with the pricing starting a little later in third quarter and the first payment to the growers
actually happens in the first part of the fourth quarter.

So we don't necessarily have any specific guidance at the moment other than exactly what you say is that there is a
good indication that the supply is going to be adequate and the demand is probably left a bit unchanged. So we will
be able to talk more about that at the end of Q3.

As it relates to the pricing, we are seeing some price reduction but, again, nothing more than we would have
expected based on where the cost per pound is on walnuts. As you know they came down dramatically year over
year in 2015 and 2016.

So we feel comfortable with where we are. And we believe that we will be able to give you a lot more detail on the
walnut cost and pricing and the new crop at the end of the third quarter.

CARL LEE: Just add a little bit to that question because I think the walnut is a new business for us. There's no
doubt about that, but we have spent a tremendous amount of time digging very deep and really getting familiar with
that very quickly.

We kept in place a lot of the very successful pricing programs and retail programs that the previous Diamond
management team had put in place. We've been able to leverage all of their best practices and their experience.

We've been able to keep the team in place that was managing it day to day. And we've been able to work with our
growers very aggressively to make sure we take care of their needs and ours. So we've got a better pricing
environment when it comes to retail pricing because prices have been moving down over the past couple of
months.

We've got a more favorable situation as far as the crop that is coming in like you mentioned before. And so we are
really going to focus to make sure we manage our overall margin dollars there as we go forward.

The good news is we've got the strength of the Diamond brand which everyone knows is clearly the leader in this
category. We've got a really strong position there kind of like we do with pretzels and Lance to have a leading brand
that we can nurture and make sure we maximize the returns.

BRETT ANDRESS: Got it. Thank you.

I guess a quick one, lastly, on the UK business. Does the Brexit impact your view or your international go-to-market
strategy or longer-term strategy for that business?

CARL LEE: It doesn't at all. Having lived and worked over there for a number of years I am excited to be back in the
UK and excited to be across the entire European market.

We're seeing some real opportunities over there. We've got manufacturing capabilities there in the UK. We've got
manufacturing capabilities on Continental Europe, so we're in good shape from that standpoint.

We've taken into account some of the early trends that Rick mentioned with some of the ForEx that we've had to
deal with. But we just see that as a very exciting market. We've launched some great new items this year with
Kettle that are really doing quite well in the better-for-you area.

We purchased Metcalfe Skinny Pop at the beginning of the year or actually entered the JV with the owners. And we
are rolling that out and supporting that. And so we are excited about that. So still very optimistic about the potential
and the great management team that we have there focusing on Europe.

BRETT ANDRESS: Thank you.

OPERATOR: William Chappell, SunTrust.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 277 of 321
                                   Q2 2016 Snyder'sLance Inc Earnings Call - Final

WILLIAM CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: Thanks, good morning. You know, first
on the Diamond synergies, I understand ifs still early stages but I think it was about a year ago, or sorry, in October
you initially came up with $75 million in synergies. So is there any !earnings, findings you've had in the nine months
since then where you think there may be some upside to those type of numbers or did you just have a great first
guess?

CARL LEE: I think we've built our confidence around making sure that we can deliver those numbers and make
sure we meet expectations that we promised you and the street. So execution is well underway.

The original plans that we put in place are coming through on schedule. We've got projects assigned to our key
executives and our key management team to make sure we execute them one by one. And we've just been able to
build, again, more assurance that we're going to deliver our targets.

RICK PUCKETT: I would add to that, though. The initial estimate was not as you frame it as a guess, and I know
you didn't mean that, but it was after a huge amount of diligence and conversation with the Diamond management
team in terms of where the opportunities lay or lie.

And we were very much ahead of the game in terms of our understanding of the cost structure before we actually
closed the business and when we actually made those statements in October. So it was not without a lot of input
and analysis to come up with that initially.

WILLIAM CHAPPELL: Okay. And in terms of the revenue potential, is there any way to quantify even the Kettle
ACV gains that you've seen just since you've had ownership?

CARL LEE: We're being real careful with that information. I hope you can appreciate that but I think we're getting
authorization gains. I mentioned the drug channel, I mentioned the club channel.

There's areas there that we've been able to make some improvements. It just takes a little bit of time to get the
authorization, then get the actual product placed on the shelf and then begin to build the revenue from it. So the
revenue synergies we did not build into our overall cost synergies but we're on track as we execute those as well.

WILLIAM CHAPPELL: Okay. And then a final one, a little bit more on Pop Secret.

Would you characterize it as more of competitive pressure from ConAgra? And I know for years they had been
ceded a fair amount of market share and didn't know if its more on price promotion or whether you can really by
just making consumers aware of your brand again really renovates the brand?

CARL LEE: Its a little bit of all of it. I think the category needs support and attention. And we've been through this
before with Cape Cod as we mentioned and sandwich crackers, so we've had some successful track records of
renovating brands, as we call it.

And we see this just as another challenge, another opportunity. So I think there's a couple of brands in the category
are leaning a little bit more into price versus quality and premiumization. We're going to focus on the learnings that
we've got so far this year that we've got the best quality and the best taste.

And then we will leverage some of the weapons we've got in our arsenal, so to speak, to continue to reinvigorate
the category but also very importantly excite people about our brand again. So is just good to take a little bit of time.

No surprises there and our comfort level is high. We just have got to roll up our sleeves and go to work.

WILLIAM CHAPPELL: But you do think the category can actually grow again?

CARL LEE: Yes, what we're finding when we did the consumer research is that occasion of having microwave
popcorn at home, a chance to enjoy a movie with a friend or family member or be streaming TV, that occasion is
still extremely important to consumers. And so what we've got to do is just make sure we remind them that they are
our items included when they have that occasion.


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 278 of 321
                                   Q2 2016 Snyder'sLance Inc Earnings Call - Final

So consumer research is very positive and the response from the consumers is good. The category to your point
earlier, though, had not gotten a lot of attention for a number of years and it just needs a little bit more of that today.

WILLIAM CHAPPELL: Got it. Thanks so much.

OPERATOR: Akshay Jagdale, Jefferies.

AKSHAY JAGDALE, ANALYST, JEFFERIES LLC: Good morning. Carl, thank you for the added disclosure in your
presentation. It's useful.

Can you just give us an update on the CFO search and how that's going? I don't know maybe I missed it, but if I did
excuse me.

CARL LEE: No, we have not updated it but I do appreciate the question because that's an important one for us to
deal with. I think I would just begin by again thanking Rick for all of his years of service and for being a good
partner.

But we've been able to launch a very extensive nationwide search, talking to dozens and dozens and dozens of
candidates. And so I'm very optimistic about the quality of the individuals we're talking to, the talent that we've been
looking at and just the overall response of a lot of excitement in our Company and our strategy and our better-for-
you positioning.

So we're in great shape to get this thing finalized over the next couple of months. We're looking for someone that's
going to help us continue with our margin expansion efforts. We're going to look for someone that is going to allow
us to continue to make sure we improve our shareholder returns and then we want to continue to place some big
bets on some very key things that will drive our Company and help us continue to grow.

So we're finding candidates with all the skill sets we're looking for and we're finding good response to our search.
We are just being diligent to take the time to make sure we really do it right. The weekends and nights that we've
invested have all gone very well so far.

AKSHAY JAGDALE: That's helpful. Then just for the businesses that you acquired, I'm trying to get a sense of the
underlying growth there and the way you look at it.

I know you are not ready right now to update us on long-term guidance on the core brands. But for the brands that
you acquired, a couple of them there are some unusual things going on. So you've got the restaging or
repositioning of Emerald that's causing some noise on the top line, but I believe the underlying profitability there is
stronger than it's ever been.

So that's a little bit of noise there. So can you just maybe give us a sense of the $630 million to $650 million, what's
the underlying growth right now?

So the $630 to $650 million if you were to take it on a comparable basis from a year ago, what kind of growth rate
does that assume? And how much of a drag is the walnut pricing, the FX and maybe the restaging of this Emerald
brand impacting those numbers?

CARL LEE: I think that as you pointed out in your question there's a lot of moving parts there. There are some
things that are moving with walnut pricing. There's some things moving with currency.

There's several things moving. So we haven't broken out just the actual growth rate for that collection of brands. I
think we've done a good job of giving you a target on the total revenue growth.

I think that we see continued good strength in Kettle. Emerald, we've just got to buy a little bit more time to overlap
some of the transition from the previous canister to the new resealable bag. That brand is very attractive to us.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 279 of 321
                                   Q2 2016 Snyder'sLance Inc Earnings Call - Final

Walnut pricing has begin to stabilize. So we've got to now just focus on our margin and contribution from that. And
then Pop Secret we've mentioned we've got a little bit of work to do but its well under way.

So we still like the portfolio a lot. And just as you have with any type of normal transition from one Company to
another there is a little bit of extra effort involved as you bring the brands over and we are being very careful the
way we do that. But we haven't broken out the actual growth rate to be specific.

AKSHAY JAGDALE: But do you think long term a 3% to 5% algorithm for the core brands is still something that's
realistic?

CARL LEE: Definitely, definitely, Akshay. That's what we talked about in the past is that 3% to 5% growth of the
core is important to us. And that's what we're looking for.

That will be offset by a little bit of partner brands or contract manufacturing or some of the other things like we saw
this period. But our key core brands targeting that 3% to 5% is still our strategic objective and how we build our
marketing plans and our sales efforts.

AKSHAY JAGDALE: And just one last one for me. Just an update on you've had some disruption, if I may, with one
of your larger customers that had been ongoing. Can you give us a little bit of an update on at least a trajectory of
where that stands?

I know there was a lot of moving parts with that particular customer and every quarter sort of the number of moving
parts was increasing. Have we found some level of stability with that particular customer and if you can give us a
more strategic view of how you addressed that issue that would be great? Thank you.

CARL LEE: Yes, I would be happy to. I think that to your point, there's been several moving parts there. That was
kind of a focus on clean store, focus on SKU rationalization, focus on some other changes in other parts of their
merchandising cost, and so we've just been able to flow through it.

We've worked very diligently at retail level to make improvements at store level and then worked very diligently at
headquarter level to overcome some of the challenges there as well. So I would say we're making progress. More
progress is needed.

That will probably continue to evolve just a little bit over time. And what we've got to do is just make sure we're very
attentive to their needs and to ours and the consumers that shop there, but at the same time make sure we are
focusing on other retailers so we've got some ways to make up any short-term headwinds.

AKSHAY JAGDALE: But have we reached at least somewhat of a steady-state there where you feel comfortable?

CARL LEE: I would say we are getting there. Not quite there yet because things happen, to your point, in phases.
There were some things that happened in Q3 last year and then some in Q4, a little bit more changes earlier this
year.

So it is just been a little bit of a continuous moving parts, to use your term. But the focus is there and I think that a
little more time we will begin to get the point of getting out from behind it.

RICK PUCKETT: Akshay, I would add that the combination with Diamond has given us more scale which allows us
to put more resources against that strategic partner of ours. So we've been able to focus and concentrate resources
where we weren't able to do that as well in the past.

So that's a very big plus for us. It has allowed us to go from top to bottom as Carl mentioned.

AKSHAY JAGDALE: Thank you. I will pass it on.

OPERATOR: Amit Sharma, BMO Capital Markets.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 280 of 321
                                    Q2 2016 Snyder'sLance Inc Earnings Call - Final

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hi, good morning, everyone. Carl, just to follow up on the
previous question from Akshay about your largest customers.

So you said third and fourth quarter we saw some headwinds. Are those -- so understanding there is an impact year
over year for these two quarters, but are there any additional or incremental headwinds in the first and second
quarters?

CARL LEE: I think you just -- we've talked about this quite a bit and I appreciate the question, but I think there's
some ongoing evolution there, some ongoing changes there. And I think that we should expect to see a few more
but I think the key, as Rick said, we have really started addressing them both at retail and then also addressing
them at headquarters. So it's a little hard to predict what will happen as we go forward but I think that we've just got
to continue to hunker down and make sure we're really focused on our retail execution there.

AMIT SHARMA: Got it. That's fair.

Then the question on your trade spending levels, promotional levels, it seems like the delta between net and gross
sales seems a little bit bigger or greater than it has been in the past. Can you talk about where are you spending, is
this the right level of trade spending going forward or is there a temporary increase as you are spending more A&M
behind some of these brands?

CARL LEE: I would say it's more of the latter. It's been kind of a media focus behind pretzels and in a couple of
other categories. There's also some changes there now because we've got a broader portfolio and we've got a
different mix of trade.

It's not just these legacy Snyder's portfolios, it's also the Diamond portfolio. So there's a little bit of shift in there with
those type of promotional plans as we begin to address those and manage those going forward. But I think that
we've been very careful managing the trade and we manage it aggressively, but at the same time we've got to
make sure we hit some keys price points and some key holiday events to just drive overall consumer reach and to
expand some market share.

AMIT SHARMA: All right. So we should see this as a technical move to take advantage of higher spending, not
necessarily a shift in how you view your portfolio?

CARL LEE: Exactly. Exactly.

AMIT SHARMA: And then, Carl, one of the tools that other, your larger peers have used is to overcome this is focus
more on single-serve and different type of packaging where mix becomes a larger component of the net sales
growth. Can you talk about where your portfolio is in that respect? Is that a potential source for probably favorable
mix as we look forward?

CARL LEE: It is an area we do some work in today. There is no doubt about it. I am very familiar with what you're
talking about.

And that is just the price size architecture as we call it, both focused by channel with single-serve in certain
channels or big bags and others. And we do that today, I think there's more opportunity for us to work on that as we
go forward.

So we're very in tuned to the consumer serving sizes and what they are looking for and also in tune with the price
points that are important to meet. But that does create some flexibility as you manage the size and price points in
combination. The good thing is we have a manufacturing resource that's flexible enough to meet those needs and
to help us get there.

AMIT SHARMA: And Rick, to that point, are all of your brands in a position to take advantage of that strategy or
only a few?

RICK PUCKETT: From a manufacturing perspective?


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 281 of 321
                                   Q2 2016 Snyder'sLance Inc Earnings Call - Final

AMIT SHARMA: Manufacturing and maybe pull a little bit more on the price packaging architecture.

RICK PUCKETT: I think we're reviewing all of that as a potential as we again learn more and more about the
Diamond brands the applicability there as well as entering the new channels with more aggressiveness. I think
we're finding out that we have opportunities across.

AMIT SHARMA: Got it. And my last one is you talked about perhaps higher A&M spending behind Pop Secret in the
back half, as well. Is that built within the model that you have communicated for this year or is it incremental to that?

RICK PUCKETT: No, no. It's built into the guidance I just gave you.

AMIT SHARMA: Okay. But that was originally the plan when you gave this guidance last quarter?

RICK PUCKETT: Well, I think there are always gives and takes as you go through the year. But yes, we always
knew that we had to address the Pop Secret. But we couldn't do five renovations at one time.

We didn't need to. But so, therefore, we prioritize our spend and our effort.

AMIT SHARMA: Thank you very much.

OPERATOR: Jonathan Feeney, Consumer Edge Research.

JONATHAN FEENEY, ANALYST, CONSUMER EDGE RESEARCH: Thanks very much and good morning. A
couple of questions. I apologize if you addressed this already, I had some technical difficulties earlier in the call.

But just looking and I know it's shifted by a month, I think Diamond sales were like $202 million for the period ended
July last year. And you have them coming in at $183 million. Are there any big category exclusions or is that 10%
rate of decline on the Diamond business or something like the like-for-like sales would be?

CARL LEE: Well, we're eliminating, as you know, the intercompany sales that we had because we've been,
Diamond brands had been a partner brand for us prior to the acquisition. So that's the biggest part of it, Jonathan.
That was pretty significant on a quarterly basis.

JONATHAN FEENEY: Would you say were like-for-like sales down?

CARL LEE: Well, I would say also that last year you were probably at a higher walnut cost, as well. That had to play
-- I don't have a lot of data on last year's actual analysis.

But certainly it was at a higher walnut cost, a higher -- or sorry, my first comment, I just lost it, but the Kettle foods
right, the partner brand concept. And Pop Secret obviously. You've seen Pop Secret from year over year, so those
are the drivers.

JONATHAN FEENEY: I got you. Okay. Thanks.

And when I think of the concept of this merger it seems like dropping pretty high contribution margin stacks
businesses, particularly Kettle, into your legacy independent business owner network, combined with you talked
about I think it's been brought up on other calls, maybe some better execution, particularly at national accounts
where if Wal-Mart was particularly meaningful to Diamond and being a wholesale product, all of the national effort
was maybe a little bit more of an emphasis. So can you update on both of those fronts?

Like how much, I don't know just crudely, like much of is Kettle going through Lance independent business owner
network right now or is it completely wholesale? Does that cut over ever happen? And have you seen a lift in that
revenue synergy maybe of Lance products on the West Coast where that distribution had historically not been there
but helped by the Diamond presence in national accounts on the West Coast? Thank you.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 282 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

CARL LEE: I think there's clearly some benefits to our DSD model and being able to leverage that for the Kettle
Brand. As Rick alluded to earlier, we already had Kettle on most of our DSD routes. But obviously now it is a
Company brand versus a partner brand, so that by itself draws more attention to it and gives it additional support.

So I think we will see some ongoing emphasis on it and some additional activity around it as our salesforce gets
even more excited about the potential of that brand. The better-for-you positioning is very advantageous for us as
we really maximize our overall portfolio in that area. So that's good.

I think that it's not 100% DSD even though a large proportion of it is. You've got a lot of natural channels and other
places that it would go through, the retailer direct or maybe through a distributor.

We will see some additional emphasis there and create some railroad tracks to maybe carry that brand a little
deeper but also carry some other brands in with it. So there clearly are some sales advantages of combining the
brands in this broader portfolio that we've got backing up what you were alluding to.

JONATHAN FEENEY: Thanks. And I particularly wanted to drill down on that first one, Carl, you mentioned about
because it was a partner brand, but now it has the potential to deliver a heck of a lot more contribution margin than
certainly other partner brands and maybe some legacy brands if it came to that, as well.

So how do you incentivize the system? And how do you feel about how you are driving that incremental profit lift,
getting that, maybe pushing that brand a little bit more or are you?

CARL LEE: I think we are pushing all of our brands as aggressively as we can. We will be able to push that more.
Not only will we have the advantage of the IBOs with a little bit more attention and commitment to the brand which
is always important, but we've got our sales management team is back there supporting it and our team is bigger
now with a combination of the two companies.

We've got the expertise of managing the key accounts for their key account teams. We've got the expertise of our
planograms and how we work with the customers on helping them with their category development. So there's just
a lot more we can bring to bear to support not only Kettle but really focus on that natural category and emphasize
the growth that's there and let Kettle lead the way.

JONATHAN FEENEY: Great, thank you very much.

OPERATOR: Mario Contreras, Deutsche Bank.

MARIO CONTRERAS, ANALYST, DEUTSCHE BANK: Hi, good morning. So on Diamond, if I take the quarterly
sales and annualize them I get to around $615 million which would be a little bit less than the guidance you've
provided.

I know you mentioned there was some seasonality. So could you give us a little bit more detail on that? And then in
addition, is there any assumption that the Diamond core business will improve in the back half or is it just more
seasonality related?

RICK PUCKETT: Mario, this is Rick. Yes, it is more seasonality oriented than anything else. To your point if you
simply annualize what we've shown in the second quarter you would get a number less than our full-year guidance
on that.

So the fourth quarter tends to be the most significant sales quarter and revenue quarter for Diamond of California
brand. And that by itself is the significant contributor to the seasonality. The other brands are somewhat steady
throughout the year, so the seasonality really comes from the Diamond of California brand.

MARIO CONTRERAS: Okay, thanks for the clarification. And then I also wanted to ask, can you just talk a little bit
more broadly about the competitive environment that you're seeing in retail?




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 283 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

As far as volume improvement was that we do say more driven by your internal actions whether it was the
increased advertising behind the Hanover brand, selective pricing activities or how much was related to a more
favorable competitive environment?

CARL LEE: I think there's a number of key drivers. I think if you look over just the retail industry today in general
and you take a look at store comes from a lot of the leading retailers I would say things really haven't changed so
far this year, they've kind of more of the same.

But for us the focus that we've had at retail on Snyder's of Hanover and our other brands and really combining good
marketing programs with good sales execution, that's been the big driver in our changes. So the more emphasis we
put on our brands and the more planning we have around the display activity, the ACV gains, the merchandising we
put in place, the retail customer plans that we build with our retailers, those have been able to lead to some of the
growth changes and the trajectory changes that we've talked about.

MARIO CONTRERAS: Okay, thank you very much.

OPERATOR: Michael Gallo, CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Hi, good morning. My question is just a bigger picture
question on the snack category in general. Obviously some of your brands such as Snyder's have been the
quintessential better-for-you products over the years and obviously the category for that is a lot more competitive
now.

You were supporting the brand in the second quarter. Obviously you will be supporting Pop Secret more in the back
half.

I was wondering whether we should start to think more structurally about just having to put more support behind
these brands on just an ongoing basis and whether you think over time that will change the profitability of those
brands longer term or whether you think that you can do enough things from an innovation or otherwise to offset it?
Thanks.

CARL LEE: That's a good question. I think there's a lot of ways to answer it and it's important.

I think just longer term we're going to need to continue to support our brands and invest behind our brands. And
that's one of the reasons we are going after the integration with Diamond. We talked openly about saving $75
million and using $10 million of it to invest in our brands.

So to your point we do have some incremental money coming in once we deliver the savings, once we put a fence
around it to begin to use that to support our key core brands. But in addition to that as we've built up our R&D
capabilities and built up our innovation capabilities , become more efficient with our marketing spend, I've got better
understandings of our consumer needs and customer needs, I think we can do a lot of things both with the spend
but we also can do a lot of things just mechanically and tactically just to be much more efficient and effective with
what we're working on.

So as we lean a little bit more onto online advertising we get some efficiencies there and some savings. We also
reach a lot of good consumers there. As we do some of our field marketing and consumer sampling, those apply.

So there's just a number of ways for us to continue to expand our reach with our consumers and spend more time
in front of them reminding them of the great quality of our brands and the better-for-you positioning of our brands.
So its a combination of a lot of things but we will continue to put a lot more effort around supporting our brands,
some financially and some with just rolling up our sleeves to reach the consumers directly.

MICHAEL GALLO: Okay, and then just a follow-up question on Pop Secret. Obviously, there's been a shift it seems
towards more ready-to-eat popcorn where obviously the trends have been quite strong.




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 284 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

So I was wondering whether that's an area you might focus on either with the Pop Secret or with some of your other
legacy brands as the consumer has shifted how they are consuming popcorn? Thanks.

CARL LEE: I think the ready-to-eat popcorn category has done quite well. I think we're seeing, though, on the
microwave popcorn, I think overall the poundage and the volume there has been pretty constant. It's been more
pricing fluctuations and others as that category has gone a little bit more focused on value than I think really
focused on being premium.

So we will deal with those over time. We do have our Cape Cod popcorn here that has done well for us. I think we
could support it more and spend some more time on it to make sure we are taking advantage of both the microwave
opportunity that we know is there and the ready-to-eat opportunity that we see that is there.

I think having Metcalfe Skinny Pop in the UK is an important opportunity for us there with that brand to focus in that
new geography as that category begins to take off there. And so to your point, we've just got to make sure that we
focus on popcorn in general. And we've got the advantage of focusing on it both at home consumption and on-the-
go consumption.

MICHAEL GALLO: Thank you.

OPERATOR: (Operator Instructions) Eric Gottlieb, D.A. Davidson.

ERIC GOTTLIEB, ANALYST, D.A. DAVIDSON & CO.: Yes, good morning. I just had a few questions.

The third-quarter guidance, it looks like most of us or a majority of us were above your expectations. Is that where a
bulk of the Pop Secret costs come in or is there something else that we're missing there?

RICK PUCKETT: No, I think you've captured it pretty well. And that's the reason as we're going through this first
year of the Diamond transition we felt it prudent to give you more insight and disclosure around a quarterly cadence
this year.

It's not, as I said, an indication that we're going to switch the quarterly guidance because we won't. But as we move
through the rest of this year I think it's important so that we're all on the same page on that.

So yes, the third quarter is, in fact, representative of some additional investment in Pop Secret but also the
continued investment in the Snyder's of Hanover brand as well as continuing to get into some of these important
channels that we're currently looking to penetrate in a more stronger way. So that's the driver.

ERIC GOTTLIEB: So a majority or all of it is going to be below the top line?

RICK PUCKETT: Well, it would be part of the top line because it would come through in trade which is a gross to
net kind of calculation. So it would show up in the net revenue number.

ERIC GOTTLIEB: Got it. Okay. And then lastly, because a lot of my questions have been answered, the 3.5%
volume growth, could you highlight Lance, Cape Cod, Snack Factory, what were the leaders there and if you can
give exact numbers that would be great, and also what categories fell short?

RICK PUCKETT: As I mentioned in my comments the strongest growth brands that we had in the quarter were
Lance and Cape Cod and Snack Factory. The other core brands on a legacy basis were not as strong.

We do not provide precise numbers on that. But we are seeing continued strong growth, as Carl mentioned, as a
result of our renovation efforts on the Lance sandwich cracker category showing up in our numbers. And he also
mentioned the fact that we have additional capacity coming online at the end of the third quarter, so gives you some
indication of the kind of growth in that brand.

ERIC GOTTLIEB: Okay. And then you keep saying that the synergies are on plan. Now as four to five months in are
you prepared to say how much you've already attained or a more structural, more detailed calendar, so far we've



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 285 of 321
                                  Q2 2016 Snyder'sLance Inc Earnings Call - Final

secured this or secured that and that's why we think we're well on our way to getting the half -- the 50% in year
one?

RICK PUCKETT: So as we mentioned initially as we went through this process, the SG&A savings, particularly with
the public company cost as well as some of the senior management costs, come out very quickly. So those are the
synergies that we've already seen.

Other synergies and procurement, and we mentioned freight optimization, in this quarter while did not have a
significant impact on Q2 will start to have impacts in Q3 and Q4. So it takes a while to get the programs in place
and the negotiations completed.

So therefore the cadence of synergies is really weighted towards Q4 and Q1 of next year as we think about
capturing that 50% in the first 12 months. And we are still very much on track with that. We still believe those are
good calendarization of the cost synergies.

So we are doing some things very aggressively in terms of managing that. We have dedicated people and very
highly accountable kinds of processes to drive the success of that.

So we're feeling good about our initial calendarization of that. We still feel very confident in arriving at the 50% of
synergies attainment at the end of 12 months after the acquisition, which is really towards the end of Q1 of next
year.

ERIC GOTTLIEB: Perfect. Thank you very much. I will pass it on.

OPERATOR: I am showing no further questions at this time. I would now like to turn the call over to Mr. Carl Lee for
closing remarks.

CARL LEE: Thank you, Chanel. I just want to thank everybody for joining us this morning. This was a very important
call for us.

We're proud of our team and count our blessings for the quarter that we've been able to post. We've got to get back
to work as usual and make sure we deliver a good Q3 and deliver on all the plants that we have got in place for our
Company.

We're excited about where we're positioned and we're excited about our strategy and we are committed to continue
to build our shareholder value. So again thanks for your valuable time today and we look forward to talking to a lot
of you over the coming months and we want to stay in touch.

Have a very good morning. Thank you.

OPERATOR: Ladies and gentlemen, thank you for participating in today's conference. This concludes today's
program.

You may all disconnect. Everyone have a great day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.


     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 286 of 321
                            Q2 2016 Snyder'sLance Inc Earnings Call - Final

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: April 17, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 287 of 321
         Snyder's-Lance Reports Results for Second Quarter of Fiscal 2016
                                                      India Retail News
                                             August 9, 2016 Tuesday 6:30 AM EST


Copyright 2016 Contify.com All Rights Reserved

Length: 1361 words

Body


Aug. 9 -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported financial results for the second quarter ended
July 2, 2016 and narrowed its full-year 2016 earnings per diluted share[*] and adjusted EBITDA[*] outlook. Total net
revenue in the second quarter of 2016 increased 41.3% including the contribution of Diamond Foods. GAAP net
income attributable to Snyder's-Lance, Inc. in the second quarter of 2016 was $19.7 million, or $0.20 per diluted
share, as compared to $17.3 million, or $0.24 per diluted share, in the second quarter of 2015. Net income
attributable to Snyder's-Lance, Inc. excluding special items[*] for the second quarter of 2016 increased 43.7% to
$27.5 million as compared to $19.1 million in the second quarter of 2015. Earnings per diluted share excluding
special items[*] was $0.28 in the second quarter of 2016 compared to $0.27 in the second quarter of 2015. All
financial comparisons to the prior year are compared against the legacy Snyder's-Lance results, where the prior
year does not include any contribution from Diamond Foods.

"In the second quarter we continued to focus on our margin expansion initiatives, the integration of Diamond Foods,
and improving performance in our legacy Snyder's-Lance branded business. I'm pleased to report that we've made
good progress across all three fronts," said Carl E. Lee, Jr., President and Chief Executive Officer. "We increased
operating margin by expanding gross margin and reducing SG&A expenses. The gross margin performance was
driven by manufacturing efficiencies, as well as improved capacity utilization and procurement savings. Our legacy
branded net revenue increased year over year as trends in Snyder's of Hanover improved, and Lance, Snack
Factory and Cape Cod all outperformed their respective categories. The integration of Diamond Foods is
progressing as planned with key milestones achieved in the quarter, and we are on track to deliver the expected
cost synergies over time as well as revenue synergies as a result of this strategic combination."

Mr. Lee continued, "Our second quarter results have led us to narrow our full-year EPS and adjusted EBITDA
guidance ranges, raising the lower-end of our expectations. We have momentum as we move into the back-half of
the year, and I'm confident that we will continue to execute our strategies as a leading provider of premium and
differentiated snacks. We are fortunate to have a hard working and dedicated team, and we have the right strategic
plan in place to drive sustainable growth and shareholder value."

Second Quarter 2016 Results

Disclaimer:      The     table    has      been    omitted  (The          document     can     be     viewed      at
http://ir.snyderslance.comireleasedetail.cfm?ReleaselD=983557).

Total net revenue in the second quarter of 2016 was $609.5 million, an increase of 41.3% compared to net revenue
of $431.4 million in the second quarter of 2015. Net revenue in the second quarter of 2016, excluding Diamond
Foods, included Branded category growth of 0.4% driven by a 3.1% increase in volume, Partner Brand category
growth of 1.7%, and a decline in net revenue for the Other category of 18.3%. The decline in Other net revenue was
consistent with the Company's expectations, and was primarily due to the planned exit of certain contract
manufacturing agreements. Excluding the contribution from Diamond Foods, net revenue in the second quarter of
2016 decreased 1.3% compared to the second quarter of 2015, due to the decline in Other revenue.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 288 of 321
                         Snyder's-Lance Reports Results for Second Quarter of Fiscal 2016

Operating income in the second quarter of 2016 increased 33.9% to $39.8 million as compared to $29.7 million in
the second quarter of 2015. Excluding special items, operating income in the second quarter of 2016 increased
57.9% to $51.2 million, or 8.4% of net revenue, as compared to $32.4 million, or 7.5% percent of net revenue, in the
second quarter of 2015. The improvement in operating margin was primarily the result of higher gross margin and
lower administrative expenses, as a percentage of net revenue, partially offset by the planned higher marketing and
advertising expenses to support the Company's pretzel brands, Snyder's of Hanover and Snack Factory Pretzel
Crisps.

Adjusted EBITDA in the second quarter of 2016 increased 56.6% to $78.6 million, or 12.9% of revenue, as
compared to adjusted EBITDA of $50.2 million, or 11.6% of revenue, in the second quarter of 2015. Adjusted
EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP Measures," and is
reconciled to net income in the tables that accompany this release.

Net interest expense in the second quarter of 2016 increased to $9.4 million as compared to $2.7 million in the
second quarter of 2015. The increase in net interest expense was the result of additional debt utilized to finance the
acquisition of Diamond Foods. The effective tax rate, excluding special items, was 35.3% in the second quarter of
2016 as compared to 35.8% in the second quarter of 2015.

Outlook[*]

For the full-year of fiscal 2016, the Company now expects earnings per diluted share to be in the range of $1.22 to
$1.30 (previously $1.20 to $1.30). The Company's fiscal 2016 outlook excludes special items and charges
associated with the acquisition of Diamond Foods, and includes an estimated negative impact of $0.10 to $0.12 per
diluted share, from purchase accounting adjustments. For the third quarter of fiscal 2016, the Company expects
earnings per diluted share, excluding special items, to be in the range of $0.28 to $0.31.

The Company's 2016 full-year outlook also includes the following assumptions:

* Net revenue of $2,290 million to $2,330 million, an increase of approximately 39% to 41%;

- Excluding the contribution from Diamond Foods net revenue growth is expected to be approximately flat to up 2%;

- Net revenue contribution from Diamond Foods for the 10 months beginning February 29, 2016, of approximately
$630 million to $650 million, net of the impact of intercompany eliminations and reflecting the negative impact of net
price realization from lower commodity costs and unfavorable foreign currency;

* Adjusted EBITDA of $313 million to $325 million (previously $310 million to $325 million); and

* Capital expenditures of $80 million to $85 million.

The Company's 2016 full-year outlook is also based on the following assumptions, reflecting the acquisition of
Diamond Foods:

* Net interest expense of $33 million to $35 million;

* Effective tax rate of 34% to 35%; and

* Weighted average diluted share count of approximately 93 million to 94 million shares.

Conference Call

Management will host a conference call to discuss second quarter 2016 results at 8:00 a.m. Eastern Daylight Time
on August 9, 2016. The conference call will be webcast live through the Investor Relations section of Snyder's-
Lance website (www.snyderslance.com) where the accompanying slide presentation will also be available. To
participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 26596533. A continuous telephone replay of the call will be available



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 289 of 321
                         Snyder's-Lance Reports Results for Second Quarter of Fiscal 2016

between 12:00 p.m. on August 9 and midnight on August 16. The replay telephone number is (855) 859-2056 for
U.S. callers or (404) 537-3406 for international callers. The replay access code is 26596533. Investors may also
access a web-based replay of the conference call at         www.snyderslance.com.

Footnotes:

[1Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures,"
and reconciliations are provided in the tables at the end of this release.

[1Third-quarter and full-year 2016 GAAP guidance are not provided in this release due to the likely occurrence of
one or more of the following items where the Company is unable to reliably forecast the timing and magnitude:
Continued transaction and integration related costs associated with the acquisition of Diamond Foods, other
potential transactions and their related costs, settlements of contingent liabilities, possible gains or losses on the
sale of businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these.

Source: Snyder's-Lance


Load-Date: August 9, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 290 of 321
         First Aid Shot Therapy offers quick relief; TSE 2016: CORPORATE
                          PROFILES; Company overview
                                              Chain Drug Review
                                                August 8, 2016


Copyright 2016 Gale Group, Inc.
An Rights Reserved
ASAP
Copyright 2016 Racher Press, Inc.

Section: Pg. 123(1); Vol. 38; No. 12; ISSN: 0164-9914
Length: 880 words

Body

  BURLINGAME, Calif. -- First Aid Shot Therapy (FAST) believes that life is too short to miss a minute of
it--"no hangover, pain in your knee, bout of heartburn or a cold can slow us down"--which is why the
company developed a range of easy-to-swallow, single-dose liquid medicines that provide "fast-acting
relief for the common, everyday symptoms that get in the way of all the awesomeness that life has to
offer
   In 2010 a young woman who had been working in the world of beverages realized that there had to be an
easier and more convenient way to take medicine than carrying around a big bottle of pills or tablets. By
circumstance, Mary Page Platerink (former director of global strategy for Coca-Cola Co.) was introduced to
Dr. Jay Pasricha, a professor of medicine at Johns Hopkins School of Medicine, and together they came up
with the idea of FAST--a series of single-dose, liquid medicine drinkable shots that could start working
in minutes. The company says of its products, which involve no pills, no water and no mess: "Just open
your FAST and swallow."

   The company says scientific studies have shown that liquid pain formats can be absorbed into the
bloodstream up to five times more quickly than aspirin.
   Using FAST products, the company notes, will help bring "your A-game to that early morning client
meeting" or "rally for that last-minute trip to Vegas or show up on time for brunch with mom."
   FAST presents itself as a company with a new way to manage health--"crack it open, drink it and feel
relief."
   All FAST products were designed in the FAST laboratory based in Woburn, Mass., under the guidance of
Pasricha, the company's cofounder.
   FAST says it is changing the way consumers manage their health by offering them a portfolio of FDA-
compliant, single-dose, over-the-counter liquid medicine shots that address day-to-day health care needs
by bringing relief from such conditions as pain, hangover, heartburn, colds, lack of sleep and
allergies.
   A small but rapidly growing consumer health care company, FAST reports strong consumer interest, with a
tripling of sales compared with last year. The company also notes that FAST is one of the fastest-selling
singledose medicines based on velocity, and that over 90% of FAST sales are incremental when merchandised
together. FAST has seen a 50%-plus purchase intent among all shoppers--and 83% among 5 Hour Energy users.
The company says shoppers looking for FAST in drug stores show a 96% purchase intent and an 86% purchase
intent in convenience stores.
   "Innovation in the O-T-C market has been focused on functional benefits, but we know consumers are
looking for effective products that fit into their busy lifestyles," says Platerink. "The on-the-go
occasion is growing in many consumer categories. For example, on-the-go meal replacement and snacks growth
is outpacing conventional grocery snacks growth two to one. Consumers are embracing FAST as it offers them
an easy, convenient new way to effectively manage their health on the go."
   The company says that since its launch it has already achieved listing with many of the leading grocery
and convenience distributors, including Crossmark, McLane, AMI/Coremark International and Unified Grocers,
and placement at such retailers as H-E-B, Kum & Go, Circle K Southwest, United Pacific, E-Z Mart, Holiday,
Tedeschi Food Shops and Schnuck Markets. In addition, retailers such as CVS Pharmacy and 7-Eleven Stores
have recently been added as retail partners, demonstrating broad success of the company's products in the



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 291 of 321
        First Aid Shot Therapy offers quick relief; TSE 2016: CORPORATE PROFILES; Company overview

market. Casey's General Store and Corner Store have also recently been added as retail partners, according
to FAST, demonstrating broad success of the company's products in the market.
   FAST also says it is supported by a strong roster of investors, including Johnson & Johnson Innovation-
-JJDC, Lumira Capital, Sofinnova Ventures, Redmile Group and HealthQuest Capital.

   The FAST team comes from many different backgrounds, covering both makers of consumer packaged goods
(such as Coca-Cola, Vitamin Water and Pretzel Crisps), and O-T-C companies (such as Becton, Dickinson and
Boehringer Ingelheim Pharmaceuticals).
   The one thing that unites the team, FAST says, is the belief that there is a better way to manage
health and take medicine when needed. "FAST is that better way," the company stresses. "We're all
committed to delivering safe, effective, great-tasting single-dose liquid medicines that meet people's
most common, everyday needs --and allow them to keep on doing what they need to do."
   According to FAST, the company's consumers wanted bolder packaging to reflect the effectiveness of the
pain relief FAST products provide. So in 2014 the company launched a new-look range for pain, heartburn,
hangovers and colds.
   [ILLUSTRATION OMITTED]
   First Aid Shot Therapy
   1290 Howard Ave., Suite 319
   Burlingame, Calif. 94010
   Key contact: Gary Sanguinetti, Chief Customer Officer
   Website: firstaidshottherapy.com
   Phone: (650) 445-4209
   Primary business: HEALTH CARE
   Pain relief, headache, cold, knee, heartburn relief products
   Total Store Expo booth #2426




Load-Date: September 1, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 292 of 321
    Get Eco-Friendly for Back to School with Lunchskins Reusable Bags at
                                   Target.
                                            PRWeb Newswire
                                              August 4, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2016 Vocus PRW Holdings LLC

Length: 520 words

Body

  (PRWEB) August 04, 2016
   This fall, Lunchskins by 3greenmoms is partnering with Target, Klean Kanteen, Rock the Lunchbox, and
popular snack brands to make Back to School easy, stylish, and eco-friendly.
   Since 2008, Lunchskins has been on a mission to eliminate single-use plastic pollution by providing
food-safe and dishwasher-friendly reusable bags in a variety of colors and prints. A mother to four
children, founder and CEO of Lunchskins Kirsten Quigley seeks to "remove the hassle of Back to School
shopping and focus instead on the new year ahead in eco-friendly style."
   Lunchskins reusable sandwich and snack bags are taking over the Back to School aisle of Target in
convenient two-pack sets. Available in three exclusive prints and colors including red monkey and stripe,
blue whale and wave, and green stripe and dot, these two-pack sets are stylish, sturdy, non-toxic, and
dishwasher-safe, allowing students, parents, and teachers to stay green for Back to School.

   To kick off Back to School at Target, Lunchskins is partnering on social media with popular snack
brands found in Target, including Angie's BOOMCHICKAPOP, Snack Factory's Pretzel Crisps, Stonyfield
Organic yogurt, and Perfect Bar. Through a series of social media collaborations featuring Lunchskins two-
pack sets alongside healthy, recognizable snack brands found in Target grocery aisles, Lunchskins and
partners hope to promote healthy, sustainable choices and a "#snackgreen" mindset for Back to
School.
   In their shared mission to eliminate plastic pollution, Lunchskins also is partnering with Klean
Kanteen to produce three bundles as part of Klean Kanteen's "#Bring Your Own" campaign. Designed to
provide reusable alternatives to single-use plastic, these bundles each will include one Klean Kanteen
stainless steel beverage bottle and one Lunchskins sandwich bag. Two adult-themed bundles and one kid-
friendly bundle (featuring the Lunchskins 2016 Green Sea Turtle mission bag) will be available online
starting August 8, 2016.
   This August through September, Lunchskins sandwich and snack bag two-pack sets will be featured
alongside Annie's snacks and macaroni, Rudi's Bakery organic and gluten-free breads, Honest Kids fruit
juice pouches, Applegate organic cold cuts, Green Kid Crafts, and Bentology in the Rock the Lunchbox
sweepstakes to win a month of lunches. Rock the Lunchbox and Lunchskins are dedicated to making healthy,
green choices the norm by providing knowledge and encouragement to inspire kids to get involved in packing
their lunches. For more information and details on how to enter, please see the Rock the Lunchbox
sweepstakes page.
   In just one year, each Lunchskins reusable sandwich, snack, or zipper bag replaces an average of 500
single-use plastic bags, preventing them from clogging up landfills and harming ocean life. Lunchskins
products are tangible proof that it feels good to do good. To find out more about Lunchskins for Back to
School, visit http://www.lunchskins.com.
   Read the full story at            http://www.prweb.com/releases/2016/08/prweb13592891.htm




Load-Date: August 6, 2016




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 293 of 321
                  Get Eco-Friendly for Back to School with Lunchskins Reusable Bags at Target.


End of Document




   Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 294 of 321
       Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
                                               Dow Jones Institutional News
                                           August 4, 2016 Thursday 8:05 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




Copyright   2016, Dow Jones & Company, Inc.



       DOW JONES NEWS ORES


Length: 293 words

Body


Snyder's-Lance Declares Regular Quarterly Dividend

PR Newswire

CHARLOTTE, N.C., Aug. 4, 2016

CHARLOTTE, N.C., Aug. 4, 2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that
the Company's Board of Directors has declared a regular cash dividend on the Company's common stock of $0.16
per share, payable August 31, 2016 to shareholders of record at the close of business August 23, 2016.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE Chips(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers! (R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website: www.snyderslance.com . LNCE-E

Investor Contact

Kevin Powers, Senior Director, Investor Relations

Kpowers@snyderslance.com, (704) 557-8279

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-lance-
declares-regular-quarterly-dividend-300309450.html




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 295 of 321
                      Press Release: Snyder's-Lance Declares Regular Quarterly Dividend

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

August 04, 2016 16:05 ET (20:05 GMT)



Notes
    .12




PUBLISHER: Dow Jones & Company, Inc.


Load-Date: August 5, 2016


  End of Document:




          Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 296 of 321
                     Snyder's-Lance Declares Regular Quarterly Dividend
                                                           PR Newswire
                                            August 4, 2016 Thursday 4:05 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 248 words
Dateline: CHARLOTTE, N.C., Aug. 4, 2016

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that the Company's Board of Directors has declared a
regular cash dividend on the Company's common stock of $0.16 per share, payable August 31, 2016 to
shareholders of record at the close of business August 23, 2016.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE Chips®, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers! ®,
Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with
a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate website:http://www.snyderslance.com. LNCE-E

Investor ContactKevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-lance-
declares-regular-quarterly-dividend-300309450.html

SOURCE Snyder's-Lance, Inc.


Load-Date: August 5, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 297 of 321
       Learn How to Superbly Pitch Your Business in this NYC Conference
                                                          The Soho Loft
                                                 July 29, 2016 Friday 10:20 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 1036 words
Byline: Editor

Body


Jul 29, 2016( The Soho Loft: http://www.thesoholoft.com Delivered by Newstex)
http://twitter.com/intent/tweet?text=Learn°/020How°/020to%20Superbly%20Pitch°/020Your°/020Business%20in°/020thi
e/020NYCIY020Conference...=http://thesoholoft.com/learn-how-to-superbly-pitch-your-business-in-this-nyc-
conference/https://plus.google.com/share?url=http://thesoholoft.com/learn-how-to-superbly-pitch-your-business-in-
this-nyc-conference/http://www.digg.com/submit?url=http://thesoholoft.com/learn-how-to-superbly-pitch-your-
business-in-this-nyc-conference/http://reddit.com/submit?url=http://thesoholoft.com/learn-how-to-superbly-pitch-
your-business-in-this-nyc-
conference/...1e=Learn%20Howc/020to%20Superbly°/020Pitch°/020Yourc/020Businese/020in°/020thisc/020NYC%20Co
nferencehttp://wvvw.linkedin.com/shareArticle?mini=true...=http://thesoholoft.com/learn-how-to-superbly-pitch-your-
business-in-this-nyc-conference/http://www.tumblr.com/share/link?url=http%3M/02P/02Fthesoholoft.com%2Flearn-
how-to-superbly-pitch-your-business-in-this-nyc-
conference%2F...e=Learn+How+to+Superbly+Pitch+Your+Business+in+this+NYC+Conferencehttp://wvvw.pinterest
.com/pin/create/button/
mailto:?Subject=Learn%20How%20to%20Superbly°/020Pitchc/020Your°/020Businese/020in%20this%2ONYC%20Co
nference...y=Here%20isc/020the/0201ink%20to°/020the%20article:%20                http://thesoholoft.com/learn-how-to-
superbly-pitch-your-business-in-this-nyc-conference/ The Soho Loft Conferences, Victoria Global and
FundingPost.com present Summer NYC Angel ... Conference to be held in New York City on August 4, 2016 Early
stage investors, Angels, VCs, early stage entrepreneurs, exhibiting companies, services providers, media and
academia will be attending this groundbreaking conference that will be held in La Marina, 348 Dyckman Street, New
York, NY.

David Drake[1], Chairman of LDJ Capital, says, 'This conference will bring together Angels, VCs, corporate
investors and early stage entrepreneurs. This is a must attend event if you want to learn how to pitch your business
to investors.' The conference topics include: how to reach and meet investors; how to superbly pitch a business; hot
sectors; trends in early stage investing; most targeted sectors by VCs and angels; what investors look for when
considering an investment; best and worst things entrepreneurs do when pitching their businesses; and additional
advice for entrepreneurs. How to reach and meet investors The event will be moderated by David J Sorin, Partner
at McCarter ...glish. Keynote speakers include: Beau Gordon, Stagefront PartnersCaryn Effron, Angel Investor, 37
AngelsDavid Goldberg, Director, Corigin VenturesJay Levy, Partner, Zelkova VenturesKatherine O'Neill, Executive
Director, Jumpstart New Jersey Angel NetworkLaurel Touby, Managing Partner, Flatiron InvestorsRobert Hayden,
Director, New York Life VenturesPeter Weiss, Angel Investor, ARC Angel FundRavi Patel, Audience Ventures The
event will also feature a lunch workshop, submission of entrepreneur 1/4 page summaries and networking sessions
where attendees will interact with investor panelists at the cocktail party. Sponsors of this conference are Nolcha,
McCarter ...glish, Crowded.com, AC Lion, and WeiserMazars. Best and worst things entrepreneurs do when
pitching their businesses The Soho Loft Conferences[2], National Venture Capital Association, BoogarLists, Grand
Central Tech, Awl ...ndry, Angel Capital Association, VC Experts, ReadWriteWeb, Fashlnvest, NYConverage,
StartupReport, AlleyWatch, Startup Digest, Under30CEO, Waveborn, GarysGuide, Disruptive Technologists,
Pretzel Crisps, and WrkBench are the media sponsors. Drinks will be sponsored by Smart Beer. For more details,


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 298 of 321
                         Learn How to Superbly Pitch Your Business in this NYC Conference

visit: http://thesoholoft.com/conferences/summer-nyc-vc-angel-conference-2/[3] Watch out for more conferences
happening across the country and the world, the next one may be in your city. To get VIP access to major
conferences that intersect finance with key industries and for other exciting perks and benefits, consider the annual
membership programs at                www.thesoholoft.com/vipmembers. Visit                  http://thesoholoft.com/upcoming-
conferences/[4] for more information on upcoming and past events, and                       www.thesoholoft.com for general
information. MEDIA CONTACT: THE SOHO LOFT Media Group (                                www.thesoholoft.com) The Soho Loft
Media Group is a global financial media company with 3 divisions: THE SOHO LOFT CONFERENCES organizes
up to 200+ investor-focused global summits, talks and events annually. TIMES IMPACT PUBLICATIONS produces
relevant content on investing and entrepreneurship that are published and syndicated in 100+ leading online
publications and growing. VICTORIA GLOBAL Communications specializes in client Investor Relations, Public
Relations, Branding and Social Media Marketing. The Soho Loft Media Group is your global partner for your
investment and business strategies. For inquiries, contact info@thesoholoft.com or call 212.845.9652;
Recommended                 http://thesoholoft.com/otc-markets-petitions-the-sec-to-expand-regulation-a-to-include-sec-
reporting-companies-part-3/ OTC Markets Petitions The SEC To Expand Regulation A To Include SEC Reporting
Companies (Part 110[5] Allowing small reporting companies to utilize Regulation A+ may raise the interest in these
offerings for investment banks. Find out more.              http://thesoholoft.com/use-technology-but-dont-let-it-use-you/
Dare2Go: Use Technology, But Don't Let It Use You[6] Technology is meant to be used as an instrument; the
second that instrument begins to use us, we lose our intuition and perhaps even a bit of our humanity.
http://thesoholoft.com/how-one-startup-is-redefining-depression-treatments/ How One Startup is Redefining
Depression Treatments[7] Learn how one biotech startup is treating depression the right way. [ 1]:
http://thesoholoft.com/david/ [ 2]:                                   http://www.thesoholoft.com/ [ 3]:
http://thesoholoft.com/conferences/summer-nyc-vc-angel-conference-2/                [     4]:
http://thesoholoft.com/upcoming-conferences/ [ 5]:                  http://thesoholoft.com/otc-markets-petitions-the-sec-to-
expand-regulation-a-to-include-sec-reporting-companies-part-3/ [ 6]:                  http://thesoholoft.com/use-technology-
but-dont-let-it-use-you/ [ 7]:         http://thesoholoft.com/how-one-startup-is-redefining-depression-treatments/


Load-Date: July 29, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 299 of 321
        Learn How to Superbly Pitch Your Business in this NYC Conference
                                                            FinancialWire
                                                      July 28, 2016 Thursday


Copyright 2016 Investrend Communications, Inc. All Rights Reserved




Length: 573 words

Body


The Soho Loft Conferences, Victoria Global and FundingPost.com present Summer NYC Angel & VC Conference
to be held in New York City on August 4, 2016


Early stage investors, Angels, VCs, early stage entrepreneurs, exhibiting companies, services providers, media and
academia will be attending this groundbreaking conference that will be held in La Marina, 348 Dyckman Street, New
York, NY.


David Drake, Chairman of LDJ Capital, says, "This conference will bring together Angels, VCs, corporate investors
and early stage entrepreneurs. This is a must attend event if you want to learn how to pitch your business to
investors."

The conference topics include: how to reach and meet investors; how to superbly pitch a business; hot sectors;
trends in early stage investing; most targeted sectors by VCs and angels; what investors look for when considering
an investment; best and worst things entrepreneurs do when pitching their businesses; and additional advice for
entrepreneurs.

The event will be moderated by David J Sorin, Partner at McCarter & English. Keynote speakers include:

Beau Gordon, Stagefront Partners

Caryn Effron, Angel Investor, 37 Angels

David Goldberg, Director, Corigin Ventures

Jay Levy, Partner, Zelkova Ventures

Katherine O'Neill, Executive Director, Jumpstart New Jersey Angel Network

Laurel Touby, Managing Partner, Flatiron Investors




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 300 of 321
                           Learn How to Superbly Pitch Your Business in this NYC Conference

Robert Hayden, Director, New York Life Ventures

Peter Weiss, Angel Investor, ARC Angel Fund

Ravi Patel, Audience Ventures

The event will also feature a lunch workshop, submission of entrepreneur 1/4 page summaries and networking
sessions where attendees will interact with investor panelists at the cocktail party.

Sponsors of this conference are Nolcha, McCarter & English, Crowded.com, AC Lion, and WeiserMazars.


The Soho Loft Conferences, National Venture Capital Association, BoogarLists, Grand Central Tech, Awl & Sundry,
Angel Capital Association, VC Experts, ReadWriteWeb, Fashlnvest, NYConverage, StartupReport, AlleyWatch,
Startup Digest, Under30CEO, Waveborn, GarysGuide, Disruptive Technologists, Pretzel Crisps, and WrkBench
are the media sponsors.

Drinks will be sponsored by Smart Beer.

For more details, visit:

http://thesoholoft.com/conferences/summer-nyc-vc-angel-conference-2/

Watch out for more conferences happening across the country and the world, the next one may be in your city. To
get VIP access to major conferences that intersect finance with key industries and for other exciting perks and
benefits, consider the annual membership programs at             www.thesoholoft.com/vipmembers. Visit
http://thesoholoft.com/upcoming-conferences/ for more information on upcoming and past events, and
www.thesoholoft.com for general information.

MEDIA CONTACT:

THE SOHO LOFT Media Group (               www.thesoholoft.com)

The Soho Loft Media Group is a global financial media company with 3 divisions:

THE SOHO LOFT CONFERENCES organizes up to 200+ investor-focused global summits, talks and events
annually.

TIMES IMPACT PUBLICATIONS produces relevant content on investing and entrepreneurship that are published
and syndicated in 100+ leading online publications and growing.

VICTORIA GLOBAL Communications specializes in client Investor Relations, Public Relations, Branding and Social
Media Marketing.

The Soho Loft Media Group is your global partner for your investment and business strategies.

For inquiries, contact info@thesoholoft.com or call 212.845.9652


(Distributed by M2 Communications (           www.m2.com))




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 301 of 321
                      Learn How to Superbly Pitch Your Business in this NYC Conference


Load-Date: July 28, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 302 of 321
       Learn How to Superbly Pitch Your Business in this NYC Conference
                                                           M2 PressWlRE
                                                     July 28, 2016 Thursday


Copyright 2016 Normans Media Limited All Rights Reserved




Length: 568 words

Body


July 28, 2016


The Soho Loft Conferences, Victoria Global and FundingPost.com present Summer NYC Angel & VC Conference
to be held in New York City on August 4, 2016


Early stage investors, Angels, VCs, early stage entrepreneurs, exhibiting companies, services providers, media and
academia will be attending this groundbreaking conference that will be held in La Marina, 348 Dyckman Street, New
York, NY.


David Drake, Chairman of LDJ Capital, says, "This conference will bring together Angels, VCs, corporate investors
and early stage entrepreneurs. This is a must attend event if you want to learn how to pitch your business to
investors."

The conference topics include: how to reach and meet investors; how to superbly pitch a business; hot sectors;
trends in early stage investing; most targeted sectors by VCs and angels; what investors look for when considering
an investment; best and worst things entrepreneurs do when pitching their businesses; and additional advice for
entrepreneurs.

The event will be moderated by David J Sorin, Partner at McCarter & English. Keynote speakers include:

Beau Gordon, Stagefront Partners

Caryn Effron, Angel Investor, 37 Angels

David Goldberg, Director, Corigin Ventures

Jay Levy, Partner, Zelkova Ventures

Katherine O'Neill, Executive Director, Jumpstart New Jersey Angel Network




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 303 of 321
                           Learn How to Superbly Pitch Your Business in this NYC Conference

Laurel Touby, Managing Partner, Flatiron Investors

Robert Hayden, Director, New York Life Ventures

Peter Weiss, Angel Investor, ARC Angel Fund

Ravi Patel, Audience Ventures

The event will also feature a lunch workshop, submission of entrepreneur 1/4 page summaries and networking
sessions where attendees will interact with investor panelists at the cocktail party.

Sponsors of this conference are Nolcha, McCarter & English, Crowded.com, AC Lion, and WeiserMazars.


The Soho Loft Conferences, National Venture Capital Association, BoogarLists, Grand Central Tech, Awl & Sundry,
Angel Capital Association, VC Experts, ReadWriteWeb, Fashinvest, NYConverage, StartupReport, AlleyWatch,
Startup Digest, Under30CEO, Waveborn, GarysGuide, Disruptive Technologists, Pretzel Crisps, and WrkBench
are the media sponsors.

Drinks will be sponsored by Smart Beer.

For more details, visit:

http://thesoholoft.com/conferences/summer-nyc-vc-angel-conference-2/

Watch out for more conferences happening across the country and the world, the next one may be in your city. To
get VIP access to major conferences that intersect finance with key industries and for other exciting perks and
benefits, consider the annual membership programs at             www.thesoholoft.com/vipmembers. Visit
http://thesoholoft.com/upcoming-conferences/ for more information on upcoming and past events, and
www.thesoholoft.com for general information.

MEDIA CONTACT:

THE SOHO LOFT Media Group (               www.thesoholoft.com)

The Soho Loft Media Group is a global financial media company with 3 divisions:

THE SOHO LOFT CONFERENCES organizes up to 200+ investor-focused global summits, talks and events
annually.

TIMES IMPACT PUBLICATIONS produces relevant content on investing and entrepreneurship that are published
and syndicated in 100+ leading online publications and growing.

VICTORIA GLOBAL Communications specializes in client Investor Relations, Public Relations, Branding and Social
Media Marketing.

The Soho Loft Media Group is your global partner for your investment and business strategies.

For inquiries, contact info@thesoholoft.com or call 212.845.9652


Load-Date: July 28, 2016


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 304 of 321
                  Learn How to Superbly Pitch Your Business in this NYC Conference



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 305 of 321
       Snyder's-Lance to Report Second Quarter Results on August 9, 2016
                                                      Financial Buzz
                                           July 27, 2016 Wednesday 3:43 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 476 words

Body


Jul 27, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) ; CHARLOTTE, N.C., July 26,
2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it will release its second
quarter 2016 results before the market opens on Tuesday, August 9, 2016, followed by a conference call and live
webcast at 8:00 a.m. EDT to review the Company's results. Participating in the conference call will be Carl E. Lee
Jr., President and Chief Executive Officer, Rick Puckett, Executive Vice President and Chief Financial Officer, and
Kevin Powers, Senior Director of Investor Relations. The conference call will be webcast live through the Investor
Relations section of the Company's website at             www.snyderslance.com[1], where the accompanying slide
presentation will also be available. To participate in the conference call, the dial-in number is (844) 830-1960 for
U.S. callers or (315) 625-6883 for international callers.

The conference ID is 26596533. A continuous telephone replay of the call will be available between 12:00 p.m. EDT
on August 9 and 12:00 a.m. EDT on August 16. The replay telephone number is (855) 859-2056 for U.S. callers or
(404) 537-3406 for international callers. The replay access code is 26596533. Investors may also access a web-
based replay of the conference call at www.snyderslance.com[2]. About Snyder's-Lance, Inc. Snyder's-Lance, Inc.,
headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United States and
internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold under the
Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella
D'oro®, Eatsmart SnacksTM, 0-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com[3]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com[4], (704) 557-8279; To view the original version on PR Newswire, visit:
http://www.prnewswire.com/news-releases/snyders-lance-to-report-second-quarter-results-on-august-9-2016-
300304372.html[5] SOURCE Snyder's-Lance, Inc. [ 1]:                    http://www.snyderslance.com/ [ 2]:
http://www.snyderslance.com/ [ 3]:             http://www.snyderslance.com/ [ 4]: Kpowers@snyderslance.com [ 5]:
       http://www.prnewswire.com/news-releases/snyders-lance-to-report-second-quarter-results-on-august-9-2016-
300304372.html


Load-Date: July 27, 2016


  End of Documen(




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 306 of 321
Press Release: Snyder's-Lance to Report Second Quarter Results on August
                                 9, 2016
                                                 Dow Jones Institutional News
                                              July 26, 2016 Tuesday 9:00 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2016, Dow Jones & Company, Inc.



       DOW JONES NEW


Length: 455 words

Body


Snyder's-Lance to Report Second Quarter Results on August 9, 2016

PR Newswire

CHARLOTTE, N.C., July 26, 2016

CHARLOTTE, N.C., July 26, 2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it will release its second quarter 2016 results before the market opens on Tuesday, August 9, 2016, followed by
a conference call and live webcast at 8:00 am. EDT to review the Company's results. Participating in the
conference call will be Carl E. Lee Jr., President and Chief Executive Officer, Rick Puckett, Executive Vice
President and Chief Financial Officer, and Kevin Powers, Senior Director of Investor Relations.

The conference call will be webcast live through the Investor Relations section of the Company's website at
www.snyderslance.com , where the accompanying slide presentation will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 26596533. A continuous telephone replay of the call will be available
between 12:00 p.m. EDT on August 9 and 12:00 a.m. EDT on August 16. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 26596533. Investors
may also access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a



       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 307 of 321
                Press Release: Snyder's-Lance to Report Second Quarter Results on August 9, 2016

number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site: www.snyderslance.com . LNCE-E

Investor Contact

Kevin Powers, Senior Director, Investor Relations

Kpowers@snyderslance.com, (704) 557-8279

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-lance-to-
report-second-quarter-results-on-august-9-2016-300304372.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

July 26, 2016 17:00 ET (21:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: July 27, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 308 of 321
       Snyder's-Lance to Report Second Quarter Results on August 9, 2016
                                                           PR Newswire
                                             July 26, 2016 Tuesday 5:00 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 410 words
Dateline: CHARLOTTE, N.C., July 26, 2016

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it will release its second quarter 2016 results
before the market opens on Tuesday, August 9, 2016, followed by a conference call and live webcast at 8:00 a.m.
EDT to review the Company's results. Participating in the conference call will be Carl E. Lee Jr., President and
Chief Executive Officer, Rick Puckett, Executive Vice President and Chief Financial Officer, and Kevin Powers,
Senior Director of Investor Relations.

The conference call will be webcast live through the Investor Relations section of the Company's website
athttp://www.snyderslance.com, where the accompanying slide presentation will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 26596533. A continuous telephone replay of the call will be available
between 12:00 p.m. EDT on August 9 and 12:00 a.m. EDT on August 16. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 26596533. Investors
may also access a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with a number of third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-E

Investor ContactKevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-lance-to-
report-second-quarter-results-on-august-9-2016-300304372.html

SOURCE Snyder's-Lance, Inc.


Load-Date: July 27, 2016




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 309 of 321
                  Snyder's-Lance to Report Second Quarter Results on August 9, 2016


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 310 of 321
              VMG Partners Completes Sale of Babyganics to SC Johnson
                                                           PR Newswire
                                             July 26, 2016 Tuesday 7:55 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 526 words
Dateline: SAN FRANCISCO, July 26, 2016

Body


VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, has completed the sale of Babyganics, a rapidly growing brand of personal
care and household products for families with children, to SC Johnson. Founded in 2004, Babyganics is a
pioneering lifestyle brand offering family-focused products including skin care, bath care, sun care, insect repellent,
oral care, hand hygiene, surface cleaners, laundry products, dish soaps, diapers and wipes.

Kara Roell, Managing Director of VMG, said, "The Babyganics brand has emerged as a true leader in the pursuit of
providing unique and innovative products for today's parents and their children. VMG is extremely appreciative of
the partnership built with Kevin Schwartz and Keith Garber, the leaders of Babyganics, and of the collaboration,
creativity and exceptional performance of the entire Babyganics team in redefining the well-baby category."

Mr. Schwartz, Founder & Chief Executive Officer of Babyganics, commented, "The partnership with VMG has
provided us access to the right tools each step of the way, enabling our brand to grow and thrive - we're thrilled with
all that we've been able to accomplish together. As we look to the future, our entire team is excited about the next
phase for Babyganics with SC Johnson by our side."

Babyganics represents the second exit in VMG's second fund, following quickly after the sale of Justin's to Hormel
Foods. Its first fund, VMG I, was fully realized upon the sale of Vega to White Wave Foods Co. in 2015.

About Babyganics

Babyganics is committed to providing parents with the tools they need to help them create their own baby-safe
world. They offer an entire ecosystem of household and personal care products, from bubble bath to laundry care,
sunscreen to toothpaste, dish soap to diapers and more. Headquartered in Westbury, NY, Babyganics is a proud B
Corporation with a focus on a creating positive impact in the community and the environment.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target categories includes food, beverage, wellness, pet products, personal care,
and household products brands. Representative past and present partner companies include babyganics®, Health
Warrior, Justin's, Kernel Seasons, KIND Healthy Snacks, Natural Balance, Nature's Bakery, Pretzel Crisps®,
Perfect Bar, Quest, Spindrift, and Vega. VMG Partners is headquartered in San Francisco and Los Angeles. For
more information about the fund please visithttp://www.vmgpartners.com.

Contact: Chris Tofalli
Chris Tofalli Public Relations, LLC



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 311 of 321
                           VMG Partners Completes Sale of Babyganics to SC Johnson

914-834-4334

To view the original version on PR Newswire, visithttp://www.prnewswire.cominews-releases/vmg-partners-
cornpletes-sale-of-babyganics-to-sc-johnson-300303926.html

SOURCE VMG Partners


Load-Date: July 27, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 312 of 321
                                  VMG sells Babyganics to SC Johnson
                                                          peHUB
                                             July 26, 2016 Tuesday 1:01 PM EST


Copyright 2016 HedgeWorld USA Inc., All Rights Reserved

Length: 538 words
Byline: Eamon Murphy

Body


VMG Partners sold Babyganics, a brand of personal care and household products for families with children, to SC
Johnson. Financial terms were not disclosed. This is the second exit in VMG's second fund. The firm specializes in
branded consumer product companies in the lower middle market.

PRESS RELEASE

SAN FRANCISCO, July 26, 2016 — VMG Partners , a private equity firm that specializes in investing in and building
branded consumer product companies in the lower middle market, has completed the sale of Babyganics, a rapidly
growing brand of personal care and household products for families with children, to SC Johnson. Founded in 2004,
Babyganics is a pioneering lifestyle brand offering family-focused products including skin care, bath care, sun care,
insect repellent, oral care, hand hygiene, surface cleaners, laundry products, dish soaps, diapers and wipes.

Kara Roell, Managing Director of VMG, said, "The Babyganics brand has emerged as a true leader in the pursuit of
providing unique and innovative products for today's parents and their children. VMG is extremely appreciative of
the partnership built with Kevin Schwartz and Keith Garber, the leaders of Babyganics, and of the collaboration,
creativity and exceptional performance of the entire Babyganics team in redefining the well-baby category."

Mr. Schwartz, Founder & Chief Executive Officer of Babyganics, commented, "The partnership with VMG has
provided us access to the right tools each step of the way, enabling our brand to grow and thrive — we're thrilled
with all that we've been able to accomplish together. As we look to the future, our entire team is excited about the
next phase for Babyganics with SC Johnson by our side."

Babyganics represents the second exit in VMG's second fund, following quickly after the sale of Justin's to Hormel
Foods. Its first fund, VMG I, was fully realized upon the sale of Vega to White Wave Foods Co. in 2015.

About Babyganics

Babyganics is committed to providing parents with the tools they need to help them create their own baby-safe
world. They offer an entire ecosystem of household and personal care products, from bubble bath to laundry care,
sunscreen to toothpaste, dish soap to diapers and more. Headquartered in Westbury, NY, Babyganics is a proud B
Corporation with a focus on a creating positive impact in the community and the environment.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target categories includes food, beverage, wellness, pet products, personal care,
and household products brands. Representative past and present partner companies include babyganics®, Health
Warrior, Justin's, Kernel Seasons, KIND Healthy Snacks, Natural Balance, Nature's Bakery, Pretzel Crisps®,


      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 313 of 321
                                    VMG sells Babyganics to SC Johnson

Perfect Bar, Quest, Spindrift, and Vega. VMG Partners is headquartered in San Francisco and Los Angeles. For
more information about the fund please visit www.vmgpartners.com .


Load-Date: July 26, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 314 of 321
                                    Recent food recalls; WASHINGTON
                                            The Food Institute Report
                                                    July 25, 2016


Copyright 2016 Gale Group, Inc.
NIRightsReserved
ASAP
Copyright 2016 The Food Institute

Section: Pg. 11; Vol. 89; No. 14; ISSN: 0745-4503
Length: 834 words

Body

  CONAGRA FOODS, Russellville, AK, voluntarily recalled approximately 3,806-lbs. of frozen chicken and
beef entree products. The recall includes two 22-oz. products under the P.F. Chang's Home Menu brand.
Reason for Recall: "May be contaminated with extraneous metal." Recall ongoing.
   IKEA, Conshohocken, PA, expanded its voluntary recall to include Choklad Lingon & Blabar, Choklad Not,
Godis Cokladkrokant, Godis Chokladran and Choklad Ljus bars. The products were distributed to IKEA stores
nationwide. Reason for Recall: "Undeclared milk, hazelnuts and almonds." Recall ongoing.
   THE KROGER CO., Cincinnati, OH, voluntarily recalled Deluxe S'more Ice Cream. The product was sold at
KROGER, DILLONS, BAKER'S, GERBES, FOOD 4 LESS, FRED MEYER, FRY'S, JAYC, KING SOOPERS, CITY MARKET, QFC,
RALPHS and SMITH'S stores in 29 states. Reason for Recall: "Potential peanut contamination." Recall
ongoing.
   CONTINENTAL MILLS, Tukwila, WA, voluntarily recalled KRUSTEAZ Blueberry Pancake Mix. The product
contained a small blueberry nugget that could have been contaminated in connection with the GENERAL MILLS
flour recall. Reason for Recall: "Potential E.coli contamination." Recall ongoing.

   HEARN KIRKWOOD, Hanover, MD, voluntarily recalled Evie's Cheddar Potato Salad. The product was sold
through AMAZON FRESH in the Bellevue, WA, area between April 8 and June 13. Reason for Recall: "Potential
listeria contamination." Recall ongoing.
   KABOB'S ACQUISITION INC., Lake City, GA, voluntarily recalled about 44,850-lbs. of meat and poultry
products. The items were produced between Dec. 8, 2015 and Jan. 15. Reason for Recall: "Potential E.coli
contamination." Recall ongoing.
   GENERAL MILLS, Minneapolis, MN, expanded its voluntarily recall to include two flavors of BETTY CROCKER
cake mix. The flavors, including Betty Crocker Delights Super Moist Party Rainbow Chip Cake Mix and
Delights Super Moist Carrot Cake Mix contain flour from the company's July 1 recall and could be
contaminated with E. coli. Reason for Recall: "Potential E.coli contamination." Recall ongoing.
   SIMMONS PREPARED FOODS INC., Van Buren, AK, voluntarily recalled 5,850-lbs. of frozen, not ready-to-eat
chicken products. The product used flour that is part of a General Mills recall. Reason for Recall:
"Potential E.coli contamination." Recall ongoing.

   BAPTISTA'S BAKERY INC., Franklin, WI, voluntarily recalled a limited number of 30 oz. Snack Factory
Original Pretzel Crisps because seasoned products produced in the same facility may have been comingled
with the Original variety. No other products or sizes were impacted. Reason for Recall: "May contain
undeclared milk ingredients." Recall ongoing.
   MICHAEL ANGELO'S GOURMET FOODS INC., Austin, TX, voluntarily recalled about 4,225-lbs. of frozen shrimp
scampi products. Reason for Recall: "May be mislabeled and contain chicken, egg and soy due to a packaging
error." Recall ongoing.
   INTERNATIONAL COMMISSARY CORPORATION, San Jose, CA, voluntarily recalled MARIE CALLENDER'S Cheese
Biscuit Mix. The products contained a flour ingredient that was part of a General Mills recall. Reason for
Recall: "Potential E. coli contamination." Recall ongoing.
   KERRY INC., Beloit, WI, voluntarily recalled two lots of Golden Dipt Jalapeno Breader sold to
foodservice distributors due to potential E. coli contamination. Red bell pepper nugget and jalapeno
nugget ingredients were created with flour that was part of a General Mills recall. Reason for Recall:
"Potential E. coli contamination." Recall ongoing.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 315 of 321
                                    Recent food recalls; WASHINGTON

   MONOGRAM APPETIZERS, Plover, WI, voluntarily recalled 5,000 cases of Poppers Brand Mozzarella Cheese
Sticks. The products were distributed to retailers nationwide in 32oz. clear plastic packages. Reason for
Recall: "Undeclared egg ingredient." Recall ongoing.
   U.S. CADO HOLDINGS INC., Santa Ana, CA, voluntarily recalled 1,650-lbs. of frozen Swai fillets. The
recall includes 15-1b. boxes containing bulk pieces of the product. Reason for Recall: "Distributed
without meeting federal importation requirements."
   CONAGRA FOODS, Russellville, AR, expanded its voluntary recall of chicken and beef entree products. The
recall now includes nearly 195,597 lbs. of the entree products produced between May 31 and June 22. Reason
for Recall: "Potential metal contamination." Recall ongoing.
   FARIBAULT FOODS, Faribault, MN, issued a voluntary recall of a limited number of 15-ounce No-Salt-Added
Black Beans. The recall covers one specific production code that was dis tributed under the following
labels: HYVEE, LA PREFERIDA, OUR FAMILY, SPROUTS, MRS. GRIMES, KUNER'S and HEB BLACK. Reason for
Recall:"Potential presence of plastic and/or metal pieces within the product." Recall ongoing.
   THEO CHOCOLATE, Seattle, WA, voluntarily recalled 3-oz. Salted Almond 70% Dark Chocolate bars. The
products were distributed to retailers in 18 states. Reason fdr Recall: "Undeclared milk." Recall
ongoing.




Load-Date: September 20, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 316 of 321
                                                    No Headline In Original
                                                         Arcadian (Florida)
                                                       July 21, 2016 Thursday


Copyright 2016 Arcadian
Distributed by Newsbank, Inc. All Rights Reserved

Section: ARCADIAN; Pg. 12
Length: 532 words
Byline: Lex Menz; Arcadian Assistant Editor

Body


After years of speculation, rumor and impatience, DeSoto residents' saw their dreams come true when Publix
opened its doors July 14 at 8 a.m.

Beginning before sunrise, shoppers started lining up outside the doors awaiting the magical moment.

 Eileen Groves said she got in line at about 6 a.m. and stood for two hours. She came along to the opening with her
cousin who "loves Publix" and planned to shop for lemonade.

Groves said she enjoys Publix because it reminds her of home.

"It reminds me of a different grocery store we have back in Kansas," she said.

 While shoppers waited, Publix employees handed out doughnuts and other free items to keep everyone happy and
content.

Sue Malone arrived at 7:37 a.m. to shop for fruits and vegetables at the new store on S.E. Highway 70.

 "I like the quality and that the people who work here seem to love their job. That speaks wonders of the company. I
think when I retire this may be my new gig," Malone said.

 Before opening the doors, Store Manager Jason Yurkovitch gave a short speech about how he plans to become
involved in the DeSoto community not only as a Publix store manager but also personally.

 "I am so honored to be here and excited to be a part of this community. I have plans to be one of the pillars of this
community. You will see me out on the town, you will see me out at events," Yurkovitch said.

For his first step, Yurkovitch presented The Smith Brown Community Foundation, which works on projects that will
provide opportunities for DeSoto's youth, with a $5,000 check.

 Bud and Barbara Ruth, who ran a grocery store in Arcadia bought out by All-American Publix and then shut it
down, were given the honors of cutting the lime green ribbon. Barbara Ruth held the gigantic scissors and snipped
the ribbon in half.

Then, the stampede into the store was on.

"God be praised," a woman cried as she entered the doors with her shopping cart.




       Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 317 of 321
                                                 No Headline In Original

 Shoppers were handed free Publix bags as they made their way into the new store with its shiny floors, fresh
produce and non-frozen meats. In the pharmacy department, cupcakes decorated to look like a giant pill bottle were
being handed out to customers in celebration of the department being the 1,000th pharmacy department opened in
a Publix store.

Martin and Maggie Glucklich were two of the many people who came on opening day.

 Maggie Glucklich said the couple used to live in Sarasota and shopped at Publix on a regular basis. They were
excited to get back to shopping there again now in Arcadia.

"I really like their organic section. The bakery is great, too," Maggie Glucklich said.

Martin Glucklich joked, "It means my wife will be happy. I appreciate Publix putting up millions of dollars to make
my wife happy."

Maggie Glucklich said that the Publix opening was a sign of great things to come for DeSoto County.

"I think it's part of the growing (up) of this town. It's getting to be on the map," Glucklich said.

 After finishing their shopping, customers were surprised with another free bag, this one filled with goodies. Items
included pretzel crisps, Little Bites blueberry muffins, beef jerky, coupons, Post-It notes, a cup, a pen, lip balm,
corn tortillas, dried cherries and Takis.



Graphic


ARCADIAN PHOTO BY LEX MENZ Shoppers make their way into the new Publix in Arcadia during the grand
opening on Thursday, July 14. ARCADIAN PHOTO BY LEX MENZ Shoppers check out the produce section, which
was stocked the morning before to make sure all the produce was as fresh as possible. ARCADIAN PHOTO BY
LEX MENZ Community members enjoyed free samples as they waited for the Publix to open at 8 a.m. on
Thursday, July 14. ARCADIAN PHOTO BY LEX MENZ The pharmacy in Arcadia's Publix is the 1,000th pharmacy
Publix has opened. They celebrated with cupcakes decorated to look like a pill bottle. PHOTO PROVIDED County
Commissioners Bob Miller, Buddy Mansfield, Gabriel Quave and Jim Selph take a moment during the grand
opening to pose for the camera. Accompanying them are the developers of the project and County Administrator
Mandy Hines. PHOTOS PROVIDED Publix is well known for its wide selection of fresh bakery items, including
refigerated cakes, cupcakes and other desserts. PHOTO PROVIDED Shoppers crowd the aisles during the Publix
grand opening last week.


Load-Date: July 21, 2016


  End of Docum e t




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 318 of 321
            Baptista's Bakery recalls Snack Factory Original Pretzel Crisps
                                         MarketLine NewsWire (Formerly Datamonitor)
                                                July 19, 2016 Tuesday 7:39 AM GMT


Copyright 2016 MarketLine All Rights Reserved




   Lirk
Section: FOOD
Length: 69 words
Highlight: The FDA has announced that Baptista's Bakery, Inc. is voluntarily recalling a limited number of 30 ounce
Snack Factory Original Pretzel Crisps packages because they may contain undeclared milk ingredients.

Body


This voluntary recall covers only the following product: Snack Factory Original Pretzel Crisps with UPC code
049508250401 and Best By Date of 07-01-17. No other Snack Factory Original Pretzel Crisps products or sizes
were impacted. We are initiating this recall out of an abundance of caution after determining that seasoned product
produced in the same facility may have been commingled with the product listed above.


Load-Date: July 25, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 319 of 321
  Snyder's of Hanover® Pretzels Production Goes Peanut-Free Giving Kids
   More Snack Choices in School; Transition to peanut-free facility makes
  America's favorite pretzels safe for kids with peanut allergies and schools
                           with peanut restrictions
                                                           PR Newswire
                                             July 18, 2016 Monday 10:09 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 637 words
Dateline: HANOVER, Pa., July 18, 2016

Body


Just in time for back to school, Snyder's of Hanover® has transitioned its main pretzel bakery in Hanover,
Pennsylvania, to a peanut-free production facility to accommodate consumer demand for snacks free of the
allergen. This important change makes Snyder's of Hanover® pretzels the perfect choice for parents looking for
peanut-free snacks to send to school with their kids in the fall.

"Snyder's of Hanover® pretzels have always been a great snacking option for families with kids because they're
baked, wholesome and delicious," said Rod Troni, Chief Marketing Officer for Snyder's-Lance. "Now that our
bakeries are peanut-free facilities, it makes pretzels an even better choice, especially for kids with peanut allergies.
They provide families with a great snack alternative for school, home or anywhere with friends."

According to Food Allergy Research and Education (FARE), approximately three million people report allergies to
peanuts and tree nuts, and the number of children living with peanut allergies appears to have tripled between 1997
and 2008. The rise in nut allergies among America's children has led some schools to eliminate their use of peanut
products altogether and discourage children without peanut allergies from bringing peanut products to school.

"It's important to note that most of our Snyder's of Hanover® products already did not contain nuts," said Troni. "But
we took the extra step of turning our facility peanut-free to eliminate the chances of cross-contamination."

Snyder's of Hanover® pretzels made in any of the company's peanut-free facilities will have packaging clearly
marked with a peanut-free icon and allergen information. Many of the products, including favorites such as Pretzel
Minis, Pretzel Sticks, Pretzel Snaps and Pretzel Rods already display the new allergen information and are on
shelves now. Remaining products with updated graphics will be on store shelves by the end of the year.

The brand's nut-based pretzels such as the new Snyder's of Hanover® Peanut Butter Filled Pieces are
manufactured in a separate facility in Canonsburg, Pennsylvania.

About Snyder's of Hanover®For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With
their unique sourdough heritage, Snyder's of Hanover pretzels are available across the country in a wide variety of
flavors and shapes, including traditional hard pretzels, flavored pretzel pieces, sticks, rods, nibblers, Poppers,
Bowties and even gluten-free options. For more information, visithttp://www.snydersofhanover.com, or find Snyder's
of Hanover onFacebook,TwitterorPinterest.

About Snyder's-Lance, Inc.Snyders-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other



      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 320 of 321
     Snyder's of Hanover® Pretzels Production Goes Peanut-Free Giving Kids More Snack Choices in School;
                          Transition to peanut-free facility makes America's favorite ....

snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks(TM), 0-Ke-Doke®, and other brand names along with
a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site:http://www.snyderslance.com. LNCE-G

To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/snyders-of-hanover-
pretzels-production-goes-peanut-free-giving-kids-more-snack-choices-in-school-300299905.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565, stacey.mccray@lgapr.com


Load-Date: July 19, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-8 Filed 10/29/18 Page 321 of 321
